EXHIBIT 10.3


AGREEMENT






BETWEEN






SIERRA PACIFIC POWER COMPANY
 d/b/a NV ENERGY
RENO, NEVADA






AND






LOCAL UNION 1245
OF THE
INTERNATIONAL BROTHERHOOD
OF ELECTRICAL WORKERS










AFFILIATED WITH THE
AMERICAN FEDERATION OF LABOR AND
THE CONGRESS OF INDUSTRIAL ORGANIZATIONS
AFL-CIO










AUGUST 16, 2010 – AUGUST 15, 2013



 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS


 
TITLE
 
PAGE
       
Agreement
……………………………………………………………………………………………………………………........................................................................
1
 
Preamble
………………………………………………………………………………………………………………………........................................................................
1
1.
Recognition
……………………………………………………………………………………………………………………......................................................................
1
2.
Continuity of Service
………………………………………………………………………………………………………..........................................................................
1
3.
Definitions
…………………………………………………………………………………………………………………….........................................................................
2
4.
Wages
……………………………………………………………………………………………………………………………....................................................................
3
5.
Transportation
………………………………………………………………………………………………………………..........................................................................
4
6.
Working Hours
……………………………………………………………………………………………………………….........................................................................
5
7.
Shift Premium
………………………………………………………………………………………………………………............................................................................
11
8.
Leaves of Absence
…………………………………………………………………………………………………………..........................................................................
11
9.
Inclement Weather Practice
…………………………………………………………………………………………....................................................................................
13
10.
Overtime
………………………………………………………………………………………………………………………........................................................................
14
11.
Holidays
…………………………………………………………………………………………………………………………....................................................................
16
12.
Vacations
………………………………………………………………………………………………………………………......................................................................
17
13.
Safety
…………………………………………………………………………………………………………………………….....................................................................
19
14.
Union Activity
………………………………………………………………………………………………………………..........................................................................
20
15.
Sick Leave
……………………………………………………………………………………………………………………….....................................................................
21
16.
Seniority
………………………………………………………………………………………………………………………........................................................................
23
17.
Expenses
……………………………………………………………………………………………………………………….......................................................................
27
18.
Apprenticeship
………………………………………………………………………………………………………………........................................................................
30
19.
Miscellaneous
………………………………………………………………………………………………………………..........................................................................
32
20.
Supplemental Benefits for Industrial Injury
…………………………………………………………………….........................................................................................
36
21.
Grievance Procedure
……………………………………………………………………………………………………................................................................................
36
22.
Employee Benefit Program
……………………………………………………………………………………………..................................................................................
38
23.
Demotion and Layoff Procedure
……………………………………………………………………………………....................................................................................
44
24.
Term of Agreement
………………………………………………………………………………………………………..............................................................................
47



 
i

--------------------------------------------------------------------------------

 
 
 
 



 
ATTACHMENTS
PAGE
     
I.
Exhibit A
   
(1) Wage
Schedules………………………………………………………………………………………………………………………...................................................
50
II.
Exhibit B
1
 
(1) Classifications and Job
Descriptions…………………………………………………………………………………………............................................................
66
 
(2) Deleted Job
Classifications……………………………………………………………………………………………………….........................................................
99
     
III.
Letters of Understanding
   
1.   Clerical Bidding Notes (See Attachment IV, Exhibit “C”
(1)…………………………………………………………………......................................................
101
 
2.   Sick Leave Payoff (See Title
15.9)……………………………………………………………………………………………............................................................
101
 
3.   Communications Technician, Telecommunications Dept (Deleted March
2007)……………………………............................................................................
101
 
4.   Equipment Op Evaluation Committee (Deleted 1/1/98 – Reinstated
1/1/03)……………………………………........................................................................
101
 
5.   Equipment Operator
Program………………………………………………………………………………………………….............................................................
101
 
6.   Emergency Response Program (See Attachment
VIII)……………………………………………………………………...............................................................
101
 
7.   Family Sick Leave Program (See Title
15.10)…………………………………………………………………………………..........................................................
101
 
8.   Telephone
Allowance……………………………………………………………………………………………………………..........................................................
101
 
9.   Departmental Seniority for Laborers (Deleted
1/1/95)…………………………………………………………………..................................................................
101
 
10. Yard Operator – Power
Production…………………………………………………………………………………………................................................................
101
 
11. Clerical Occupational Group-Changing Work Hours (See Title
6.15)……………………………………………........................................................................
101
 
12. Accident Prevention Board Business Representative As
Member………………………………………….................................................................................
101
 
E-Mail for Union Communications
   
New Employee Orientation Participation by Union (See Title 14.6)
   
13. Joint Benefits Committee
Established……………………………………………………………………………………...................................................................
101
 
Optional Life Insurance
   
Long-Term Disability Bargaining Unit Insuring Plan (See Title 22)
   
14. Part-Time Employees Terms And Conditions (See Titles 3.5 &
22)…………………………………………………...................................................................
101
 
15. Equipment Operator Progression
Guidelines………………………………………………………………………….......................................................................
102
 
16. Work-At-Home Schedule for CSR’s (Business
Office)………………………………………………………………......................................................................
102
 
17. Generation Work Schedules (Added
1/1/03)…………………………………………………………………………......................................................................
102
 
Exhibit A – Nine (9) Hour Schedule
   
Exhibit B – Ten (10) Hour Schedule
   
Exhibit C – Twelve (12) Hour Schedule
   
18. Department of Transportation Hours of Service (Added
1/1/03)……………………………………………................................................................................
106
 
19. Neutrality Agreement (Added
11/2/98)……………………………………………………………………………….......................................................................
106
 
20. Hiring Hall Agreement (Added March
2007)…………………………………………………………………..................................................................................
109
 
21. Post Retirement Medical (Added
4/5/07)……………………………………………………………………………........................................................................
110
 
22. Commencement Date of the Agreement (Added
9/10/07)…………………………………………………....................................................................................
110
     
IV.
Exhibit C (1) Lines of Progression for Bidding & Demolition
   
Purposes by Occupational
Groups……………………………………………………………………………………………..................................................................
110
 
Definition of Occupational
Groups……………………………………………………………………………………………..................................................................
110
 
Lines of
Progression…………………………………………………………………………………………………………………..........................................................
Fold-Out
 
Bidding
Notes…………………………………………………………………………………………………………………………….....................................................
111
     
V.
Exhibit D  Bargaining Unit
Medical/Dental/Vision………………………………………………………………………........................................................................
114
 
Options Comparison
       
VI.
Out-of-Town Work Assignment
Guidelines…………………………………………………………………………………..................................................................
118
     
VII.
Job Site Reporting (Cancelled by the Union on
10/24/02)…………………………………………………………...........................................................................
119
     
VIII.
Emergency Response
Program…………………………………………………………………………………………………................................................................
119
     
IX.
Company
Statement………………………………………………………………………………………………………………...............................................................
121
 
RE: Continuation of Post Retirement Medical Coverage
 


 
ii

--------------------------------------------------------------------------------

 

INDEX
SPPCO-IBEW LOCAL UNION 1245 AGREEMENT




AGREEMENT (INTRODUCTION &
PREAMBLE)……………………………………………………………………………….......................................................................................
1
APPRENTICESHIP……………………………………………………………………………………………………………………….................................................................................
30-32
ARBITRATION
PROCEDURE………………………………………………………………………………………………………….................................................................................
37
BANKRUPTCY
CLAUSE…………………………………………………………………………………………………………………..............................................................................
36
BIDDING
NOTES…………………………………………………………………………………………………………………………................................................................................
111-113
BULLETIN BOARDS,
UNION………………………………………………………………………………………………………......................................................................................
20
CALL
OUTS……………………………………………………………………………………………………………………………………........................................................................
14-16
CHECK-OFF, UNION
DUES…………………………………………………………………………………………………………….................................................................................
1, 21
CLERICAL BIDDING
NOTES……………………………………………………………………………………………………………...............................................................................
112
COMMITTEES
   
Accident Prevention
Board………………………………………………………………………………………………..........................................................................
19
 
Equipment Operator
Evaluation………………………………………………………………………………………...............................................................................
101
 
Joint Apprenticeship
Training………………………………………………………………………………………….............................................................................
30-32
 
Joint
Benefits…………………………………………………………………………………………………………………......................................................................
44
 
Joint
Grievance……………………………………………………………………………………………………………….......................................................................
36-37
 
Labor/Management………………………………………………………………………………………………………............................................................................
21
COMPANY VEHICLE
USE…………………………………………………………………………………………………………………………...............................................................
4-5
CONTINUITY OF SERVICE TO THE
PUBLIC……………………………………………………………………………………………………...............................................................
1-2
DAY
EMPLOYEES…………………………………………………………………………………………………………………………………….............................................................
6
DEFINITIONS OF EMPLOYEE
STATUS…………………………………………………………………………………………………….......................................................................
2-3
DEMOTION
PROCEDURE………………………………………………………………………………………………………………………...................................................................
44-46
DISCRIMINATION, RACE, COLOR,
ETC…………………………………………………………………………………………………….....................................................................
1
DISQUALIFICATION OF PREFERRED
BIDDER………………………………………………………………………………………….........................................................................
xxx
DOT HOURS OF SERVICE LETTER OF
AGREEMENT…………………………………………………………………………………...........................................................................
106
DOUBLE
TIME………………………………………………………………………………………………………………………………………...............................................................
14-16
DRIVERS LICENSE
REQUIREMENTS………………………………………………………………………………………………………........................................................................
4-5
EMERGENCY RESPONSE
PROGRAM…………………………………………………………………………………………………………...................................................................
119-120
EMPLOYEE BENEFIT
PROGRAMS………………………………………………………………………………………………………………................................................................
38-44
EMPLOYEE
DISCOUNT………………………………………………………………………………………………………………………………...........................................................
43
EMPLOYEE PLACEMENT
   
Disabled……………………………………………………………………………………………………………………………………...................................................
26-27
 
New
Technologies……………………………………………………………………………………………………………………….....................................................
26-27
 
Revision of
Operations……………………………………………………………………………………………………………….........................................................
26-27
 
Return from Military
Leave…………………………………………………………………………………………………………...........................................................
26-27
 
Temperamentally
Unsuited…………………………………………………………………………………………………………...........................................................
26-27
ENHANCED SEVERANCE/RETIREMENT BRIDGE
PROGRAM………………………………………………………………………….......................................................................
33-35
EQUIPMENT OPERATOR PROGRESSION
GUIDELINES…………………………………………………………………………………......................................................................
102
EXPENSES
   
Meals…………………………………………………………………………………………………………………………………………................................................
27-30
 
Board/Lodging…………………………………………………………………………………………………………………………........................................................
27-30
 
Subsistence……………………………………………………………………………………………………………………………….....................................................
27-30
 
Moving………………………………………………………………………………………………………………………………………................................................
27-30
FAMILY SICK LEAVE
PROGRAM……………………………………………………………………………………………………………….................................................................
22-23
FOREMAN
SELECTION………………………………………………………………………………………………………………………………...........................................................
24-25
GENERATION WORK
SCHEDULES……………………………………………………………………………………………………………..................................................................
102-105
GRIEVANCE
PROCEDURE…………………………………………………………………………………………………………………………...............................................................
36-37
GROUP LIFE
INSURANCE………………………………………………………………………………………………………………………...................................................................
42-43
HIRING
HALL…………………………………………………………………………………………………………………………………………….........................................................
109-110
HOLIDAYS…………………………………………………………………………………………………………………………………………………......................................................
16-17
INCLEMENT
WEATHER……………………………………………………………………………………………………………………………….........................................................
13
INTERIM
NEGOTIATIONS……………………………………………………………………………………………………………………………..........................................................
4



 
iii

--------------------------------------------------------------------------------

 
 
INDEX (Continued)



JOB
BIDDING………………………………………………………………………………………………………………………………………………….................................................
23-27
JOB DEFINITIONS (EXHIBIT
B)………………………………………………………………………………………………………………………........................................................
66-98
JOB
FLEXIBILITY…………………………………………………………………………………………………………………………………………….................................................
32
LAYOFF, LACK OF
WORK………………………………………………………………………………………………………………………………....................................................
44-46
LEAVES OF ABSENCE
   
Military………………………………………………………………………………………………………………………………………….....................................................
12
 
Union………………………………………………………………………………………………………………………………………………................................................
12
 
Personal…………………………………………………………………………………………………………………………………………...................................................
12
 
Family and
Medical…………………………………………………………………………………………………………………………........................................................
12-13
LETTERS OF
UNDERSTANDING……………………………………………………………………………………………………………………..........................................................
101-108
LINES OF
PROGRESSION………………………………………………………………………………………………………………………………........................................................
Fold-Out
LONG-TERM DISABILITY
PLAN………………………………………………………………………………………………………………………......................................................
43
LUNCH
PERIOD……………………………………………………………………………………………………………………………………………....................................................
5
MANAGEMENT
RIGHTS………………………………………………………………………………………………………………………………........................................................
32
MEAL
ALLOWANCES……………………………………………………………………………………………………………………………………....................................................
28
MEAL
PERIODS…………………………………………………………………………………………………………………………………………........................................................
27-28
MEDICAL/DENTAL/VISION………………………………………………………………………………………………………………………..............................................................
114-117
MEMBERSHIP………………………………………………………………………………………………………………………………………...............................................................
21
METER READER
ALLOWANCE…………………………………………………………………………………………………………………...............................................................
4-5
NEUTRALITY
AGREEMENT…………………………………………………………………………………………………………………………..........................................................
108
NON-BARGAINING UNIT
ASSIGNMENTS…………………………………………………………………………………………………....................................................................
23
OCCUPATIONAL GROUP
DEFINITIONS……………………………………………………………………………………………………....................................................................
108
OFF SCHEDULE
ASSIGNMENT………………………………………………………………………………………………………………....................................................................
7
OFFICE SERVICE
EMPLOYEES………………………………………………………………………………………………………………………..........................................................
10-11
ON CALL –
STANDBY……………………………………………………………………………………………………………………………………....................................................
32
OPERATIONS CENTER
EMPLOYEES…………………………………………………………………………………………………………...................................................................
7
OUT-OF-TOWN
GUIDELINES……………………………………………………………………………………………………………………................................................................
118-119
OUT-OF-TOWN
PREMIUM………………………………………………………………………………………………………………………................................................................
30
OVERTIME
PAY……………………………………………………………………………………………………………………………………………....................................................
14
PART-TIME EMPLOYEES’
BENEFITS…………………………………………………………………………………………………………….............................................................
43-44
PART-TIME EMPLOYEES’
DEFINITIONS…………………………………………………………………………………………………………...........................................................
3
PASS – UNION BUSINESS
REPRESENTATIVE………………………………………………………………………………………………..................................................................
20
PAY
PERIODS………………………………………………………………………………………………………………………………………………....................................................
3
POST RETIREMENT
MEDICAL……………………………………………………………………………………………………………………….........................................................
38-44
PREARRANGED
WORK………………………………………………………………………………………………………………………………..........................................................
14-16
PROMOTION (QUALIFYING
PERIOD)…………………………………………………………………………………………………………….............................................................
25
PROVISIONAL (PEP)
EMPLOYEES…………………………………………………………………………………………………………………...........................................................
2
RECOGNITION……………………………………………………………………………………………………………………………………………......................................................
1
RELOCATION
ASSISTANCE…………………………………………………………………………………………………………………………….....................................................
30
REPORTING
PLACE……………………………………………………………………………………………………………………………………….....................................................
5-11
RESIDENTIAL
REQUIREMENTS……………………………………………………………………………………………………………………….......................................................
2
REST
PERIOD…………………………………………………………………………………………………………………………………………………................................................
15-16
RETIREMENT
PLAN………………………………………………………………………………………………………………………………………....................................................
38-39
SAFETY………………………………………………………………………………………………………………………………………………………...................................................
19-20
SENIORITY………………………………………………………………………………………………………………………………………………….....................................................
23-27
SERVICE
EMPLOYEES………………………………………………………………………………………………………………………………..............................................................
9-10
SEVERANCE
PLAN……………………………………………………………………………………………………………………………………….......................................................
33-35
SHIFT
EMPLOYEES…………………………………………………………………………………………………………………………………………..................................................
11
SHIFT
PREMIUM…………………………………………………………………………………………………………………………………………......................................................
8-9
SHORT TERM INCENTIVE PLAN
(STIP)……………………………………………………………………………………………………………..........................................................
50
SICK
LEAVE……………………………………………………………………………………………………………………………………………………...............................................
21-23
SICK LEAVE
PAYOFF………………………………………………………………………………………………………………………………………..................................................
22
STRIKE AND
LOCKOUT………………………………………………………………………………………………………………………………….....................................................
1
SUPPLEMENTAL BENEFITS FOR INDUSTRIAL
INJURY................................................................................................................................................................................................
36



 
iv

--------------------------------------------------------------------------------

 



 
INDEX (Continued)




TELEPHONE
ALLOWANCE…………………………………………………………………………………………………………………………...........................................................
101
TEMPORARY
ASSIGNMENTS………………………………………………………………………………………………………………………..........................................................
23
TERM OF
AGREEMENT…………………………………………………………………………………………………………………………………......................................................
47
TESTNG REQUIREMENTS – POWER
PRODUCTION………………………………………………………………………………………...................................................................
Fold-Out
TOOLS………………………………………………………………………………………………………………………………………………………….................................................
33
TRAVEL
TIME………………………………………………………………………………………………………………………………………………...................................................
6
UNION
SECURITY…………………………………………………………………………………………………………………………………………....................................................
20-21
UPGRADES…………………………………………………………………………………………………………………………………………………….................................................
3-4
VACATIONS…………………………………………………………………………………………………………………………………………………..................................................
17-19
VEBA TRUST
FUNDING…………………………………………………………………………………………………………………………………......................................................
121-122
VOLUNTARY INVESTMENT PLAN
[401(k)]……………………………………………………………………………………………………...............................................................
40-41
WAGE RATES (EXHIBIT
A)…………………………………………………………………………………………………………………………….......................................................
50-65
WAGE STEPS
WITHHELD………………………………………………………………………………………………………………………………......................................................
4
WELLNESS
PROGRAM………………………………………………………………………………………………………………………………….......................................................
42
WORK-AT-HOME
SCHEDULE…………………………………………………………………………………………………………………………......................................................
102
WORKING
HOURS……………………………………………………………………………………………………………………………………….......................................................
5-11



 
v

--------------------------------------------------------------------------------

 



AGREEMENT






THIS AGREEMENT, made and entered into this sixteenth day of August, 2010, by and
between SIERRA PACIFIC POWER COMPANY, d/b/a NV Energy, of Reno, Nevada, its
successors or assigns, together with such other properties of a public utility
character as may hereafter be acquired, hereinafter referred to as Company, and
LOCAL UNION No. 1245 of the INTERNATIONAL BROTHERHOOD OF ELECTRICAL WORKERS
(affiliated with the American Federation of Labor-Congress of Industrial
Organizations), hereinafter referred to as Union.  (Amended 8/16/2010)
 
WITNESSETH that:


WHEREAS, the parties hereto desire to facilitate the peaceful adjustment of
differences that may from time to time arise between them, to promote harmony
and efficiency to the end that Company, Union and the general public may benefit
therefrom, and to establish wages, hours and working conditions for certain
hereinafter designated employees of Company;


WHEREAS, the parties hereby recognize that our industry is changing and will be
faced with competitive threats, expanding customer requirements, and related
implications that must be addressed.  Both parties agree that the magnitude of
the possible changes are currently unknown; however, the Union and Company both
agree to meet these challenges jointly as committed partners with the end result
being the Company and Union that the customers choose.  (Amended 1/1/03)


NOW THEREFORE, the parties hereto do agree as follows:




TITLE 1
RECOGNITION


1.1
For the purpose of collective bargaining with respect to rates of pay, wages,
hours of employment and other conditions of employment, Company shall recognize
Union as the exclusive representative of those employees for whom the National
Labor Relations Board certified Union as such representative in Cases 20-R-1376
and 20-R-1403.  It is agreed that the following specific classifications of
employees shall be added to those classifications of employees which have
previously been specifically excluded from the Bargaining Unit by mutual
agreement.



1.2
Provisions of this Agreement shall be limited in their application to employees
of Company as described in Section 1.1 of this Title.  When the words "employee"
and "employees" are used in this Agreement they shall be construed to refer only
to employees described in said Section 1.1 unless otherwise noted.



1.3
Company shall deduct from their wages and pay over to the proper officers of
Union, the membership dues of the members of the Union who individually and
voluntarily authorize such deductions in writing.  The form of check-off
authorization shall be approved by Company and Union.



1.4
It is the policy of the Company and the Union not to discriminate against any
employee because of race, creed, religion, gender, age, pregnancy, ethnicity,
color, national origin, veteran status, sexual orientation, mental or physical
impairment provided the mental or physical impairment does not render the
employee incapable of performing the essential functions of his position.  It is
further agreed that wherever in this Agreement the masculine term is used, it
shall be considered applicable to both sexes.  (Amended March 2007)





TITLE 2
CONTINUITY OF SERVICE


2.1
Company is engaged in rendering public utility services to the public and Union
and Company recognize that there is an obligation on each party for the
continuous rendition and availability of such services.



2.2
The duties performed by employees of Company as part of their employment pertain
to and are essential in the operation of a public utility and the welfare of the
public dependent thereon.  During the term of this Agreement, Union shall not
call upon or authorize or permit employees individually or collectively to cease
or abstain from the performance of their duties for the Company, and Company
shall not cause any lockout.



 
The Company has the right to implement and modify reasonable policies, rules and
work practices subject to the right of the Union to challenge the reasonableness
of such action through the grievance procedure. (Added 8/16/2010)

 
 
 
1

--------------------------------------------------------------------------------

 

 
2.3
Any employee in a Bargaining Unit classification shall perform loyal and
efficient work and service, and shall use their influence and best efforts to
protect the properties of Company and its service to the public, and shall
cooperate in promoting and advancing the welfare of Company and in preserving
the continuity of its service to the public at all times.



2.4
Consistent with the Provisions of this Title, the parties recognize that Union,
Company, and all employees are mutually obligated to promote efficiency and
cooperation in Company's operations and harmony among Company's
employees.  (Amended 1/1/03)



2.5
Consistent with the provisions of this Title which pertain to continuity of
service to the public and duties essential to the operation of the utility,
after May 1, 1979 all employees shall be required by Company to either report to
work on a call out basis within 45 minutes or reside within a thirty-five (35)
mile radius of the Company headquarters to which they regularly report.  An
employee who is unable to report for work on a call-out basis within forty-five
(45) minutes, will be exempt from the provisions of Section 10.3 of the
Agreement.  (Amended 1/1/98)



 
Any employee who must change his place of residence as provided herein shall be
given a reasonable period of time to move in order to avoid personal hardship.



 
Incumbent employees who on May 1, 1979 reside within the present district or
sub-district of the Company headquarters to which they regularly report, shall
not be affected by the above provisions, until such time as they voluntarily
change their residence, or job classification, or reporting headquarters.





TITLE 3
DEFINITIONS


3.1
Employees shall be known as "Regular," “Provisional”, "Temporary," "Part-Time"
and "Probationary."  (Amended 5/18/99 by Letter of Agreement)



3.2
For the purpose of the contract, a regular employee is defined as an employee
who has completed six (6) months of continuous service with the Company,
excluding those hired as provisional employees.  (Amended 5/18/99 by Letter of
Agreement)



3.3  
(a)           A temporary employee is defined as an employee hired by the day
for occasional or seasonal work, or for a limited time.  A temporary employee
shall not be eligible for sick pay, holiday pay, vacation pay, insurance
coverage, pension coverage or items of similar nature, except as herein
specifically provided.  If a temporary employee should in the course of
continuous employment, be reclassified to probationary or regular, he shall be
credited with all continuous service in determining eligibility for such
benefits that may accrue to him in his new status.  A temporary employee shall
receive not less than the minimum rate for the job except in the case of
laborers.  Temporary laborers, as defined in Exhibit A, may be hired for a
period of not more than three (3) months at the special temporary labor
rate.  (Amended 5/18/99 by Letter of Agreement).



 
 
(b)          A provisional employee is defined as an employee whose employment
is intended to last more than six (6) months but less than two (2) calendar
years.  The work performed is linked to specific projects or is in anticipation
of future events with a specific date at which the position will be
eliminated.  The use of the provisional employee will not impede the
opportunities of regular employees or bypass the bidding procedure as defined
under Title 16 of the Collective Bargaining Agreement (CBA) and are not subject
to Title 23 nor Sections 19.10 and 19.11.  Provisional employees will be
required to remain in the position for the duration of their term with no
bidding rights.  They will accrue benefits equivalent to a regular employee for
sick leave, vacation, medical insurance coverage, pension coverage and be
subject to Section 3.6 of Title 3 for the duration of their assignment.  They
will be eligible for a Short Term Incentive Pay (STIP) payout as described in
Attachment I, Exhibit “A”(1).  For purposes of overtime work, preference will be
extended to “regular” Sierra Pacific employees, and the company is under no
obligation to balance overtime for provisional employees as specified under
Section 10.3 of Title 10.  A provisional employee will not receive less than the
minimum rate for the job and will progress through the appropriate
classification wage progression in accordance with the CBA.  If employment of a
provisional employee extends beyond two (2) calendar years, the employee will be
reclassified to “regular” with a hire date and seniority date equivalent to the
start date of his provisional term.  (Added 5/18/99 by Letter of Agreement)



 
 
(c)             A provisional employee who is offered and accepts a bargaining
unit position as a probationary employee with no break in service shall be
eligible for health and welfare benefits and vacation accrual based on their
continuous service as a provisional and probationary employee.  (Added 3/19/02
by Letter of Agreement)



3.4
A probationary employee is defined as an employee hired for a position that has
been regularly established and is of indeterminate duration.  A probationary
employee shall receive sick pay, vacation pay, insurance coverage, pension

 
 
 
2

--------------------------------------------------------------------------------

 
 
 
 
coverage or items of a similar nature as he shall become eligible, but in all
other respects shall be equivalent to a regular employee, subject to the
provision of 3.6 of this Title.  A probationary employee shall receive not less
than the minimum rate for the job.

 
3.5
(a)           A part-time employee is one scheduled to work less than five (5)
days per week or less than eight (8) hours per day.  A limited number of
part-time employees may be assigned to work covered by the Bargaining Agreement,
provided that such assignment shall not result in the loss of regular employment
for regular employees, nor shall the employees so assigned affect the status of
or impede the promotional opportunities of regular employees.  Part-time
employees shall be paid the wage rates established in Exhibit A for the work
performed.  In determining allowances for vacations, sick leave, and other
benefits hereunder, such allowance shall be prorated in direct ratio that the
number of hours worked per week bears to forty (40).  (Amended 1/1/95)



 
 
(b)           The number of part-time employees in all "Clerical Department"
classifications will not exceed 15% of the aggregate number of employees in all
"Clerical Department" classifications.  (Amended 1/1/98)



 
Schedules will be established in full hour increments and the employee's
classification, i.e., one-half (1/2) time or three-quarter (3/4) time will be
based on the established schedule at the time they are hired and an annual
(payroll year) review of hours actually worked (excluding non-productive time)
thereafter.  Status changes will apply prospectively only.  (Amended 1/1/98)



3.6
The retention of temporary, provisional and probationary employees is at the
sole discretion of the Company, and termination of employment of such employees
shall not be subject to review through the grievance procedure.  (Amended
5/18/99 by Letter of Agreement)



3.7
Continuous service with Company shall start with the date of employment and
consist of the entire period of employment.  Continuous service will be broken
when (a) an employee is discharged for cause; (b) an employee voluntarily
terminates employment; (c) an employee has been laid off for more than twelve
(12) consecutive months; (d) an employee has violated the provisions of 8.4; (e)
an employee has taken a leave of absence of over thirty (30) calendar days as
defined in Section 8.1.  (Amended 5/1/88)





TITLE 4
WAGES


4.1
The wage to be paid employees of the Company covered by this Agreement shall be
at the rates specified in the schedule hereto attached, numbered Exhibit A, and
made a part hereof.



4.2
All employees shall be placed on an hourly rate of pay and shall be paid on
alternate Fridays for all time worked during the two (2) week period ending the
previous Sunday midnight; exclusive of overtime worked during the second week of
the two week period.  Any such deferred payment shall be included with the
paycheck for the payroll period next succeeding the period in which such
overtime was worked.  In order to spread the payroll work the Company reserves
the right to divide the payroll into two groups, paying each group on alternate
Fridays.  If a payday falls on a holiday, the day next preceding such holiday
shall be pay day.  However, if a payday falls on the Day after Thanksgiving the
following Monday shall be payday.  Payroll deductions for employees shall occur
semi-monthly (first and second paycheck each month) including, but not limited
to, Employee-only/Dependent Medical premium payments, Long-term Disability
Insurance premiums, Life Insurance premiums, Union Dues, and Credit Union
deposits or payments.  (Amended 8/16/2010)



4.3
(a)          An employee who temporarily assumes the duties and responsibilities
of a classification having a higher minimum rate shall be paid not less than the
minimum rate of the higher classification for the time worked, meal and travel
time, as applicable, computed to the next quarter (1/4) hour.  (Amended 5/1/83)



 
1.
Any upgrade position, within a specific headquarters, lacking an incumbent
employee and continuing for a cumulative period of 1500 straight-time hours in a
12-month period shall require posting of the position.  This provision does not
apply to those classifications designated as “upgrade only”.  Exceptions to this
provision can be made by mutual agreement between the Company and Union, i.e.,
training positions and special projects.  (Amended 1/1/03)



 
 
(b)          When an employee is temporarily reassigned to work in a
classification higher than his regular classification, he shall be paid, upon
such reassignment, the rate of pay he last received in such higher
classification, plus any general wage increase or adjustments subsequently made
therein.



 
 
(c)           When an employee is temporarily assigned or reassigned to work in
a classification lower than his regular classification, his rate of pay will not
be reduced.

 
 
 
 
3

--------------------------------------------------------------------------------

 

 
 
 
(d)          Where automatic progression between classifications or within the
pay rate range of a classification is provided by the Agreement, it is
understood that the employee's performance must be satisfactory to qualify for
advancement.  Where an employee's performance is unsatisfactory and an automatic
progression wage step has been withheld, the Investigating Committee, provided
for in Section 21.2 of the Agreement, may review the employee's performance.



 
 
(e)            Where automatic progression in any classification is provided by
the Agreement, an automatic progression wage step will be withheld after an
employee is off work for sixty (60) calendar days or more.  (Amended 5/1/83)



4.4
Company and Union may agree to additional classifications and/or revisions of
existing classifications and wages and lines of progression with respect
thereto, during the term of this Agreement.  Pending negotiations with respect
to such classifications, wage rates and lines of progression, the Company may
establish temporary classifications and wage rates.



 
The Company will promptly notify the Union of any such temporary classifications
and/or revisions and wage rates which are established.  When the Company and
Union reach agreement on the wage rate for the new classification and/or revised
classification, it shall be retroactive to the date when the classification was
first temporarily established or revised.





TITLE 5
TRANSPORTATION


5.1
Company or public transportation shall be furnished all employees requiring, at
the discretion of the Company, transportation in the performance of their
duties.  In the event an employee is asked to use his own automobile for Company
business, he shall be reimbursed at the current rate sanctioned by the Internal
Revenue Code, Section 274, Treasury Regulations and Administrative
Interpretations.  (Amended 1/1/95)



5.2
Regular full-time Reno area Meter Readers shall be required to use their
personal vehicles in the performance of their assigned duties within the
Reno/Sparks metropolitan area for which they shall be reimbursed at the rate of
One Hundred Eighty Dollars ($180.00) effective 5/1/96 per month for each month
personal vehicles are so used.  An allowance has been included in the
reimbursement for the difference in cost between pleasure and business vehicle
insurance coverage.  As a condition of employment, personal vehicle insurance
coverage shall be provided by the employee in an amount not less than the
minimum state insurance requirements for such vehicle's use, and; a certificate
of insurance with a thirty (30) day cancellation clause shall be required from
each employee's insurance Company naming Sierra Pacific Power Company as an
"Additional Insured Non-Owner" for each such vehicle used.  Reno area Meter
Readers shall not be required to use their personal vehicles outside the
Reno/Sparks Metropolitan area.  (Amended 1/1/98)



5.3
(a)          Any employee who may be required to operate Company vehicles and/or
equipment while performing duties pertinent to his job classification must
possess and maintain the appropriate licenses or permits required by applicable
laws and/or Company policy.  (Amended 5/1/82)



 
 
(b)          An employee incumbent in any such job who is unable to maintain the
necessary  driver's license, shall be returned to his former classification and
rate of pay or, by mutual agreement between the Company and Union, shall be
placed in another classification.  (Amended 5/1/82)



 
In the specific event of where an employee is unable to maintain the necessary
driver’s license for driving under the influence or controlled substance abuse,
the following shall apply:  (Added 1/1/98)



 
1.
Said employee for a 1st occurrence shall retain his rate of pay but may be
required to work in another classification by mutual agreement between the
Company and Union.  However, a return to work agreement will be made between the
Company, Union and employee specifically addressing terms and conditions of
continued employment.  (Added 1/1/98)



 
2.
In the event of a 2nd occurrence, within 5 years of the 1st, said employee will
not be accommodated in existing position.  The Company and Union will endeavor
to place the employee; however, if no vacancies exist, this could result in
termination.  (Added 1/1/98)



 
3.
In the event of a 3rd occurrence, within 5 years of the 1st, the Company is not
obligated for any reason whatsoever to accommodate said employee in any
position.  (Added 1/1/98)



 
 
(c)          A successful bidder on any job requiring vehicle and/or equipment
operation will be given a thirty (30) day period beyond the date of the job
award to obtain the proper licenses and/or permits.  Additional training must be
arranged through Department Management.  Bidder must be trained and/or evaluated
prior to receiving approval to operate Company vehicles and/or
equipment.  (Amended 1/1/98)

 
 
 
4

--------------------------------------------------------------------------------

 

 
 
 
(d)          Any employee who is considered for an upgrade to a position
requiring the operation of Company vehicles or equipment must be qualified by
training or experience prior to upgrade.  Employee will be subject to the
provisions of Section (a) and (b) above.  (Added 5/1/83)



 
 
(e)          The provisions of Sections (a), (b) and (c) shall also apply to any
employee operating a personal vehicle while being compensated by the Company for
its use.  (Added 5/1/82)



5.4
Employees shall be authorized to utilize Company vehicles only for the purpose
of performing their assigned duties.  Use of such vehicles for personal reasons
is prohibited.





TITLE 6
WORKING HOURS


6.1
All regular employees shall receive full-time employment for each work week
employed provided they physically report for duty at their regularly assigned
reporting place in accordance with the terms and conditions of this Agreement
and are in condition to perform their work.  This is not interpreted to mean
that the Company does not have the right to lay off or release employees on
account of lack of work or any other valid reason at the end of the work week.



6.2
(a)          Each employee shall have a regular reporting place, a regularly
established schedule of work hours and work days.  Such schedule shall indicate
the starting and quitting times, the regularly scheduled meal period and the
scheduled non-work days.  The arrangement of such schedule shall be in
accordance with the provisions hereafter contained for the classification in
which the employee is regularly employed.  Schedules with work periods providing
for starting times after 12:00 noon or before 6:00 a.m. shall provide eight (8)
consecutive hours of work.



By mutual agreement between the Company and Union, Employees may work under
alternate Work Schedule Agreements as defined in Attachment III.  (Amended
8/16/2010)


 
 
(b)          Employees who are assigned to work away from their regular assigned
reporting place will be required to report to work at the established starting
time and at the temporary reporting place designated by Company.  When board and
lodging are provided by Company, the reporting place will be the lodging
designated by Company.  It is understood that the temporary reporting place
designated by the Company may change from time to time due to changes in
Company's operational requirements.  When necessary, Company shall provide water
and sanitation facilities for the employee's use at the temporary reporting
place.  When the change of temporary reporting place occurs, the employee(s)
will be notified as far in advance as practicable.  (Amended March 2007)



 
 
(c)          When employees are scheduled for required training, the Company
shall be responsible for all travel, training expenses and all out-of-town
expenses, subject to Titles 10 and 17.8. (Amended 8/16/2010)



 
When employees are scheduled for Company required training, and employees are
notified 7 days in advance, the Company may alter the employees’ schedule, for
the work week to a Monday through Friday, 8 hour per day schedule or a Monday
through Thursday/Tuesday through Friday 10 hour schedule. Work hours for said
schedules shall be between 6am and 5pm with no more than a one hour meal
period.   However, this clause will not deprive the employee of the opportunity
to work the same number of hours during a pay period that he would have worked
under his regular schedule. (Added 8/16/2010)

 
When employees are scheduled for volunteer training, the Company may alter the
employees’ schedule, for the work week, to match that of training.  Overtime
will only be paid if said employee is required to attend training and/or perform
work for more than eight (8) hours on any day or if his total work week
(training and work time) goes beyond 40 hours.  No employee will be denied 40
hours of pay for said work week, subject to Title 17.8 or 17.13.  (Amended
8/16/2010)



 
(d)  Generation employees who are assigned to work in a Headquarters other than
their own may be assigned to the scheduled hours and workdays of the group to
which they are assigned, subject to Title 17. (Added 8/16/2010)



 
(e)  Employees who volunteer for special projects may have their scheduled hours
and workdays changed to meet the needs of the special project to which assigned.
(Added 8/16/2010)



6.3
The work week shall be defined to be that period of 168 hours comprising seven
(7) consecutive calendar days.  For all employees but those in classifications
listed in Section 6.13 the work week shall be that period beginning one (1)
minute after 11:59 p.m. Sunday and ending 168 hours later.



6.4
A change in the regularly scheduled lunch period for any reason shall be deemed
to require the payment of overtime for work performed during the regular lunch
period and the employees may eat their lunch on Company time.  Lunch periods may
be advanced or delayed one-half (1/2) hour without the payment of overtime.

 
 
 
5

--------------------------------------------------------------------------------

 

 
6.5
Employees, including those on Out-of-Town assignment, who are required to report
for work on their non-work days, or on holidays which they are entitled to have
off, or outside their regular work hours on work days, shall be paid overtime
compensation for the actual work time, commencing at the time they physically
report at their regularly assigned reporting place, and travel time in the
amount of fifteen (15) minutes each way in connection therewith.  An employee
who is called out for such work shall be paid overtime compensation for travel
time in the amount of thirty (30) minutes from his home and fifteen (15) minutes
to return home.  If an employee who is called out for such work outside of his
regular work hours on a work day continues to work into or beyond his regular
work hours, he shall be paid overtime compensation for actual travel time in the
amount of thirty (30) minutes only from his home.  (Amended 1/1/95)



 
In applying this Section 6.5 to work to be performed at Tracy or Ft. Churchill
Steam Plants by those employees whose regularly established headquarters are
either the Frank A. Tracy or Fort Churchill Steam Plants, a travel time
allowance of "30 minutes" shall be substituted for "15 minutes" wherever it
appears in the paragraph next preceding.



 
In applying Section 6.5, employees whose regular established headquarters is
North Valmy Steam Plant but who reside in Winnemucca, will be compensated for
"45 minutes" travel time each way and employees residing in Battle Mountain will
be compensated for "30 minutes" each way.



 
The portion of this Title relating to travel time shall not apply to the
following situation:



 
 
(a)          Prearranged extended work schedules on regular work days.  (Amended
5/1/81)



6.6
(a)         If an employee is instructed by his Supervisor to report for
prearranged overtime on a non-work day, or on a holiday which he is entitled to
take off with pay, and the employee reports for work as instructed, the employee
shall be paid overtime compensation for a minimum of four (4) hours provided,
however, this will not apply to cases in which the employee is prevented from
completing the assignment or earning the minimum through no fault of the
Company, for reasons such as inclement weather, accidents, illness, or other
reasons beyond the control of the Company.  In such cases the employee shall be
paid overtime compensation for the actual time worked, but in no event less than
the two (2) hour minimum.  (Amended 5/1/81)



 
 
(b)         In the event an employee is instructed to report for prearranged
overtime as provided in 6.6(a) above, and such work is canceled, the employee
shall be paid overtime compensation for a minimum of four (4) hours, if he has
not had notice of such cancellation at least eight (8) hours prior to the
designated reporting time.  (Amended 5/1/81)



 
 
(c)          If an employee is instructed by his Supervisor to report for
prearranged overtime prior to his regular starting time on a scheduled work day,
the employee reports for work as instructed and for any reason the work is
canceled, the employee shall be paid overtime compensation for actual time
worked, but in no event less than a two (2) hour minimum time.  (Added 5/1/91)



6.7
For the purposes of application of the provisions of this Title, all employees
not specifically denoted by Sections 6.13, 6.14 and 6.15 shall be considered to
be day employees.  Sections 6.13, 6.14 and 6.15 shall determine the designation
of all others.



6.8
(a)          Day employees' hours of work shall be regularly scheduled as eight
consecutive hours not including a one half hour lunch period per 17.1(c). The
work day will begin no earlier than 6:00 a.m. and no later than 8:00 a.m.
Regular work days shall be Monday through Friday. (Amended 8/16/2010)



1.  
Company may change employee(s) start time no more than two (2) times in a
calendar year. If split start times are used, equalization of conditions and
rotation of assignments will occur. Such rotations for equalization shall not be
considered as a change in schedule. (Added 8/16/2010)

 
 
 
(b)          (Deleted March 2007)



 
 
(c)          The regular hours of work established herein may be changed by
Company at the request or direction of public authorities, provided, however,
that before any such change is made Company shall discuss it with
Union.  Company shall not be required to pay overtime compensation by reason of
any change made as provided in this Section.



6.9
(a)          Company may schedule employees to work for periods equal in length
to their normal work period and overtime, if necessary, at other than their
regular hours in any of the following situations:  (Amended March 2007)



 
1.
The maintenance or repair of any generating plant or substations.  (Amended
March 2007)

 
 
 
6

--------------------------------------------------------------------------------

 

 
 
2.
Work involving cleaning debris from the water intake of a power plant.  (Amended
March 2007)



 
3.
Restoration of the Valley Road Gas Plant to operating condition and the
production of gas.



 
4.
To provide relief in a regularly scheduled job which has been temporarily
vacated by absence of an incumbent.



 
5.
To provide public safety and the protection of Company facilities underground
which may be exposed to possible damage by excavating operations performed by
other than Company employees.



 
6.
(Deleted March 2007)



 
7.
Infra-red inspections of outdoor electric facilities.  (Added 1/1/98)



 
8.
At the request of the customer, special project construction or unique
maintenance requirements of facilities where customer impacts must be
minimized.  (Added 1/1/98)



 
 
(b)          In the event such assignment is for four (4) regular work days or
less, the employees shall be paid at the rate of one and one-half (1 1/2) times
the applicable straight-time rate for all such work except that if the schedule
continues beyond four (4) regular work days, the employee shall be paid one and
one-half (1 1/2) times the applicable straight-time rate only for the first two
(2) days of any such situation, and shall upon the third day, be paid at the
straight-time rate for the duration of the assignment.  Where the provisions of
Title 10.1(a), (1), (2), (3), and (4) or the paragraph (c) next following are
applicable, such day shall not be counted as one (1) of the premium days under
this Section 6.9.



 
 
(c)          In the event the employee is required to begin work in a temporary
"off schedule" assignment with less than forty-eight (48) hours notice he shall
be paid at the applicable overtime rate for all work performed on the "off
schedule" assignment between the time of notice and the expiration of the
forty-eight (48) hour period.  Wherever possible, assignment to an "off
schedule" status and return to the regular schedule shall be made in such a
manner as to provide the same number of hours off between work periods as is
provided by the employee's regular schedule.  Where this is not possible and a
change is made with less than the required time interval, the difference between
the amount of time off and the required time interval shall require the payment
of an additional one-half (1/2) times the straight-time or overtime rate which
may be applicable.



 
1.
In the event the employee is given fourteen (14) days notice and the assignment
is in excess of four (4) days no penalties as described in (b) & (c) above will
apply. (Added 8/16/2010)



 
 
(d)          Upon completion of the temporary off schedule assignment, which may
include scheduled days off, the employee shall be returned to his regular status
and schedule.  In all cases an assignment to an "off schedule" status shall not
operate to deprive an employee of a forty (40) hour work week.



 
 
(e)          Except for operating employees who are assigned to supplement
maintenance employees as provided in (a) above, and for employees who are
assigned to relief as provided in (a) above, the employees' regular schedules of
days of work shall not be changed.



 
 
(f)          If any such situation extends beyond four (4) weeks, Company and
Union may agree to rotate the shift assignments without the additional payment
of  penalties as described in (b) and (c) above for such change. (Amended
8/16/2010)



 
 
(g)          The application of this Section shall in no way limit the right of
the Company to establish schedules which would provide for work hours in excess
of eight (8) on a work day, or more than five (5) days in a work week.



6.10
(Deleted 8/16/2010)



6.11
(a)          This section means that except as noted below, there is a
prohibition against requiring an employee to work more than twenty-one (21)
consecutive days.  (Amended March 2007)



 
If an employee has performed any work on each of the twenty-one (21) consecutive
days, the employee must be granted the next two (2) days off.  If either of the
next two (2) days occur on regular work days for that employee, such employee
shall, nonetheless, be granted the day(s) off at the straight-time rate of
pay.  (Amended March 2007)



 
 
(b)          Employees may work beyond the twenty-one (21) day limit only under
the following condition:

 
 
 
7

--------------------------------------------------------------------------------

 

 
 
1.
Any work situation involving an immediate hazard to life or property.  This does
not include situations limited to a loss of money or revenue only.  (Added
1/1/95)

 
6.12
The work week and work hours of part-time employees shall be governed by the
following rules:

 
 
 
(a)          Company shall notify Union of all part-time employees hired, the
work being performed and the schedule of work hours and work days, if any, for
such employees.



 
 
(b)          Schedules of work hours and work days for part-time employees which
would fall within the regular work hours and work days established in Section
6.8(a) may be established at the convenience of the Company.



 
 
(c)          (Deleted 8/16/2010)



6.13
"Shift" employees are as listed below:



Building Services Worker, Lead
Foreman, Shift, Working
Operator, Assistant, Control Room
Operator, Assistant, Distribution System
Operator, Control Room
Operator, Distribution System
Operator, Emergency Relief (Grid)
Operator, Emergency Relief (Steam)
Operator, Emergency Relief ( T&D)
Operator, Grid Reliability
Operator, Service Utility
Operator, Transmission System
Technician, Shift, Instrument & Control
(Amended 8/16/2010)


 
 
(a)          The work week for shift employees shall be regularly scheduled but
may be any seven (7) consecutive days.  The normal work week of shift employees
may start on any day of the week and at any hour of the day, and shall consist
of one (1) eight (8) hour shift for five (5) days. The five (5) work days and
two (2) non-work days may be arranged in one, two, three or four (4) week
cycles.  The shift employee's work day shall consist of eight (8) consecutive
hours.  The starting time of such shifts are presently established at 8:00 a.m.,
4:00 p.m., and 12:00 midnight.    The term "shift" shall be defined as a
schedule of employee's work days, non-work days, working hours, and the
arrangement of work week cycles.



Group schedules when required shall be developed to provide rotation to
assignments and equalization of conditions.  Schedules may be established or
revised during the term of the Agreement, provided however, that such
arrangements, if outside the parameters of (a)1 below, shall be first mutually
agreed upon by Company and Union.  (Amended 8/16/2010)


1.  
Company may change shift employee(s) normal work week and/or work hours no more
than two (2) times in a calendar year. If split work weeks are used,
equalization of conditions and rotation of assignments will occur. Such
rotations for equalization shall not be considered as a change in schedule.
(Added 8/16/2010)



 
 
(b)          When generating plant operations personnel are not specifically
assigned to operations duties, they may be temporarily assigned to other duties
at the generating facilities of the Power Production Department subject to the
provisions of Section 4.3. These employees may be assigned to the scheduled
hours and workdays of the group to which they are assigned, subject to Title
17.    (Amended 8/16/2010)



 
When assigned to report to their regular generating facility, they may be
reassigned to perform duties in any occupational group established in that
facility.



 
The working hours and scheduled work days of operating personnel so assigned may
be changed and consist of the hours worked and the scheduled work days of the
employees in the Power Production Department Occupational Group to which
assigned.  (Amended 8/16/2010)



Such change in working hours and scheduled work days and the return to the
regular operations schedule hours and scheduled work days shall require, after
proper notice of such change of hours or return to regular hours, twelve (12)
hours off between change to temporary hours or return to regular operations
schedule hours and scheduled work days.  Where this is not possible and a change
is made with less than twelve (12) hours off after proper notice, the difference
between the amount of time off and twelve (12) hours shall require the payment
of an additional one-half (1/2) times the straight-time or overtime rate which
may be applicable.  The provisions of Section 6.9 will not apply.  (Amended
8/16/2010)
 
 
 
8

--------------------------------------------------------------------------------

 
 
 
 
 
(c)          When generating stations are operated on a 3 shift, 24 hour basis,
the work periods of shift operating personnel shall be in accordance with
Subsection (a) above.  (Amended 8/16/2010)



 
 
(d)          An employee classified as Emergency Relief Operator shall be
regularly scheduled and shall perform the regularly scheduled assignments for
operators at generating plants and System Control.  He may be reassigned to any
existing schedule for relief assignments in such plants without advance
notice.  Such employee shall not, as a result of such relief assignment, be
entitled to overtime compensation for work performed during the regularly
scheduled hours of such shift, except that, in the event he shall be required to
report for work without having had twelve (12) hours off following the end of
his last preceding work period, he shall be paid overtime compensation for any
time worked in the twelve (12) hour period following the end of his last
preceding work period.  (Amended 8/16/2010)



 
 
(e)          (Deleted 5/1/87)



 
 
(f)          Employees, when required by the Company to make relief, shall be
compensated at the appropriate wage rate.  (Added March 2007)



6.14
"Service" employees are as listed below:



Apprentice, Fabricator-Welder
Apprentice, Gas Pressure Operator
Apprentice, Mechanic, Plant
Apprentice, Serviceman, Customer
Apprentice, Technician, Communications
Apprentice, Technician, Electrical Plant
Apprentice, Technician, Instrument
Apprentice, Technician, Lab
Coordinator, Fleet Repair/Licensing
Coordinator, Fleet Assets/Special Projects
Electrician, Plant
Fabricator-Welder
Fabricator-Welder, Certified
Foreman, Communication Systems, Working
Foreman, Gas Pressure, System Working
Foreman, Lab, Working
Foreman, Machinist, Working
Foreman, Maintenance, Working
Foreman, Technical, Working
Foreman, Utility Materials, Working
Foreman, Utility Materials, Working (Power Plants)
               Foreman, Utility Fleet, Working
Foreman, Yard, Working
Garageman
Helper
Helper (Power Production Maintenance)
Janitor (Power Plant)
Machinist-Tool Repair
Maintenanceman, Street Light
Mechanic/Machinist, Plant
Mechanic, Plant
Mechanic, Utility Fleet
Mechanic/Welder, Plant
Operator, Gas Pressure
Operator, Yard
Operator, Yard, Senior
Parts Specialist, Utility Fleet
Senior Parts Specialist, Utility Fleet
Serviceman, Customer
Serviceman, Electric
Serviceman, Equipment
Technician, Communications
Technician, Communication Systems
Technician, Electrical Plant
Technician, Electrical/Instrument (Plant)
 
 
 
9

--------------------------------------------------------------------------------

 
 
Technician, Instrument
Technician, Lab
Troubleman
Utilityman, Gas
Utility Materials Specialist
Utility Materials Specialist I
Utility Materials Specialist, Trainee
Utility Materials, Specialist (Power Plants)
Utility Materials, Specialist I (Power Plants
Utilityworker, Communications
(Amended 8/16/2010)






 
 
(a)   The normal work week for each Service Employee shall be regularly
scheduled and may be any five (5) consecutive days, starting on any day of the
week.  The arrangement of work hours, work days, non-work days and work week
cycles, where applicable, shall be considered as the employee's work schedule
and shall be developed to provide rotation of assignments and equalization of
conditions.



 
 
(b)   Hours of work for Service Employees assigned to work schedules providing
for one-shift operations shall be regularly scheduled as eight consecutive hours
not including a one half hour lunch period per 17.1(c). The work day will begin
no earlier than 6:00 a.m. and no later than 8:30 a.m.  (Amended 8/16/2010)



1.  
Company may change service employee(s) normal work week and/or work hours no
more than two (2) times in a calendar year. If split work weeks or start times
are used, equalization of conditions and rotation of assignments will occur.
Such rotations for equalization shall not be considered as a change in
schedule.  (Added 8/16/2010)

 
 
 
(c)   Schedules for two-shift operations shall be as follows:  First shift shall
consist of any eight (8) consecutive hours not including a one half hour lunch
period per 17.1(c) between 6:00 a.m. and 4:30 p.m.  Second shift shall consist
of any eight (8) consecutive hours between 12 noon and 11:00 p.m.  Employees
assigned to the No. 2 shift shall be allowed necessary time to eat a meal on the
job on Company time.  (Amended 8/16/2010)



 
The Company agrees to schedule Service Employees on the No. 1 shift to take
lunch four (4) hours after his regular starting time.



 
 
(d)   Group schedules when required shall be developed to provide rotation to
assignments and equalization of conditions.  Schedules may be established or
revised during the term of the Agreement, provided however, that such
arrangements, if outside the parameters of (a), (b) and (c) above,  shall be
first mutually agreed upon by Company and Union.  (Amended 8/16/2010)



 
 
(e)   New work schedules may be established during the terms of the Agreement,
provided, however, that such arrangements shall be first mutually agreed upon by
Company and Union.  (Amended 8/16/2010)



6.15
(a)   "Office Service" employees are listed below:  These employees may be
regularly scheduled to work any eight (8) consecutive hours, exclusive of a 30
minute or 60 minute meal period. Work hours will be between 6:00 a.m. and 9:00
p.m., Monday through Friday.  (Amended 8/16/2010)





Clerk, Remittance Processing, Senior
Foreman, Customer Services, Working
Foreman, Meter Reader, Working-Reno
Foreman,  Technician  Service, Working
Foreman, Support Services, Working
Meter Reader
Operator, Data Entry
Operator, Data Entry, Trainee
Operator, Data Entry, Senior
Operator, PBX
Representative, Accounts Payable
Representative, Accounts Payable, Senior
Representative, Clerical
Representative, Customer Services
 

 
 
10

--------------------------------------------------------------------------------

 


Representative, Customer Services, Senior
Representative, Facilities
Representative, Support Services
Technician, Service
Specialist, Meter Data
(Amended 8/16/2010)


 
 
(b)   The Company will schedule Office Service employees to take lunch during
the period from three (3) hours after the employee's regular starting time to
five (5) hours after his regular starting time.  Office Service employees, with
consent of the Supervisor, may exchange lunch periods on any given day.



 
 
(c)   The provisions of Section 6.4 shall not apply to employees covered by this
section. Schedules of Office Service Employees may be established or revised
during the term of the Agreement.  (Amended 8/16/2010)



1. Company may change employee(s) start time no more than two (2) times in a
calendar year. If split start times are used, equalization of conditions and
rotation of assignments will occur. Such rotations for equalization shall not be
considered as a change in schedule.  (Added 8/16/2010)


 
 
(d)   Office Service employees may change their working hours and/or lunch
period, with prior supervisory approval, by up to two (2) hours within the same
work day with no penalty to the Company.  This allows the employee to schedule
personal time off while maintaining their regularly scheduled number of work
hours, i.e. making time up within the same day of no more than two hours.



 
A request to change an employee's work schedule must be arranged with the
supervisor at least one day prior to the change, other than for emergency
situations.



 
When an employee has requested personal time off, the employee has the option to
make up time within the same day by adjusting his or her work schedule, or may
use vacation or floating holiday hours, or sick leave (under Title 15 or Family
Sick Leave guidelines), or may elect time off without pay.  A minimum of 1/2
hour lunch period must be taken in accordance with Section 6.15, unless required
by operational needs.



NOTE: Schedules as referenced by Title 6 are those defined by the CBA and/or a
letter of agreement.  (Added 8/16/2010)




TITLE 7
SHIFT PREMIUM


7.1  
All eight (8) hour work periods regularly scheduled to begin at 4:00 a.m. or
thereafter, but before 12:00 noon shall be designated as first shifts.  All
eight (8) hour work periods regularly scheduled to begin at 12:00 noon or
thereafter, but before 8:00 p.m., shall be designated as second shifts.  All
eight (8) hour work periods regularly scheduled to begin at 8:00 p.m. or
thereafter, but before 4:00 a.m., shall be designated as third shifts.  No shift
premium shall be paid for the first shift.   (Amended  8/16/2010)



2nd Shift                                $1.75
3rd Shift                                $1.95


7.2
When a shift premium is applicable to time worked at the overtime rate of pay,
the overtime rate shall be applied to the applicable shift premium.



7.3
Shift premiums shall be payable only for hours actually worked, and shall not be
paid for non-work time such as holidays, sick leave, vacations, etc.



7.4
Shift premium shall be paid for meal and travel time at the applicable overtime
rate.  (Added 5/1/83)





TITLE 8
LEAVES OF ABSENCE


8.1
"Leaves of Absence" and "Leaves" signify approved absence without pay.  A leave
shall commence on and include the first work day on which an employee is absent
and shall terminate upon the agreed-to date of expiration of the leave of
absence.  

 
 
 
11

--------------------------------------------------------------------------------

 
 
 
 
An individual's seniority shall not be affected, except for personal leaves of
thirty (30) or more calendar days.  The employee's status as a regular employee
shall not be impaired by a leave of absence and the conditions of the leave
shall be governed by the provisions herein applicable to the type of leave
granted.  Any demotion of an employee caused by a reinstatement of an employee
who has been absent on an approved leave of absence shall be governed by the
Demotion and Layoff Procedure.  (Amended 1/1/95)

 
Military Leave


8.2
A leave of absence shall be granted to employees who enter the Armed Forces of
the United States, provided, however, that any such leave of absence and the
reinstatement of any such employee shall be subject to the terms of any Act of
Congress which provides for re-employment.  The seniority rights for employees
who are members of the Armed Forces shall accrue while they are absent on
military duty.



Union Leave


8.3
Company shall, at the written request of Union, grant a leave of absence without
pay and benefits with the exception of 3. below to an employee who is appointed
or elected to any office or position in the Union and whose services are
required by the Union, provided adequate arrangements can be made to take care
of the employee's duties, without undue interference with the normal routine of
work.  Such Union leave shall be subject to the following conditions:  (Amended
8/16/2010)



 
1.
The term shall be for a fixed period not to exceed three (3) years.  The period
shall be stated in the request for leave.



 
2.
The employee shall be returned to employment in his same classification held at
the time the leave was granted and at the same headquarters at which he was last
employed, or at the nearest headquarters to that location in which a vacancy
exists.



 
3.
The seniority, as defined in Title 16.1, of an employee who is granted a leave
of absence under the provisions of this Title shall accrue during the period of
such leave. (Amended 8/16/2010)



Personal Leave


8.4
Leaves of absence for urgent, substantial personal reasons may be granted to
regular employees provided that mutual agreement is reached thereon by Company
and employee, and subject to the following conditions:



 
1.
The leave will not exceed a period of six (6) months, or a six (6) month
extension thereof, but in no case shall any leave or extension be granted which
extends the total leave of absence beyond a period of one (1) year.



 
2.
The purpose for which the leave is granted will not lead to the employee's
resignation.



 
3.
If an employee fails to return immediately on the expiration of the leave of
absence, or if he makes application for unemployment benefits, or if he accepts
other employment while on leave, he shall thereby forfeit the leave of absence
and terminate his employment with the Company.



 
4.
An employee returning from an authorized leave of six (6) months or less shall
be reinstated to his former classification and headquarters location.



 
5.
An employee returning from an authorized leave exceeding six (6) months shall be
reinstated to his former classification and headquarters provided a vacancy
exists in his former classification.  If no such vacancy exists, the employee
shall be reinstated in a lower classification thereto in the same Line of
Progression.  If such reinstatement in a lower classification is required under
this section, the employee will be given preferential consideration over other
employees in the filling of vacancies in higher classifications in the line of
progression until such time as he is returned to his former classification or
rate of pay.  (Amended 5/1/82)



8.5
The Company will not consider the bid of an employee on a leave of
absence.  (Added 5/1/87)



Family and Medical Leave


8.6
Leaves for care of child, spouse, parent or serious illness of employee in
accordance with the Federal Family and Medical Leave Act.

 
 
 
12

--------------------------------------------------------------------------------

 
 

 
 
 
(a)   Employees are eligible if they have attained regular status and have at
least six (6) months of continuous service with the Company when the leave
begins.  Part-time employees are eligible if they have attained regular status
and have worked 1040 hours.



 
 
(b)   Eligible employees can take six (6) months unpaid leave of absence for a
qualifying reason.



 
 
(c)   Employees should give thirty (30) days advance written notice of intent to
take leave.  The employee should make a reasonable effort to schedule his/her
leave so as not to interrupt Company operations.  If an unforeseeable event
occurs, employees should give notice as soon as practicable.



 
 
(d)   An employee returning from an authorized leave under Section 8.6 will be
reinstated to his/her former classification and headquarters location.



 
 
(e)   Employees may be required to provide medical certification from a
qualified health care provider.



 
 
(f)   Leave may be denied if adequate notification or proper medical
certification is not provided as required.



(Added 1/1/95)




TITLE 9
INCLEMENT WEATHER PRACTICE


9.1
Regular and probationary employees who are unable to work in the field because
of inclement weather, "red" air quality days, as ordered by any air quality
regulatory agency, or other similar causes, shall receive pay for the full day,
provided they physically report for duty at their regularly assigned reporting
place and are in condition to perform their work.  However, they may be held
pending emergency calls, and may be given first aid, safety or other
instructions, or they may be required to perform miscellaneous work in the
warehouses or other sheltered locations.  Temporary employees under the same
conditions shall receive pay for time they worked or are held on Company
property, or ordered to stand-by.  They shall not be paid in any event for less
than four (4) hours.



 
When "red" air quality days occur, strenuous work activity shall cease within
affected areas except when emergencies, and/or public safety or welfare are
involved, and in those instances, the Company shall provide appropriate
respirators for those employees required to work.  (Added 1/1/95)



9.2
The employee in charge at the job site shall be responsible for determining
whether weather conditions warrant cessation of outside work.  In arriving at a
decision with respect to weather conditions, the following shall be taken into
account:  (Amended 1/1/98)



1.           Employee safety


2.           Operating requirements


3.           Undue hazards


4.           Service to the public


5.           Job site working conditions


 
6.
Anticipated duration of time required to leave unfinished job in safe condition



7.           Anticipated duration of inclement weather


8.           Distance from job site to operating headquarters


 
9.
Any other pertinent factors which in his opinion should be taken into account in
reaching his decision relative to stopping or continuing work.  (Amended 1/1/98)



 

 
 
13

--------------------------------------------------------------------------------

 


TITLE 10
OVERTIME


10.1
(a)   Overtime is defined as (1) time worked in excess of forty (40) hours in a
work week, (2) time worked in excess of eight (8) hours on a scheduled work day,
(3) time worked on a non-work day, (4) time worked on a holiday, and (5) time
worked outside of regular work hours on a work day.  Overtime shall be computed
to the nearest quarter hour.



 
 
(b)   Prearranged overtime shall be defined as overtime for which notice has
been given prior to the employee's release at the end of the last regularly
scheduled work period or an extension thereof, of no more than two (2) hours on
that work day.



 
1.
Company may extend prearranged overtime as necessary.  (Amended 5/1/81)



 
 
(c)   Callout overtime shall be defined as overtime for which prior notice has
not been given the employee as per 10.1(b).  (Added 5/1/81)



 
 
(d)   Overtime work should be assigned in accordance with the following
principles, which are intended to guide the actions of both Supervisors and
employees:



 
1.
The nature of the utility business requires the working of overtime and is
reflected in the language of this Agreement.



 
2.
The right to determine the importance and necessity of any work assignment rests
within the rights of Management.



3.           Refusal shall be supported by a valid reason.


 
4.
A reasonable and sympathetic approach shall be taken by Supervision, with
employees receiving as much advance notice as possible in order to allow them to
alter their plans.



 
5.
Extenuating circumstances and health of the employees shall be considered.



 
6.
The time necessary to complete the work assignment and the availability and
practicability of the use of other employees shall be considered.



 
7.
Above all, the rule of reason shall be used by employees and Supervisors.



10.2
If an employee is called out by a responsible authority of the Company outside
the employee's regularly scheduled hours and works less than two (2) hours, the
employee shall receive not less than two (2) hours to be compensated at the
applicable overtime rate, for each such call out, provided the employee has
finished his first call out and has returned to his home.  If the employee is
sent on another job or jobs prior to returning home from the initial call
without a break in work time it shall be considered a single call out.  It shall
be the policy of the Company to avoid a second assignment except those of such
urgency as would ordinarily warrant a call out, but the determination of such
urgency shall be determined solely by the Company Representative dispatching the
call.



 
Such minimum call out pay provision shall not apply and the overtime payment
shall be made only for actual work time outside regular hours where:



 
1.
The call-out is less than two (2) hours prior to his regular starting time and
the work extends into the regular work day.



 
2.
The call-out is an extension of the regular work day or the employee has not
left the plant premises when called.  Any employee required to keep a
radio-equipped Company vehicle at home when off duty shall, upon completion of a
tour of duty, proceed directly to his home.  Any call-out while in transit shall
be considered an extension of the regular day without interruption in time.  A
call-out received after reaching home and signing off the radio shall be
considered a separate call-out.  (Amended 5/1/81)



10.3
(a)   Overtime shall be divided as equally as is practicable over the course of
the payroll year, among those employees qualified and available within a
classification and headquarters.  All overtime for individuals in each
headquarters shall be posted every 30 days. Employees new to a classification or
headquarters shall be averaged into that classification and headquarters’ year
to date overtime list.  (Amended 1/1/03)

 
(b)   Deviation from the distribution of overtime as stated in Section 10.3 (a)
must be established in writing and agreed to by both Company and Union.  (Added
1/1/98)





 
 
 
 
14

--------------------------------------------------------------------------------

 
 
 

 
(c)   Deviation from the distribution of overtime as stated in Section 10.3 (a)
will be allowed in select cases where employees within classification possess
special skills (certifications, licenses, or training) unique to that job
requirement.  (Added 1/1/98)

 
(d)   Employees temporarily assigned to a new headquarters (excluding Special
Project Agreements) for a period greater than five (5) days shall be placed on
the temporary headquarters’ overtime list with one (1) hour more than the
employee with the greatest amount of overtime within his classification.

 
 
He shall work from his new headquarters' overtime list and be removed from the
list at his permanent headquarters.



 
 
Once the employee returns to his permanent headquarters, he shall be placed on
his permanent headquarters’ overtime list with all year-to-day overtime
worked.  (Added 1/1/03)

  
 
(e)   First consideration will be given to the employee(s) within a headquarters
and within the required job classification(s) for staffing a project within that
headquarters.  Second consideration will be given to employee(s) from other
headquarters. If employees from other headquarters are used to staff a project
and scheduled weekend overtime occurs, the employee(s) (or crew(s) of equal
size) will be afforded the opportunity to work an equal amount of scheduled
weekend overtime.  (Added 3/1/2007)



10.4
Nothing contained herein shall be construed to require the payment of overtime
compensation under more than one (1) of the foregoing definitions for a single
period of operation.



10.5
(a)   Overtime compensation at the rate of one and one-half (1 1/2) times the
straight rate of pay shall be paid to employees for overtime as defined in
Section 10.1 (a) (1), (2), (3), (4), and (5) and Section 10.1 (b).  (Amended
5/1/81)



 
 
(b)   The time worked in excess of sixteen (16) consecutive hours (which
includes unpaid meal period) and continuing until the employee is dismissed from
such work shall be paid at the rate of two (2) times the employee's straight
rate of pay.  (Amended 5/1/82)



 
 
(c)   Prearranged overtime worked in excess of twelve (12) consecutive hours and
continuing until the employee is dismissed from such work shall be paid at the
rate of two (2) times the employee's straight rate of pay.  (Added 5/1/81)



 
 
(d)   If, following an employee's dismissal from work or on an employee's
non-work day, the employee is called out for work, he shall be paid at two (2)
times his straight rate of pay for all work performed outside his regular work
hours or on a non-work day.  (Added 5/1/81)



 
 
(e)   (Deleted 5/1/91)



10.6
(a)   Any regular or probationary employee who, as the result of a call out or a
prearranged work assignment, has worked at overtime rates between his regular
quitting time and his next regular starting time on regular work days, shall be
entitled to a rest period under the following conditions:



 
1.
If he has worked eight (8) hours or more at overtime rates, he shall be entitled
to a rest period of nine and one-half (9-1/2) consecutive hours upon completion
of such overtime work. (Amended 1/1/03)



 
2.
If he has worked a minimum of two (2) hours at overtime rates and such work
extends beyond nine and one-half (9 1/2) hours after his regular quitting time,
he shall be entitled to a rest period of nine and one-half (9-1/2) consecutive
hours upon completion of such overtime work.  (Amended 1/1/03)



 
3.
If he has worked a minimum of two (2) hours at overtime rates and such work
commences later than nine and one-half (9 1/2) hours after his regular quitting
time, he shall be entitled to a rest period of nine and one-half (9-1/2)
consecutive hours upon completion of such overtime work.  The above provisions
shall not apply if such work commences later than four (4) hours before his next
regular starting time.  (Amended 1/1/03)



 
4.
Rest periods, as provided above, shall commence upon completion of the
employee's overtime work or the start of his regular work hours, whichever
occurs first.



 
 
(b)   The provisions of Section 10.6(a) shall apply to an employee who works at
overtime rates on his regularly scheduled day off or on a holiday observed by
the Company as follows:



 
1.
The overtime must have been worked immediately preceding his regular starting
time on the next regularly scheduled work day, and

 
 
 
 
15

--------------------------------------------------------------------------------

 

 
 
2.
During the corresponding time period normally observed by him as off-duty hours
on consecutive work days.



 
 
(c)   If the employee becomes eligible for a rest period in accordance with any
of the conditions above, and the Company requires the employee to continue work
into his regular work period, the employee shall be paid at two (2) times the
standard rate of pay for all hours worked until he is given a rest period.  If,
however, the employee is not entitled to a rest period, the employee shall
revert to the straight-time rate at the beginning of his regular work period
irrespective of whether he continues to work at said overtime work or changes to
regular duties.



 
 
(d)   If the employee becomes eligible for a rest period and is called back to
work during his nine and one-half (9-1/2) hour rest period, the employee shall
be paid overtime compensation at the rate of pay equivalent to two (2) times the
standard rate of pay for all work performed until he has been relieved from duty
for at least nine and one-half (9-1/2) consecutive hours, and a new rest period
will commence at the conclusion of such work.  (Amended 1/1/03)



 
 
(e)   Should a rest period provided for above extend into his regular work
hours, the employee may be required to report for work at the end of said rest
period for the remainder of that regular work period.  The employee shall be
paid at straight time for any portion of his regular work period which he is
allowed to take as a rest period.  He will in any event be paid at the
straight-time rate for the said regular work period.





TITLE 11
HOLIDAYS


11.1
It shall be the policy of the Company to perform only necessary work on any of
the holidays observed by the Company.  The necessity for holiday work and the
number and choice of employees required to work on the holiday shall be
determined by the Company.



11.2
For regular, provisional and probationary employees, "holiday" as used herein is
defined as a day on which each of the following holidays is observed by the
Company:  (Amended 5/18/99 by Letter of Agreement)



New Year's Day
Martin Luther King Day
Memorial Day
Independence Day
*Floating Holiday #1
*Floating Holiday #2
*Floating Holiday #3
Labor Day
Veterans’ Day
Thanksgiving Day
Day After Thanksgiving
Christmas Day
(Amended March 2007)


 
*An employee, during his first payroll year of employment, shall be entitled to
Floating Holidays in accordance with the following table:  (Amended 1/1/98)





Hired From                                      To
Inclusive                      Floating Holidays


Beginning of Payroll Year            April
30                                           3
May 1                                              August
31                                      2
September 1                                    End of Payroll Year            
          1


 
Employees shall observe their floating holidays on a workday before the end of
the payroll year at the convenience of the Company and the Company will not pay
in lieu of unused floating holidays.  In the event an employee is prevented from
taking his floating holidays due to operational requirements, he shall be
entitled to defer the floating holidays into the next ensuing payroll
year.  (Amended 1/1/98)



11.3
If a holiday is observed by Company on a regular or probationary employee's
non-working day, the employee shall, during the ensuing twelve (12) months be
given a work day off with straight-time pay at the convenience of the
Company.  The

 
 
 
16

--------------------------------------------------------------------------------

 
 


 
employee may have the option of foregoing the work day off and accepting regular
straight-time pay for the holiday if he so desires.

 
11.4
If a holiday is observed by Company on a regular or probationary employee's
scheduled non-work day and the employee works on that day, he shall be paid at
the applicable overtime rate for all work performed plus his holiday allowance.



11.5
If a holiday is observed by Company on a regularly scheduled work day of a
regular or probationary employee and he performs no work that day, he shall be
given a holiday allowance equal to his regular straight-time pay for the day.



11.6
If a holiday is observed by Company on a regularly scheduled work day of an
employee and he works that day, the employee shall have the option to:



 
1.
be paid the applicable overtime rate for all work performed plus his holiday
allowance of eight (8) hours straight-time pay, or



 
2.
be paid the applicable overtime rate for all work performed and carry over the
holiday, to be observed at another time, subject to the provisions of Section
11.3 of the Agreement.  (Amended 5/1/83)



11.7
(a)   If a holiday falls on a Saturday, the Company shall observe the holiday on
Friday.  If a holiday falls on a Sunday, the Company shall observe the holiday
on Monday.



 
 
(b)   If a holiday falls on a Saturday or Sunday, employees regularly scheduled
to work that day shall observe the actual holiday rather than the Company
observed holiday.



11.8
If an employee takes off any of the days observed by the Company as holidays and
is absent without bona fide reason on the work day either immediately preceding
or following such day observed by the Company as holiday, he shall not receive
holiday pay.





TITLE 12
VACATIONS


12.1
All active employees except temporary employees begin accumulating vacation time
upon employment.  Vacation time shall be computed from the employee's continuous
service date and will be credited bi-weekly.



 
 
(a)   An employee's continuous service date shall be his/her most recent date of
hire which may be adjusted subject to the provisions of Title 8.



 
 
(b)   When an employee's accrual rate changes as stated in 12.2 below, the new
accrual rate will be effective at the beginning of the pay period in which the
continuous service date falls.  (Amended 5/1/87; Effective 1/1/88)



12.2
Full-time employees except temporary employees earn vacation time as follows and
subject to the provisions of Title 20:



 
(a)   First (1st) through Fifth (5th) year of continuous service:



 
From one (1) day through sixty (60) months from your continuous service date you
begin accruing 3.076 hours biweekly for a total of ten (10) days' vacation per
year.



 
(b)   Sixth (6th) through Twelfth (12th) year:



 
At the completion of five (5) full years (60 months) from your continuous
service date you begin accruing 4.615 hours biweekly for a total of fifteen (15)
days' vacation per year.



 
(c)   Thirteenth (13th) through Nineteenth (19th) year:



 
At the completion of twelve (12) full years (144 months) from your continuous
service date you begin accruing 6.153 hours biweekly for a total of twenty (20)
days' vacation per year.



 
(d)   Twentieth (20th) through Twenty-sixth (26th) year:



 
At the completion of nineteen (19) full years (228 months) from your continuous
service date you begin accruing 7.692 hours biweekly for a total of twenty-five
(25) days' vacation per year.

 
 
 
17

--------------------------------------------------------------------------------

 
 
 
 
(e)   Twenty-seven (27) or more years:



 
At the completion of twenty-six (26) full years (312 months) from your
continuous service date you begin accruing 9.230 hours biweekly for a total of
thirty (30) days' vacation per year.

(Amended 5/1/91; Effective 4/28/91)


12.3
Each employee who has completed five (5), ten (10), fifteen (15), twenty (20)
years, etc., of continuous service with the Company will be credited with five
(5) days vacation (40 hours) in the pay period in which the continuous service
date falls.  (Amended 5/1/87; Effective 1/1/88)



12.4
Part-time employees except temporary employees shall earn vacation time as
stated in Section 12.2 and 12.3, but adjusted as follows and subject to the
provisions of Title 20.



 
(a)   Vacation time credits shall be prorated as outlined in Section
3.5.  (Amended 5/1/87)



12.5
An employee must complete six (6) months of continuous service to be eligible to
take vacation.  After completion of six (6) months of continuous service,
vacation may be taken as earned, subject to operational needs of the Company and
by mutual agreement of Company and employee.  (Amended 5/1/87)



12.6
Vacation time shall be paid at the straight-time rate of pay.  (Amended 5/1/87)



12.7
All vacation shall be taken on consecutive days unless otherwise mutually agreed
upon between Company and the employee.



 
(a)   An employee may, upon his request, and with the consent of his Supervisor,
take a vacation of less than five (5) consecutive work days, providing that:



 
1.
Such request is submitted as far in advance as is possible.

 
2.
Such request is no less than ¼ hour.  (Amended 1/1/98)



12.8
Earned vacation which is not used by an employee may be allowed to
accumulate.  Such vacation may be carried over from one (1) payroll year to the
next following payroll year provided that the carryover vacation does not exceed
a maximum amount based on years of continuous service as stated below:  (Amended
1/1/98)



Years of Continuous Service                                      Maximum
Carryover Vacation
1st through 5th year                                                    20 days
or 160 hours
6th through 12th year                                                  30 days
or 240 hours
13th through 19th year                                                40 days or
320 hours
20th through 26th year                                                50 days or
400 hours
27 years or more                                                           60
days or 480 hours


 
(a)   All vacation carried over from one (1) payroll year to the next following
payroll year in excess of the maximum as stated in 12.8 above will be
forfeited.  (Amended 1/1/98)



12.9
When an employee is required to carry over a vacation from one (1) payroll year
to the next payroll year due to an approved absence from work because of an
extended illness or industrial injury, such vacation will be taken at the
convenience of the Company and at such time as not to interfere with vacation
schedules of other employees.  Such vacation will not be subject to forfeiture
as stated in 12.8(a).  (Amended 1/1/98)



12.10
When an employee's approved scheduled vacation is canceled by the Company due to
unforeseen emergency conditions, or an employee foregoes his/her vacation for
the convenience of the Company, the employee shall be allowed to reschedule his
vacation by mutual agreement between Company and the employee.  If such vacation
must be carried over to the next following payroll year, it shall not be subject
to forfeiture as stated in 12.8(a).  (Amended 1/1/98)



12.11
If a holiday is observed by the Company on a work day within an employee's
vacation period, the holiday shall not be considered a vacation day.  (Amended
5/1/87)



12.12
Company shall not require an employee to take his vacation in lieu of sick leave
or leave of absence on account of illness.  (Amended 5/1/87)



12.13
Regular, provisional and probationary employees whose employment with the
Company has been terminated for any reason shall receive vacation pay for all
accrued vacation time in lieu of any vacation allowance.  (Amended 5/18/99 by
Letter of Agreement)

 
 
 
18

--------------------------------------------------------------------------------

 

 
12.14
Before April of each year, there will be a sign-up in each department so that
the employees may designate their choice of vacation periods.  The Company shall
prepare the annual vacation schedule on the basis of such sign-up, effecting
whenever possible the selections of the employees within each classification in
the order of Company seniority.



 
(a)   If, in accordance with 12.7, an employee has arranged to take his vacation
in two (2) or more periods the use of seniority as a factor in securing
preferential consideration over other employees shall be limited to one (1) of
such periods.



 
(b)   Service employees shall be allowed to include one (1) night shift in their
first choice vacation period.  (Amended 5/1/87)



 
(c)   Shift employees are front-loaded scheduled holidays.  When these holidays
are scheduled in blocks of two (2) days or more and subject to Title 12.14, the
Company will cover with overtime, when necessary.  (Added March 2007)



12.15
Vacation lists shall be posted on or before April 15 of each year.  Scheduled
vacation shall be taken as posted unless otherwise agreed to by Company.  Any
request for changes in scheduled vacation shall be submitted by the employee in
writing and subject to written approval by Company.  Such request shall include
the alternate date(s) proposed by the employee.  (Amended 5/1/87)





TITLE 13
SAFETY


Working SAFELY prevents suffering, loss of wages to ourselves and families, and
damage to property and injury to others.


An important part of everyone's acceptance of employment is to accept
responsibility to do his work in accordance with the latest safety practices and
to cooperate with other employees with whom he works to carry out safety rules
and practices.  Therefore, every employee of this Company is automatically
pledged to study the safety rules and put them into effect for every applicable
circumstance.


Every employee must be familiar with the special safety rules and regulations
pertaining to his particular classification, in addition to the general overall
safety rules.


13.1
Company shall make reasonable provisions for the safety of employees in the
performance of their work.  Union shall cooperate in promoting the realization
of the responsibility of the individual employee with regard to the prevention
of accidents.



13.2
The Company will draft reasonable safety rules for employees and it will be the
responsibility of all employees to observe these rules.  A copy of the rules
will be furnished the Union.



13.3
The Company shall hold not less than eight (8) safety meetings each year at
practical points throughout the system.  When practicable, such meetings shall
be scheduled to permit as many employees as possible to attend.  Employees shall
be required to attend safety meetings except for good cause.  The programs of
the safety meetings shall be arranged by the Company and in general will cover
material appropriate to each group.



13.4
The Company will promptly notify the Union Business Representative of any
accident resulting in death or serious injury to an employee.  The Union
Business Representative of Local 1245 shall be a member of the Company
Incident  Prevention Board.  (Amended 8/16/2010)



13.5
The Company and Union recognize the importance of timely, well-documented
investigative reports for any serious accident/incident determined to be worth
investigating.  To this end, the Company and Union agree that a Committee
comprised of not more than twelve (12) members of the Bargaining Unit and twelve
(12) members of Management will be selected by their respective parties to
receive special training from the Safety Department in the appropriate methods
of conducting accident investigations -- such training to be provided on Company
time at Company expense.



 
Thus, when an accident/incident occurs, there will be a trained group of
personnel from who to select the Joint Accident Investigating Committee members
as described in the remainder of this section.  Selection to serve as a member
of the Joint Accident Investigating Committee shall be based on the knowledge
and experience of the individual committee members so that, to the extent
practicable, the Committee will be comprised of members experienced in the field
of work in which the accident/incident occurred.  In no case shall the members
of the Joint Accident Investigating Committee be selected from the reporting
place in which the accident/incident has occurred, unless mutually agreed
between the Company and Union.  (Amended 1/1/03)

 
 
 
 
19

--------------------------------------------------------------------------------

 

 
 
At the request of either the Company or the Union, any accident/incident of a
serious nature shall be investigated by a Joint Accident Investigating
Committee.  The Joint Accident Investigating Committee shall consist of not more
than four (4) employees, two (2) of whom shall be appointed by the Company and
two (2) by the Union.



 
If such investigation is requested by the Company, the Company will pay wages at
the appropriate hourly wage rate, for approved hours so worked by the Union
committee members.  Normal out of pocket expenses required for the proper
conduct of the investigation will also be paid by the Company.



 
If such investigation is requested by the Union, the Company will not be liable
for any lost wages or expenses incurred resulting from the Union member’s
participation in the investigation.



 
After investigating a serious accident/incident, the Joint Committee may, at its
discretion, file a joint or separate report or reports with the Company covering
its recommendations for prevention of the recurrence of accidents of similar
nature.  It is understood and agreed that the Company is not obligated or
required to accept the committee's recommendations.  If the Company accepts or
rejects any or all such recommendations, Company will give written explanation
to the Joint Accident Investigating Committee within 30 days.  (Amended 1/1/03)



13.6
A Department Safety Committee shall be established consisting of three (3)
non-Supervisory employees.  A "chairman", "co-chairman" and "member" shall be
selected by the members of the committee.  Each year the chairman moves off the
committee, the co-chairman moves to chairman, and the member becomes
co-chairman, and a new member will be appointed.  In establishing said
committee, it is specifically recognized and acknowledged that the employer is
obligated to provide to the employees a safe and healthy place of employment and
that the operation and/or establishment of the aforementioned committee shall in
no way relieve the employer of that obligation.  The Department Safety Committee
shall be established to function in the prevention of accidents by ascertaining
unsafe working conditions and recommending measures to be taken for correction
thereof.  Such recommendations shall be in the form of written reports, copies
of which will be sent to the appropriate Supervisors, Safety Manager and each
member of the Safety Committee.  Within ten (10) working days from receipt of
such recommendations, a written reply from the Manager will be returned to the
Chairman of the Committee with a copy to the Safety Manager.  There shall be as
many such Committees in each district as may be warranted by the extent of the
territory of such district and the number of employees therein.  District
Supervisors and Department Heads shall make appointments to the Safety
Committees for their respective districts and departments.  Union shall have the
right to suggest names for appointment to such committees.  In April and October
each Committee shall make inspections of Company's properties, vehicles,
equipment, and activities in its designated territory.  Members of such
committees will have time off with pay for the purpose of making said
inspections and shall be reimbursed by Company for expenses incurred therefore.



13.7
The Company Safety Manager or their representative will meet with the Department
Safety Committee at such times and places as may mutually be agreed upon.  At
such meetings the Department Safety Committee may submit suggestions to Company
concerning the revision and enforcement of safety rules.  (Amended 1/1/98)



13.8
If the Company requires any employee to wear steel-toed safety shoes (as defined
in ANSI Standard Z.41), the Company will provide the shoes. The employee is then
required to wear in the performance of his duties, steel-toed safety shoes
recognized as such by ANSI Standard Z.41.  (Added 5/1/91)





TITLE 14
UNION ACTIVITY


14.1
The Union will use one-half (1/2) of the Company's regular bulletin boards and
Company shall designate by lettering the portion of the Board reserved for Union
use.



14.2
The Company shall not discriminate against an employee because of his or her
membership in the Union or his or her legal activity on behalf of the Union, and
the Union agrees not to discriminate against any employee because of his
non-affiliation with the Union.  (Amended March 2007)



14.3
The Union's use of bulletin boards shall be limited to the posting thereon of
official notices of meetings and similar matters relating to official Union
business, and Union shall not post thereon any matter relating to the
solicitation of employees to join Union or the collection of dues, or any matter
derogatory to Company.



14.4
At the request of the Union, the Company shall issue a temporary pass, renewable
yearly, to any representative of the Union authorizing him to enter any Company
property where any employee within the Bargaining Unit is employed.

 
 
 
20

--------------------------------------------------------------------------------

 

 
14.5
All employees hired by Company in the State of California after May 1, 1990
shall after thirty (30) days of employment (1) become a member of the Union; or
(2) in the alternative, an employee must tender a registration fee to the Union
in such an amount as the Union may prescribe (but in no event to exceed the
initiation fee required of Union members) and shall tender, monthly, an agency
fee as established by the Union in an amount not to exceed the amount of the
monthly dues and per capita fees required of BA members in his wage rate.



14.6
(a)
IPB Member:  It has been agreed that the I.B.E.W. Business Representative will
become a member of the Incident Prevention Board ( IPB).  (Amended 8/16/2010)



 
(b)
E-Mail: E-Mail will be made available to the Union for Union communications.

 
 
(c)
New Employee Orientation:  I.B.E.W. Business Representative will be allowed to
participate in the New Employee Orientation.

 
 
(d)
Employee Electronic Access to Information: Company shall post on the Company
Intranet and make available the CBA, Grievance Resolutions, Letters of Agreement
and any other beneficial communications unless excluded by mutual agreement
between the Company and Union, to be fully implemented by 12/31/05.  (Added
1/1/03)



14.7
The Company and Union agree to hold Labor/Management Committee meetings to
discuss matters which are covered by the Agreement and/or of importance to both
parties.  These meetings will be held on Company premises during work hours, at
Company expense and shall be held in accordance with established Committee
Charter.  (Added 1/1/03)



14.8
Upon 72 hours request, employees may be granted time off to conduct Union
business.  The Company, in its sole discretion, reserves the right to deny such
request.  If such request is granted, the Union will reimburse the Company for
the employee's salary plus fringe benefit costs while the employee is
off.  (Added 8/16/2010)



TITLE 15
SICK LEAVE


15.1
A regular employee shall, in addition to any accumulated unused sick leave with
pay to which he may be entitled as of May 1, 1968, also be entitled to
accumulate further unused sick leave with pay at the rate of one (1) day of sick
leave for each month worked subsequent to May 1, 1969, and calculated
biweekly.  An unlimited number of working days of sick leave may be accumulated
in this manner, subject to the provisions of Section 20.1.  (Amended 5/1/86)



15.2
The Company may require satisfactory evidence of an employee's illness or
disability before sick leave will be granted.  If it is found that the employee
is using sick leave for reasons other than a bona fide personal sickness or
disability, said employee shall forfeit all sick leave accumulated up to that
date.  As soon as an employee determines that he will be unable to report for
work, he must notify his Supervisor or arrange for his Supervisor to be so
notified.  Such notification must be provided prior to normal starting time.  In
the event an employee is unable to determine when he will be able to return to
work, he must, on each day of his illness or disability, notify his Supervisor
that he will be unable to report for work.  When the employee does become aware
of the date when he will be capable of returning to work, he must give as much
advance notice of this fact as possible to the Supervisor.  Lack of notification
will result in denial of sick pay benefits.



15.3
If a holiday is observed by the Company on a work day within the sick leave
period of an employee who is entitled to holidays off with pay, the holiday
shall not be charged to the employee's sick leave (see 11.5).



 
Except as provided in Section 15.4, nothing in the foregoing Title shall be
interpreted to entitle the employee to sick leave while on vacation, temporarily
laid off by the Company, upon severance of employment, or while receiving
industrial compensation.



15.4
If an employee is confined to a hospital during his vacation period, upon
request he will be granted sick leave for the period of confinement.



15.5             (Deleted 5/1/83)


15.6             (Deleted 5/1/83)


15.7             (Deleted 5/1/83)


15.8  
Sick leave time may be granted in ¼ hour increments.

(Added 1/1/98)
 
 
 
21

--------------------------------------------------------------------------------

 

 
15.9
Sick Leave Payoff



 
Pursuant to the agreements reached during 1983 General Negotiations relative to
the deletion of Sections 15.5, 15.6 and 15.7, Title 15, the following applies to
payback of unused sick leave:



 
A.
The eligibility requirements and future payoffs will be based on the following
guidelines:



 
1.
An employee whose years of continuous service plus age total sixty-five (65) or
more shall upon retirement or death be paid for 40% of his unused sick leave.



 
2.
An employee who terminates his employment with the Company shall be paid for 20%
of his unused sick leave provided he has a minimum of ten (10) years' continuous
service.



 
3.
Any employee who is terminated by the Company for disciplinary reasons shall
receive NO pay for unused sick leave.



 
4.
In the event an employee dies leaving unused sick leave, payback under the
provisions of item 1 or 2 above shall be paid to the beneficiary designated in
the employee's Company sponsored Group Life Insurance Policy, or if no such
beneficiary is designated then to his or her estate.



 
B.
The hours accrued between date of hire and the date of ratification will be
"frozen" and will be the only hours included in the payoff calculation.



 
C.
Payoffs will be based on the provisions of Paragraph A, items 1 and 2 above.



 
D.
The rate to be used for unused sick leave payback in Paragraph A, items 1 and 2,
shall be the employee's final average pay as outlined in the terms of the
Retirement Plan.



 
E.
Employees who terminate prior to meeting the eligibility requirements of
Paragraph A above will not receive any payback.



 
F.
Employees transferring out of the Bargaining Unit will not be eligible for any
payback.



 
G.
If an employee uses any part of the "frozen" hours, the payoff calculation will
be based on the hours remaining at the time of retirement or termination.



 
H.
An employee may replace sick leave used from his "frozen" hours from future sick
leave accumulation; however, under no circumstances will the employee be allowed
to replace more than those sick leave hours originally "frozen".  In other
words, the hours "frozen" as of September 6, 1983, will never be increased.



15.10
Family Sick Leave Program



 
The parties, in an effort to meet the needs of employees while maintaining sick
leave usage at an acceptable level, hereby agree to the following:



 
A.
Employees may be granted up to thirty-two (32) hours sick leave per payroll year
(assuming sufficient hours of accrued sick leave) for immediate family
illness/emergency.  The accrual rate remains unchanged.  (Amended 1/1/98)



 
B.
Family illness/emergency is any situation involving the employee's immediate (as
defined in the Company's funeral leave policy) family requiring the employee's
personal attention which cannot be attended to outside normal work hours.



 
C.
Family sick leave time may be granted in ¼ hour increments.  (Amended 1/1/98)



 
D.
Proven abuse will be handled pursuant to the provisions of Section 15.2



 
E.
Employees at any stage of progressive discipline for attendance related problems
are not eligible.



 
F.
It is recognized that this program does not provide an additional benefit to
employees.  Time is provided, as described above, at the sole discretion of the
Supervisor.

 
 
 
22

--------------------------------------------------------------------------------

 

 
 
G.
The Company will communicate this program to Supervisors in a manner designed to
foster consistency and understanding.  (Amended 1/1/95)



 
H.
Family sick leave usage will not be a consideration in employee performance
appraisals.  (Added 1/1/98)







TITLE 16
SENIORITY


16.1
There shall be two (2) types of seniority, namely, Occupational Group Seniority
and Company Seniority.  Company Seniority shall be defined as total length of
continuous service with the Company as determined in accordance with
3.7.  Company Seniority shall be used as the basis for determining such benefits
as sick leave, retirement, vacations and protection against demotion and
lay-off.  Occupational Group Seniority shall be defined as the total length of
service in one (1) of the occupational groups shown in Exhibit C attached
hereto.  Occupational Group Seniority shall be used in determining the preferred
bidder within an occupational group and line of progression in the sequence
outlined in 16.5.  Attached hereto and made a part hereof is Exhibit C, an
appendix outlining the "Occupational Groups" and "Lines of Progression" to be
used for promotion and demotion.  It is understood that the Occupational Groups
have no relationship to "departments" as used in prior contracts between the
parties nor shall Exhibit C be construed to limit in any way the right of the
Company to choose any form of organizational arrangement it prefers.



16.2
Company shall make up and post on bulletin boards, a Company seniority list and
an occupational seniority list every six (6) months.  If no opposition shall be
made in writing within thirty (30) days after posting, the respective
seniorities shall be considered as correct as listed.  A copy shall be furnished
the Union.



16.3
(a)   The seniority status of employees as of July 1, 1959, shall be that shown
on the personnel records of the Company, and seniority shall accumulate in the
occupational group where then employed.



 
 
(b)   An employee who, after May 1, 1974, bids or is transferred from one
occupational group to another or is transferred out of the Bargaining Unit
shall, for a period of six (6) months following the date he is awarded his new
job in the new occupational group, or out of the Bargaining Unit, be assumed to
be continuing in the occupational group from which he transferred and shall have
no seniority in the group to which he transferred.  At the end of the six (6)
month period specified, he shall be credited with six (6) months of seniority in
the new group, and shall retain in the group from which he bid or was
transferred, the seniority he had earned in that group as of the beginning of
the six (6) month period specified.



 
 
(c)   An employee who is transferred out of the Bargaining Unit on a temporary
assignment shall be considered to be continuing in the occupational group and
classification from which he has been transferred.  Assignments of a temporary
nature which are expected to continue beyond twelve (12) months shall first be
discussed with the Union.



 
 
(d)   Such employee may not use the previous group seniority for bidding on
posted jobs in the previous group, but if he is re-transferred to the previous
group he may use the seniority to re-establish himself in that group.



 
 
(e)   All non-Bargaining Unit employees who are used on the job for training
purposes shall be exempt from the provisions of this Agreement.



 
They shall be assigned to fully manned and supervised crews and for periods not
to exceed ninety (90) calendar days.



16.4
When an employee is temporarily transferred from the occupational group in which
he is regularly employed to another occupational group, his seniority will
continue to accumulate in his regular occupational group while he is temporarily
working elsewhere.



16.5
When new jobs are created as provided in 4.4, additional jobs and vacant jobs
will be posted on the bulletin boards and the Company’s intranet website by the
Company for a period of ten (10) calendar days.  It shall be the duty of the
Company to set forth in said bulletin the date of postings, the nature of the
job, its duties, qualifications required and the rate of pay.  The Company shall
furnish the Union with a list of bidders on all jobs and it shall be the duty of
the Company within ten (10) working days of the close of the bidding period to
post on bulletin boards the name of the applicant, if any, awarded the job, and
mail a copy of such notice to the Union.  If no bids are received for the job
classification during the bidding period, the Company may fill the job from any
source whatsoever.  After a period of six (6) months, if Company has not hired
an applicant to fill the posted vacancy, Company shall re-post the job vacancy
if such vacancy still exists.  If a job is filled and the job again becomes
vacant within forty-five (45) days from the date the job was last filled, it
shall not be necessary to again post the job.  If the job was awarded to a
qualified bidder and becomes vacant within forty-five (45) days from the date
the job was last filled it shall be awarded to the next highest bidder.  If the
next highest bidder has been

 
 
 
23

--------------------------------------------------------------------------------

 
 
 
 
awarded another job, he shall have the option to accept either job.  The vacant
position shall be filled by the next highest bidder.  (Amended 8/16/2010)

 
 
Attached hereto and made a part hereof and numbered Exhibit B are the "Job
Descriptions and Qualifications" of those jobs coming within the scope of the
bidding procedure.  Bids to all job vacancies, except apprenticeships, will be
given preferential consideration in the following manner.  Subject to 16.7 and
16.10, the employee with the greatest occupational group seniority shall be
awarded the job, except under (c) and (e) below, the Company seniority shall be
used:  (Amended 8/16/2010)



 
 
(a)   Bids from employees within the same occupational group in the same
classification or classifications higher than the existing vacancy.



 
 
(b)   If there are no bidders under (a), all bids from employees in the next
lower classification within that occupational group.



 
 
(c)   Where no bids are received under (a) and (b), all bids from employees in
another occupational group with the same classification.



 
 
(d)   If there are no bids received under (a), (b) or (c), all bids from
employees within the occupational group in which the vacancies exist.



 
 
(e)   Should there be no bids from any employee under (a), (b), (c) or (d), all
other bids from any employee in any occupational group, regardless of
classification and subject to 16.7 and 16.10, the bidder with the greatest
Company seniority shall be awarded the job.  (Amended 5/1/87)



 
1.
(Deleted 8/16/2010)



 
2.
(Deleted 8/16/2010)



 
3.
(Deleted 8/16/2010)



 
4.
(Deleted 8/16/2010) (Deleted 8/16/2010)



 
5.
(Deleted 8/16/2010)



 
6.
(Deleted 8/16/2010)



 
7.
(Deleted 8/16/2010)



 
8.
(Deleted 8/16/2010)





16.6
(a)   When the occupational group seniority is identical for two (2) or more
employees whose bids are entitled to equal consideration under paragraph
(a),(b), or (d) of Section 16.5, preferential consideration shall be given to
the employee with the greatest Company seniority, subject to the provisions of
Sections 16.7 and 16.10.  (Amended 4/6/00 by Letter of Agreement)



 
 
(b)   When there is a tie between bidders for the same job(s) and it is decided
that to award the job(s), the tie must be broken.  The person representing the
Company and a representative of the Union will meet and make a list of the tied
bidders in order of employee number. The Company representative will provide a
deck of playing cards, which are indistinguishable when placed face down and
which have all non-suited cards i.e. jokers and advertisements removed. The
Union representative will then thoroughly shuffle the cards and spread them face
down on a desk. The Company and Union representative will then alternately pick
a card for each employee in the order of employee number. The employee(s) with
the highest card(s) will be awarded the position. Cards will be ranked from the
Ace being the highest to the deuce being the lowest, suits will be ranked:
spades (highest), hearts, diamonds and clubs (lowest).  (Amended 8/16/2010)



16.7
(a)   Nothing in this Agreement shall be construed as limiting the right of the
Company to determine the number of employees required in each classification nor
shall it be construed as limiting the right of the Company to determine whether
a vacancy shall be filled.  Except as provided in Section 16.7(b), awards to
jobs posted for bid shall be made in accordance with Section 16.5.  However,
whenever a vacancy occurs in any job classification, Company may, in its
discretion, temporarily fill such vacancy.  Any such temporary appointment
shall, if practicable, be given to an employee who would be eligible to bid
therefore under the seniority and job bidding provisions of this Agreement,
subject to the provisions of Sections 16.7(b) and 16.10(a).

 
 
 
24

--------------------------------------------------------------------------------

 
 
 

 
 
 
(b)   In filling vacancies in jobs hereinafter collectively referred to in
Subsection 16.7(c) as "Working Foreman jobs," Company shall consider the
appointment of employees to any such vacancy as herein provided, and where the
Company determines that the following qualifications are relatively equal,
seniority shall govern:



1.  
The quality of the employee's performance on his current job.



 
2.
His background of education and experience in similar or related work.



 
3.
The amount of special preparation for the new job, if any is necessary or
pertinent, which the employee has completed at the time the bid is made.



 
4.
His previous demonstrations of leadership and progress.



 
It is the intent of the parties that the Union shall not have the right to
arbitrate the "judgment" of the Company, but that the Union shall have the right
of appeal if it believes there was not a fair submission of facts upon which
that judgment was made.



 
After selecting an applicant on the above basis, the Company shall notify the
Union by letter.  During a period of fifteen (15) calendar days following the
receipt of such notification, the Union may investigate the facts used by the
Company in making its selection.  If, after such investigation, the Union feels
that it would serve a useful purpose to further review the matter, the Union may
request a meeting with an officer of the Company or his representative.  The
Union Representative at such meeting shall not have participated actively in the
original investigation.  The Union and Company representatives would review the
facts used by the Company in making the selection.  Company's initial decision
will stand unless, after such review of the facts, Union and Company
representatives agree that the decision was arbitrary.  In any event, the Union
and Company representatives shall, within thirty (30) days, dispose of the case
and their decision shall be final and binding upon the Company, the Union, and
the employees involved.



 
 
(c)   The term "Working Foreman" as used in this Section 16.7 shall be construed
to include any of the following: (Amended 5/1/86)



  1.           Crew Chief
  2.           Facilities Locator, Senior (LOA 05/30/03*)
  3.           Foreman, Working (All Classifications)
  4.           Inspector, Gas
  5.           Inspector, Electric
  6.           Inspector, Transmission (Traveling)
  7.           Investigator, Revenue Protection
  8.           Operator, Assistant Distribution System (LOA 06/16/03*)
  9.           Operator, Distribution System (LOA 06/16/03*)
     10.         Operator, Emergency Relief (All Classifications)
 11.           Operator, Grid Reliability (LOA 06/16/03*)
 12.           Operator, Transmission System (LOA 06/16/03*)
 13.           Representative, Accounts Payable, Senior (LOA 04/25/05*)
 14.           Representative, Customer Services, Senior
 15.           Specialist, Meter Data
 16.           Technician, Instruction/Standards
 17.           Trainer, Lines (LOA 11/17/08*)
18.           Trainer, Substation (LOA 2/25/10*)
 19.           Utilityman, Maintenance, Senior
(Amended 8/16/2010)  *LOA = Letter of Agreement


16.8
(a)   An employee promoted to a higher classification shall be given a
qualifying period of not more than six (6) months.  Such period shall be for
determining whether he can meet the job requirements.  If the employee fails to
demonstrate his ability to perform the job or lacks the ability to progress
during the six-month trial period, he shall be returned to his former job
classification and rate of pay.



 
 
(b)   In the event it is necessary for the Company to demote a "Working
Foreman," as defined in Subsection 16.7(c) for failure to discharge the duties
of his position, the identical procedures of notice to Union, investigation and
review procedure for appointment as outlined in Subsection 16.7(b), shall be
used prior to completion of demotion.



16.9
All bids shall be submitted on-line. The Company will not consider any bid
submitted later than 11:59 p.m. on the closing date.  (Amended 8/16/2010)

 
 
 
25

--------------------------------------------------------------------------------

 

 
16.10
(a)   Notwithstanding anything contained herein, Company need not consider the
bid of any employee who does not possess the knowledge, skill, efficiency,
adaptability and physical ability required for the job on which the bid is made.



 
 
(b)   Company need not consider the bid of any employee for a posted vacancy in
another District or sub-District of the Company, if the employee has not worked
for a minimum of six (6) months in his present classification within the
District or sub-District in which he is currently employed.  The provisions of
Section 16.10 (b) are not to be construed as placing any time limitation upon
the subsequent advancement of an employee within the line of progression in the
District or sub-District to which he is qualified to bid.



 
 
(c)   Company need not consider the bid of any employee for a posted job vacancy
in another occupational group, if the employee has not worked for a minimum of
six (6) months in his present classification within the occupational group in
which he is currently employed.  The provisions of Section 16.10 (c) are not to
be construed as placing any time limitation upon the subsequent advancement of
any employee within the line of progression in the occupational group to which
he is qualified to bid.



 
 
(d)   Company will not consider the bid of any employee in an Apprentice
classification for a posted job vacancy in another Apprentice
classification.  (Amended 1/1/95)



 
 
(e)   Company will not consider the bid of any employee for an apprenticeship
who has not met the requirements of the Apprentice Pre-Qualification Pool
Agreement.  The requirements are described in the Supplementary Agreement
titled, Administration of Apprenticeship Programs.  (Added 5/1/83)



 
 
(f)   Company need not consider the bid of a Lineman, who has completed an
apprenticeship in any headquarters other  than  Reno, for any other Lineman
vacancy outside his headquarters for a period of four (4) years following his
attainment of Journeyman status. (Amended 8/16/2010)



 
Company need not consider the bid of a Journeyman Lineman hired from outside the
Company for any other Lineman vacancy outside his district or sub-district until
he has worked for a period of one (1) year in his present district.  (This
Section will not apply to incumbents [5/1/79])



 
 
(g)   Company need not consider the bid of a Service Employee for a posted
non-service job vacancy in their present district, if the employee has not
worked for a minimum of one (1) year in his/her present classification within
the occupational group in which he/she is currently employed. The provisions of
Section 16.10(g) are not to be construed as placing any time limitation upon the
subsequent advancement of any employee within the line of progression in the
occupational group to which he is qualified to bid.



 
 
Note:  All current incumbents that come under the Service Employee designation
will not be affected by the above proposal. This section applies to the Electric
Department Occupation Group only.  (Added 5/1/91)



 
 
(h)   The Company will not consider the bid of an employee for any position if
the employee has an overall unsatisfactory appraisal in their current
classification.  (Added 1/1/95)



16.11             (Deleted 5/1/82)


16.12
The seniority rights of employees who are members of the Armed Forces shall
accrue while they are absent on military duty.



16.13
Both the Company and Union recognize that there will arise situations with
respect to partially incapacitated employees, employees displaced by new
technologies or revisions of operational procedures, employees who are
temperamentally unsuited to their jobs, employees returning from military
service (other than annual field training) or employees who are displaced either
directly or indirectly by other employees returning from military service with
the Armed Forces of the United States (other than annual field training) who
have been granted leaves of absence by the Company under Section 8.2 of the
Agreement, and that in such cases the bidding procedure may be waived by mutual
agreement in order to properly protect the seniority of employees who have given
long and faithful service.  The Company will discuss such cases with the Union
as far in advance as possible with the object of avoiding any inequitable
situations which might result.  Both parties will endeavor to provide for
retention of employees in the Company, in jobs suitable to their capabilities,
first in the areas where they are employed at the time, or secondly in other
areas of the Company's operations.  If after full discussion of such cases and
survey of all possibilities available to the solution of the problem, the Union
and the Company are unable to agree on a satisfactory solution, the Company
shall have the right to make changes or layoffs as it may deem necessary,
consistent with the provisions of the Agreement.  Should a partially
incapacitated employee, an employee displaced by new technologies or revisions
of operational procedures, or an employee who is temperamentally unsuited to his
job, or employees returning from military service (other than annual field
training) or employees who are displaced either directly

 
 
 
 
26

--------------------------------------------------------------------------------

 
 


16.13
or indirectly by another employee returning from military service with the Armed
Forces of the United States (other than annual field training) who have been
granted leaves of absence by the Company under Section 8.2 of the Agreement,
agree to be transferred to work falling outside of the Bargaining Unit, and
should the employee not prove to be satisfactory in this assignment, Company and
Union may mutually agree to waive the bidding procedure and return the employee
to a Bargaining Unit job suitable to his capabilities, under the provisions of
this Section.

 
 
Employees requesting a limited duty assignment must first obtain a release to do
so from their physician.  The Company will make every reasonable effort to
identify and make available, limited duty work assignments to employees that
cannot perform some or all of the essential functions of their classification
due to illness or injury.  When possible, such work will be made available in
the employee's own headquarters.  (Added 1/1/03)



16.14
After attainment of journeyman status through the Apprenticeship Program, the
Company need not consider the journeyman’s bid back into another Apprentice
Program for a period of one year.  (Added 1/1/98)





TITLE 17
EXPENSES


This Title is amended and restated as of March 2007.


Overtime Meals (Titles 17.1 through 17.7)
 
17.1
(a)   The Company will provide adequate meals or a meal allowance and allow
employees to procure adequate meals when an employee has earned a meal according
to Sections 17.1 through 17.6.  Adequate meals are defined as those which are
appropriate at the time and adequate in quantity and quality. Nourishment
provided by the Company, but not considered adequate shall not be considered as
a meal taken.

 
 
(b)   The provisions of this Title shall be applied in a reasonable manner by
the Company and the Union to conform to the intent of the parties, namely, that
the Company will provide adequate meals when employees are prevented from
observing their normal meal practices, and such other meals as provided for in
this Title.  Time necessary to consume the meals provided shall be considered as
time worked.  Union will cooperate with the Company to insure that the time
necessary to consume meals will not be excessive.  Company shall have right to
consider excessive time taken to consume meals as time not worked.



(c)    “Normal Meal Practice":


 
Breakfast:  The two (2) hour period immediately preceding the  time
corresponding to an employee's regular starting time on regular work days.



 
Lunch:  From four (4) hours after the time corresponding to an employee's
regular starting time on regular work days to five (5) hours after this starting
time.



 
Dinner:  From one and one half (1½) hours after the time corresponding to an
employee's regular quitting time on regular work days to two and one half (2½)
hours after this quitting time.



The meal practices observed on work days shall prevail on non-work days.


(d)      In connection with all assignments, except those designated as
Out-Of-Town assignments, employees shall be paid a meal allowance for each meal
earned and not provided by the Company.  The meal allowance will be paid through
the payroll system on the employee’s next paycheck.  The will be $27.95. All
meal allowances include taxes and tip.


The value of such allowance shall  be reviewed an updated annually.  The basis
for such adjustment shall be the change in the appropriate Consumer Price Index
for the preceding calendar year.


(e)    Meal cards may only be used when crews of 3 or more employees dine
together.  The amount of the meal allowance defined in 17.1(d) shall not be
exceeded per employee. (Subject to Title 17.1(g))
 
 
 
(f)   Any amounts exceeding the meal allowance will be billed to the employee
whose card was used. When using a meal card, receipts must be attached to the
timesheet of the employee using the meal card with the name(s) of each employee
covered by the receipt. If the use of a meal card is not supported by a valid
receipt, the entire amount will be billed to the employee who used the card. If
such billings are not paid by the employee within thirty (30) calendar days
after receipt of said billings, the Company shall have the right to deduct such
amounts from the employee's paycheck.

 
 
 
27

--------------------------------------------------------------------------------

 
 
 
 
(g)   Upon prior approval of Management, meal allowance limits may be exceeded.

 
 
(h)Parties recognize that certain meals may take more or less than thirty (30)
minutes to consume.  Any excessive time may be subject to justification.



17.2
If the Company requires an employee to perform work for one and one-half (1½)
hours beyond regular work hours, the employee will earn a meal at that time and
every four (4) hours thereafter for as long as the employee continues to work.



17.3
(a)  On callout overtime, outside of regular hours on work days, the employee
will earn:

1)  
Breakfast, if callout work begins prior to two (2) hours before the time
corresponding to the employee's regular starting time on regular work days.

2)  
Lunch, if callout work begins prior to two (2) hours before the time
corresponding to the employee's regular starting time on regular work days and
he has qualified for a lunch through time worked.

3)  
Neither breakfast nor lunch, if callout work begins two (2) hours or less before
the time corresponding to the employee's regular starting time on regular work
days, unless the employee has not been allowed sufficient time by his
Supervisor, at the Supervisor's discretion, to eat his breakfast and prepare his
lunch before reporting for work.

4)  
Other meals at intervals of four (4) hours as long as the employee continues to
work. Where any such work extends into regular work hours the normal meal
practice as defined in Section 17.1(c) shall apply.



 
(b)
   On callout overtime on non-work days, the employee will earn:



A meal at intervals of four (4) hours as long as the employee continues to
work.  A meal as soon as the work time encroaches upon a meal period as defined
in Section 17.1(c), unless the employee has earned a meal in the preceding four
(4) hours.


Normal meal practice shall prevail for work performed during those hours
described in Section 17.1.  (Amended 5/1/81)


17.4
(a)   On prearranged overtime assignments, the employee will earn a meal if such
work begins prior to two (2) hours before the time corresponding to the
employee's regular starting time on work days and non-work days.  If such work
begins two (2) hours or less before the time corresponding to the employee's
regular starting time on a work day or a non-work day the normal meal practice
relating to work days shall prevail.  If such work continues, the employee will
earn meals in accordance with Section 17.2 for the duration of the assignment.



(b)  If such prearranged overtime is wholly outside of regularly scheduled work
hours on work days or anytime on non-work days, the employee shall provide one
(1) meal on the job and shall be allowed thirty (30) minutes for consumption of
such meal, approximately four (4) but not more than five (5) hours after
beginning work, to be considered as time worked.  If such work continues,
Section 17.2 or 17.3 will be applicable.  (Amended 6/18/04 by Letter of
Agreement)


17.5
An employee will earn a meal whenever an employee’s normal meal practice, as
defined in 17.1(c), is disrupted.



17.6
An employee who has earned a meal(s) based on Sections 17.1 through 17.5 but
elects not to eat the meal(s) on Company time shall be compensated with thirty
(30) minutes at the applicable overtime rate and one meal allowance for each
meal missed.    This thirty (30) minutes compensation requirement shall not
apply to lunches earned on regular work days or on prearranged overtime
assignments.



All thirty (30) minute periods shall be used in calculating eligibility for a
rest period. Rest period, if earned, will commence after all compensation for
time worked and meals missed has ended.


All thirty (30) minute periods shall be used in calculating consecutive hours
when determining the rate of pay as it applies to Title 10.5 (b) and
(c).  (Amended 8/16/2010)




Out-Of-Town Expenses (Titles 17.7 through 17.12)


17.7  
Nothing in the preceding Sections of this Title shall be construed as altering
in any way the lunch time provisions set forth in Title 6.



17.8
(a) Regular employees who are assigned to temporary work at such distance from
their headquarters that it is impractical for them to return thereto, shall be
allowed actual personal expense for meals and lodging for the duration of such
assignment, provided they lodge at places to be designated by Company.  Under
such circumstances, the Company designated lodging will be the reporting place.

 
 
 
28

--------------------------------------------------------------------------------

 

 
 
 (b) An employee may elect to provide his own regular meals on an out-of-town
work assignment requiring overnight stay. In such cases, employees will be paid
a daily meal-only subsistence for providing their own meals.    (Amended
8/16/2010)



Any overtime meals which occur while on an out-of-town assignment shall be
subject to the provisions of Sections 17.1 through 17.7.


(c) Upon the approval of the Company, an employee may elect to provide living
accommodations and meals in lieu of those provided by the Company.  In such
cases, employees will be paid a meal and lodging subsistence allowance for each
day of the work assignment.  (Amended 8/16/2010)


On the last day of the whole aforementioned assignment, the subsistence
allowance will be one half (½) of that provided above.


The dollar amounts for meal-only and meal and lodging subsistence allowances
prescribed above in Sections 17.8(b) and 17.8(c) will be adjusted based on
Section 274 of the Internal Revenue Code, Treasury Regulations and
Administrative Interpretations.  (Amended 8/16/2010)


Employees working a five (5) day week and electing to remain within the project
area on their two (2) non-work days will not be entitled to the meal and lodging
subsistence allowance for the non-work days.  If assigned to work six (6) days
during the week, the meal and lodging subsistence allowance will be granted for
each of the seven (7) days in the week.  In this situation, an employee may
elect not to take the extra day(s) of meal and lodging subsistence in lieu of
traveling home and back in a Company vehicle and on Company time.  Specific to
this title and the examples below, the week will be Sunday through
Saturday.  (Amended 8/16/2010 )


Example 1:
An employee assigned to work out of town Monday through Saturday would be
eligible for subsistence for the previous Sunday.  (Added 8/16/2010)


Example 2:
An employee assigned to work out of town Sunday through Friday would be eligible
for subsistence for Saturday following.  (Added 8/16/2010)


An employee shall not be entitled to the meal and lodging subsistence allowance
for any day he is absent from duty for personal reasons.


In the event of the illness of an employee, meal and lodging subsistence
allowance shall be granted only for the first regularly scheduled work day.  If
such illness exceeds one (1) regularly scheduled work day, employees shall be
encouraged to seek proper medical attention at facilities properly equipped to
render same.


Transportation and allowances shall be provided to employees by the Company in
accordance with the terms of Sections 17.8(a) and 17.9 of the Agreement, except
that time spent by employees traveling in their personal vehicles to the project
at the beginning of the employee's assignment and from the project at the end of
the employee's assignment shall not be considered as time worked.


A travel allowance equal to that provided for under Title 5, Section 5.1,
for  one (1) round trip, will be allowed each employee providing his own meals
and lodging under the following conditions:  (Amended 1/1/95)


1. Travel to the project at the beginning of the employee's assignment and from
the project at the end of the employee's assignment.


2. Travel from one (1) temporary reporting place designated by Company to
another such Company designated temporary reporting place within the project for
the purpose of relocating an employee's personal living accommodations.


Employees will be required to report for work at the established starting time
and at the temporary reporting place designated by Company.  It is understood
that the temporary reporting place designated by Company may change from time to
time due to changes in Company's operational requirements.  Such changes shall
occur at Company's option.


Employees receiving the meal and lodging subsistence allowance in accordance
with the foregoing provisions shall report for work on the first scheduled work
day of the work week, at the established starting time, at the temporary
reporting place designated by Company.
 
 
 
29

--------------------------------------------------------------------------------

 

 
Employees providing their own meals and lodging shall accept full responsibility
for the health, welfare and safety of any family members or personal property
taken with them while on this job assignment.  Employees shall hold the Company
harmless of any and all liability involving family members, friends, personal
property or equipment.  (Amended 5/1/82)


(d)Employees who are assigned to temporary out-of-town, overnight work
assignments, as outlined in Sections 17.8(a), 17.8(b) and 17.8(c), shall be paid
an additional $2.00 per hour out-of-town premium, commencing on departure the
first work day and ending on the start of the last work day after the last
night's stay.  Such premium shall be paid for the duration of the assignment,
excluding days not worked, even though such assignment may be interrupted by
weekends or authorized days off during which the employee returns to his
headquarters.  (Amended 1/1/95)


When out-of-town premium is applicable to time worked at the overtime rate of
pay, the overtime rate shall be applied to the out-of-town work premium.


Out-of-town premium shall be applicable only for hours considered time worked
and shall not be paid for non-work time such as sick leave, time off own accord,
etc.  (Added 5/1/83; Effective 5/1/84)


17.9
If on their non-work days any such employees remain at such designated places,
their expenses for meals and lodging on such days shall be paid by Company, but
if they go elsewhere for their personal convenience Company shall not reimburse
them for any expense they incur thereby.  If any such employees return to their
headquarters on their non-work days, Company at its option shall (1) allow them
the equivalent of any saving it realizes in their meals and lodging costs, or
(2) reimburse them for the expenses of round-trip transportation by public
carrier, or (3) provide round-trip transportation by Company vehicle, if such
travel is at Company's request.



17.10
An employee who is required to change his residence from one (1) locality to
another for the Company's convenience, shall be eligible for authorized
relocation expenses (Company reserves the right to select approved expenses)
consistent with the current Company policy/procedure if the employee's place of
residence is at least 50 miles from his/her new headquarters.  This benefit does
not apply if the move results from an employee exercising his/her rights under
Title 16, except when there is only one qualified bidder for a journeyman or
above job, qualified moving expenses, not to exceed $2,000 with a limit on
availability to said bidder once every five years, will be available.  (Amended
1/1/98)



17.11
(Deleted 5/1/91)



17.12
Insofar as possible, the Company will give at least one (1) day's notice to an
employee who is to be sent out of town for work in order that the employee may
have time to prepare for the trip.  The cost of Company provided meals for which
the employee qualifies during each day of such assignments shall not exceed meal
allowances specified in Section 17.8(b) for such meals.



 
Meal cards may only be used when employees are given an out-of-town assignment
and do not have sufficient time to request and receive the up-front meal
allowance. The amount of the meals charged to the card will be limited to the
appropriate per diem amount for the location of the assignment.



17.13
On optional or voluntary training related travel out of Sierra’s service
territory, the following shall apply.

·  
Company to reimburse for actual expenses.

·  
Out-of-town premium will not be in effect.

·  
No overtime will be paid; however, Company Management to be sympathetic to
travel connections and delays.  (Added 1/1/98)





TITLE 18
APPRENTICESHIP


 
18.1
(a)   A committee, known as the Joint Apprenticeship Training Committee, shall
be established for the purpose of working out apprenticeship problems.



 
(b)   The committee shall be composed of four (4) members appointed by the
Company and four (4) members appointed by the Union.  (Amended 1/1/95).



 
(c)   The committee members shall serve from the date of their appointment until
their successors are duly selected.



 
(d)  The Project Administrator, Apprenticeships shall be the committee chairman
and the secretary will be selected from the Union Representatives on the
Committee.

 
 
 
30

--------------------------------------------------------------------------------

 

 
 
(e)    The chairman will be responsible for an agenda of, and presiding over
scheduled meetings.  The secretary shall record the minutes of each meeting and
distribute them to all appropriate persons.



 
(f)   Committee meetings shall be held once a month or as designated by the
chairman.  (Amended 5/1/82)



18.2
The JATC shall have the responsibility for selecting apprentices, developing new
apprenticeship programs, amending existing apprenticeship programs, and
investigating problems related to such areas as entrance requirements, standards
of progress, methods of testing and scoring, apprenticeship working conditions,
and procedures for removal or freezing when apprentices fail to meet established
requirements.  (Amended 8/16/2010)



18.3
The Company shall not be liable for lost time or expenses of the Union appointed
members of the Apprenticeship Committee.



18.4
Any programs or plans which may be agreed upon by the Committee with reference
to items listed in 18.2 shall be reduced to writing and upon approval and
acceptance by the President of the Company and the Business Manager of the
Union, such supplemental agreements shall constitute an amendment to this
Agreement as of the date specified in such supplementary agreement.



18.5
The Company may post and fill Apprentice Lineman job vacancies within any
District of the Company, subject to the provisions of Title 16.  When an
Apprentice Lineman has completed six (6) months at the top step of the Lineman
Apprentice wage progression and has successfully met all requirements for
advancement to Journeyman status, he shall automatically be reclassified to the
classification and wage rate of a Lineman within the Headquarters in which his
apprenticeship has been served, and the Company shall not be required to post a
Journeyman vacancy.  When an Apprentice Lineman has reached the thirty-six (36)
month step of the Lineman Apprentice wage progression and has successfully met
all requirements for advancement to Journeyman status, he may be, at Company's
discretion, reclassified to the classification and wage of a Journeyman Lineman
within the Headquarters in which his apprenticeship has been served, and the
Company shall not be required to post a Journeyman vacancy.  Apprentice Linemen
shall be required to serve their entire apprenticeship training period in one
(1) Headquarters of the Company unless otherwise agreed to by Company and
Union.  (Amended 5/1/91)



18.6
When an apprentice in any formalized Apprenticeship Training Program has
completed six (6) months at the top step of his apprentice wage progression and
has successfully met all requirements for advancement to Journeyman status, he
shall automatically be reclassified to the classification and wage rate of a
Journeyman within the Department in which his apprenticeship has been served,
and the Company shall not be required to post a Journeyman vacancy.  When an
apprentice has reached the top step of his wage progression and has successfully
met all requirements for advancement to Journeyman status, he may be, at
Company's discretion, reclassified to the classification and wage rate of
Journeyman within the Department in which his apprenticeship has been served,
and the Company shall not be required to post a Journeyman vacancy.  (Amended
5/1/81)



18.7
All apprenticeship job vacancies will be filled in accordance with the
provisions  outlined below:  (Amended 8/16/2010)



a)  
When apprenticeships are posted, the top six (6) applicants (if available) from
the apprenticeship pool (based on items 4 through 8 below) shall be selected.
Upon selection of the six (6), points for seniority and Field Orientation (if
offered) are applied. After which these candidates are interviewed by the JATC
with the points from the interview added to the total and the candidate with the
highest points shall be awarded the apprentice position.  The JATC may set
minimum, required point totals, for each State approved apprenticeship, that a
candidate must achieve in order to receive a job award.

1)  
Should multiple apprenticeships in the same classification be posted
simultaneously a minimum of two (2) candidates per posted position (minimum six
(6) candidates if available) shall be selected and evaluated as described above.

2)  
All ties shall be awarded to the employee with the most Company seniority.



b)  
A quorum, defined as a minimum of six (6), of the eight (8) appointed members of
the JATC, as described in 18.1(b) above, shall interview and select apprentices
based on a one hundred (100) point system. The JATC shall oversee development of
the standard criteria for each State approved apprenticeship program. The points
system shall include:

1)  
 20% of score based on interview.

2)  
 20% of score based on seniority.

a)  
 Most senior selected applicant receives 20 points.

b)  
 Least senior selected applicant receives 10 points.

c)  
 Other 4 applicants scored at 2 point intervals.

3)  
 10% of score based on Field Orientation. (if offered)













 
 
 
31

--------------------------------------------------------------------------------

 
 
 

a)  
 Each member of the training team present at the training shall score the
candidates on a 0 to 10 scale.  Scoring shall be based on standard criteria
approved by the JATC for the Field Orientation associated with each State
approved apprenticeship program.

4)  
 5% of score based on experience from prior employment.

5)  
 15% of score based on relevant education.

6)  
 10% of score based on experience within NV Energy.

7)  
 15% of score based on completion of a published, recommended training criteria
set by the JATC.

8)  
 5% of score based on last performance appraisal.  Score to be provided by
People Resources based on criteria approved by the JATC.



 

 
 
The JATC may modify point system above as they deem necessary. (Subject to 18.4)



c)  
The ten (10) day award period required by Title 16.5 shall not be applicable to
apprenticeship bids.  Rather, the Company shall post the name of the applicant
awarded the bid within ten (10) business days of the award made per the
procedure above.



(Added 8/16/2010)


TITLE 19
MISCELLANEOUS


19.1
No employee shall be required to be "on call."  An employee placed on standby
duty shall be considered working and shall receive pay as such.  Provisions to
this section do not apply to the Emergency Response Program (Attachment
VIII).  (Amended 1/1/98)



19.2
(Deleted 5/1/80)



19.3
The Company has the right to subcontract work.  The Company agrees that is will
not subcontract work normally performed by the bargaining unit where as a direct
result of such subcontracting, bargaining unit employees will be laid off.



 
If due to lack of work, the Company chooses to reduce staffing levels and it has
contract employees performing the same type of work normally performed by
bargaining unit employees, the Company will lay off the contract employees prior
to bargaining unit employees; provided the bargaining unit employees are
qualified to perform the work and willing to accept reassignment.  This
paragraph and restriction will not apply to subcontracts or contracts covering a
defined scope of work or to contracts which are bid and accepted on a basis
other than a per hour per employee cost.



 
Upon request of the Union, the Company will review on a quarterly basis, in the
labor management committee, the status of the outside contracts.  (Amended March
2007)



19.4
This Agreement sets forth all benefits which the Company has agreed to
provide.  However, the Company shall not, by reason of the execution of this
Agreement, abrogate or reduce the scope of any present plan or rule providing a
benefit to current employees if:  1) such benefit is set forth in a signed,
written Agreement between the parties or meets all the legal elements of a
binding past practice; and 2) is not inconsistent with this Agreement.  All
benefits are only agreed to be furnished during the term of this Agreement.  No
provision of this agreement will apply to any employee who retired prior to the
commencement date of this agreement. (Amended 8/16/2010)



19.5
Job descriptions are not intended to be so restrictive as to prohibit
performance of work not specifically mentioned in the job descriptions
themselves.  Such work assignments shall be in accordance with Section 4.3 of
the Agreement.



 
Employees will perform any and all tasks for which they are properly trained and
can competently and safely perform.  The employee has discretion in determining
his ability to perform the work safely.  (Added 1/1/03)



 
When the Company proposes that employee(s) perform tasks in another job
description, the Company will provide task specific and related safety
training.  The Company will ask for volunteers for such training and periodic
retraining.  An employee’s decision not to volunteer will not affect his
performance evaluation or his opportunity to advance.  The Company and Union
will reach mutual agreement prior to implementation of such tasks or
training.  This training is not intended to replace a journeyman or qualified
employee, nor shall it impact overtime.  (Added 1/1/03).



19.6
Nothing herein contained shall be construed as to limit the right of the Company
to determine the character, extent and methods of its operations, the amount of
production, the number of employees required in total and in the specific
classifications of work.

 
 
 
32

--------------------------------------------------------------------------------

 

 
19.7
The Company will furnish for use by employees all special tools it deems
necessary that may be required by any classification in the performance of the
job therein.  The Company will replace all personal hand tools, as normally
purchased by the Company, which are worn out in the service of the Company and
are turned in to the Company for replacement.



19.8
If any part or portion of this contract should be invalid or be superseded by
either state or Federal law, the remaining portions of the contract shall,
nevertheless, remain in full force and effect.



19.9             (Deleted 1/1/98)


19.10
Severance benefits shall be provided pursuant to the Sierra Pacific Power
Company Bargaining Unit Employees Severance Pay Plan, which became effective
January 1, 1995, for employees laid off through the application of Title
23.  (Added 1/1/95)





BARGAINING UNIT EMPLOYEES SEVERANCE PAY PLAN


Severance Provision (if laid off for lack of work):


# of Weeks for Each
   Full Year of
Continuous Service                                               Minimum # of
Weeks                                    Maximum # of Weeks
 (Max. 17 Years)                                                        +   of
Severance                                            =    of Severance
 One
(1)                                                                           
One (1)                                                             Eighteen
(18)


 
For the duration of the severance benefit period, employees will receive
medical/dental/vision benefits based on whatever plan they were enrolled in at
the time of layoff provided that they make any required premium
contributions.  (Amended 1/1/98)



19.11           Enhanced Severance & Retirement Bridge Program


Employees are eligible for the “enhanced severance & retirement bridge program”
options as defined below if they are determined to be no longer required due to
displacement as a result of a sale, divestiture, merger, or any other
significant business event (e.g., the closing of an office or the termination of
an operation).  Affected employee is defined as an employee in a specific
classification and location.  (Amended 8/16/2010)


(See 19.11(g), Enhanced Severance & Retirement Bridge Program Flow Chart.)


 
A.
NOTIFICATION OF INDIVIDUALS:  Company will notify Union and employees affected
by an event as soon as possible.

 
B.
PLACEMENT:  Company and Union will work to place affected employees in available
positions for which they are qualified:

 
1.
Volunteers will be requested and selected by company seniority.  If there are no
volunteers, reverse seniority will be used to select employees for enhanced
severance and retirement bridge program.

 
2.
Employee offered comparable position [defined as the same headquarters location
(i.e., located within a 35-mile radius of the previous location) and same wage
(i.e., comparable or higher wage if qualified)], it will be offered to the
affected employee(s).  The employee will have five (5) working days to notify
the Company of their decision.  If the employee accepts the position, it will be
awarded to them at the appropriate wage rate.  If the employee refuses the
position, he/she will be terminated with no severance.  (Amended March 2007)

 
3.
Employee offered non-comparable position (defined as a new headquarters located
more than a 35-mile radius from the previous headquarters and/or wage
reduction):  (Amended March 2007)

 
a)
the employee will have five (5) days to notify the company of his/her decision
to accept the offer at the appropriate wage rate.

 
b)
if employee accepts and is awarded the position, he/she will be eligible for
retraining, if required, and up to $2000 relocation expense.



 
c)
Employees covered under the Retirement Plan Traditional Formula are eligible for
either the Enhanced Severance or the Retirement Bridge Program options.



 
Employees covered under the Retirement Plan Cash Balance Formula are eligible
for the Enhanced Severance and the years of service points provisions for the
Post Retirement Medical described in the Retirement Bridge Program only (i.e.,
no pension enhancements).  (Added 8/16/2010)

 
 
 
33

--------------------------------------------------------------------------------

 

 
 
d)
if employee declines, he/she will be eligible for:

1.   Enhanced Severance defined as:
·  
two (2) weeks of pay for each year of service, with a maximum of 52 weeks

·  
a lump sum payment of $4,500 for training or outplacement services

·  
six (6) months of company-paid COBRA  (Amended 8/16/2010)

OR
2.     Retirement Bridge Program options:
 
a)
An affected employee who has achieved 80 (eighty) points in combination of age
and credited service at the time they are affected will not have to reach the
minimum age 55 requirement for retirement or post retirement medical.  The
employee’s retirement benefit will be reduced by 4% per year for each year under
age 62.

_For example, an employee who is age 49 with 31 years of service (for a total of
80 points) at the time they are affected would be eligible to “retire” and
receive post retirement medical regardless of their minimum age and would
receive the benefit of the 4% reduction for each year under age 62 rather than
the previous 6% reduction for each year under age 65.
 
OR

 
b)
An affected employee may add the following schedule of points to either their
age or service or a combination thereof to affect their retirement
eligibility.  The employee must achieve a minimum age of 55 (including points)
with at least 10 years of service to be eligible to retire and receive post
retirement medical.



Years of Service                                           Points
0-9                                                                  0
10-14                                                              3
15-19                                                              4
20+                                                                 5


·  
For example, an employee who is age 52 with 28 years of service at the time they
are affected can add 3 points to their age and effectively become age 55 and 2
points to service, which gives them 85 points, which qualifies them for full
retirement at the time they retire.



Retirement-bridge points can be applied to an employee’s age and/or years of
credit service (or a combination thereof) to achieve eligibility for retirement
and post-retirement medical and/or to improve an employee’s pension benefit:


·  
For example, an employee who is age 58 with 19 years of service at the time they
are affected can add 4 points to his age to achieve age 62, which qualified him
for an unreduced pension benefit, OR 4 points to his service to achieve 23 years
of credited service, whichever combination provides the most advantage to the
employee.  (Added 4/11/00 by Letter of Agreement)



 
e)
Employees can select only one option - either Severance OR Retirement
Bridge.  (Amended 8/16/2010)



 
f)
If employee declines Enhanced Severance and Retirement Bridge Program options,
they will be eligible for consideration under Title 23, Demotion and Layoff
Procedure (bumping).  (Amended 8/16/2010)



 
g)
Title 19.10 severance calculation will apply with one (1) week per year with a
minimum of one (1) week of severance, i.e., a one year employee would receive
two (2) weeks of severance pay.  Rehire rights will be limited to one year.  The
IBEW 1245 will be responsible for monitoring the program.  The Company will
provide the list of affected employees and listings of job openings as they
occur.  (Amended 8/16/2010)



 
h)
When an employee exercises Title 23, Demotion and Layoff Procedure (bumping),
the affected employee (bumped employee) will start at the “placement” step of
the enhanced severance and retirement bridge program options.  (Amended
8/16/2010)




 
34

--------------------------------------------------------------------------------

 







Section 19.11(g), Enhanced Severance & Retirement Bridge Program Flow Chart
(this chart should only be used as a guide when reviewing Section 19.11)
 
Exhibit 10.3 Graphic [exhibit10-3graphic.jpg]



 
35

--------------------------------------------------------------------------------

 







19.12
In the event Company seeks protection from bankruptcy, it shall as soon as
practical thereafter file with the bankruptcy court a motion to assume this
agreement, and it shall take every reasonable step in support of the
motion.  (Added 1/1/03)





TITLE 20
SUPPLEMENTAL BENEFITS FOR
INDUSTRIAL INJURY


20.1
When an employee is absent by reason of injury which comes within the
application of the Nevada Industrial Insurance Act, the Nevada Occupational
Diseases Act, or the Workman's Compensation and Insurance Chapters of the State
of California Labor Code, he shall be entitled to supplementary benefits for the
duration of such temporary disability.  Benefits shall begin with the first work
day of absence following the day of injury.  The amount of Supplemental benefit
payable for each day of absence shall be 85% of the employee's basic daily wage
less the sum of any payments to which he may be entitled under the
aforementioned acts or any other acts applying to the case.  The Company will
investigate any employee off work on industrial injury.  If there is reason to
believe that the intent and/or benefits of this section are being abused, the
supplemental benefit will be terminated.  After six (6) months off on industrial
injury the employee will no longer accrue vacation or sick leave until such time
as he reports back to work.  Reference is hereby made to Section 16.13, relative
to employees permanently injured in the Company's services.





TITLE 21
GRIEVANCE PROCEDURE


This Title is amended and restated as of 8/16/2010






21.1
Prior to the filing of a formal grievance, the employee and /or the Union Shop
Steward should attempt to resolve workplace disputes by meeting informally with
the involved supervisor. If the workplace dispute cannot be resolved informally,
the employee and/or the Union Shop Steward shall use the following procedures to
resolve the matter.



21.2
Any grievance which may arise between Union or any employee in a Bargaining Unit
classification and Company with respect to the interpretation or application of
any of the terms of this Agreement and with respect to such matters as the
alleged discriminatory or arbitrary discharge, discipline or demotion of an
individual employee shall be processed through the procedure set forth in the
following paragraphs of this Title. The Union Steward shall present a grievance
form citing the alleged discriminatory or arbitrary discharge, discipline or
demotion of an individual employee or the article or articles allegedly violated
by the Company. The grievance form shall be submitted to the appropriate
supervisor.



 
1. An Investigating Committee shall be established and shall consist of at least
two (2) members, one (1) appointed by Union and one (1) by Company. The
Investigating Committee shall serve at the discretion of the Grievance
Committee. Time allotted for completion of an investigation and resources
allowed shall be dictated by the Grievance Committee.



 
a) The Investigating Committee shall make a complete investigation of all the
facts pertinent to the grievance and shall strive to reach agreement on
disposition of the grievance. Their agreement shall be recorded and shall be
final and binding on Company, Union and the aggrieved employee. If the
Investigating Committee is unable to reach agreement, it shall refer the
grievance back to the Grievance Committee with a complete copy of the
investigation including a list of facts agreed to and a written statement of
each party’s position.



21.3
Time limits contained in this grievance procedure are mandatory. The parties
may, by mutual written agreement, extend time limits.  The Company and Union may
also, by mutual written agreement, waive any step in the procedure. Doing so
does not change the procedures to be followed in later grievances.



 
Grievances shall be introduced at the initial step of the grievance procedure
not later than thirty (30) calendar days after the date of the incident or
action complained of which is the basis of the grievance, or in a situation
beyond the control of the employee, thirty (30) calendar days after the date the
employee or the Union knew or should have known of said incident or action.



1)  
A grievance involving the alleged discriminatory or arbitrary discharge of an
employee shall be introduced at Step 2 of the grievance procedure not later than
ten (10) calendar days after an employee discharge becomes effective.



 
The Union’s failure to adhere to the timelines set forth in 21.4 and 21.5 will
result in a procedural forfeit of the grievance unless within 5 working days of
the grievance timeline the Union Business Manager (or designee) sends a written
notice to

 
 
 
36

--------------------------------------------------------------------------------

 
 


 
the Vice President of People Resources (or designee) referring the grievance to
the next step of the grievance procedure no further than Step 3.  If the company
does not adhere to the timelines set forth in 21.4 and 21.5, then the Union may
advance the grievance to the next step of the grievance procedure.

 
21.4
STEP ONE (UNION STEWARD-SUPERVISOR):

 
The Union Shop Steward shall schedule an appointment with the supervisor to
discuss the alleged grievance. The Union Steward shall present a written
grievance form citing the alleged discriminatory or arbitrary discharge,
discipline or demotion of an individual employee or the article or articles
allegedly violated by the Company. The grievance form shall be submitted to the
appropriate supervisor.  Discussions between Union Shop Steward and the
Supervisor may be on Company time but shall be at such time and place as not to
interfere with the work in progress. The Supervisor shall have ten (10) calendar
days from the meeting to give his/her written response.




 
If the issue is not resolved at Step One, the grievance may be referred, in
writing, by the Union to the next level of the grievance process within ten (10)
working days of the Step One response.



21.5
STEP TWO (Grievance Committee):

 
A standing monthly meeting shall be set and attended by a People Resources
Representative and a Union Business Representative. All grievances, which were
not resolved at Step I, shall be forwarded to this meeting. The Union Steward
and the Manager (or designee), to whom the Step I Supervisor reports, shall
present their positions relative to the specific grievance(s).  The People
Resources Representative and Union Business Representative shall consider
grievances presented and shall conscientiously endeavor to reach settlement. If
a settlement cannot be reached, either party may refer the grievance to an
Investigating Committee and/or Step III within ten (10) working days of the
meeting. Minutes shall be kept of these proceedings and disposition.



21.6
STEP THREE (Grievance Review Committee):

 
The Vice President of People Resources (or designee) shall within ten (10)
calendar days of request for a Union/Company meeting  schedule a meeting with
the Union Business Manager (or designee). This group shall endeavor to make a
decision based on the record referred to it. It may at its discretion conduct a
hearing on any grievance that is submitted to it. If the members agree on a
disposition of a grievance a statement to that effect shall be signed by the
members. This joint decision shall be final and binding on all parties.



 
If a satisfactory settlement cannot be reached under the foregoing procedure the
Union Business Manager (or designee) may refer the case to Step Four by
notifying the Vice President of People Resources (or designee) in writing within
(45) calendar days of the conclusion of the meeting.



21.7
STEP FOUR (Arbitration)

 
Within ten (10) calendar days after receipt of the notice of intent to
arbitrate, the Company will request the Federal Mediation and Conciliation
Service to furnish a list of five (5) arbitrators from Region 2, Northern Nevada
sub region of the United States.  Selection shall be accomplished by the Union
and the Company striking one (1) name from the list in turn until only one (1)
name remains.  As an alternative to the foregoing procedure, an Arbitration
Board list and the procedure for arbitrator selection may be formed upon the
mutual agreement of both parties. The arbitrator shall be limited to resolving
grievable matters as defined in this Article as raised in the formal grievance
originally filed by the employee.  The arbitrator shall examine the case to the
extent and manner justified.  The conclusions of the arbitrator will be final
and binding.  However, the arbitrator shall have no power to alter, change,
detract from, or add to the provisions governing the labor relations of the
Company and its employees, including, but not limited to, the NLR Act, NRS, and
this Agreement.



 
The fees and expenses for arbitration including the court reporter shall be
shared equally by the Union and the Company. Both parties shall be responsible
for the cost of preparing and presenting their positions at arbitration and the
wages and expenses necessary for witnesses.



 
The parties mutually agree that they may resolve a dispute at any step in the
process; however, resolution at Step 2 or below is without prejudice to the
position of either party, unless mutually agreed to otherwise.



 
GRIEVANCE SETTLEMENT

 
The Company will make every reasonable effort to effectuate remedies provided
for in a grievance settlement within thirty (30) calendar days of such
settlement after receipt of all necessary information and/or documentation.  The
Company shall pay the grievant within thirty (30) calendar days after receipt of
all necessary information and/or documentation, any monetary compensation
provided for in the grievance settlement.  If the Company fails to effectuate
the grievance remedy within thirty (30) calendar days, the Union may file a
grievance concerning that failure.





 
37

--------------------------------------------------------------------------------

 




TITLE 22
EMPLOYEE BENEFIT PROGRAMS


The Company maintains the right to make administrative changes to any benefit
plan that will not materially adversely affect the employee’s benefit or cost of
such benefit, but may reduce the Company’s obligation.  These changes will be
reviewed and discussed with the Joint Benefits Committee.  (Amended 8/16/2010)


Except in the event of the election of a different funding medium by Company, if
any Benefit Plan is terminated the Union or Company shall have the right to open
negotiations for the purpose of negotiating a replacement plan or program but
for no other purpose.  (Amended 8/16/2010)




22.1        Retirement Plan(This Title is amended and restated as
of  8/16/2010.)


A.  
Traditional Plan Components



The "NV Energy Retirement Plan", hereinafter referred to as "Retirement Plan",
which became effective July 1, 1958, and last amended December 31, 2008, is the
Plan Document filed with the Department of Labor.  For more detailed information
regarding the “Retirement Plan” refer to the formal Plan Document or Summary
Plan Description.


While this Contract is in effect, the Company will not change or discontinue the
Retirement Plan unless terminated through the election of a different funding
medium by NV Energy, or by operation of law, in which event the rights
theretofore accruing to participants under said Retirement Plan shall not be
adversely affected.


APPLICABILITY OF TRADITIONAL RETIREMENT PLAN COMPONENT:  Beginning December 31,
2010, the traditional retirement plan component shall apply only to active
participants who, as of December 31, 2010, have at least 75 “points” (age plus
vesting service) and who elect (during a one-time election period established by
the Company) to remain in the traditional retirement plan component.  For
employees, if any, who satisfy such requirements, Retirement Plan benefits will
be provided in accordance with the terms of the traditional retirement plan
component as set forth in the Retirement Plan document.


 
The Traditional Plan contains the following provisions:

1.  
Unreduced retirement benefit available at age 62 with at least 10 years of
Service; at age 65 with one year of Service; or upon achieving age 55 and a
total of 85 points when age and Service are added together.  All service will be
counted toward the 85 points, including those years for which an employee did
not make contributions.  (Amended 4/11/00 by Letter of Agreement)

2.  
Reduced early retirement benefit available upon attaining a minimum age of 55
with at least 10 years of Credited Service.  Early Retirement benefits are
reduced by 4% for each year under age 62.

3.  
Service recognizes the first year of Service.

4.  
Credited Service recognizes all Service prior to age 21, except for those years
during which the participant did not make the necessary contributions to the
Retirement Plan when the Plan was contributory.  The first year of service,
however, shall be considered as “credited”, whether the employee was
contributory or not as the employees were not eligible to contribute.  (Amended
4/11/00 by Letter of Agreement)

5.  
Covered Compensation includes:  1) Base Pay; 2) Incentive Compensation; 3) Out
of Town Premium; 4) Upgrade; and 5) Shift Pay.

6.  
Effective January 1, 2005, sick leave accrued at retirement (excluding frozen
sick leave hours) will be added to years of Credited Service for vested
participants.  Frozen sick leave under Title 15.9 remains unchanged.  (Amended
1/1/03)





B.         Cash Balance Plan


Effective December 31, 2010, a cash balance plan component will be implemented
under the Retirement Plan.  The accrued benefits of all current participants
(other than participants who satisfy the “75 Point” requirement described below
and who elect to continue in the traditional retirement plan component) will be
converted to an account under the cash balance plan component to be maintained
for the participant.  All eligible employees who are hired or rehired, or who
transfer to a union position, on or after commencement date will be covered
under (and, if applicable, converted to) the cash balance plan component.


The conversion from the traditional retirement plan component to the cash
balance plan component will be calculated by the actuary for the Retirement Plan
based on legal requirements and reasonable actuarial factors.  In connection
with the conversion, actuarial adjustments based on the “Rule of 85” under the
traditional retirement plan component will be applied to the traditional
retirement plan component accrued benefit as of December 31, 2010, only for
participants who satisfy the “Rule of 85” age plus benefit accrual service
requirements.  Thus, for participants who have not satisfied the “Rule of 85”
requirements at the time of the cash balance conversion, the actuarial increase,
if any, resulting from the
 
 
 
38

--------------------------------------------------------------------------------

 
 
 
application of the “Rule of 85” will be effective at the time of retirement,
assuming the “Rule of 85” requirements are met at the time.  Additionally,
although the interest factor used in the conversion calculations will not
include any “wear away” assumptions, benefits will be subject to “wearing away”
in the future, based on a number of factors, including interest rates and time
of retirement.


Benefits under the cash balance plan component will be funded entirely by the
Company.  A participant’s cash balance account will be credited with
contribution credits and interest credits.  Beginning December 31, 2010,
contribution credits will be made monthly (the first contribution credit to be
made in February 2011).  For active participants as of August 16, 2010, the
contribution credit rate will be equal to a specified percentage of the
participant’s eligible earnings as follows.


Total Age +
Service                                                      Percentage of
Eligible
at December 31,
2010                                                                Earnings


Under
55                                                                                         
4%
55-59                                                                                                
5%
60-64                                                                                                
6%
65-69                                                                                                
7%
70 or
above                                                                                     
8%


The contribution credit rate for new hires, rehires and transfers, on or after
August 16, 2010, will be 4%.


Interest credits will be subject to legal requirements set forth in the Internal
Revenue Code.


Eligible Earnings in the Cash Balance Plan shall be defined as:
·  
Base Pay (including Rest Period)

·  
Incentive Pay

·  
Out of Town Pay

·  
Upgrade Pay

·  
Shift Premium

·  
Overtime Pay



Active participants who, as of December 31, 2010, have at least 75 “points” (age
+ vesting service) will have a one-time opportunity (during an election period
established by the Company) to elect to remain in the traditional retirement
plan component of the Retirement Plan.


All active participants who transition to the cash balance plan and who are
employed as of August 16, 2010 and continue to be employed on December 31, 2010
will receive a one-time contribution in the amount of $4,000 to be credited to
their cash balance account.   This one-time contribution will be made as soon as
reasonably practical after December 31, 2010.




C.
General Provisions Applicable To Cash Balance Plan Component And Traditional
Retirement Plan



Retirement Plan provisions relating to eligibility, vesting, and benefit
distributions are set forth in, and governed by, the terms of the Retirement
Plan document.  During the term of this Agreement, such provisions shall not be
modified in a manner that results in a material diminution in the value of
Retirement Plan benefits for employees covered by this Agreement.  The Company
may amend the Retirement Plan in any manner necessary to maintain its tax
qualified status.


22.2    Post Retirement Medical (Amended 8/16/2010)




1.  
Current employees hired prior to commencement date of this labor agreement who
“retire” after commencement date under the qualified Retirement Plan (minimum
age 55 with at least 10 years of service), are eligible for Post Retirement
Medical benefits. Employees hired after 8/16/2010 who “retire” under the
qualified Cash Balance Plan (who are a minimum age 55 with at least 20 years of
service), are eligible for Post Retirement Medical benefits up until age 65.



2.  
Eligible pre age 65 employees who retire after the commencement date of this
contract are eligible for same plans as active L1245 employees until reaching
the age of 65.



3.  
Upon reaching age 65, eligible employees who retire after the commencement date
of this contract are eligible for retiree plans substantially comparable in
design to the current Medicare and Medicare Value plans.

 
 
 
 
39

--------------------------------------------------------------------------------

 

 
4.  
Employees who did not transition into the defined dollar retiree medical plan
and who are under age 65 and retire on or after July 1, 1998, will pay 20% of
the applicable Medical Plan premium (including Dental and Vision); plus an
additional 4% of the applicable Medical Plan premium (including Dental and
Vision) for each year less than 20 full years of Credited Service.  (Amended
March 2007)



5.  
Employees who did not transition into the defined dollar retiree medical plan
and who are age 65 or over and retire on or after July 1, 1998, will pay 15% of
the applicable Medical Plan premium (including Dental and Vision); plus an
additional 4% of the applicable Medical Plan premium (including Dental and
Vision) for each year less than 20 full years of Credited Service.



6.  
All employees who are age 65 and over who retire after the commencement date of
this agreement are required to enroll in and pay the cost of Medicare Part
“B”.  Employees who retire after the commencement date of this agreement may
choose to waive their medical coverage at the time of retirement or any time
thereafter.  However, they may not re-join the plan after they waive medical
coverage.



A.)  
Explanation of defined dollar post retirement medical plan $260/$130 to 35 Years
of Service:



o  
This benefit is applicable to employees hired on or after January 1, 1998 and
those employees who transitioned into the defined dollar post-retirement
medical.



o  
Employees must be 55 years of age and have 10 years of service to qualify for
Post Retirement Medical.



o  
This benefit is capped at 35 Years of service.



o  
The post-retirement calculation for the employer contribution is as follows:



a)  
For employees who retire from the Company prior to reaching age sixty-five (65),
the Company will contribute $260 per year of service.  If an employee retires
prior to reaching age sixty-two (62) and has not obtained 85 points as outlined
in the Retirement Plan, the $260 is reduced by 5% for each year under age
sixty-two (62). Upon reaching age sixty-five (65), the $260 is reduced to $130
per year of service.

b)  
For employees who retire from the Company on or after reaching age sixty-five
(65), the Company will contribute $130 per year of service.



Examples:


o  
Employee retires at age 60 with 25 Years of Credited Service would receive $6500
annually to purchase offered medical benefits. $260X25=$6500



o  
Employee retires on or after age 65 or subsequently becomes age 65 would receive
$3250 annually to purchase offered medical benefits. $130X25=$3250.



o  
Employee retires with 35 years or more of service would receive $9100 annually
if under age 65 and $4550 upon reaching age 65. $260X35=$9100 and $130X35=$4550.



o  
Employee retires at age 60 with 22 years of service (did not reach 85 points)
would receive $5148 annually and $2574 upon reaching age 65. ($260X22)-10%=$5148
and ($130X22)-10%=$2574



22.3           Voluntary Investment Plan [401(k) Plan]


1.
The NV Energy 401(k) Plan formerly known as the "Voluntary Investment Plan for
Bargaining Unit Employees of Sierra Pacific Power Company", hereinafter referred
to as 401(k), which became effective January 1, 1987, and last amended January
1, 2009, is the Plan in effect during the term of this Contract.  For more
detailed information regarding  401(k) refer to the formal Plan Document or
Summary Plan Description.(Amended 8/16/2010)



2.
The Company will pay the normal administrative fee (excluding loan and other
individual transaction costs) for all plan participants.



3.
The maximum contribution of employee earnings is the IRS limit.  They are
defined as:

a)     Base Pay
b)     Incentive Compensation
c)     Out of Town
d)     Upgrade
e)     Shift Premium
f)     Overtime
 
 
 
40

--------------------------------------------------------------------------------

 
 
 
g)     Rest Period
h)     Pager Pay
i)               Any other cash earnings.


Employees hired after March 1, 2007 and those employees who choose to forego the
employee discount will receive a Company match of $1 for each $1 up to 6% of
qualified earnings.  All new hires will automatically enroll at 6% of qualified
earnings. Employees who have retained their employee discount will receive a
match of $.50 for each dollar the employee contributes up to six (6) percent of
qualified earnings.  Company match will begin the first full pay period
following hire date.  (Amended  8/16/ 2010)
4.
(Deleted 8/16/2010)



5.  
If an employee reaches the IRS limit, at any time during the tax year, and their
company match is negatively affected, their company match will be made whole as
soon as administratively possible after the end of the plan year.(Amended
8/16/2010)



6.  
Please see the Summary Plan Description for Local 1245 or the Vanguard Website
(www.vanguard.com) for the investment options available.(Amended 8/16/2010)



7.  
(Deleted 8/16/2010)



8.
(Deleted 8/16/2010)





9.  
Maximum employee contributions for pre/post tax and catch-up contributions will
be subject to IRS provisions.  Company match will apply to all employee
contributions to a maximum of 6% of qualified earnings. (Amended March 2007)



22.4     Medical, Dental, and Vision


1.
The "Medical and Dental Benefit Plan for Bargaining Unit Employees", hereinafter
referred to as "Medical Plan", which became effective January 1, 1993, and last
amended January 1, 1998, is the Medical Plan in effect during the term of this
Contract.  For more detailed information regarding the “Medical Plan” refer to
the formal Plan Document or Summary Plan Description.



2.
While this Contract is in effect the Company will not change or discontinue the
Medical Plan.  If by operation of law the Medical Plan is terminated the rights
accruing to participants shall not be materially adversely affected.(Amended
8/16/2010)



3.
Effective January 1, 1998, a Cafeteria Plan, as defined by Internal Revenue Code
Section 125, is established to allow pre-tax premium contributions.  Health Care
and Dependent Care Flexible Spending Accounts (FSA’s) are also available on a
pre-tax basis.



4.
The Medical Plan provides the following three (3) options.  The options are
outlined in Exhibit D.(Amended 8/16/2010)



 
a)
Preferred Provider Organization at 80% (Local 1245 Union PPO Plan Advantage)

b)      Self Funded HMO
 
c)           (Deleted 10/3/07)
 
d)
(Deleted 8/16/2010)

e)           No coverage
(Amended  March 2007)


The Company reserves the right to discontinue HMO coverage if the HMO plan(s)
lose their economic viability.  If this occurs, the Company will substitute a
substantially comparable plan.  (Added March 2007)


New employees will be eligible for medical coverage on the first day of the
month following the date of hire.  (Added March 2007)


5.
Elections of medical plan options will be made each year during an open
enrollment period.  The election remains in effect for the entire Plan Year,
unless the employee incurs a "Family Status Change" as defined by Internal
Revenue Code Section 125, Cafeteria Plan.  If an employee fails to enroll, he
will default to previous year's coverage for himself and his dependents.



6.
Under option 4(a) when services are rendered in a community where the PPO is
available and there is more than one (1) PPO physician available to perform the
services, the employee will be subject to PPO provisions. (Amended 8/16/2010)

 
 
 
41

--------------------------------------------------------------------------------

 

 
7.
Under option 4(a) employees and their dependents are eligible under the
provisions of the Preferred Provider Organization (PPO) to receive payment of
80% of usual, reasonable and customary charges when: (Amended 8/16/2010)

 
 

 
a)
PPO services are not available within thirty (30) miles of the community in
which the employee and dependents reside or;

1.    For employees residing in the communities of North Lake Tahoe, South Lake
Tahoe, Minden and Carson City this provision shall be fifteen (15) miles. (LOA
3/14/05)
 
b)
Employee has an eligible dependent attending school away from home and there is
not a PPO provider available or;

 
c)
Employee or dependent is traveling away from home and PPO services are not
available or;

 
d)
Employee is required to work away from their principle residence and PPO
services are not available.

 
(Amended March 2007)



8.
Self-funded Dental and Vision benefits are included in options 4(a) and (b).
(Amended 8/16/2010)

(a)  
(Deleted 8/16/20100

(b)  
Deleted 8/16/2010



9.
Employees who enroll in an HMO must abide by the provisions of the HMO.



10.
(Deleted 10/3/07)



11.
The rate structure for the Medical Plan options shall consist of
four-tiers:  employee only; employee plus spouse; employee plus children; and,
employee plus spouse and children.  Employee contributions will be made
semi-monthly on a pre-tax basis.



12.
The rates for the  plans will be actuarially determined each plan year, based on
previous year’s claims experience.    (Amended  8/16/2010)



13.
Employees will contribute 18% of the premiums.  (Amended  8/16/2010)



14.
(Deleted March 2007)



15.
(Deleted March 2007)



16.
The Joint Benefits Committee shall evaluate claims experience and actuarially
determined rates in each year of the Collective Bargaining Agreement.  (Amended
1/1/03)



17.
(Deleted March 2007)



18.
The lifetime maximum benefit for all medical plans is unlimited. The Company
reserves the right to increase the specific stop-loss coverage or eliminate it
by self-insuring this provision.  (Amended 8/16/ 2010)



19.
(Deleted March 2007)



20.
Coverage under the Medical Plan for any participant shall immediately terminate
on the earliest of the following dates:

 
a)
The last day of the calendar month during which the participant voluntarily
terminates or is dismissed from the employment of the Company, or otherwise
ceases active work for the Company, except:

 
1)
In the event of retirement, the participant is eligible for continuance of
coverage on the date of his retirement, provided he was covered under the Plan
on the day prior to his retirement.  However, a participant who terminates
employment with the Company with vested retirement rights in the Company's
Retirement Plan and later retires upon reaching normal retirement age, is not
eligible for coverage under this Plan;

 
b)
The last day of the calendar month during which the participant enters full-time
military service;

 
c)
The last day of the calendar month for which contributions were last paid;

                d)  
The date the Plan terminates.



22.5           (Deleted 8/16/2010)


22.6           Group Term Life Insurance


1.
All regular, full-time, Bargaining Unit employees shall have Group Life
Insurance coverage with a basic benefit level of $50,000.  Current employees who
“retire” under the qualified Retirement plan after 8/16/2010 will receive a life
insurance benefit in the amount of $10,000.  Employees hired or rehired after
8/16/2010 are not eligible for this $10,000 life insurance benefit upon
retirement. (Amended 8/16/2010)





 
42

--------------------------------------------------------------------------------

 


2.
Company will provide Bargaining Unit employees the opportunity to purchase
optional life insurance (in excess of the base amount provided at no cost by the
Company) which will be portable at employee cost.  This will be in the form of
Group Term Life subject to any underwriting restrictions and premium schedules
set by the insurance carrier.  Employee contributions will be made semi-monthly
on a post-tax basis.  If the Company changes insurance carriers, it shall
include full portability as a condition of coverage by any new carrier.

 
(Amended  8/16/2010)



22.7           Employee Discount


1.
Regular Bargaining Unit employees hired prior to March 1, 2007 and who have
chosen to retain their employee discount receive a 50% discount on electric
service and a 25% discount on natural gas service.  These discounts apply only
to services provided by Sierra Pacific Power Company, d/b/a NV
Energy.  Employees will pay any applicable taxes levied by the Internal Revenue
Service as established each year for the following year.  Employees who have
retained their employee discount may choose, in any future open enrollment, to
forgo the discount and increase their 401k match to $1 for $1 up to 6% of wages.
(Amended 8/16/2010)



2.
  (Deleted 8/16/2010)



22.8           Long-Term Disability Income Plan


1.
Company will provide Bargaining Unit employees the opportunity to purchase
optional long-term disability income insurance at employee cost. (Amended
8/16/2010)



2.
(Deleted 8/16/2010)



3.
Coverage amount is equal to 60% of monthly base pay, effective February 1,
2003.  (Amended 1/1/03)



4.
Maximum benefit amount is $10,000 per month, effective February 1,
2003.  (Amended 1/1/03)



5.
The "own occupation" disability period is twenty-four (24) months.



6.
The option to enroll or terminate participation will be limited to an annual
open enrollment "window".



7.
Premiums will be paid on post-tax basis.



8.
(Deleted 8/16/2010)



9.
When LTD benefits begin, the employee status changes to plan participant, and
they are no longer an employee as defined in Title 3.1. ( Added 8/16/2010)



10.
LTD plan participants returning to work prior to the completion of twelve (12)
months on LTD will be returned to their previous classification and
headquarters. ( Added 8/16/2010)



22.9           Benefits for Part-Time Employees


1.
The following provisions apply to part-time employees hired on or after January
1, 1995, and to part-time employees who assume full-time status and subsequently
revert to part time on or after January 1, 1995, and to full-time employees who
become part-time on or after January 1, 1995.

 
a)
Allowance for vacation, sick leave, holidays and other nonproductive time will
be prorated as described in Title 3.5(a).

 
b)
To participate in the benefits programs, employees must work a minimum of 20
hours per week.

 
c)
All welfare benefits will have the appropriate premium allocation between
Company and the employee based on the following formula:

 
1.
Twenty (20) hours per week = one-half (1/2) time.

 
2.
More than twenty (20) but less than thirty-one (31) hours per week =
three-quarter (3/4) time.

 
3.
Thirty-one (31) or more hours per week = full time.







 
43

--------------------------------------------------------------------------------

 


22.10           Joint Benefits Committee


1.
A Joint Benefits Committee was established as of January 1, 1995, for the
purpose of reviewing Medical, Benefit and Dependent Care costs, issues and
trends and to make non-binding recommendations for improving savings and
enhancing Medical, Benefit and Dependent Care Programs/Policies and to assist
employees in dealing with Child/Elder Care issues.  The Joint Benefits Committee
meets at least quarterly unless mutually agreed to meet more often when
necessary.  Direct payroll costs for Bargaining Unit members are shared equally
by Local #1245 and Company.  (Amended 8/16/2010)



2.  
The Committee will consist of the Union Business Representative and four (4)
Union members and the Representative of the Vice President- People Resources and
four (4) MPA employees assigned by the Vice President.  The Committee will be
chartered to review health and welfare plans, pension and 401(k) plans during
the term of the contract.  (Amended  8/16/2010)

 
3.  
Deleted 1/1/03

 
TITLE 23
DEMOTION AND LAYOFF PROCEDURE


This Title is amended and restated as of 8/16/2010
23.1
General Rules



1.  
An employee's Company seniority shall be as defined in Titles 3.7 and 8.1.



2.  
An employee may not displace another employee whose Company seniority is equal
to or greater than his own.  An employee may not displace an employee in a
classification having a wage rate higher than that of his own classification.



3.  
In all demotions, layoffs, and/or rehires the employees demoting, transferring
or rehired into a different classification must be qualified, able and willing
to perform the duties of the job.



4.  
All ties in Company seniority, within a classification and headquarters, shall
be broken using the procedure in Title 16.6(b).



5.  
For this procedure the “E” Bidder list shall be considered an occupational
group.



6.  
Any preference, election or selection for assignment made by an employee
(including volunteers) during any time frame described in this Title is final
and irrevocable.



7.  
All time limits set forth in this Title are specific and cannot be extended or
modified without written agreement of the parties.



8.  
In all demotions and/or layoffs, the employees demoting or transferring into a
lower classification shall be paid at the top wage of that lower classification.



9.  
Journeymen who can displace apprentices shall retain Journeyman status, and the
least senior apprentice within the headquarters shall be considered an employee
selected for lay off and may begin the process outlined in the provisions of
this Title.



23.2
Demotion



 
When a demotion is to be made in a job classification at a Company headquarters
other than for cause or as referenced in title 16.8, the employee(s) with the
least seniority in such classification at such headquarters shall be the one(s)
demoted.



 
Company will notify an employee as to the classification to which he is to be
demoted. Within five (5) business days after notification, the employee shall
notify Company of his intent to accept the demotion.  If the employee accepts
the demotion, it will become effective at the beginning of the next regular pay
period.



 
If the employee does not accept the demotion, the employee will be considered to
have been selected for lay off and subject to the provisions of this Title.



23.3
Layoff

 
 
 
44

--------------------------------------------------------------------------------

 

 
 
The Company shall notify the Union at the initial step of a layoff.  Company
will identify the classification(s) and headquarters of the employees to be laid
off. “Volunteers for Title 19.11.B.3.d.1 enhanced severance” will be solicited
within  all occupational group(s) by posting on bulletin boards, Company
Intranet and Leadership announcements within the affected Occupational
Group(s)  for a period of five (5) business days and employees wishing to
volunteer shall do so on the Companies Intranet.



“Volunteers for severance” who are displaced during a layoff will receive the
Enhanced Severance as described in Title 19.11.B.3.d.1 upon signing a standard
Company agreement and release of claims form.


1.  
Volunteers for severance within the targeted classification and headquarters
shall be exhausted prior to any layoffs.



2.  
 When a lay off is to be made in a job classification at a Company headquarters,
the employee(s) with the least Company seniority in such classification and
headquarters shall be selected for lay off.



3.  
After notifying an employee that they may  be selected  for lay  off, the
Company shall provide a list of  option(s):



a.  
Any vacancies available.

b.  
Any positions with volunteers for severance, within their occupational group.

c.  
Positions within the employee’s headquarters and occupational group to which he
may demote (bump).

d.  
Positions with less senior employee in current classification in the same
occupational group at any headquarters (bump).

e.  
Positions with less senior employee within each lower classification in the same
occupational group at any headquarters (bump).

f.  
Last position held, different occupational group (bump).

g.  
Accept layoff.



 
Within five (5) business days after receipt of the list, the employee shall
notify Company of his election(s) and indicate the job locations in the order of
his preference.



4.   
If the employee selected for lay off is unable or does not elect to fill a
vacancy, the following process shall be followed in accordance with the General
Rules contained in Section 23.1:



(a)  
If a “volunteer for severance” in the same classification and headquarters
exists, Company shall notify the employee selected for lay off that he will
remain in his current position and Company shall notify the volunteer that his
employment shall be terminated and he shall receive severance.  The termination
shall be effective fourteen (14) calendar days from the date of notification of
the volunteer.



 
Volunteers shall be selected for severance in order by Company Seniority.



(b)  
If there is no “volunteer for severance” in (a) above, the employee selected for
lay off shall have the following options:



1.  
Elect to accept Layoff, or



2.  
Elect to displace the least senior employee in each lower classification in his
same occupational group and headquarters, or



3.  
Elect to displace a less senior employee in current classification in the same
occupational group at any headquarters, or



4.  
Elect to displace a less senior employee within each lower classification in the
same occupational group at any headquarters, or



5.  
Elect to displace a “volunteer for severance” in his same, equal or lower
classification  company wide in his same occupational group.



 
If options #2 through #5 are not available to the employee, then they shall have
the option to



6.  
Elect to displace an employee in the last classification held, different
occupational group. The employee must pass all current tests, provide
documentation for required licenses and certifications, and demonstrate current
required job skills prior to their effective date of transfer.  If this last
classification is in an occupational group that has current, defined advancement
training standards, the employee shall bump into the lowest classification in
their previous line of progression, with the opportunity for automatic
progression to their previous classification as they demonstrate proficiency in
the current training standards.





 
 
 
45

--------------------------------------------------------------------------------

 
 







(c)  
Preferential consideration shall be given to employees in the order of their
Company seniority.  While Company shall endeavor to give effect to an employee's
preference in the order he has indicated, Company seniority shall be the
determining factor where two (2) or more employees express a preference for a
single job classification or headquarters location.  Company shall notify an
employee as to the specific location to which he will be transferred and the
effective date of the transfer. Such date shall allow a minimum of fourteen (14)
days prior to reporting.

 
(d)  
If the employee fails to effect or cannot effect an election for any reason,
Company shall notify him that he shall be laid off and he shall receive
severance according to the provisions of Section 19.10. The lay off shall be
effective fourteen (14) calendar days from the date of notification of the
employee.  Employees attempting to effect option #6 above, but who fail to meet
the requirements, shall be laid off.  In this case, the effective date of lay
off shall be the same as the effective date of transfer described in (c) above.



5.       
Any displaced employees shall be considered an employee selected for lay off and
may begin the process outlined in the provisions of this Title.



23.4
Preferential Bidding Rights



 
For the purpose of enabling employees who have been demoted or transferred under
the provisions of this procedure, and for the term of twenty-four (24) months,
Company will give preferential bidding rights to the affected employees for bids
to their former job classification and/or headquarters.   Such employees, who
wish to be considered for preferential bidding rights, must apply for the
position on the Company website and indicate on their application that they are
eligible for preferential bidding rights.



 
In considering bids received from two (2) or more enabled employees on the same
job, Company shall give preferential consideration to the bid made by the
enabled employee who has the greatest Company seniority.



23.5
Rehire Rights



 
Notwithstanding any other provisions of this Agreement, a regular employee who
has been laid off for lack of work or economic reasons pursuant to the
provisions of this Agreement, for a period not in excess of eighteen (18) months
and who had one or more years of service at the time of layoff shall be entitled
to preferential rehire on the basis of Company seniority at the time of layoff.
All jobs will be posted and filled, if possible, through the internal bidding
process prior to rehiring laid off employees.



1.  
Laid off employees who wish to be considered for rehire must apply for a
position through the Company website.  Former employees will need to indicate on
their application that they were employees who were laid off.



2.  
Employees who are rehired under this process shall be considered for rehire in
the occupational group that they were in when they were laid off.



3.  
If a regular employee is laid-off because of lack of work or economic reasons
and is subsequently offered and accepts reemployment within eighteen (18) months
after layoff, the employee shall resume the status of regular employee and shall
be credited with Company seniority and related benefits previously accrued for
which employee was not compensated at time of layoff. Employees who are rehired
in a classification previously held, or for one in which they are qualified,
will not be required to serve another probationary period. Employees rehired
into a classification previously held will be paid at the wage step last held.



23.6
Enabler



 
By written agreement between Company and Union, special provisions may be
substituted for the provisions of this procedure.



 
By written agreement Company and Union may modify the bidding process to address
issues created by Volunteers for Severance.





 
46

--------------------------------------------------------------------------------

 






TITLE 24
TERM OF AGREEMENT


24.1
This Agreement shall take effect as of August 16, 2010..  The term of this
Agreement shall continue in full force and effect until August 15, 2013 and
thereafter from year to year unless written notice of change or termination
shall be given by either party ninety (90) days prior to the expiration date
above or the expiration date of any year thereafter.  In order to terminate this
agreement, either party must have given notice to terminate ninety (90) days
prior as described above and then either party must give, on or after the
expiration date of the contract, an additional written notice of at least thirty
(30) days stating its intention to terminate the Agreement.  During such 30-day
period, the parties will continue to negotiate and all provisions of the
contract will remain in effect.   (Amended 8/16/2010)



24.2
Whenever notice is given for changes, the nature of the changes desired must be
specified in the notice, and until a satisfactory conclusion is reached in the
matter of such changes, the original provision shall remain in full force and
effect.



24.3
This Agreement shall not be amended or supplemented except by agreement of the
parties hereto, reduced to writing and duly signed by each.



24.4
This Agreement cancels and supersedes that certain Agreement and Exhibits
attached thereto, entered into on January 1, 2003, by the parties
hereto.  (Amended March 2007)


 
47

--------------------------------------------------------------------------------

 


 
AGREEMENT BETWEEN SIERRA PACIFIC POWER COMPANY
AND LOCAL UNION 1245 OF THE
INTERNATIONAL BROTHERHOOD OF ELECTRICAL WORKERS, AFL-CIO
 August 16, 2010 through August 15, 2013




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written, acting by and through their duly authorized
officers.


 


SIERRA PACIFIC
 
LOCAL UNION 1245 OF THE
POWER COMPANY
 
INTERNATIONAL BROTHERHOOD
d/b/a
 
OF ELECTRICAL WORKERS,
NV Energy
 
AFL-CIO
      /s/ Michael W. Yackira   /s/ Tom Dalzell
Michael W. Yackira
 
Tom Dalzell, Business Manager
Chief Operating Officer
              /s/ Michael Davis    
Michael Davis, President
/s/ Punam Mathur    
Punam Mathur,
   
People Resources
              /s/ Randy Osborn    
Randy Osborn, Business Representative
               
APPROVED:
                /s/ Edwin Hill    
Edwin Hill
   
International President
     



 
48

--------------------------------------------------------------------------------

 


 


2009 NEGOTIATING COMMITTEE MEMBERS


COMPANY                                       UNION




R. Dick, Chair                                     D. Seyfer, Assistant Business
Manager
F. Andersen                                       R. Osborn, Business
Representative
A. Anderson                                      G. Bailey
S. Bianco                                            T. Cornell
J. Christensen                                    R. Gross
R. Connolly                                        S. Hildebrand
B. Costello                                          L. Kelly
T. Eggen                                             D. Lyday
G. Galbraith                                        M.  Benuzzi
T. Gunning
F. Larger
G. McDonald
Z. Randall
E. Ricci

 
49

--------------------------------------------------------------------------------

 

ATTACHMENT I


EXHIBIT "A" (1)
(As Amended August 16, 2010)


WAGES


 
-
Annual increases

-          2010           Base           2.5% (Effective 8/16/2010)
-          2011           Lump           2%    (Paid within 30 days of
8/16/2011)
           Note: The wage rate used in this calculation will be based upon
           the hourly rate in effect twelve months from commencement
          date of the agreement. Part time employees will receive a
          pro-rated amount based upon hours worked. The lump sum
          amount will be paid within 30 days of the anniversary  date
          of the commencement of the agreement.
-         2012             Base                      2%    (1st pay period after
8/16/2012)








SHORT TERM INCENTIVE PLAN (STIP)


Each contract year there will be up to a 3.5% Short Term Incentive Plan (STIP)
bonus potential.  The STIP will be paid upon achievement of corporate and
business unit goals as defined by the Company.  The corporate and business unit
goals will be identical for all employees, including MPAT, and will change each
year.  If the corporate financial target is not achieved in a contract year, the
STIP will not be funded.  The financial target is the trigger.  Extraordinary
events affecting performance of a goal may be considered by the CEO in
determining the size and existence of the award.


Eligibility
-  
Must be employed on the last day of the fiscal year

-  
Regular full-time or part-time employees

-  
Temporary employees are not eligible

-  
Employees must complete a six (6) month (and/or 1040 hours) probationary period
by the last day of the year-end payroll period.



Calculation
-  
STIP will be calculated using the employee’s hourly rate as of the end of the
payroll year, multiplied by the actual regular/straight time hours worked, not
to exceed 2080 hours.  Once earned, annual award will be paid on or before April
15th for the prior year’s performance.

-  
(Straight time hours X base hourly wage) X Achievement Percentage.  Achievement
Percentage = STIP Opportunity of 3.5% X Performance Results.



Proration
The Company will prorate the STIP for the following reasons:
-  
Employee retires

-  
Deceased

-  
Company initiated severance



The Company will also prorate the STIP if an employee transfers from one
bargaining unit to another (i.e., from IBEW 1245 to IBEW 396, or vice versa), or
from a MPAT position to a bargaining unit position or vice versa.


The current STIP model for 2003 has a 40% weighting for financial (earnings per
share or E.P.S.), a 40% weighting for Customer Satisfaction, and a 20% weighting
for IBEW Local 1245 Performance.  If these weightings or categories change, the
Company and Union will meet to discuss the changes.


(Amended 1/1/03)



 
50

--------------------------------------------------------------------------------

 



Attachment I – Exhibit A (1)
(As amended August 16, 2010)
Bargaining Unit Wage Rate
*Upgrade Only


Job Class
Job Title
Wage Step
 2010 Wage 2.5% (Aug 16, 2010 to Aug 15, 2011)
2011 Lump Sum 2% (Aug 16, 2011)
2012 Wage 2% (Aug 16, 2012 to Aug 15, 2013)
7653
App, Comms Tech
Start
 $                  26.51
 $                   26.51
 $                    27.04
   
6 Months
 $                  27.47
 $                   27.47
 $                    28.02
   
1 Year
 $                  28.70
 $                   28.70
 $                    29.27
   
18 Months
 $                  29.29
 $                   29.29
 $                    29.88
   
2 Years
 $                  30.74
 $                   30.74
 $                    31.35
   
30 Months
 $                  32.76
 $                   32.76
 $                    33.42
   
3 Years
 $                  33.77
 $                   33.77
 $                    34.45
   
42 Months
 $                  35.66
 $                   35.66
 $                    36.37
           
7635
App, Construction Repairman
Start
 $                  26.35
 $                   26.35
 $                    26.88
   
6 Months
 $                  27.15
 $                   27.15
 $                    27.69
   
1 Year
 $                  27.97
 $                   27.97
 $                    28.53
   
18 Months
 $                  28.61
 $                   28.61
 $                    29.18
   
2 Years
 $                  29.42
 $                   29.42
 $                    30.01
   
30 Months
 $                  30.69
 $                   30.69
 $                    31.30
           
7684
App, Cust Serviceman
Start
 $                  26.36
 $                   26.36
 $                    26.89
   
6 Months
 $                  27.22
 $                   27.22
 $                    27.76
   
1 Year
 $                  28.46
 $                   28.46
 $                    29.03
   
18 Months
 $                  29.17
 $                   29.17
 $                    29.75
   
2 Years
 $                  30.49
 $                   30.49
 $                    31.10
           
7641
App, Electrician
Start
 $                  26.51
 $                   26.51
 $                    27.04
   
6 Months
 $                  27.47
 $                   27.47
 $                    28.02
   
1 Year
 $                  28.70
 $                   28.70
 $                    29.27
   
18 Months
 $                  29.29
 $                   29.29
 $                    29.88
   
2 Years
 $                  30.74
 $                   30.74
 $                    31.35
   
30 Months
 $                  32.76
 $                   32.76
 $                    33.42
   
3 Years
 $                  33.77
 $                   33.77
 $                    34.45
   
42 Months
 $                  35.66
 $                   35.66
 $                    36.37
           
7645
App, Electrician Maint
Start
 $                  26.51
 $                   26.51
 $                    27.04
   
6 Months
 $                  27.47
 $                   27.47
 $                    28.02
   
1 Year
 $                  28.70
 $                   28.70
 $                    29.27
   
18 Months
 $                  29.29
 $                   29.29
 $                    29.88
   
2 Years
 $                  30.74
 $                   30.74
 $                    31.35
   
30 Months
 $                  32.75
 $                   32.75
 $                    33.41
           
7681
App, Fabricator/Welder
Start
 $                  26.35
 $                   26.35
 $                    26.88
   
6 Months
 $                  27.15
 $                   27.15
 $                    27.69
   
1 Year
 $                  27.97
 $                   27.97
 $                    28.53
   
18 Months
 $                  28.61
 $                   28.61
 $                    29.18
   
2 Years
 $                  29.42
 $                   29.42
 $                    30.01
   
30 Months
 $                  30.69
 $                   30.69
 $                    31.30
           

 
 
 
51

--------------------------------------------------------------------------------

 
 
 

             
Job Class
 
Job Title
 
Wage Step
  2010 Wage 2.5% (Aug 16, 2010 to Aug 15, 2011)  
2011 Lump Sum 2% (Aug 16, 2011)
 
2012 Wage 2% (Aug 16, 2012 to Aug 15, 2013)
7691
App, Fitter
Start
 $                  26.36
 $                   26.36
 $                    26.89
   
6 Months
 $                  27.22
 $                   27.22
 $                    27.76
   
1 Year
 $                  28.46
 $                   28.46
 $                    29.03
   
18 Months
 $                  29.29
 $                   29.29
 $                    29.88
           
7692
App, Fitter/Welder
Start
 $                  26.36
 $                   26.36
 $                    26.89
   
6 Months
 $                  27.22
 $                   27.22
 $                    27.76
   
1 Year
 $                  28.46
 $                   28.46
 $                    29.03
   
18 Months
 $                  29.29
 $                   29.29
 $                    29.88
           
7651
App, Instrument Tech
Start
 $                  26.51
 $                   26.51
 $                    27.04
   
6 Months
 $                  27.47
 $                   27.47
 $                    28.02
   
1 Year
 $                  28.70
 $                   28.70
 $                    29.27
   
18 Months
 $                  29.29
 $                   29.29
 $                    29.88
   
2 Years
 $                  30.74
 $                   30.74
 $                    31.35
   
30 Months
 $                  32.75
 $                   32.75
 $                    33.41
           
7631
App, Lineman
Start
 $                  26.51
 $                   26.51
 $                    27.04
   
6 Months
 $                  27.47
 $                   27.47
 $                    28.02
   
1 Year
 $                  28.70
 $                   28.70
 $                    29.27
   
18 Months
 $                  29.29
 $                   29.29
 $                    29.88
   
2 Years
 $                  30.74
 $                   30.74
 $                    31.35
   
30 Months
 $                  32.75
 $                   32.75
 $                    33.41
   
3 Years
 $                  33.78
 $                   33.78
 $                    34.46
           
7685
App, Machinist
Start
 $                  26.36
 $                   26.36
 $                    26.89
   
6 Months
 $                  27.22
 $                   27.22
 $                    27.76
   
1 Year
 $                  28.46
 $                   28.46
 $                    29.03
   
18 Months
 $                  29.17
 $                   29.17
 $                    29.75
   
2 Years
 $                  30.49
 $                   30.49
 $                    31.10
           
7652
App, Mech, Diesel/Turbine
Start
 $                  26.51
 $                   26.51
 $                    27.04
   
6 Months
 $                  27.47
 $                   27.47
 $                    28.02
   
1 Year
 $                  28.70
 $                   28.70
 $                    29.27
   
18 Months
 $                  29.29
 $                   29.29
 $                    29.88
   
2 Years
 $                  30.74
 $                   30.74
 $                    31.35
   
30 Months
 $                  32.75
 $                   32.75
 $                    33.41
           
7680
App, Mechanic
Start
 $                  26.35
 $                   26.35
 $                    26.88
   
6 Months
 $                  27.15
 $                   27.15
 $                    27.69
   
1 Year
 $                  27.97
 $                   27.97
 $                    28.53
   
18 Months
 $                  28.61
 $                   28.61
 $                    29.18
   
2 Years
 $                  29.42
 $                   29.42
 $                    30.01
   
30 Months
 $                  30.69
 $                   30.69
 $                    31.30
           
7687
App, Meterman, Gas
Start
 $                  26.36
 $                   26.36
 $                    26.89
   
6 Months
 $                  27.22
 $                   27.22
 $                    27.76
   
1 Year
 $                  28.46
 $                   28.46
 $                    29.03
   
18 Months
 $                  29.17
 $                   29.17
 $                    29.75
   
2 Years
 $                  30.49
 $                   30.49
 $                    31.10

 
 
 
52

--------------------------------------------------------------------------------

 
 
 

             
Job Class
 
Job Title
 
Wage Step
  2010 Wage 2.5% (Aug 16, 2010 to Aug 15, 2011)  
2011 Lump Sum 2% (Aug 16, 2011)
 
2012 Wage 2% (Aug 16, 2012 to Aug 15, 2013)
7693
App, Oper, Gas Pressure
Start
 $                  27.49
 $                   27.49
 $                    28.04
   
6 Months
 $                  28.51
 $                   28.51
 $                    29.08
   
1 Year
 $                  29.89
 $                   29.89
 $                    30.49
   
18 Months
 $                  30.89
 $                   30.89
 $                    31.51
   
2 Years
 $                  32.64
 $                   32.64
 $                    33.29
           
7689
App, Plant Mechanic
Start
 $                  26.36
 $                   26.36
 $                    26.89
   
6 Months
 $                  27.22
 $                   27.22
 $                    27.76
   
1 Year
 $                  28.46
 $                   28.46
 $                    29.03
   
18 Months
 $                  29.17
 $                   29.17
 $                    29.75
   
2 Years
 $                  30.49
 $                   30.49
 $                    31.10
           
7632
App, Tech, Electrical Plant
Start
 $                  26.54
 $                   26.54
 $                    27.07
   
6 Months
 $                  27.70
 $                   27.70
 $                    28.25
   
1 Year
 $                  28.84
 $                   28.84
 $                    29.42
   
18 Months
 $                  29.61
 $                   29.61
 $                    30.20
   
2 Years
 $                  30.77
 $                   30.77
 $                    31.39
   
30 Months
 $                  33.08
 $                   33.08
 $                    33.74
           
7690
App, Tech, Lab
Start
 $                  26.36
 $                   26.36
 $                    26.89
   
6 Months
 $                  27.22
 $                   27.22
 $                    27.76
   
1 Year
 $                  28.46
 $                   28.46
 $                    29.03
   
18 Months
 $                  29.17
 $                   29.17
 $                    29.75
   
2 Years
 $                  30.49
 $                   30.49
 $                    31.10
   
30 Months
 $                  31.84
 $                   31.84
 $                    32.48
   
3 Years
 $                  34.30
 $                   34.30
 $                    34.99
           
7673
App, Tech, Meter
Start
 $                  26.51
 $                   26.51
 $                    27.04
   
6 Months
 $                  27.47
 $                   27.47
 $                    28.02
   
1 Year
 $                  28.70
 $                   28.70
 $                    29.27
   
18 Months
 $                  29.29
 $                   29.29
 $                    29.88
   
2 Years
 $                  30.74
 $                   30.74
 $                    31.35
   
30 Months
 $                  32.76
 $                   32.76
 $                    33.42
   
3 Years
 $                  33.77
 $                   33.77
 $                    34.45
   
42 Months
 $                  35.66
 $                   35.66
 $                    36.37
           
8051
Chief, Crew
Start
 $                  34.37
 $                   34.37
 $                    35.06
   
1 Year
 $                  35.94
 $                   35.94
 $                    36.66
           
9730
Clerk, Remittance Prcssng, Sr (March 2007 Hire)
Start
 $                  23.78
 $                   23.78
 $                    24.26
           
8640
Coord, Fleet Assets/Special Projects
Start
 $                  31.07
 $                   31.07
 $                    31.69
           
8640
Coord, Fleet Repair/Licensing
Start
 $                  31.07
 $                   31.07
 $                    31.69
           
8944
Draftsman
Start
 $                  18.73
 $                   18.73
 $                    19.10
   
6 Months
 $                  19.82
 $                   19.82
 $                    20.22
   
1 Year
 $                  20.95
 $                   20.95
 $                    21.37
   
18 Months
 $                  22.06
 $                   22.06
 $                    22.50
   
2 Years
 $                  23.13
 $                   23.13
 $                    23.59
   
30 Months
 $                  24.21
 $                   24.21
 $                    24.69
   
3 Years
 $                  25.39
 $                   25.39
 $                    25.90

 
 
 
 
53

--------------------------------------------------------------------------------

 
 
 

             
Job Class
 
Job Title
 
Wage Step
 2010 Wage 2.5% (Aug 16, 2010 to Aug 15, 2011)  
2011 Lump Sum 2% (Aug 16, 2011)
 
2012 Wage 2% (Aug 16, 2012 to Aug 15, 2013)
8380
Draftsman, Land
Start
 $                  29.09
 $                   29.09
 $                    29.67
   
1 Year
 $                  31.45
 $                   31.45
 $                    32.08
   
2 Years
 $                  32.94
 $                   32.94
 $                    33.60
           
8390
Draftsman, Sr
Start
 $                  29.09
 $                   29.09
 $                    29.67
   
1 Year
 $                  31.45
 $                   31.45
 $                    32.08
   
2 Years
 $                  32.94
 $                   32.94
 $                    33.60
           
8770
Driver, Transport
Start
 $                  30.05
 $                   30.05
 $                    30.65
           
6385
Driver, Transport, Heavy
Start
 $                  32.74
 $                   32.74
 $                    33.39
           
8970
Driver, Truck
Start
 $                  26.88
 $                   26.88
 $                    27.42
           
8845
Driver, Truck, Heavy
Start
 $                  29.34
 $                   29.34
 $                    29.93
           
7340
Electrician
Start
 $                  40.59
 $                   40.59
 $                    41.40
           
7338
Electrician, Facilities
Start
 $                  35.25
 $                   35.25
 $                    35.96
           
7310
Electrician, Maint
Start
 $                  37.54
 $                   37.54
 $                    38.29
           
7325
Electrician, Plant
Start
 $                  38.01
 $                   38.01
 $                    38.77
           
7615
Fabricator/Welder
Start
 $                  32.52
 $                   32.52
 $                    33.17
           
7545
Fabricator/ Const/ Maint, Welder Certified
Start
 $                  37.03
 $                   37.03
 $                    37.77
           
8620
Facilities, Locator
Start
 $                  30.08
 $                   30.08
 $                    30.68
   
6 Months
 $                  30.69
 $                   30.69
 $                    31.30
   
1 Year
 $                  31.82
 $                   31.82
 $                    32.46
           
8625
Facilities, Senior Locator
Start
 $                  34.38
 $                   34.38
 $                    35.07
           
7620
Fitter
Start
 $                  32.98
 $                   32.98
 $                    33.64
           
7460
Fitter/Welder
Start
 $                  36.07
 $                   36.07
 $                    36.79
           
6022
Frmn, Comm Sys, Wkg
Start
 $                  45.04
 $                   45.04
 $                    45.94
           
6281
Frmn, Const, Wkg, Heavy
Start
 $                  37.85
 $                   37.85
 $                    38.61
           
6394
Frmn, Const, Wkg, Light
Start
 $                  36.22
 $                   36.22
 $                    36.94
           
6031
Frmn, Control, Wkg
Start
 $                  45.04
 $                   45.04
 $                    45.94
           
6825
Frmn, Cust Svcs Rep, Wkg (March 2007 Hire)
Start
 $                  26.49
 $                   26.49
 $                    27.02
           
6825 New
Frmn, Cust Svcs Rep, Wkg
Start
 $                  25.01
 $                   25.01
 $                    25.51
           
6277
Frmn, Gas Pres Sys, Wkg
Start
 $                  37.85
 $                   37.85
 $                    38.61

 
 
 
54

--------------------------------------------------------------------------------

 
 
 
 

             
Job Class
 
Job Title
 
Wage Step
 2010 Wage 2.5% (Aug 16, 2010 to Aug 15, 2011)  
2011 Lump Sum 2% (Aug 16, 2011)
 
2012 Wage 2% (Aug 16, 2012 to Aug 15, 2013)
6275
Frmn, Gas, Meter Shop, Wkg
Start
 $                  35.75
 $                   35.75
 $                    36.47
   
1 Year
 $                  37.85
 $                   37.85
 $                    38.61
           
6025
Frmn, Gas, Welding, Wkg
Start
 $                  39.34
 $                   39.34
 $                    40.13
           
6001
Frmn, Gnrl, Comm Sys, Wkg
Start
 $                  49.51
 $                   49.51
 $                    50.50
           
6002
Frmn, Gnrl, Const, Heavy, Wkg
Start
 $                  41.65
 $                   41.65
 $                    42.48
           
6003
Frmn, Gnrl, Const, Light, Wkg
Start
 $                  39.82
 $                   39.82
 $                    40.62
           
6004
Frmn, Gnrl, Control, Wkg
Start
 $                  49.51
 $                   49.51
 $                    50.50
           
6005
Frmn, Gnrl, Cust Serv Rep, Wkg (March 2007 Hire)
Start
 $                  29.13
 $                   29.13
 $                    29.71
           
6010
Frmn, Gnrl, Equip, Heavy, Wkg
Start
 $                  41.65
 $                   41.65
 $                    42.48
           
6009
Frmn, Gnrl, Gas Meter Shop Wkg
Start
 $                  41.65
 $                   41.65
 $                    42.48
           
6007
Frmn, Gnrl, Gas Pres Sys, Wkg
Start
 $                  41.65
 $                   41.65
 $                    42.48
           
6008
Frmn, Gnrl, Gas Welding, Wkg
Start
 $                  43.24
 $                   43.24
 $                    44.10
           
6046
Frmn, Gnrl, Heavy, Wkg (B/G) (March 2007 Hire)
Start
 $                  34.10
 $                   34.10
 $                    34.78
           
6042
Frmn, Gnrl, Heavy, Wkg (E/G)
Start
 $                  41.65
 $                   41.65
 $                    42.48
           
6012
Frmn, Gnrl, Lab, Wkg
Start
 $                  44.33
 $                   44.33
 $                    45.22
           
6047
Frmn, Gnrl, Light, Wkg (B/G) (March 2007 Hire)
Start
 $                  32.65
 $                   32.65
 $                    33.30
           
6043
Frmn, Gnrl, Light, Wkg (E/G)
Start
 $                  39.82
 $                   39.82
 $                    40.62
           
6013
Frmn, Gnrl, Wkg (Upgrade Only)
Start
 $                  49.08
 $                   49.08
 $                    50.06
           
6014
Frmn, Gnrl, Machinist, Wkg
Start
 $                  42.01
 $                   42.01
 $                    42.85
           
6015
Frmn, Gnrl, Maint, Wkg
Start
 $                  45.39
 $                   45.39
 $                    46.30
           
6016
Frmn, Gnrl, Mech, Dsl/Trbn Wkg
Start
 $                  45.39
 $                   45.39
 $                    46.30
           
6024
Frmn, Gnrl, Meterman, Wkg
Start
 $                  45.39
 $                   45.39
 $                    46.30
           
6023
Frmn, Gnrl, Mtr Rd, Wkg (March 2007 Hire)
Start
 $                  25.97
 $                   25.97
 $                    26.49
           
6026
Frmn, Gnrl, Scrub, Shift, Wkg
Start
 $                  38.89
 $                   38.89
 $                    39.67
           
6019
Frmn, Gnrl, Serv Utilitym, Wkg (March 2007 Hire)
Start
 $                  29.13
 $                   29.13
 $                    29.71
           
6027
Frmn, Gnrl, Shift, Wkg
Start
 $                  47.09
 $                   47.09
 $                    48.03

 
 
 
 
55

--------------------------------------------------------------------------------

 
 
 
 

             
Job Class
 
Job Title
 
Wage Step
 2010 Wage 2.5% (Aug 16, 2010 to Aug 15, 2011)  
2011 Lump Sum 2% (Aug 16, 2011)
 
2012 Wage 2% (Aug 16, 2012 to Aug 15, 2013)
6006
Frmn, Gnrl, Support Svcs, Wkg (March 2007 Hire)
Start
 $                  27.58
 $                   27.58
 $                    28.13
           
6037
Frmn, Gnrl, Tech, Meter, Wkg
Start
 $                  45.39
 $                   45.39
 $                    46.30
           
6036
Frmn, Gnrl, Technical, Wkg
Start
 $                  45.39
 $                   45.39
 $                    46.30
           
6038
Frmn, Gnrl, Trans Line, Wkg
Start
 $                  49.08
 $                   49.08
 $                    50.06
           
6039
Frmn, Gnrl, Utility Mtrls, Wkg
Start
 $                  37.54
 $                   37.54
 $                    38.29
           
6018
Frmn, Gnrl, Wkg, Utility Fleet
Start
 $                  42.73
 $                   42.73
 $                    43.58
           
6040
Frmn, Gnrl, Yard, Wkg
Start
 $                  39.82
 $                   39.82
 $                    40.62
           
6283
Frmn, Heavy, Equip, Wkg
Start
 $                  37.85
 $                   37.85
 $                    38.61
           
6041
Frmn, Lab, Wkg
Start
 $                  40.30
 $                   40.30
 $                    41.11
           
6398
Frmn, Light, Wkg (B/G) (March 2007 Hire)
Start
 $                  29.66
 $                   29.66
 $                    30.25
           
6051
Frmn, Line, Wkg
Start
 $                  44.66
 $                   44.66
 $                    45.55
           
6375
Frm, Fabricator/Construction/Maintenance,Wkg
Start
 $                  37.85
 $                   37.85
 $                    38.61
6375
formly Frm, Machinist, Wkg
                   
6061
Frmn, Maint, Wkg
Start
 $                  41.30
 $                   41.30
 $                    42.13
           
6020
Frmn, Mech, Utility Fleet, Wkg
Start
 $                  38.89
 $                   38.89
 $                    39.67
           
6813
Frmn, Meter Reader, Wkg (March 2007 Hire)
Start
 $                  23.62
 $                   23.62
 $                    24.09
   
6 Months
 $                  26.12
 $                   26.12
 $                    26.64
           
6813 New
Frmn, Meter Reader, Wkg
Start
 $                  25.01
 $                   25.01
 $                    25.51
           
6815
Frmn, Technician Service, Wkg
Start
 $                  26.49
 $                   26.49
 $                    27.02
 
Formerly Frmn, Service Utilityman, Wkg
                   
6091
Frmn, Shift, Wkg
Start
 $                  42.80
 $                   42.80
 $                    43.66
           
6820
Frmn, Support Services, Wkg
Start
 $                  24.57
 $                   24.57
 $                    25.06
   
6 Months
 $                  25.08
 $                   25.08
 $                    25.58
           
6082
Frmn, Tech, Meter, Wkg
Start
 $                  41.30
 $                   41.30
 $                    42.13
           
6101
Frmn, Technical, Wkg
Start
 $                  41.30
 $                   41.30
 $                    42.13
           
6053
Frmn, Trans Line, Wkg (Travel)
Start
 $                  44.66
 $                   44.66
 $                    45.55
           
6450
Frmn, Utility Materials, Wkg
Start
 $                  32.53
 $                   32.53
 $                    33.18
   
6 Months
 $                  34.14
 $                   34.14
 $                    34.82
           
6284
Frmn, Wkg, Heavy (B/G)
Start
 $                  35.25
 $                   35.25
 $                    35.96

 
 
 
56

--------------------------------------------------------------------------------

 
 
 

             
Job Class
 
Job Title
 
Wage Step
 2010 Wage 2.5% (Aug 16, 2010 to Aug 15, 2011)  
2011 Lump Sum 2% (Aug 16, 2011)
 
2012 Wage 2% (Aug 16, 2012 to Aug 15, 2013)
6280
Frmn, Wkg, Heavy, Gas
Start
 $                  37.85
 $                   37.85
 $                    38.61
           
6397
Frmn, Yard, Wkg
Start
 $                  36.22
 $                   36.22
 $                    36.94
           
8956
Garageman
Start
 $                  24.60
 $                   24.60
 $                    25.09
   
6 Months
 $                  26.04
 $                   26.04
 $                    26.56
   
1 Year
 $                  26.51
 $                   26.51
 $                    27.04
   
18 Months
 $                  27.22
 $                   27.22
 $                    27.76
           
9240
Ground Maintenanceman I
Start
 $                  17.14
 $                   17.14
 $                    17.48
 
Formerly Helper, B/ G
6 Months
 $                  18.51
 $                   18.51
 $                    18.88
   
1 Year
 $                  19.84
 $                   19.84
 $                    20.24
   
18 Months
 $                  21.56
 $                   21.56
 $                    21.99
           
8709
Ground Maintenanceman II
Start
 $                  22.10
 $                   22.10
 $                    22.54
 
Formerly Gounds Maintenanceman
6 Months
 $                  22.65
 $                   22.65
 $                    23.10
   
1 Year
 $                  23.42
 $                   23.42
 $                    23.89
   
18 Months
 $                  24.37
 $                   24.37
 $                    24.86
           
9239
Helper
Start
 $                  20.95
 $                   20.95
 $                    21.37
   
6 Months
 $                  22.58
 $                   22.58
 $                    23.03
   
1 Year
 $                  24.21
 $                   24.21
 $                    24.69
   
18 Months
 $                  26.31
 $                   26.31
 $                    26.84
           
7405
Inspector, Gas
Start
 $                  34.46
 $                   34.46
 $                    35.15
   
1 Year
 $                  36.93
 $                   36.93
 $                    37.67
           
7410
Inspector, Construction
Start
 $                  34.46
 $                   34.46
 $                    35.15
   
1 Year
 $                  36.22
 $                   36.22
 $                    36.94
           
7210
Inspector, Electric
Start
 $                  41.23
 $                   41.23
 $                    42.05
           
7130
Inspector, Substation Electric
Start
 $                  41.35
 $                   41.35
 $                    42.18
           
7200
Inspector, Trans (Traveling)
Start
 $                  41.23
 $                   41.23
 $                    42.05
           
8395
Instrumentman
Start
 $                  29.09
 $                   29.09
 $                    29.67
   
1 Year
 $                  31.45
 $                   31.45
 $                    32.08
   
2 Years
 $                  32.94
 $                   32.94
 $                    33.60
           
7050
Investigator, Rev Protection
Start
 $                  34.46
 $                   34.46
 $                    35.15
           
8610
Janitor (Pwr Plts)
Start
 $                  16.57
 $                   16.57
 $                    16.90
   
6 Months
 $                  17.67
 $                   17.67
 $                    18.02
   
1 Year
 $                  18.74
 $                   18.74
 $                    19.11
   
18 Months
 $                  19.86
 $                   19.86
 $                    20.26
           
9378
Laborer (March 2007 Hire)
Start
 $                  14.19
 $                   14.19
 $                    14.47
   
6 Months
 $                  15.13
 $                   15.13
 $                    15.43
   
1 Year
 $                  16.04
 $                   16.04
 $                    16.36
   
18 Months
 $                  16.99
 $                   16.99
 $                    17.33

 
 
 
 
57

--------------------------------------------------------------------------------

 
 
 

             
Job Class
 
Job Title
 
Wage Step
 2010 Wage 2.5% (Aug 16, 2010 to Aug 15, 2011)  
2011 Lump Sum 2% (Aug 16, 2011)
 
2012 Wage 2% (Aug 16, 2012 to Aug 15, 2013)
9379
Laborer (Bldg/Grds) (March 2007 Hire)
Start
 $                  13.56
 $                   13.56
 $                    13.83
   
6 Months
 $                  14.47
 $                   14.47
 $                    14.76
   
1 Year
 $                  15.34
 $                   15.34
 $                    15.65
   
18 Months
 $                  16.25
 $                   16.25
 $                    16.58
           
9450
Laborer, Temporary (March 2007 Hire)
Start
 $                  12.87
 $                   12.87
 $                    13.13
           
7330
Lineman, Electric
Start
 $                  40.59
 $                   40.59
 $                    41.40
           
7332
Lineman, Trans (Traveling)
Start
 $                  40.59
 $                   40.59
 $                    41.40
           
7580
Machine/Tool, Repairman
Start
 $                  34.06
 $                   34.06
 $                    34.74
           
8690
Maintman, Street Light
Start
 $                  32.75
 $                   32.75
 $                    33.41
   
1 Year
 $                  33.08
 $                   33.08
 $                    33.74
           
7350
Mech, Diesel/Turbine
Start
 $                  37.54
 $                   37.54
 $                    38.29
           
7360
Mech, Machinist
Start
 $                  38.55
 $                   38.55
 $                    39.32
           
7496
Mech, Plant
Start
 $                  34.08
 $                   34.08
 $                    34.76
   
1 Year
 $                  36.83
 $                   36.83
 $                    37.57
           
7600
Mech, Utility Fleet
Start
 $                  33.08
 $                   33.08
 $                    33.74
   
1 Year
 $                  35.37
 $                   35.37
 $                    36.08
           
9162
Meter Reader/Collector (March 2007 Hire)
Start
 $                  15.25
 $                   15.25
 $                    15.56
   
6 Months
 $                  16.34
 $                   16.34
 $                    16.67
   
1 Year
 $                  17.38
 $                   17.38
 $                    17.73
   
18 Months
 $                  18.46
 $                   18.46
 $                    18.83
   
2 Years
 $                  19.39
 $                   19.39
 $                    19.78
   
30 Months
 $                  20.46
 $                   20.46
 $                    20.87
   
3 Years
 $                  21.47
 $                   21.47
 $                    21.90
           
9162 New
Meter Reader/Collector
Start
 $                  13.49
 $                   13.49
 $                    13.76
   
6 Months
 $                  14.37
 $                   14.37
 $                    14.66
   
1 Year
 $                  16.44
 $                   16.44
 $                    16.77
   
2 Years
 $                  18.51
 $                   18.51
 $                    18.88
           
9162 HH
Meter Reader/Collector (see footnote1)
Start
 $                  13.49
 $                   13.49
 $                    13.76
   
6 Months
 $                  14.37
 $                   14.37
 $                    14.66
   
1 Year
 $                  16.44
 $                   16.44
 $                    16.77
   
2 Years
 $                  18.51
 $                   18.51
 $                    18.88
           
7370
Meterman
Start
 $                  38.01
 $                   38.01
 $                    38.77
           
7605
Meterman, Gas
Start
 $                  33.08
 $                   33.08
 $                    33.74
           
7525
Oper, Acro
Start
 $                  34.31
 $                   34.31
 $                    35.00
   
Upgradeable
 $                  35.74
 $                   35.74
 $                    36.45

 
 
 
 
58

--------------------------------------------------------------------------------

 
 
 

             
Job Class
 
Job Title
 
Wage Step
 2010 Wage 2.5% (Aug 16, 2010 to Aug 15, 2011)  
2011 Lump Sum 2% (Aug 16, 2011)
 
2012 Wage 2% (Aug 16, 2012 to Aug 15, 2013)
7090
Oper, Control Room
Start
 $                  39.12
 $                   39.12
 $                    39.90
           
9785
Oper, Data Entry (March 2007 Hire)
Start
 $                  13.89
 $                   13.89
 $                    14.17
   
6 Months
 $                  14.74
 $                   14.74
 $                    15.03
   
1 Year
 $                  15.54
 $                   15.54
 $                    15.85
   
18 Months
 $                  16.33
 $                   16.33
 $                    16.66
   
2 Years
 $                  17.14
 $                   17.14
 $                    17.48
   
30 Months
 $                  17.94
 $                   17.94
 $                    18.30
   
3 Years
 $                  18.73
 $                   18.73
 $                    19.10
   
42 Months
 $                  19.74
 $                   19.74
 $                    20.13
           
9535
Oper, Data Entry, Sr (March 2007 Hire)
Start
 $                  22.02
 $                   22.02
 $                    22.46
           
9910
Oper, Data Entry, Trn (March 2007 Hire)
Start
 $                  12.73
 $                   12.73
 $                    12.98
   
6 Months
 $                  13.54
 $                   13.54
 $                    13.81
           
7575
Oper, Diesel/Turbine
Start
 $                  29.12
 $                   29.12
 $                    29.70
   
6 Months
 $                  31.38
 $                   31.38
 $                    32.01
   
1 Year
 $                  33.05
 $                   33.05
 $                    33.71
           
7510
Oper, Distribution System, Assistant
Start
 $                  39.10
 $                   39.10
 $                    39.88
   
1 Year
 $                  39.64
 $                   39.64
 $                    40.43
   
2 Years
 $                  40.17
 $                   40.17
 $                    40.97
           
7219
Oper, Distribution System
Start
 $                  40.17
 $                   40.17
 $                    40.97
   
1 Year
 $                  40.71
 $                   40.71
 $                    41.52
           
7213
Oper, Emerg Relief (Scrubber)
Start
 $                  35.81
 $                   35.81
 $                    36.53
           
7260
Oper, Emerg Relief (Steam)
Start
 $                  41.80
 $                   41.80
 $                    42.64
           
7222
Oper, Emergency Relief (Grid)
Start
 $                  48.97
 $                   48.97
 $                    49.95
           
7223
Oper, Emergency Relief
Start
 $                  45.16
 $                   45.16
 $                    46.06
 
 (Transmission & Distribution)
       
8772
Oper, Equip, Heavy
Start
 $                  32.79
 $                   32.79
 $                    33.45
   
1 Year
 $                  33.47
 $                   33.47
 $                    34.14
           
8466
Oper, Equip, Heavy (Traveling)
Start
 $                  33.47
 $                   33.47
 $                    34.14
           
8776
Oper, Equip, I
Start
 $                  27.69
 $                   27.69
 $                    28.24
   
6 Months
 $                  29.05
 $                   29.05
 $                    29.63
           
8774
Oper, Equip, II
Start
 $                  29.38
 $                   29.38
 $                    29.97
   
1 Year
 $                  30.74
 $                   30.74
 $                    31.35
           
8771
Oper, Serv, Equip II (Service)
Start
 $                  29.38
 $                   29.38
 $                    29.97
   
1 Year
 $                  30.74
 $                   30.74
 $                    31.35
           
8773
Oper, Equip, III
Start
 $                  32.98
 $                   32.98
 $                    33.64
           
8115
Oper, Gas Pressure
Start
 $                  34.36
 $                   34.36
 $                    35.05

 
 
 
59

--------------------------------------------------------------------------------

 
 
 
 

             
Job Class
 
Job Title
 
Wage Step
 2010 Wage 2.5% (Aug 16, 2010 to Aug 15, 2011)  
2011 Lump Sum 2% (Aug 16, 2011)
 
2012 Wage 2% (Aug 16, 2012 to Aug 15, 2013)
7221
Oper, Grid Reliability
Start
 $                  44.30
 $                   44.30
 $                    45.19
   
1 Year
 $                  46.07
 $                   46.07
 $                    46.99
   
2 Years
 $                  47.87
 $                   47.87
 $                    48.83
           
9840
Oper, Mail Inserter (March 2007 Hire)
Start
 $                  17.41
 $                   17.41
 $                    17.76
   
6 Months
 $                  17.68
 $                   17.68
 $                    18.03
   
1 Year
 $                  17.94
 $                   17.94
 $                    18.30
   
18 Months
 $                  18.18
 $                   18.18
 $                    18.54
   
2 Years
 $                  18.52
 $                   18.52
 $                    18.89
   
30 Months
 $                  18.99
 $                   18.99
 $                    19.37
           
9818
Oper, PBX (March 2007 Hire)
Start
 $                  12.02
 $                   12.02
 $                    12.26
   
6 Months
 $                  13.03
 $                   13.03
 $                    13.29
   
1 Year
 $                  13.96
 $                   13.96
 $                    14.24
   
18 Months
 $                  14.86
 $                   14.86
 $                    15.16
   
2 Years
 $                  15.82
 $                   15.82
 $                    16.14
   
30 Months
 $                  16.74
 $                   16.74
 $                    17.07
   
3 Years
 $                  17.76
 $                   17.76
 $                    18.12
           
8750
Oper, Service Utility
Start
 $                  21.43
 $                   21.43
 $                    21.86
 
Integration Plan
6 Months
 $                  23.67
 $                   23.67
 $                    24.14
   
1 Year
 $                  25.99
 $                   25.99
 $                    26.51
   
18 Months
 $                  27.60
 $                   27.60
 $                    28.15
   
2 Years
 $                  28.57
 $                   28.57
 $                    29.14
   
Upgradeable
 $                  31.38
 $                   31.38
 $                    32.01
   
30 Months
 $                  30.00
 $                   30.00
 $                    30.60
           
8750
Oper, Service Utility
Start
 $                  21.43
 $                   21.43
 $                    21.86
 
1% Integration  Plan
6 Months
 $                  23.90
 $                   23.90
 $                    24.38
   
1 Year
 $                  26.25
 $                   26.25
 $                    26.78
   
18 Months
 $                  27.88
 $                   27.88
 $                    28.44
   
2 Years
 $                  28.85
 $                   28.85
 $                    29.43
   
Upgradeable
 $                  31.69
 $                   31.69
 $                    32.32
   
30 Months
 $                  30.30
 $                   30.30
 $                    30.91
           
8750
Oper, Service Utility
Start
 $                  21.43
 $                   21.43
 $                    21.86
 
2% Integration Plan
6 Months
 $                  24.14
 $                   24.14
 $                    24.62
   
1 Year
 $                  26.52
 $                   26.52
 $                    27.05
   
18 Months
 $                  28.16
 $                   28.16
 $                    28.72
   
2 Years
 $                  29.14
 $                   29.14
 $                    29.72
   
Upgradeable
 $                  32.00
 $                   32.00
 $                    32.64
   
30 Months
 $                  30.60
 $                   30.60
 $                    31.21
           
7220
Oper, Transmission System
Start
 $                  41.90
 $                   41.90
 $                    42.74
   
1 Year
 $                  43.11
 $                   43.11
 $                    43.97
                       
8511
Oper, Yard, Sr  (Equity)
Start
 $                  33.47
 $                   33.47
 $                    34.14
           

 
 
 
 
60

--------------------------------------------------------------------------------

 
 
 

             
Job Class
 
Job Title
 
Wage Step
  2010 Wage 2.5% (Aug 16, 2010 to Aug 15, 2011)  
2011 Lump Sum 2% (Aug 16, 2011)
 
2012 Wage 2% (Aug 16, 2012 to Aug 15, 2013)
9624
Parts, Specialist, Utility Fleet
Start
 $                  19.80
 $                   19.80
 $                    20.20
   
6 Months
 $                  20.73
 $                   20.73
 $                    21.14
   
1 Year
 $                  21.72
 $                   21.72
 $                    22.15
   
18 Months
 $                  23.29
 $                   23.29
 $                    23.76
           
8885
Patrolman, Line
Start
 $                  29.05
 $                   29.05
 $                    29.63
           
7595
Patrolman, Line, Electric
Start
 $                  36.49
 $                   36.49
 $                    37.22
           
9777
Rep, Accounts Payable (March 2007 Hire)
Start
 $                  13.49
 $                   13.49
 $                    13.76
   
6 Months
 $                  14.42
 $                   14.42
 $                    14.71
   
1 Year
 $                  15.34
 $                   15.34
 $                    15.65
   
18 Months
 $                  16.26
 $                   16.26
 $                    16.59
   
2 Years
 $                  17.99
 $                   17.99
 $                    18.35
   
30 Months
 $                  19.73
 $                   19.73
 $                    20.12
   
3 Years
 $                  21.47
 $                   21.47
 $                    21.90
           
9725
Rep, Accts Payable, Sr (March 2007 Hire)
Start
 $                  23.78
 $                   23.78
 $                    24.26
           
9861
Rep, Clerical (March 2007 Hire)
Start
 $                  12.46
 $                   12.46
 $                    12.71
   
6 Months
 $                  13.49
 $                   13.49
 $                    13.76
   
1 Year
 $                  14.42
 $                   14.42
 $                    14.71
   
18 Months
 $                  15.35
 $                   15.35
 $                    15.66
   
2 Years
 $                  16.26
 $                   16.26
 $                    16.59
   
30 Months
 $                  17.20
 $                   17.20
 $                    17.54
   
3 Years
 $                  18.12
 $                   18.12
 $                    18.48
   
42 Months
 $                  19.33
 $                   19.33
 $                    19.72
           
9861 New
Rep, Clerical
Start
 $                  12.46
 $                   12.46
 $                    12.71
   
1 Year
 $                  14.42
 $                   14.42
 $                    14.71
   
2 Years
 $                  16.26
 $                   16.26
 $                    16.59
           
9861 HH
Rep, Clerical (see footnote1)
Start
 $                  12.46
 $                   12.46
 $                    12.71
   
1 Year
 $                  14.42
 $                   14.42
 $                    14.71
   
2 Years
 $                  16.26
 $                   16.26
 $                    16.59
           
9776
Rep, Cust Service
Start
 $                  13.49
 $                   13.49
 $                    13.76
 
(Hired before March )
6 Months
 $                  14.42
 $                   14.42
 $                    14.71
   
1 Year
 $                  15.34
 $                   15.34
 $                    15.65
   
18 Months
 $                  16.26
 $                   16.26
 $                    16.59
   
2 Years
 $                  17.99
 $                   17.99
 $                    18.35
   
30 Months
 $                  19.73
 $                   19.73
 $                    20.12
   
3 Years
 $                  21.47
 $                   21.47
 $                    21.90
           
9776 New
Rep, Cust Service
Start
 $                  13.49
 $                   13.49
 $                    13.76
   
6 Months
 $                  14.37
 $                   14.37
 $                    14.66
   
1 Year
 $                  16.44
 $                   16.44
 $                    16.77
   
2 Years
 $                  18.51
 $                   18.51
 $                    18.88
           
9776 HH
Rep, Cust Service (see footnote1)
Start
 $                  13.49
 $                   13.49
 $                    13.76
   
6 Months
 $                  14.37
 $                   14.37
 $                    14.66
   
1 Year
 $                  16.44
 $                   16.44
 $                    16.77

 
 
 
 
61

--------------------------------------------------------------------------------

 
 
 

             
Job Class
 
Job Title
 
Wage Step
 2010 Wage 2.5% (Aug 16, 2010 to Aug 15, 2011)  
2011 Lump Sum 2% (Aug 16, 2011)
 
2012 Wage 2% (Aug 16, 2012 to Aug 15, 2013)
     2 Years
 $                  18.51
 $                   18.51 $                    18.88            
9735
Rep, Cust Service, Sr
Start
 $                  23.78
 $                   23.78
 $                    24.26
           
9735 New
Rep, Cust Service, Sr
Start
 $                  22.76
 $                   22.76
 $                    23.22
           
9850
Rep, Facilites
Start
 $                  21.47
 $                   22.76
 $                    23.22
                       
8966
Rep, Support Services
Start
 $                  13.95
 $                   13.95
 $                    14.23
 
(replaces, print shop clerk
6 Months
 $                  14.75
 $                   14.75
 $                    15.05
 
outside messanger, clerk and UMS)
1 Year
 $                  15.54
 $                   15.54
 $                    15.85
   
18 Months
 $                  16.34
 $                   16.34
 $                    16.67
   
2 Years
 $                  17.13
 $                   17.13
 $                    17.47
   
30 Months
 $                  17.93
 $                   17.93
 $                    18.29
           
8716
Repairman, Construction
Start
 $                  32.70
 $                   32.70
 $                    33.35
           
8530
Repairman, Tool
Start
 $                  32.07
 $                   32.07
 $                    32.71
           
8535
Repairman, Tool (Power Prod)
Start
 $                  29.01
 $                   29.01
 $                    29.59
           
7485
Serviceman, Cust
Start
 $                  36.70
 $                   36.70
 $                    37.43
           
8730
Serviceman, Electric
Start
 $                  26.96
 $                   26.96
 $                    27.50
   
6 Months
 $                  27.74
 $                   27.74
 $                    28.29
   
1 Year
 $                  29.77
 $                   29.77
 $                    30.37
           
8720
Serviceman, Equip
Start
 $                  28.57
 $                   28.57
 $                    29.14
           
9745
Specialist, Meter Data (March 2007 Hire)
Start
 $                  20.26
 $                   20.26
 $                    20.67
   
1 Year
 $                  22.45
 $                   22.45
 $                    22.90
           
6035
Sr Parts Spec, Utility Fleet
Start
 $                  34.14
 $                   34.14
 $                    34.82
           
8847
Storekeeper
Start
 $                  26.40
 $                   26.40
 $                    26.93
   
6 Months
 $                  27.51
 $                   27.51
 $                    28.06
   
1 Year
 $                  28.59
 $                   28.59
 $                    29.16
   
18 Months
 $                  29.34
 $                   29.34
 $                    29.93
           
8848
Storekeeper/Buyer/Planner (FC)
Start
 $                  26.76
 $                   26.76
 $                    27.30
 
(March 2007 Hire)
6 Months
 $                  29.34
 $                   29.34
 $                    29.93
   
1 Year
 $                  31.94
 $                   31.94
 $                    32.58
                       
8055
Surveyor
Start
 $                  36.83
 $                   36.83
 $                    37.57
           
8780
Surveyor, Leak
Start
 $                  27.70
 $                   27.70
 $                    28.25
   
6 Months
 $                  29.20
 $                   29.20
 $                    29.78
   
1 Year
 $                  30.93
 $                   30.93
 $                    31.55

 
 
 
 
62

--------------------------------------------------------------------------------

 
 
 

             
Job Class
 
Job Title
 
Wage Step
   2010 Wage 2.5% (Aug 16, 2010 to Aug 15, 2011)  
2011 Lump Sum 2% (Aug 16, 2011)
 
2012 Wage 2% (Aug 16, 2012 to Aug 15, 2013)
7133
Tech, Comm Sys
Start
 $                  42.11
 $                   42.11
 $                    42.95
   
1 Year
 $                  42.99
 $                   42.99
 $                    43.85
   
2 Years
 $                  44.30
 $                   44.30
 $                    45.19
           
7146
Tech, Communications
Start
 $                  39.55
 $                   39.55
 $                    40.34
   
6 Months
 $                  41.51
 $                   41.51
 $                    42.34
           
7075
Tech, Control
Start
 $                  39.55
 $                   39.55
 $                    40.34
   
6 Months
 $                  41.51
 $                   41.51
 $                    42.34
           
7110
Tech, Electrical Plant
Start
 $                  38.56
 $                   38.56
 $                    39.33
           
7156
Tech, Electrical/Instrument
Start
 $                  40.49
 $                   40.49
 $                    41.30
           
7073
Tech, Instruction/Standards
Start
 $                  38.89
 $                   38.89
 $                    39.67
           
7150
Tech, Instrument
Start
 $                  38.56
 $                   38.56
 $                    39.33
           
7515
Tech, Lab
Start
 $                  35.98
 $                   35.98
 $                    36.70
           
8946
Tech, Mapping I
Start
 $                  18.73
 $                   18.73
 $                    19.10
   
6 Months
 $                  19.71
 $                   19.71
 $                    20.10
   
1 Year
 $                  20.87
 $                   20.87
 $                    21.29
   
18 Months
 $                  22.06
 $                   22.06
 $                    22.50
   
2 Years
 $                  23.22
 $                   23.22
 $                    23.68
   
30 Months
 $                  24.35
 $                   24.35
 $                    24.84
           
8945
Tech, Mapping II
Start
 $                  25.48
 $                   25.48
 $                    25.99
   
1 Year
 $                  26.83
 $                   26.83
 $                    27.37
   
2 Years
 $                  28.24
 $                   28.24
 $                    28.80
           
8391
Tech, Mapping Sr
Start
 $                  29.74
 $                   29.74
 $                    30.33
   
1 Year
 $                  31.30
 $                   31.30
 $                    31.93
   
2 Years
 $                  32.94
 $                   32.94
 $                    33.60
           
7165
Tech, Meter, I
Start
 $                  38.01
 $                   38.01
 $                    38.77
   
1 Year
 $                  38.27
 $                   38.27
 $                    39.04
           
7170
Tech, Meter, II
Start
 $                  38.89
 $                   38.89
 $                    39.67
           
7175
Tech, Meter, Sr
Start
 $                  40.00
 $                   40.00
 $                    40.80
           
7125
Tech, Regulator Gas
Start
 $                  33.89
 $                   33.89
 $                    34.57
   
1 Year
 $                  36.01
 $                   36.01
 $                    36.73
           
7015
Tech, Relay Control, Sr
Start
 $                  42.11
 $                   42.11
 $                    42.95
   
1 Year
 $                  42.99
 $                   42.99
 $                    43.85
   
2 Years
 $                  44.30
 $                   44.30
 $                    45.19
           
8888
Technician, Service
Start
 $                  23.08
 $                   23.08
 $                    23.54
 
Formerly Utilityman, Service
6 Months
 $                  23.75
 $                   23.75
 $                    24.23
   
1 Year
 $                  25.16
 $                   25.16
 $                    25.66

 
 
 
63

--------------------------------------------------------------------------------

 
 
 

             
Job Class
 
Job Title
 
Wage Step
  2010 Wage 2.5% (Aug 16, 2010 to Aug 15, 2011)  
2011 Lump Sum 2% (Aug 16, 2011)
 
2012 Wage 2% (Aug 16, 2012 to Aug 15, 2013)
7155
Tech, Shift, Instrmt/Ctrl
Start
 $                  38.27
 $                   38.27
 $                    39.04
   
6 Months
 $                  39.16
 $                   39.16
 $                    39.94
   
1 Year
 $                  39.96
 $                   39.96
 $                    40.76
           
7052
Tech, Substation
Start
 $                  42.11
 $                   42.11
 $                    42.95
           
6052
Trainer, Lines
Start
 $                  44.66
 $                   44.66
 $                    45.55
           
6030
Trainer, Substation
Start
 $                  45.04
 $                   45.04
 $                    45.94
           
7225
Troubleman, Electric
Start
 $                  41.21
 $                   41.21
 $                    42.03
           
9115
Utility Material Specialist
Start
 $                  20.26
 $                   20.26
 $                    20.67
   
6 Months
 $                  22.10
 $                   22.10
 $                    22.54
   
1 Year
 $                  23.23
 $                   23.23
 $                    23.69
   
18 Months
 $                  24.42
 $                   24.42
 $                    24.91
   
2 Years
 $                  25.54
 $                   25.54
 $                    26.05
   
30 Months
 $                  26.72
 $                   26.72
 $                    27.25
           
8842
Utility Material Specialist I
Start
 $                  28.39
 $                   28.39
 $                    28.96
   
6 Months
 $                  29.34
 $                   29.34
 $                    29.93
           
9116
Utility Material Specialist-GN
Start
 $                  19.78
 $                   19.78
 $                    20.18
   
6 Months
 $                  22.10
 $                   22.10
 $                    22.54
   
1 Year
 $                  23.23
 $                   23.23
 $                    23.69
   
18 Months
 $                  24.42
 $                   24.42
 $                    24.91
   
2 Years
 $                  25.54
 $                   25.54
 $                    26.05
   
30 Months
 $                  26.72
 $                   26.72
 $                    27.25
           
9118
Utility, Material Spec, Trn
Start
 $                  19.78
 $                   19.78
 $                    20.18
           
8655
Utilityman, Gas
Start
 $                  31.60
 $                   31.60
 $                    32.23
           
8420
Utilityman, Maint, Sr
Start
 $                  28.57
 $                   28.57
 $                    29.14
   
6 Months
 $                  29.43
 $                   29.43
 $                    30.02
   
1 Year
 $                  30.08
 $                   30.08
 $                    30.68
   
2 Years
 $                  31.67
 $                   31.67
 $                    32.30
           
7601
Utilityman, Substation
Start
 $                  33.08
 $                   33.08
 $                    33.74
           
8890
Utilityworker, Comm (Equity)
Start
 $                  28.58
 $                   28.58
 $                    29.15
   
6 Months
 $                  30.00
 $                   30.00
 $                    30.60
   
1 Year
 $                  31.51
 $                   31.51
 $                    32.14
   
18 Months
 $                  33.08
 $                   33.08
 $                    33.74
           
9585
Utilityworker, Universal
Start
 $                  24.81
 $                   24.81
 $                    25.31
   
6 Months
 $                  26.05
 $                   26.05
 $                    26.57
   
1 Year
 $                  27.35
 $                   27.35
 $                    27.90
   
18 Months
 $                  28.71
 $                   28.71
 $                    29.28
   
2 Years
 $                  30.15
 $                   30.15
 $                    30.75

 
 
 
 
64

--------------------------------------------------------------------------------

 
 
 

             
Job Class
 
Job Title
 
Wage Step
  2010 Wage 2.5% (Aug 16, 2010 to Aug 15, 2011)  
2011 Lump Sum 2% (Aug 16, 2011)
 
2012 Wage 2% (Aug 16, 2012 to Aug 15, 2013)
7380
Welder/Mechanic
Start
 $                  38.55
 $                   38.55
 $                    39.32
           
9250
Worker, Building Service, Ld (March 2007 Hire)
Start
 $                  19.75
 $                   19.75
 $                    20.15
   
6 Months
 $                  20.40
 $                   20.40
 $                    20.81
   
1 Year
 $                  21.56
 $                   21.56
 $                    21.99
 
1Hiring Hall employees will be given an option of receiving extra pay in lieu of
medical benefits, pretax, to be used to purchase medical benefits.  If Hiring
Hall employees use less than the pretax credit to purchase medical coverage,
then the remainder will be paid as wages and subject to applicable taxes.  This
additional hourly amount will be 82% of the Employee and Spouse HMO premium.


 
65

--------------------------------------------------------------------------------

 
 


ATTACHMENT II


EXHIBIT "B" (1)
(as Amended March 2007)


CLASSIFICATIONS AND JOB DESCRIPTIONS


Note:             Classifications preceded by an (*) are subject to the
provisions of Section 5.3(a), (b), (c), (d) and (e).


7653             *APPRENTICE, TELECOMMUNICATIONS TECHNICIAN
 
An employee who is engaged in performing work as an assistant to, or under the
general direction of, employees in higher classifications within the
Telecommunications department while training for journeyman Telecommunications
Technician.  In order to gain experience for advancement, he may be required to
work alone, or under direct supervision, on jobs for which he has been trained
and instructed.  The employee’s educational and general qualifications must be
such that he is considered capable of attaining journeyman status.  The employee
must possess any one of the following, a FCC General Radio Telephone Operator
License, National Association of Business and Educational Radio (NABER)
certificate, or National Association of Radio and Telecommunications Inc.
(NARTI) certificate.



7635             *APPRENTICE, CONSTRUCTION REPAIRMAN
 
An employee who is engaged in performing work as an Assistant to, or under the
general direction of, employees in higher rated classifications within the
Construction Department while training for a Journeyman.  In order to gain
experience for advancement, he may be required to work alone or under direct
supervision on jobs for which he has been trained and instructed.  The
employee's educational and general qualifications must be such that he is
considered capable of attaining Journeyman status.



7684             *APPRENTICE, CUSTOMER SERVICEMAN
 
An employee who is engaged in performing work as an assistant to or under the
general direction of a Serviceman, Customer, while training for a
Journeyman.  In order to gain experience for advancement, he may be required to
work alone or under direct supervision on jobs for which he has been trained and
instructed.  The employee's educational and general qualifications must be such
that he is considered capable of attaining Journeyman status.  Must be able to
write legibly and maintain a neat, clean appearance and must be qualified to
work with the public.



 
An Apprentice, Customer Serviceman shall be required by Company to reside within
a thirty-five (35) mile radius of the Company headquarters to which they
regularly report.



7641             *APPRENTICE, ELECTRICIAN
 
An employee who is engaged in performing work as an assistant to or under the
general direction of employees in higher rated classifications within the
general Measurement and Test Department Occupational Group while training for a
Journeyman.  In order to gain experience for advancement, he may be required to
work alone or under direct supervision on jobs for which he has been trained and
instructed.  The employee's educational and general qualifications must be such
that he is considered capable of attaining Journeyman status.



7645             *APPRENTICE, ELECTRICIAN, MAINTENANCE
 
An employee who is engaged in performing work as an assistant to, or under the
general supervision of, a Journeyman Maintenance Electrician.  In order to gain
experience for advancement, he may be required to work alone or under direct
supervision on jobs for which he has been trained and instructed.  His education
and general qualifications must be such that he is considered capable of
attaining Journeyman status.



7642             *APPRENTICE, ELECTRICIAN, UNDERGROUND
 
An employee who is engaged in performing work as an assistant to, or under the
general direction of an Underground Electrician while training for a
Journeyman.  In order to gain experience for advancement, he may be required to
work alone or under direct supervision on jobs for which he has been trained and
instructed.  Employee's education and general qualifications must be such that
he is considered capable of attaining Journeyman status.



7681             *APPRENTICE, FABRICATOR/WELDER
 
An employee who is engaged in performing work as an assistant to or under the
general direction of a Fabricator/Welder while training for a Journeyman.  In
order to gain experience for advancement, the apprentice may be required to work
alone or under direct supervision on jobs for which the employee has been
trained and instructed.  The general qualifications and educational experience
must be such that the apprentice must be considered capable of Journeyman
status.





 
66

--------------------------------------------------------------------------------

 






7691             *APPRENTICE, FITTER
 
An employee who installs and maintains gas pipes, mains and accessories under
the general direction of a Foreman, Fitter, or other experienced and qualified
personnel while training for a Journeyman classification.  In order to gain
experience for advancement, he may be required to work alone or under direct
supervision on jobs for which he has been trained and instructed.  The
employee's education and general qualifications must be such that he is
considered capable of obtaining Journeyman status.  Before obtaining Journeyman
status, he must qualify by test and demonstrate an ability to handle tools and
operate equipment, such as earth boring machines, line stopping and tapping
machines, pipe locators, gas leakage detection equipment, holiday detectors,
compressors and other equipment commonly used in the trade.



7692             *APPRENTICE, FITTER/WELDER
 
An employee who installs and maintains gas pipes, mains and accessories under
the general direction of a Foreman, Fitter/Welder or other experienced and
qualified personnel while training for a Journeyman.  In order to gain
experience for advancement, he may be required to work alone or under direct
supervision on jobs for which he has been trained and instructed.  The
employee's education and general qualifications must be such that he is
considered capable of attaining Journeyman status.  Before attaining Journeyman
status he must qualify by test under the requirements for gas and electric arc
welding for certification in accordance with Department of Transportation
regulations.  Before obtaining Journeyman status, he must qualify by test and
demonstrate an ability to handle tools and operate equipment, such as earth
boring machines, line stopping and tapping machines, pipe locators, gas leakage
detection equipment, holiday detectors, compressors and other equipment commonly
used in the trade.  Employees with one (1) year or more Company experience as a
Fitter transferring into this classification will be given credit for completion
of six (6) months time in the classification and shall not suffer a wage
reduction.



7651             *APPRENTICE, INSTRUMENT TECHNICIAN
 
An employee who is engaged in performing work as an assistant to or under the
same general direction of an Instrument Technician while training for a
Journeyman.  In order to gain experience for advancement, he may be required to
work alone or under direct supervision on jobs for which he has been trained and
instructed.  The employee's educational and general qualifications must be such
that he is considered capable of attaining Journeyman status.



7631             *APPRENTICE, LINEMAN
 
An employee who is engaged in performing work as an assistant to or under the
general direction of a Lineman while training for a Journeyman.  In order to
gain experience for advancement, he may be required to work alone or under
direct supervision on jobs for which he has been trained and instructed.  The
employee's education and general qualifications must be such that he is
considered capable of attaining Journeyman status.



7685             *APPRENTICE, MACHINIST
 
An employee who is engaged in performing work as an assistant to or under the
general direction of a Machinist while training for a Journeyman.  In order to
gain experience for advancement, he may be required to work alone or under
direct supervision on jobs for which he has been trained and instructed.  The
employee's educational and general qualifications must be such that he is
considered capable of attaining Journeyman status.



7680             *APPRENTICE, MECHANIC
 
An employee who is engaged in performing work as an assistant to or under the
general direction of a Mechanic, while training for a Journeyman.  In order to
gain experience for advancement, he may be required to work alone or under
direct supervision on jobs for which he has been trained and instructed.  The
employee's educational and general qualifications must be such that he is
considered capable of attaining Journeyman status.



7652             *APPRENTICE, MECHANIC, DIESEL/TURBINE
 
An employee who is engaged in performing work as an assistant to or under the
general direction of a Diesel-Turbine Mechanic while training for a
Journeyman.  In order to gain experience for advancement he may be required to
work alone or under direct supervision on jobs for which he has been trained and
instructed.  The employee's educational and general qualifications must be such
that he is considered capable of attaining Journeyman status.



7687             *APPRENTICE, METERMAN, GAS
 
An employee who is engaged in performing work as an assistant to or under the
general direction of a Meterman, Gas while training for a Journeyman.  In order
to gain experience for advancement, he may be required to work alone or under
direct supervision on jobs for which he has been trained and instructed.  The
employee's educational and general qualifications must be such that he is
considered capable of attaining Journeyman status.







 
67

--------------------------------------------------------------------------------

 






7693             *APPRENTICE, OPERATOR, GAS PRESSURE
 
An employee who is engaged in performing work as an assistant to or under the
general direction of employees in higher classifications within the general Gas
Production Occupational Group while training for Gas Pressure Operator.  In
order to gain experience for advancement, he may be required to work alone or
under the direct supervision on jobs for which he has been trained and
instructed.  May be assigned to other duties as required to assure safe and
reliable gas supply throughout the system.  This position is a “shift” employee.



7689             *APPRENTICE, PLANT MECHANIC
 
An employee who is engaged in performing work as an assistant to, or under the
direction of a Plant Mechanic or Mechanic/Machinist or Mechanic/Welder while
training for Plant Mechanic.  In order to gain experience for advancement, he
may be required to work alone or under general supervision on jobs for which he
has been trained and instructed.  His education and general qualifications must
be such that he is considered capable of attaining Journeyman status.



7632             *APPRENTICE, TECHNICIAN, ELECTRICAL, PLANT
 
An employee who is engaged in performing work as an assistant to, or under the
general supervision of a Journeyman Plant Electrical Technician.  In order to
gain experience for advancement, he may be required to work alone or under
direct supervision on jobs for which he has been trained and instructed.  His
education and general qualification must be such that he is considered capable
of attaining Journeyman status.



7690             *APPRENTICE, TECHNICIAN, LAB
 
An employee who is engaged in performing work as an assistant to or under the
same general direction of a Laboratory Technician while training for a
Journeyman.  In order to gain experience for advancement, he may be required to
work alone or under direct supervision on jobs for which he has been trained or
instructed.  The employee's educational and general qualifications must be such
that he is considered capable of attaining Journeyman status.



7673
*APPRENTICE, TECHNICIAN, METER

 
An employee who is engaged in performing work as an assistant to or under the
general direction of employees in higher rated classifications, within the
Electric Metering Department, while training for Technician, Meter I.  In order
to gain experience for advancement, he/she will be required to work alone or
under direct supervision on jobs for which he/she has been trained and
instructed.  The employee's educational and general qualifications must be such
that he is considered capable of attaining Technician I status.  Applicants will
be expected to prove possession of these qualifications by successfully passing
a test with a score of 75% or better.



8051
*CHIEF, CREW

 
 Directs the work and activities of the Survey Crew in the performance of
measurements upon the land of features and fixtures of Company-owned land and
land rights, construction layout and staking of improvements and facilities, and
other survey related activities in support of Company objectives.  Maintains and
operates all survey and survey related equipment.  Checks plans for accuracy,
performs research, calculations and other field checks to insure correctness,
maintains data collector files, and oversees survey crew to make sure correct
survey procedures and safety requirements are met.  Possesses fundamental
knowledge of land Survey principles and practices and actively pursues
performance excellence.  The Crew Chief shall be responsible for the survey
crew’s activities in the performance of their duties.  Performs such other
duties in the field or office as may be assigned.  Upon obtaining a Professional
Land Surveyor’s license, employee shall automatically progress to Surveyor.



9730             CLERK, REMITTANCE PROCESSING, SENIOR
 
An employee who has demonstrated to the satisfaction of the Company, a thorough
knowledge of remittance processing system by training and working in the
remittance processing unit.  Will perform a variety of skilled tasks dealing
with the orderly flow of work within the remittance processing unit.  Such
employees will be responsible for:



 
1)
The timely and accurate processing of customer payments, preparation of bank
deposits, electronic transmittal of daily customer revenue transactions, and the
submittal of daily reports and records as assigned,

 
2)
Training remittance processing equipment operators and clerical representatives,

 
3)
Review and edit of work processed,

 
4)
Operation of all remittance processing equipment including data management
computer and various office machines, and

 
5)
Other assigned clerical functions as required.  Directs the activities of other
departmental personnel as required.



 
Required to be effective when working with the public and responding to customer
requests and inquiries, as well as have other qualifications and qualities
generally accepted as being desirable in a customer services
classification.  Required to make independent decisions as necessary to satisfy
customer needs and provide quality customer service.





 
68

--------------------------------------------------------------------------------

 




8645
*COORDINATOR,FLEET ASSETS/SPECIAL PROJECTS

 
An employee who is responsible for ordering and tracking of all new vehicles and
equipment. Coordinate all up-fitting and after-market equipment of all new
vehicles and equipment. Take delivery, and perform inspections of all new
vehicles and equipment to insure the quality and accuracy of the up-fitting work
performed as per RFP and bid specification. Oversee the installation of all
after-market equipment ensuring the proper, safe, timely, and appropriate
installation of that equipment. Identify customer/operator specific needs and
coordinate the necessities for each vehicle and equipment. Organize and maintain
the files and folders for each vehicle or piece of equipment. Work with the
Licensing Coordinator regarding the appropriate licensing for each vehicle and
equipment. Schedule and coordinate the vehicle/equipment disposals with the
current auction company on contract ensuring that all vehicle/equipment are
disposed of properly and accurately. Responsible for the vehicle/equipment
donation program. Work with Public-Community Relations department to ensure the
proper vehicle/equipment meets the needs of the requester. Coordination of
vehicle/equipment trade-ins as need.  Central point of contact between customers
and external customers, firms, and local agencies as required for
vehicle/equipment auctions, donations, and trade-ins. Responsible for notifying
Plant Accounting by using the Fleet Services TCF from when vehicle is pending,
retired, donated, or traded-in. Under supervision of the Team Leader, ensures
projects are constructed on or before established dates within the allocated
budget. Work closely and cooperatively with all co-workers, customers, and
vendors to ensure a consistently high degree of success in support and
coordination of assets. Provide professional representation and communication
with all levels of internal and external customers. Assists in the preparation
of papers on issues pertaining to Fleet Vehicles. Provide administrative support
to ensure consistent work flow of Fleet assets. Work on multiple tasks
simultaneously applying analytical, technical, and organizational skills to
accomplish and ensure the efficient and successful completion of projects.
Remain current with all company policy, procedure and training. Work
independently to perform all responsibilities. Perform other special projects or
duties as assigned. May require testing.



8640             *COORDINATOR, FLEET REPAIR/LICENSING
 
An employee who is responsible for entering vehicle repair order data into the
Transportation Management Information System.  These functions shall be
performed cost effectively, accurately, and in accordance with departmental and
Company guidelines, policies and procedures.  Also responsible for verification
of all labor parts and commercial (outside shop) costs for the fleet by direct
computer input into the Transportation Management System.



 
This position will also be responsible for performing all duties related to
licensing the fleet, both in Nevada and California.  This shall include any
special permits that may be required.  This entails preparation of the necessary
paperwork, securing the funds, obtaining the license plates, registration,
renewal tags and titles, either personally or by mail, as required.  Will be
responsible for the maintenance of all data and documents into the fleet vehicle
files.



 
Requires comprehensive knowledge of overall fleet operations.  Possess good
knowledge related to automotive maintenance terminology, practices, parts, and
licensing.  Ability to communicate effectively and courteously with Company and
non-Company personnel.  Possess experience of direct computer data entry and
comprehensive knowledge of Fleet Services Department shop policies and
procedures.



8944             *DRAFTSMAN
 
An employee who is training for advancement to Senior Draftsman and under
general direction uses computer-aided drafting skills to prepare sketches,
diagrams, single line job drawings, job maps and when required, makes field
checks in connection with such maps.  Interprets and maps verbal and written
instructions, rough sketches, and data collected by Engineers, Planners,
Estimators or Surveyors.  Consults standard maps of cities, subdivision plats,
railroads and highways in connection with the preparation of new maps for
plotting distribution lines and facilities.  Reproduces maps and revises maps as
changes occur and maintains up-to-date distribution maps of Electric and Gas
systems.  From data provided, prepares base maps for job drawings.  May engage
in the operation and care of printers, plotters, copy machines and miscellaneous
minor maintenance of equipment.  May assist in occasional reducing of field
survey notes and field checking.  May be required to make mechanical and
architectural drawings.  May perform clerical work related to the Drafting
Department.  Performs other related duties as may be required by the
Supervisor.  The employee must possess an aptitude for the work, a working
knowledge of Computer Aided Drafting (CAD) and mathematics, including
geometry.  Some knowledge of utility operation is desirable.  May be required to
pass an oral or written examination or performance test covering these
qualifications.



8380             *DRAFTSMAN, LAND
 
An employee who, under the supervisor, assembles preliminary information and
does automated drafting, and general mapping work in connection with the
acquisition of Rights-of-Way, composes legal descriptions,, searches County
records, and processes other necessary forms for the granting and procuring of
easements, rights-of-way, highway and railroad crossing permits, government
permits, and other land documents.  Plots profiles, makes routine calculations,
and reduces

 
 
 
69

--------------------------------------------------------------------------------

 
 
 
 
 
field notes.  Training and/or experience, in mapping, drafting and mathematics
will be required.  May be required to take an oral or written examination or
performance test covering these qualifications.

 
8390             *DRAFTSMAN, SENIOR
 
An employee who, under the supervision of the Drafting Supervisor, uses computer
aided drafting skills to prepare sketches, diagrams, single line job drawings,
job maps and when required, makes field checks in connection with such
maps.  Interprets and maps verbal and written instructions, rough sketches, and
data collected by Engineers, Planners, Estimators or Surveyors.  Consults
standard maps of cities, subdivision plots, railroads, and highways in
connection with the preparation of new maps for plotting distribution lines and
facilities.  Reproduces maps and revises maps as changes occur and maintains
up-to-date distribution maps of Electric and Gas systems.  From data provided,
prepares base maps for job drawings.  May engage in the operation and care of
printers, plotters, copy machines and miscellaneous minor maintenance of
equipment.  May do occasional reducing of field survey notes and field
checking.  May be required to make mechanical and architectural drawings.  May
perform clerical work related to the Drafting Department.  Performs other
related duties as may be required by the Supervisor.  The employee must possess
an aptitude for the work, a working knowledge of Computer Aided Drafting (CAD)
and mathematics, including geometry.  Some knowledge of utility operation is
desirable.  May be required to pass an oral or written examination or
performance test covering these qualifications.



8770             *DRIVER, TRANSPORT
 
An employee who drives truck transporting supplies and equipment; loads and
unloads trucks; may act as Field Clerk, taking care of timesheets and material
records; responsible for keeping tools in good order; assists crews with
work.  Will be selected on the basis of qualifications, experience and
performance to operate a fifth-wheel tractor with 2 or 3 axles which tows a
trailer or semi-trailer.



6385             *DRIVER, TRANSPORT, HEAVY
 
An employee who drives heavy over-the-road transport truck transporting
supplies, materials and equipment. Assignments are often in remote areas and
without direct supervision or assistance. Loads and unloads trucks, using fork
lifts, boom trucks or other equipment. Operates fixed and attached equipment;
may act as Universal Utilityworker , taking care of time cards and material
records; responsible for  keeping trailers and cargo in safe and operational
order  assists crews with work. Must be familiar with loading and tie-down
procedures, permits, routes, clearances and hold a valid Class A Drivers License
with Hazardous Materials Endorsement and all other pertinent endorsements
required to perform job functions.  Must be qualified to load and unload a wide
variety of power-operated construction equipment, vehicles, materials,
structures and variety of odd shapes, sizes and weights of materials.  Must be
qualified  to operate a fifth-wheel tractor with 2 or 3 axles  with  a
semi-trailer or lowboy trailer or multiple trailers for standard loads, or
special permit loads which may be loaded non typical loads and special permit
loads which may be loaded with variety of cargoes of materials, supplies or
equipment. Responsible for ordering and maintaining all permits required to
perform job duties. Responsible to complete job-related clerical work in a
legible fashion and may be required to assist in training. Applicant will be
selected on the basis of qualifications and experience.



8970             *DRIVER, TRUCK
 
An employee who drives truck transporting men, supplies and equipment; loads and
unloads truck; operates fixed and attached equipment; may act as Field Clerk
taking care of time cards and material records; responsible for keeping tools in
good order; assists crews with work; may not tow trailers rated at 6,000 pounds
gross vehicle weight or more.  May not operate truck having more than two (2)
axles.



8845             *DRIVER, TRUCK, HEAVY
 
An employee who drives truck transporting men, supplies and equipment; loads and
unloads truck; operates fixed and attached equipment; may act as Field Clerk
taking care of time cards and material records; responsible for keeping tools in
good order; assists crews with work; must be familiar with loading and tie-down
procedures.  Will be selected on basis of qualifications, experience and
performance to operate a truck with three (3) or more axles such as a dump
truck, winch truck, boom truck, flat rack, or a similar truck or a two (2) axle
truck towing a trailer rated at 6,000 pounds gross vehicle weight or more.



7340             *ELECTRICIAN
 
An employee who is qualified by training and knowledge to construct, erect, and
maintain substations.  Must be qualified by training and knowledge to install,
maintain, test, and repair substation, generating station and distribution
equipment including but not limited to transformers, regulators, tap changing
devices, circuit breakers, switchboards, generators, and other rotary
equipment.  Must be qualified to perform switching.  Must be able to lay out,
assemble, install, test, and maintain electrical fixtures, apparatus and
wiring.  When under direct supervision may be required to perform work on
protective relaying, communications equipment, Supervisory control and related
equipment.  Must have successfully completed the Electrician Apprentice training
program or equivalent.



 
 
 
70

--------------------------------------------------------------------------------

 

 


7338             *ELECTRICIAN, FACILITIES
 
An employee who is a journeyman Electrician and is engaged in building
maintenance testing, repairing, maintaining and installing all types of
electrical equipment in Company buildings.  Must be licensed by city and state
agencies as journeyman electrician.  Must have extensive knowledge of versa-trak
systems, Uninterruptible Power Supply (UPS) systems, building management
systems, lighting systems, fire alarm and security systems.  Will be required to
inspect work of contract electricians.  Must have extensive knowledge of
commercial building electrical systems.  Will be required to instruct or advise
operating personnel on problems relating to electrical equipment.  Must have a
thorough knowledge with the Company’s electrical and mechanical tagging and
safety rules and be able to render first aid.  Will be required to drive company
vehicles.



7310             *ELECTRICIAN, MAINTENANCE
 
An employee who is a Journeyman and is engaged in testing, repairing,
maintaining and installing all types of electric equipment in generating
stations.  May be required to do plant and plant substation switching.  May be
required to do incidental welding, such as tack hangers and test welding
machines after repair, etc.  Must be qualified to operate station crane.  His
background of apprenticeship and experience must be such as to qualify him to
perform these duties with skill and efficiency.  He may also be required to
instruct or advise operating personnel on problems pertaining to electrical
equipment.  He must be thoroughly familiar with Company's electrical and
mechanical tagging and safety rules and be able to render first aid.  May at
times be required to drive light and heavy vehicles.



7325             *ELECTRICIAN, PLANT
 
An employee who is a Journeyman and is engaged in testing, repairing,
maintaining and installing all types of electric equipment in generating
stations.  May be required to do plant and plant substation switching.  May be
required to do incidental welding, such as tack hangers and test welding
machines after repair, etc.  His background of apprenticeship and experience
must be such as to qualify him to perform these duties with skill and
efficiency.  He may also be required to instruct or advise operating personnel
on problems pertaining to electrical equipment.  He must be thoroughly familiar
with Company's electrical and mechanical tagging and safety rules and be able to
render first aid.



7345             *ELECTRICIAN, UNDERGROUND
 
An employee who is a Journeyman qualified by training and knowledge of
underground circuits, substations and apparatus to test, maintain and install
duct line, cable, conduits, risers, Company-owned customer outdoor lighting
equipment, circuit breakers, transformers and associated equipment.  Must be
able to climb and perform Lineman's work such as making underground connections
on customer services and substation feeder installations.  Is required to drive
truck and operate the fixed and attached equipment.  May be required to keep
time cards and material records.



 
7545
*FABRICATOR/CONSTRUCTION/MAINTENANCE WELDER, CERTIFIED

A Journeyman employee engaged in the construction, repair and maintenance of gas
and power systems and fleet vehicles. Performs basic metal working such as sheet
metal layout and forming, threading of bolts and pipe, cutting and fitting of
large pipes and culverts, layout and fitting of all types of structural shapes.
Performs specialty work that is not available from outside suppliers, such as,
construction of trailers, meter manifolds, meter sets and associated piping
including gas pipelines, access gates, platforms, valve tools/keys, rebar
fabrication, and special engineering designs. Performs welding on man-related
equipment such as manlifts and derricks. Fabricates, repairs, sharpens, and
tempers tools and equipment using a forge, anvil and trip hammer.


Field work performed includes substation modification and erection, aluminum bus
welding, gates and component fabrication, aerial welding and repair. Emergency
repair and new construction of gas and electrical systems, as well as vehicle
and equipment repair may also be required.


Must be able to read and interpret drawings and layouts that are given as
guidelines for the desired end product, as well as listening to a verbal
description of a desired product or problem and come up with an acceptable
solution. Must have a working knowledge of math to perform layouts as well as
being informed as to the types of materials available from suppliers to do the
various jobs. Must be knowledgeable in the use of electric welding and cutting,
including metal inert gas (MIG), heliarc (TIG) welding, hard surfacing, and all
aspects of acetylene welding including cutting. Must also have a working
knowledge of plumbing, both pressure and non-pressure systems.


Requires: 1) certification in API 1104 12” butt and 12” branch on connection
(using Sierra Pacific Gas Department procedures), 2) complete and maintain Gas
Operator Qualification and AWS D1.1 structural/plate using E7018 weld rod in the
3G vertical and 4G overhead position and semi automatic wire feed process in the
3G vertical and 4G overhead position.  Employee will be included in DOT gas
pipeline random drug and alcohol testing as outlined in 49 CFR Part 40 and 199.




 
71

--------------------------------------------------------------------------------

 




7615             *FABRICATOR/WELDER
 
An employee engaged in making and repairing parts of equipment and tools.  The
forge and trip hammer are used for sharpening and tempering of tools.  Must read
and interpret drawings and layouts that are given as guides for the desired end
product.  Performs basic metal working such as sheet metal layout, threading of
bolts and pipe, cutting and fitting of large pipes and culverts, layout and
fitting of all types of structural shapes.  Must be knowledgeable in the use of
electric welding and cutting, including metal inert gas (MIG), heliarc (TIG)
welding, hard surfacing and all aspects of acetylene welding including cutting
and brazing.



 
An employee in this position will be required to obtain the following
certifications within 6 months and will be advanced to the position of
Fabricator/Construction/Maintenance, Welder Certified.  1) certification in API
1104 12” butt and 12” branch on connection (using Sierra Pacific Gas Department
procedures), 2) complete and maintain Gas Operator Qualification and AWS D1.1
structural/plate using E7018 weld rod in the 3G vertical and 4G overhead
position and semi automatic wire feed process in the 3G vertical and 4G overhead
position.  Employee will be included in DOT gas pipeline random drug and alcohol
testing as outlined in 49 CFR Part 40 and 199.  Failure to achieve these
certifications will require the employee to return to his/her former job
classification.



8620             *FACILITIES LOCATOR
 
An employee who has had at least one (1) year's experience as either an
Apprentice Lineman, Apprentice Fitter, or equivalent experience.  The employee's
educational and general qualifications must be such that he is considered
capable of attaining knowledge of gas, or electrical facilities and capable of
learning the application of pipe and cable locator equipment to locate these
facilities.  When it is necessary to connect to live electrical circuits with
locating equipment or to enter vaults, containing live circuits, only an
employee with one (1) year's experience as Apprentice Lineman or equivalent
experience will be qualified to do so.  May be required to investigate and
report on damage to Company facilities.  Must be able to write legibly and
maintain a neat, clean appearance and must be qualified to work with the public.



8625
*FACILITIES LOCATOR, SENIOR

 
Must have a minimum of five (5) years as a Facilities Locator.  The employee
shall have a comprehensive understanding and the ability to locate both electric
and gas utilities.  Must be able to demonstrate educational and general
knowledge of gas and electrical facilities.  Must have past knowledge/experience
in the application of pipe and cable locator equipment.  Required to make
independent decisions as necessary to satisfy customers’ needs and provide
on-the-job training.  Shall work with contract locating personnel on a daily
basis and educate them as necessary on Company specific and peculiar gas and
electric systems, installations and facilities.  Will answer questions, perform
quality control locating of and with contract locating personnel, and perform
problem locates when required.  Employee must have completed visual inspection
permit training.  Will be required and trained, to visually look into vaults,
transformers, boxes or any other appurtenances, necessary to physically see
where electric and gas facilities are present.  May be required to assist
Company Claims personnel with investigations of damage to Company
facilities.  Must be able t write legibly and maintain a neat, clean appearance
and must be qualified to work with the public.



7620             *FITTER
 
An employee who is a Journeyman and is qualified by training and knowledge to
install and repair gas services, mains and appurtenances, locate and repair
leaks, do miscellaneous pipe fitting and operate equipment such as earth boring
machines, line stopping and tapping machines, pipe locators, gas leakage
detection equipment, holiday detectors, and compressors.   Must meet the minimum
requirements of CFR 49 Part 192, Pipeline Safety Operator Qualification for the
covered tasks associated with the Fitter classification. Understands the use of
tools in connection with pipe work and the installation of all types of
pipe.  May be required to prepare ground for installation of mains and services
and restore ground to required condition.  May be assigned to other work as the
occasion arises, including the installation of meters and regulators; may be
required to relight gas appliances during seasonal relighting program or in
times of emergency.  May be required to complete job related clerical work and
assist in training. Must have successfully completed the Apprentice Fitter
Training Program or equivalent.



7460             *FITTER/WELDER
 
An employee who is a Journeyman and is qualified by training and knowledge to
install and repair gas services, mains and appurtenances, locate and repair
leaks, do miscellaneous pipe fitting and operate equipment such as earth boring
machines, line stopping and tapping machines, pipe locators, gas leakage
detection equipment, holiday detectors, and compressors.  Must meet the minimum
requirements of CFR 49 Part 192, Pipeline Safety Operator Qualification for the
covered tasks associated with the Fitter classification. Does gas and electric
welding and is required to be certified by testing in accordance with the
Department of Transportation regulations and repair work on gas lines and their
accessories.   Will be required to prepare ground for the installation of mains
and services and restore ground to required condition.  May be assigned to other
work as the occasion arises, including the installation of meters and regulators
and may be required to relight gas appliances during seasonal relighting program
or in times of emergency.  May be required to complete job related clerical work
and assist in training. Must have successfully completed the Apprentice Fitter
Welder Training Program or equivalent.

 
 
 
 
72

--------------------------------------------------------------------------------

 

 
6022             *FOREMAN, COMMUNICATION SYSTEMS, WORKING
 
An employee, who possesses the necessary knowledge and skills through experience
and training to work and direct the activities of Telecommunications Technicians
and other personnel assigned to the Telecommunications Department.  The employee
must be capable of directing personnel and planning work in a safe and efficient
manner. Coordination of work with other departments including: ESCC, SCAT, ITT
and others is a primary responsibility of this position. This position will be
required to keep time for the personnel assigned to the group supervised by this
position; this will include responsibility for scheduling normal and overtime
work.  The person in these positions must be qualified by training and knowledge
to install, maintain, repair, adjust or program various types of
telecommunication voice and data transmission equipment. Must have a thorough
knowledge of the SCADA system and be capable of performing maintenance and
repair on that equipment or any peripheral equipment associated with the system.
Other equipment skills may include, but not limited to, the EMS computer various
SCADA RTU’s, UPS, digital and analog microwave radios, fiber optic SONET
multiplexers, digital T1 multiplexers, digital cross connect switches, automatic
telephone PBX, key systems and telephones, electric and gas system telemetering
equipment, transfer trip equip, power line carrier RF equip, trunked radio
system, spread spectrum and two-way radios, and other telecommunications and
electronic work as may be required. The employee may be required to assist
Telecommunications Engineers with system circuit design and project planning.
The employee must have a working knowledge of laptop computers. The employee may
be required to assist in the training of department personnel.



 
Prerequisites:

 
a) Must have completed a minimum of two (2) years as a Communication Systems
Technician.



6281             *FOREMAN, CONSTRUCTION, WORKING, HEAVY
An employee who is qualified to work with, direct, and coordinate the daily
activities of a crew engaged in heavy construction, maintenance, and/or repair
of all civil/structural portions of utility facilities.  Must be thoroughly
qualified by training, knowledge, and experience as to the proper methods and
procedures required to perform tasks typically classified as carpentry, masonry,
concrete work, ironwork, hazardous waste handling, site work, and earthwork, in
a safe and efficient manner.  May be required to direct and coordinate
activities of Laborers, Apprentice Construction Repairmen, Construction
Repairmen,  Construction Inspectors, Truck Drivers, Transport Drivers, and
Equipment Operators, although crew size will not be limited in number or by
classification. Will oversee jobsite and employees, and ensure safety rules are
being followed at all times. Must have a comprehensive working knowledge of
mathematics, basic surveying techniques, construction materials, methods, and
equipment, gas safety and the use of hand and power tools.  Must be able to
interpret drawings, prints, sketches, specifications, and other written
documents.  Must have effective oral and written communication skills.  Will be
required to prepare proper notes, records, and other documentation as required
for all daily job activities. Will be required to keep time for him/herself, as
well as personnel under his/her direction and prepare legible notes and records,
as well as other clerical work associated with the job.  May be required to
assist in training. Must be a Journeyman Construction Repairman with not less
than two (2) years' experience as such  Or a Heavy Equipment Operator with not
less than four (4) years of experience as such.


6394             *FOREMAN, CONSTRUCTION, WORKING, LIGHT
 
An employee who is qualified to work with, direct, and coordinate the daily
activities of a crew engaged in light construction, maintenance, and/or repair
of all civil portions of utility facilities.  Must be thoroughly qualified by
training, knowledge, and experience as to the proper methods and procedures
required to perform tasks, typically routine in nature, classified as carpentry,
masonry, concrete work, and earthwork, in a safe and efficient manner.  May be
required to direct and coordinate activities of Laborers, Apprentice
Construction Repairmen, Construction Repairmen, Construction Inspectors, Truck
Drivers, Transport Drivers, and Equipment Operators, although crew size will not
be limited in number or by classification.  Must have a comprehensive working
knowledge of mathematics, basic surveying techniques, construction materials,
methods, and equipment, and the use of hand and power tools.  Must be able to
interpret drawings, prints, sketches, specifications, and other written
documentation.  Must have effective oral and written communication skills.  Will
be required to prepare proper notes, records, and other documentation as
required for all daily job activities.  Must be a Journeyman Construction
Repairman with not less than one (1) year's experience as such or equivalent.



6031             *FOREMAN, CONTROL, WORKING
 
An employee engaged in the installation, maintenance, repair and adjustment of
substation equipment including transformers, regulators, circuit breakers,
switches, relaying, power line carrier, substation metering, telemetering and
other work as required.  Must be capable of directing men and planning
work.  Must be qualified to perform switching.  Must have at least two (2)
years' experience as a  Journeyman Electrician.  Must be proficient in using a
personal computer.



6825
*FOREMAN, CUSTOMER SERVICE REPRESENTATIVE, WORKING

 
An employee who is directly in charge of and directs a crew of Customer Services
Representatives in the day-to-day operations of the Phone Center, Customer
Lobby, Customer Billing, Customer Systems Controls, Credit and Collections,
Service Center and/or District Office operations.  Will also be in charge of and
direct the work of meter readers.  Will be responsible for scheduling, logging
attendance, maintaining daily work schedules, time sheets and monitoring
Customer

 
 
 
73

--------------------------------------------------------------------------------

 
 





 
Services Representatives and Meter Readers to assure quality in their
transactions with customers.  Also prepare their performance appraisals and be
thoroughly familiar with the work procedures and methods for the area of work
assigned and skilled in all areas of the Customer Service Representative
position.  They may be required to assist representatives in on-the-job training
and answer questions as they arise.  They will also handle those customers who
wish to have their questions or complaints answered on a higher level.  Required
to make independent decisions as necessary to satisfy customer needs.  Also
required to perform tasks as delegated by their Supervisor.  Must have
successfully performed as a Customer Service Representative for at least three
(3) years.

 
6277             *FOREMAN, GAS PRESSURE SYSTEM, WORKING
 
An employee who is engaged in the operation and maintenance of Gas System
Pressure facilities and equipment who possesses the necessary knowledge and
skill through experience and training to work with and direct the activities of
Gas System Pressure employees.



 
Must be familiar with equipment, instruments, and procedures used in pressure
regulation, custody transfer measurement, forecasting daily gas system
requirements, gas analysis, gas odorization, and the gas leak survey
program.  Must be capable of directing personnel and planning work.  Must have
two (2) years' experience as Gas Pressure Operator or equivalent.  Must be
familiar with federal and state regulations and recordkeeping requirements as
related to the safe and reliable distribution of gas within the system.  Will be
required to assist in training personnel in all phases of Gas System Pressure
activities.  Must be capable of testing and calibrating various instruments used
in Gas System Pressure operation.  Will be subject to on-call assignments as
required and may be required to carry a pager or other type of remote
notification system.



6275             *FOREMAN, GAS, METER SHOP, WORKING
 
An employee working with and directing the activity of Gas Meter Shop
employees.  May be required to field test gas meters, water meters and
devices.  Must be capable of directing men and planning work.  Must have a total
of two (2) years as Gas Meterman or equivalent knowledge.



6025             *FOREMAN, GAS, WELDING, WORKING
 
To be filled on a upgrade basis, only, when an employee who is incumbent in the
classification of Foreman, Electric, Gas, Construction, Working, is required to
do qualified gas and electric welding on gas lines and their accessories.



6004
*FOREMAN, GENERAL, CONTROL, WORKING

 
An employee who, under general supervision will:

-  
direct operations and coordinate all aspects of installation, maintenance,
repair and adjustment of substation equipment.  Will aid in the design of
facilities and also participate in the planning stages of such projects.

-  
be the first point of contact in the absence of or under the direction of a
supervisor,

-  
direct the work of other foreman and their crews (foreman over foreman),

-  
assume other duties as deemed appropriate by management except for the
following:

1.  
time sheet approval

2.  
vacation approval

3.  
completing performance appraisals (may give input)

4.  
approving meal tickets and credit card receipts

5.  
approving accounts payable items

An employee must have been a journeyman in their occupation for a minimum of six
(6) years or a foreman equivalent for at least two (2) years.  Will be required
to communicate effectively and contribute to a positive team environment to
provide quality service to both external and internal customers.


NOTE:  This is NOT an upgrade only position.  Please refer to the Foreman,
General, Working (Upgrade Only) for upgrades.
(Per Settlement Agreement dated 9/27/01 and Letter of Agreement dated 3/21/02)


6042
*FOREMAN, GENERAL, HEAVY, WORKING (GAS)

 
An employee who, under general supervision will:

-  
direct operations and coordinate all aspects of installation, maintenance,
repair and adjustment of gas facilities.  Will aid in the design of facilities
and also participate in the planning stages of such projects.

-  
be the first point of contact in the absence of or under the direction of a
supervisor,

-  
direct the work of other foreman and their crews (foreman over foreman),

-  
assume other duties as deemed appropriate by management except for the
following:

1.  
time sheet approval

2.  
vacation approval

3.  
completing performance appraisals (may give input)

4.  
approving meal tickets and credit card receipts

5.  
approving accounts payable items

 
 
 
 
 
74

--------------------------------------------------------------------------------

 
 
 
An employee must have been a journeyman in their occupation for a minimum of six
(6) years or a foreman equivalent for at least two (2) years.  Will be required
to communicate effectively and contribute to a positive team environment to
provide quality service to both external and internal customers.


NOTE:  This is NOT an upgrade only position.  Please refer to the Foreman,
General, Working (Upgrade Only) for upgrades.
(Per Settlement Agreement dated 9/27/01 and Letter of Agreement dated 3/21/02)


6013
*FOREMAN, GENERAL, LINE, WORKING

 
An employee who, under general supervision will:

-  
direct operations and coordinate all aspects of overhead and underground
transmission and distribution line work and all aspects of construction,
maintenance and repair of company facilities.  Will aid in the design of
facilities and also participate in the planning stages of such projects.

-  
be the first point of contact in the absence of or under the direction of a
supervisor,

-  
direct the work of other foreman and their crews (foreman over foreman),

-  
assume other duties as deemed appropriate by management except for the
following:

1.  time sheet approval
2.  vacation approval
3.  completing performance appraisals (may give input)
4.  approving meal tickets and credit card receipts
5.  approving accounts payable items
An employee must have been a journeyman in their occupation for a minimum of six
(6) years or a foreman equivalent for at least two (2) years.  Will be required
to communicate effectively and contribute to a positive team environment to
provide quality service to both external and internal customers.


NOTE:  This is NOT an upgrade only position.  Please refer to the Foreman,
General, Working (Upgrade Only) for upgrades.
(Per Settlement Agreement dated 9/27/01 and Letter of Agreement dated 3/21/02)


®
*FOREMAN, GENERAL, WORKING (UPGRADE ONLY)

 
An employee assigned on an upgrade basis only at the Company’s discretion, to
assume a leadership role under any combination of the following circumstances:

 
_
on special projects when required to direct crew operations and coordinate all
aspects of construction, maintenance and repair of company facilities.  Will aid
in the design of facilities and also participate in the planning stages of such
projects,

 
_
replace a supervisor who will be absent from their duties for an extended time
period, within the limits of the FLSA ( Fair Labor Standards Act)

 
_
when directing the work of other foremen and their crews (foreman over foreman),

 
_
other circumstances as deemed appropriate by management.

An employee assigned to this upgrade must have been a journeyman in their
occupation for a minimum of six (6) years or a foreman or equivalent for at
least two years.  Will be required to communicate effectively and contribute to
a positive team environment to provide quality service to both external and
internal customers.


®
See Wage Table for appropriate job class upgrade number.



6283             *FOREMAN, HEAVY, EQUIPMENT, WORKING
 
An employee who possesses the necessary knowledge and skill through experience
and training to work with and direct the activities of equipment operators,
heavy equipment operators, heavy truck drivers and transport drivers engaged in
heavy construction, maintenance or replacement of facilities.  Must have
demonstrated satisfactory performance as a Senior Equipment Operator for at
least one (1) year or have equivalent experience.  May be required to assist in
training.  Must be familiar with all Company and governmental agency policies,
procedures and requirements relative to operating, maintaining, licensing and/or
permitting of heavy equipment.  Must be able to interpret plans, sketches,
specifications and written instructions.  Will be required to keep time for
himself, as well as for those under his supervision.  Will be required to keep
proper notes and records associated with daily activities, equipment maintenance
schedules, safety inspections, and operator training schedules.  Must be able to
write with clarity in a neat and legible fashion.



6041             *FOREMAN, LAB, WORKING
 
An employee who, under general supervision, is engaged in performing all classes
of lab technician work, having full charge of and directing   all aspects of
power station water treatment and the operation of water and fuel
laboratories.  Must be capable of analyzing data from analyses and recommending
proper courses of action.  Will train operators and technicians in chemical
analyses and operation of water treatment equipment as required.  He must have
not less than two (2) years of prior experience as a laboratory technician or
chemist and completed formal courses in general chemistry, qualitative analysis,
quantitative analysis, organic chemistry or Company-approved equivalents.







 
75

--------------------------------------------------------------------------------

 




6051             *FOREMAN, LINE, WORKING
 
An employee engaged in performing all classes of overhead and underground
transmission and distribution line work and construction, erection and
maintenance of substations,** having full charge of and directing entire
crew.  Must be a Journeyman Lineman with not less than two (2) years of
experience as such.*** Must be qualified to perform switching.  Is required to
drive line truck and operate the fixed and attached equipment.  Will keep time
cards and material records.



**
See Letter of Understanding dated July 13, 1967, as amended by Supplementary
Agreement dated May 10, 1973.

***
See Supplementary Agreement dated May 10, 1973, concerning qualification of
Underground Electricians for advancement within the Electric Overhead Line of
Progression.



6375
*FOREMAN, FABRICATION/CONSTRUCTION/ MAINTENANCE, WORKING

An employee who posses the necessary knowledge and skill through experience and
training to work and direct the activities of personnel engaged in fabrication,
maintenance and installation of electric and gas facilities. Must have
demonstrated satisfactory performance as a Fabricator/Construction/Maintenance
Welder Certified or have equivalent experience before consideration will be
given for promotion to this classification.  Must be skilled in the crafts in
which he may have occasion to use or to be used under his direction and
guidance.  He/she must be able to interpret plans, sketches, specifications and
written instructions.  Must be thoroughly familiar with the work procedures and
methods for the area of responsibility assigned.  Must possess sufficient
familiarity with symbols and dimensions as related to plans.  Will be required
to keep time for him/herself, as well as personnel under his/her direction and
prepare notes and records, as well as other clerical work associated with the
job.  Must be capable of writing with clarity in a neat and legible
fashion.  May be required to provide estimates for work to be performed.


Requires:  1) certification in API 1104 12” butt and 12” branch on connection
(using Sierra Pacific Gas Department procedures), 2) complete and maintain Gas
Operator Qualification and AWS D1.1 structural/plate using E7018 weld rod in the
3G vertical and 4G overhead position and semi automatic wire feed process in the
3G vertical and 4G overhead position.


Must be able to obtain Certified Welding Inspector Certification within one year
of accepting position.  Employee will be included in DOT gas pipeline random
drug and alcohol testing as outlined in 49 CFR Part 40 and 199.


6061             *FOREMAN, MAINTENANCE, WORKING
 
An employee who, under general supervision, is engaged in performing all classes
of maintenance work, having full charge of and directing entire crew.  Must be a
Plant Mechanic and/or Journeyman Mechanic/Machinist and/or Mechanic/Welder, with
not less than two (2) years' experience as such or its equivalent.



6071             *FOREMAN, MECHANIC, DIESEL/TURBINE, WORKING
 
An employee who, under general supervision, is engaged in performing all types
of diesel and turbine maintenance having full charge of and directing entire
crew.  Must be a Journeyman Diesel Mechanic or Maintenance Electrician with at
least two (2) years' experience as such or its equivalent.



6813             *FOREMAN, METER READER, WORKING-RENO
 
An employee who is in charge of and directs the work of meter readers in
day-to-day operations.  Is required to effectively contribute to positive
working relationships and job performance of the employees under his direction
and provide and encourage quality customer service.  Is required to communicate
effectively with employees and customers both orally and in writing.  Is
responsible for scheduling, logging attendance, maintaining daily work
schedules, monitoring work quality, evaluating performance, and performing other
duties as assigned.  Must be thoroughly familiar with all work procedures,
related equipment operation and is required to assist other department personnel
as required.  Will provide training to new employees and be responsible for
temporary employees assigned to gas/water demand studies.  Will be required to
make independent decisions as necessary to satisfy customer needs and ensure
employee safety.  Is required to perform tasks as delegated by management.



6091             *FOREMAN, SHIFT, WORKING
 
An employee who, under general supervision, is directly in charge of and
responsible for the operation of the plant during his shift.  He shall direct,
perform, or assist in the performance of all duties related to the light-off and
securing of boilers, the start and securing of turbines, generators, and
auxiliaries, perform and direct switching, handle communications, tend
equipment, keep records, make temporary repairs of equipment in emergency, and
other related work as required.  He shall relieve in subordinate capacities when
required and direct the work of others assisting him, including the training of
plant personnel.  He shall be thoroughly familiar with Company's dispatching and
clearance rules, electrical and mechanical tagging and safety rules, and be
qualified to render first aid.





 
76

--------------------------------------------------------------------------------

 




6820             *FOREMAN, SUPPORT SERVICES, WORKING
 
An employee who, under general supervision, is directly in charge of and when
needed performs the day-to-day operations of the internal and external mail
distribution services, information and record management, copy center, receiving
and the corporate switchboard.  Will be responsible for scheduling, logging
attendance, training, preparing reports and maintaining daily work
schedules.  May be required to complete other job related clerical duties.



 
Must be able to communicate effectively and possess skills to make independent
decisions.  Must be thoroughly familiar with work procedures and skilled in all
areas of operations.



6082             *FOREMAN, TECHNICIAN, METER, WORKING
 
An employee who is a journeyman engaged in installing, servicing, testing,
repairing meters, electrical equipment and devices and having charge of crew
assigned to him/her and in general engaged in work associated with
metering.  Must be capable of directing the work of others and planning
work.  Must have a minimum of two (2) years' experience as Technician, Meter II
or equivalent.



6815
*FOREMAN,TECHNICIAN,SERVICE, WORKING

 
An employee who possesses the knowledge and skill through experience and
training to work with and direct the activities of the Service  Technicians
who  perform work on electric meter service panels rated a maximum of 240 V line
to line and without direct supervision can perform electric cut-ins, make
electric and gas cut-outs, and self-contained single-phase meter exchange. Will
be required to troubleshoot communication failures at the electric meter level
or gas communication module.  May be asked to repair a communication failure by
exchanging self-contained single-phase electric meter or gas communication
module.  Must have performed satisfactory field credit work for at least two (2)
years or have equivalent experience before consideration will be given to
promotion for this classification.  Must be skilled in the craft for which he
works and possess sufficient knowledge of all tools and equipment that will be
used under his guidance.  Must be thoroughly familiar with the work procedures
and methods for the area of responsibility assigned.  Must be capable of writing
with clarity in a neat and legible fashion.   Must be thoroughly familiar with
Company Safety Rules.  Is responsible for scheduling, logging attendance,
maintaining daily work schedules, monitoring work quality, and performing other
duties as assigned.  Will be required to make independent decisions.



6101             *FOREMAN, TECHNICAL, WORKING
 
An employee who, under general supervision, is engaged in performing all types
of electrical and instrumentation work, having full charge and directing an
entire crew.  Must be an Instrument Technician or a Plant Electrical Technician
with no less than two (2) years' experience in a power plant as a Journeyman or
its equivalent.



6053             *FOREMAN, TRANSMISSION LINE, WORKING (TRAVELING)
 
An employee engaged in performing all classes of overhead and underground
transmission line work on energized circuits of 110KV or greater.  Also performs
construction, erection and maintenance of transmission lines and associated
structures having full charge of and directing entire crew.  Must be qualified
to perform switching.  Must have served as a Transmission Lineman for at least
two (2) years.  Is required to drive line truck and operate the fixed and
attached equipment.  Will keep time cards and material records.  May be required
to spend a significant amount of time on out-of-town projects.



6054             *FOREMAN, UNDERGROUND ELECTRIC, WORKING
 
An employee engaged in performing all classes of underground distribution line
work, having full charge of and directing entire crew.  Must be a Journeyman
Electrician Underground with not less than two (2) years' experience as
such.  Is required to drive truck and operate the fixed and attached
equipment.  Will keep time cards and material records.



6020
*FOREMAN, UTILITY FLEET, WORKING

 
An employee who is directly in charge of and leads all aspects of utility fleet
maintenance and repair operations during his shift.  Coordinates vehicle and
equipment availability and scheduling for repairs and maintenance with internal
customers.  Prioritizes and coordinates the daily work assignments for Utility
Fleet Mechanics, Garagemen, and other subordinate department personnel.  Ensure
safe and efficient work practices on each job as it is being
performed.  Identifies repairs or maintenance to be assigned to outside service
providers and arranges for such work to be performed promptly and cost
effectively.  Tracks and communicates progress and completion of each job with
internal customers and Fleet Department staff.  Is required to effectively
contribute to positive working relationships and job performance of the
employees under his direction and to provide and encourage quality customer
service.  Must be a journeyman Utility Fleet Mechanic with three (3) years
experience as such.  Must possess and maintain a valid Commercial Driver’s
License (CDL) and all applicable endorsements.







 
77

--------------------------------------------------------------------------------

 




6450             *FOREMAN, UTILITY MATERIALS, WORKING
 
An employee who possesses the necessary knowledge and skill through experience
and training to work with, train, and direct the activities of personnel engaged
in routine warehouse operations. Activities include the ordering, receiving,
shipping, handling, storing, disbursing and salvaging of materials and the
taking of physical inventories. Prioritizes and coordinates the daily work
assignments for Utility Material Specialists and other subordinate department
personnel. Must be skilled in the systems, tool and equipment which he may use
or which may be used under his direction. Ensures all safety rules are followed.
Is required to provide quality customer service. Must have at least 2 years
experience as a Material Utility Specialist and/or Storekeeper. The employee
shall be familiar with Company’s Stores and Accounting procedures and other
applicable rules. Ensure that appropriate material transaction documentation is
maintained and may be required to perform all clerical related duties.



6280             *FOREMAN, WORKING, HEAVY (GAS )
 
An employee who possesses the necessary knowledge and skill through experience
and training to work with and direct the activities of a Gas Distribution crew
engaged in heavy construction, emergency response operation and maintenance of
the Gas Distribution System, or replacement of Gas Distribution
facilities.  Must meet the minimum requirements of CFR 49 Part 192, Pipeline
Safety Operator Qualification for the covered tasks associated with the Foreman
classification. Must have demonstrated satisfactory performance as a light
Foreman for at least one (1) year or possess two (2) years as a Journeyman
Fitter/Fitter Welder or equivalent experience before consideration will be given
for promotion to this classification. May be required to direct and coordinate
activities of Laborers, Apprentice Fitters, Journeyman Fitters, Fitter Welders,
Inspectors and Equipment Operators, although crew size will not be limited in
number or by  classification. Will be responsible for Company jobsite safety and
ensure that Company employees safety rules are being followed at all
times.   Must be skilled in the crafts in which he works and possess sufficient
knowledge of all tools and equipment which he may have occasion to use or to be
used under his direction and guidance.  He must be able to interpret plans,
sketches, specifications, and written instructions.  Must be thoroughly familiar
with the work procedures and methods for the area of responsibility
assigned.  Must possess sufficient familiarity with symbols and dimensions as
related to plans.  Will be required to keep time for himself, as well as the
crew under his supervision and prepare proper notes and records, as well as
other clerical work associated with his job and crew.  Must be capable of
writing with clarity in a neat and legible fashion.



6284             *FOREMAN, WORKING, HEAVY (BUILDING AND GROUNDS)
 
An employee who possesses the necessary knowledge and skill through experience
and training to work with and direct the activities of a crew engaged in heavy
construction, maintenance or replacement of facilities.  Must have demonstrated
satisfactory performance as a light Foreman for at least one (1) year or have
equivalent experience before consideration will be given for promotion to this
classification.  Crew size will not be limited in number or skilled
classifications under direction by this classification.  Must be skilled in the
crafts in which he works and possess sufficient knowledge of all tools and
equipment which he may have occasion to use or to be used under his direction
and guidance.  He must be able to interpret plans, sketches, specifications, and
written instructions.  Must be thoroughly familiar with the work procedures and
methods for the area of responsibility assigned.  Must possess sufficient
familiarity with symbols and dimensions as related to plans.  Will be required
to keep time for himself, as well as the crew under his supervision and prepare
proper notes and records, as well as other clerical work associated with his job
and crew.  Must be capable of writing with clarity in a neat and legible
fashion.



6398
*FOREMAN, WORKING, LIGHT (BUILDINGS AND GROUNDS)

 
An employee who possesses the necessary knowledge and skill through experience
and training to work with and direct the activities of semi-skilled personnel
engaged in light construction, maintenance or replacement of facilities.  Must
be skilled in the crafts in which he works and possess sufficient knowledge of
all tools and equipment which he may have occasion to use or to be used under
his direction and guidance.  He must be able to interpret plans, sketches,
specifications and written instruction.  Must be thoroughly familiar with the
work procedures and methods for the area of responsibility assigned.  Must
possess sufficient familiarity with symbols and dimensions as related to
plans.  Will be required to keep time for himself, as well as the crew under his
supervision and prepare proper notes and records, as well as other clerical work
associated with his job and crew.  Must be capable of writing with clarity in a
neat and legible fashion.



6397             *FOREMAN, YARD, WORKING
 
An employee who, under general supervision is directly in charge of and directs
an entire crew in the operation, service, and maintenance of, but not limited to
coal, ash, lime, and other bulk material handling equipment.



8956             *GARAGEMAN
 
An employee, who acts as a helper for a Mechanic or, under indirect supervision,
does all types of automotive service work relating to a utility equipment
fleet.  This includes all phases of preventative maintenance (PM) work such as
visual inspections, operational checks, oil and filter changes, equipment
lubrication, fluid level checking and filling coolant system checks and
servicing, battery servicing, and related incidental minor maintenance and
repairs (such as fan belt

 
 
 
 
78

--------------------------------------------------------------------------------

 
 
 
 
replacements and adjustments, spark plug, shock absorber, and radiator hose
replacements).  Additional service work may include dispensing fuel and oil,
tire repairs, cleaning, washing, and other janitorial work.  May pick up and
deliver fleet equipment, parts, and accessories as required.  Shall be required
to perform minimal clerical tasks such as completing PM check sheets, repair
orders, parts requests and other related documents.

 
9240             *GROUNDS MAINTENANCEMAN I
(Helper B/G)
An employee, to enter this position must be a semi-skilled laborer, with past
experience as such; capable of handling ordinary tools safely in accordance with
Company safety rules. Will assist skilled workman as he progresses in skill and
training.


8709             *GROUNDS MAINTENANCEMAN II
( Grounds Maintenanceman)
 
An employee who is qualified to perform, without direct supervision, all work
associated with grounds and building maintenance, to all Company property as
required, including but not limited to, painting, glazing, carpentry, fence
repair, sprinkler systems, pruning and planting trees and shrubs, mowing lawns,
fertilizing, etc. Must acquire a current certification as pesticide applicator
within six (6) months of the job award, and will be required to operate
equipment and/or Company vehicles.  May be required to provide general direction
to any classifications assigned to him in performing work as defined.



9239  
*HELPER

 
 Must have sufficient knowledge and adaptability to understand and carry on
duties as assigned; must be semi-skilled laborer, or equivalent with past
experience as such, capable of handling ordinary tools safely in accordance with
Company safety rules.  Assist skilled workman or apprentice or work under their
direction at various classes of work which may be assigned in any location.



7405             *INSPECTOR, GAS
 
An employee who possesses knowledge and skill as obtained by experience and
training to direct the efforts of contractors doing work for the Company in the
installation of Gas facilities.  Must possess in-depth knowledge of material and
construction standards, procedures and specifications and have the capability of
interpreting plans and sketches depicting the required work associated with gas
installations.  Must have completed a minimum of one (1) year as a journeyman
Fitter/Fitter Welder/Equipment Operator III or equivalent.  Will be required to
keep records as necessary to complete as-built drawings, including materials
installed, as well as the dimensions of the installation.  Will be required to
complete main and service cards in a neat and legible fashion as related to the
facilities he inspects.  Must be able to use pipe locator, Holiday detector, Gas
Explosive Meter, pressure recorders and other instruments and equipment common
to gas installations.



7410             *INSPECTOR, CONSTRUCTION
 
An employee who has sufficient knowledge of Construction to inspect contractors'
and/or Company work.  Will be required to perform such duties as coordinating
work between contractors and Company crews, scheduling and coordinating delivery
of materials, preparing and maintaining construction records and verifying that
work is done in accordance with plans and specifications.  Must be familiar with
all phases of substation construction including site work, excavation,
carpentry, concrete work, steel work, fencing, buildings, grounding,
installation of both metallic and non-metallic conduit, and their underground
facilities.  Must be able to read and understand drawings and specifications,
have knowledge of surveying, and be able to work with all other
departments.  May be assigned to work as a member of a construction
crew.  Requires two (2) years' experience as a Repairman or equivalent.



7210             *INSPECTOR, ELECTRIC
 
An employee who has sufficient knowledge of the specifications and installation
of electric overhead and underground lines to check contractors and/or Company
work.  Will be required to perform such duties as scheduling and coordinating
work between subdividers and Company crews, providing information on locations
of underground facilities, conducting periodic checks of underground and
overhead installations and doing necessary work to maintain such
installations.  Must be qualified to perform switching.  Will be required to
perform other related duties as required including the maintenance of records
pertaining to plant construction and operations.  Must be qualified to work with
the public.  May be assigned to work as a member of a line crew or an
underground crew.  Requires a minimum of one (1) year of experience as a Lineman
and/or Underground Electrician.



7200
*INSPECTOR, TRANSMISSION (TRAVELING)

 
An employee who has sufficient knowledge of specifications and installation of
transmission overhead and underground lines to check contractors and/or company
work.  Will be required to perform such duties as scheduling and coordinating
work between contractors and company crews, providing information on locations
of underground facilities, conducting periodic checks of underground and
overhead installations and doing necessary work to maintain such
installations.  Must be qualified to perform switching.  Will be required to
perform other related duties as required including the maintenance of

 
 
 
79

--------------------------------------------------------------------------------

 
 
 

 
records pertaining to plant construction and operations.  May be assigned to
work as a member of a Transmission Line Crew.  Must have at least two years of
Transmission Lineman experience.

 
7130             *INSPECTOR, SUBSTATION, ELECTRIC
 
An employee who has sufficient knowledge of the specifications, installation and
operation of electric substations to check contractors and/or Company
work.  Will be required to perform various duties necessary to properly
coordinate and inspect substation electric equipment installations.  Must be
qualified to perform switching.  Will be required to perform other related
duties including the preparation and maintenance of records pertaining to
substation operation and maintenance.  May be assigned work as a member of a
substation construction or maintenance crew.  Requires a minimum of two (2)
years' of experience as an Electrician (control).



8395             *INSTRUMENTMAN
 
An employee engaged in survey work, in the field or office as required, such as
operating with skill and efficiency, all survey instruments normally utilized by
the Company. Assisting surveyors and Engineers preparing calculations,
construction staking, boundary and topographic surveys and other surveying
related tasks.  Training and/or experience in mapping, drafting and mathematics
will be required.  May be required to pass an oral or written examination or
performance test covering these qualifications.



7050
*INVESTIGATOR, REVENUE PROTECTION

 
Performs specialized assignments relating to tampered, diverted, vandalized and
dead single-phase meters.   Performs field investigations and partners with the
appropriate departments using established procedures.  Required to  perform
investigations of  diversions, tampers, and vandalized meters as needed.  Work
closely with low voltage electricity. Required to ensure that all back bills
dealing with tampered, diverted, vandalized and dead meters are processed in a
timely fashion.  Must effectively operate with limited supervision. Required to
communicate effectively with and provide training to other employees and outside
agencies in matters related to diversions, tampering, and vandalism of customer
and company owned equipment.   Required to become a Certified Utility Theft
Investigator within two years.    Required to take photographs, process
evidence, complete  forms and prepare  paperwork in preparation of “court
ready”  investigation Case files. Investigators are required to testify in court
and other administrative proceedings based upon their investigations as needed.
Required to drive a company vehicle. Required to be thoroughly familiar with
Company Safety Rules. Must have at least two years electrical utility
experience. Must be able to effectively communicate with customers and act in a
professional manner. Required to use computer systems as necessary for the
work.   Must be familiar with associated office equipment.



8610
*JANITOR (POWER PROD)

 
An employee who under general supervision has the primary duties of maintaining
assigned areas in a clean and sanitary condition.  Janitorial duties will
include but not limited to:  cleaning restrooms on a daily basis, washing and
waxing floors, cleaning windows, collecting and disposing of trash, and
maintaining housekeeping supplies.  Other assigned duties will include but not
limited to:  running errands, gassing vehicles, distributing mail to appropriate
locations, setting up and taking down meeting rooms, and other duties as
assigned.  When not specifically assigned to janitorial duties may be assigned
duties in other plant location.



9378  
*LABORER

 
An employee who performs manual work such as digging ditches, digging holes and
clearing rights-of-way and other repetitive unskilled work as required.



9379  
*LABORER (BUILDING & GROUNDS)

 
An employee who performs manual work such as digging ditches, digging holes and
clearing rights-of-way and other repetitive unskilled work as required.



9450             *LABORER, TEMPORARY
 
(Note:  A "Laborer, Temporary" is a student hired during vacations and others
hired for a limited period of time for seasonal or emergency work.  Employees
under this classification shall only be hired as needed to supplement the
regular work force and shall normally be assigned only such work as falls within
the Laborer definition.)



7330             *LINEMAN, ELECTRIC
 
An employee who is a Journeyman and who performs all classes of overhead and
underground transmission and distribution line work and the construction,
erection and maintenance of substations** when assigned to a crew under the
direction of a Working Foreman or Supervisor of higher grade, and who is
qualified by training and knowledge of underground circuits, substations, and
apparatus to test, maintain, and install duct line, cable, conduits, risers,
Company-owned customer outdoor lighting equipment, circuit breakers,
transformers, and associated equipment, substation equipment and circuits.**
Must be qualified to perform switching.

 
 
 
80

--------------------------------------------------------------------------------

 
 
 
 
Will make connections to underground circuits and substation feeder
installations as well as making underground connections on customer services.



 
His background of apprenticeship training and experience must be such as to
qualify him to perform these duties with skill and efficiency.  He may be
assigned to work with and under general direction of a Troubleman and when so
assigned, the type of work he performs and the method of supervision shall be
governed by the rules with respect to the Troubleman classification.  A Lineman
may be assigned temporarily to work apart from a crew either alone or as a
member of a two-man unit without supervision, doing work which shall include:



1.           Framing poles.
2.           Preassembling material.
3.           Patrolling and inspecting pole and tower lines.
4.           Testing and inspecting poles.
5.           Repairing risers and ground mouldings.
6.           Pulling slack in anchor guys.
7.           Replacing guy guards.
8.  
Splicing and terminating non-leaded and leaded underground cables.

9.  
Install and splice fiber optic cable and communications.



 
A Lineman may be assigned temporarily to work apart from a crew as a member of a
two-man unit, without supervision, when the second man in such unit is a
one-year Apprentice Lineman or higher, doing work which shall include:



**
See Letter of Understanding dated July 13, 1967, as amended by Supplementary
Agreement dated May 10, 1973.



1.           Taking primary distribution voltage readings.
 
2.
Installing Company-owned customer outdoor lighting service equipment and street
fixtures, including making connections on circuits with voltage below 750 volts.

 
3.
Installing all types of customer's services, complete with setting
self-contained meters.



 
Using special design lift equipment, or an aerial bucket, a Lineman may work
apart from a crew as a two-man unit, without supervision, when the second man in
such unit is a one-year Apprentice Lineman or higher, doing work which shall
include:



1.           Setting and replacing service poles.
 
2.
Setting street light poles and outdoor lighting service poles not to exceed 40
feet in length.

 
3.
Washing insulators on lines energized up to 60 KV.



 
When it is necessary to climb through live circuits of 750 volts or more, the
other employee in the two-man unit shall be a Journeyman Lineman.  Is required
to drive the line truck and operate the fixed and attached equipment.  May be
required to keep time cards and material records.



7332             *LINEMAN, TRANSMISSION (TRAVELING)
 
An employee  who is qualified by training and on-the-job experience to perform
work on energized circuits of 110KV or greater.  Must be qualified to perform
switching.  His background and training must qualify him to perform all duties
associated with Lineman work at normal distribution voltages as well as work on
110KV, 230KV, 345KV, or higher transmission line voltages.  May be required to
spend a significant amount of time on out-of-town projects.



7580             *MACHINIST/TOOL REPAIR
 
An employee who is qualified to perform precision work with a lathe and milling
machine, who is capable of skillfully and efficiently installing, repairing and
maintaining all types of mechanical equipment and tools.  The machinist performs
the machining, gauging and production of parts; also repairs tools, valves,
pumps and compressors; and also does the major maintenance and overhaul of the
CNG facility.  Must have a working knowledge of hydraulics.  Must be capable of
reading and interpreting sketches and drawings, making setups, and have a good
working knowledge of shop math and properties of materials.  Must be qualified
to do all types of welding and brazing using the forge, acetylene and electric
methods.



8690             *MAINTENANCEMAN, STREET LIGHT
 
An employee whose main duties will be, but not limited to, maintaining street
lights and luminaries, installation and removal of company outdoor lighting
equipment and other miscellaneous work on street lights and street light
circuits.  Other duties may require the employee to assist a Troubleman in the
performance of their duties, as long as he has been certified through training
and experience.  This employee can be utilized as a qualified observer while hot
primary work is in progress and may be requested to relay switching information
as per the qualified person directing the work. These employees must have
completed an I.B.E.W. Apprentice Lineman program at or above the 24-month level.





 
81

--------------------------------------------------------------------------------

 




7350             *MECHANIC, DIESEL/TURBINE
 
An employee who is qualified and regularly engaged in performing all types of
diesel and turbine maintenance, including maintenance of engines, turbo
chargers, oil systems, cooling systems, etc. He shall do mechanical and
electrical repairs, tune-ups and adjustments and incidental welding or brazing
in connection with the above.



7360             *MECHANIC, MACHINIST
 
An employee who has completed a minimum of two (2) years as a Maintenance
Mechanic and is qualified to perform precision work with all machine shop
equipment, read and work from drawings and sketches, read precision instruments
and gauges, make own set-ups and has knowledge of shop math, properties of
materials, and Company's electrical and mechanic tagging and safety rules.



 
Job duties include all types of precision work on machine shop equipment,
mechanical repairs to boilers, turbines, auxiliaries and other rotating
equipment aligning motors and mechanical equipment, truing and balancing,
rotating equipment, incidental welding, brazing and soldering, rigging,
operation of the station crane and work of lower classifications as required.



7496             *MECHANIC, PLANT
 
An employee who has completed his apprenticeship, or equivalent, and is in the
process of acquiring the experience and skills required for advancement to
Mechanic/Machinist or Mechanic Welder.  Job duties include the performance of
general machine shop practices such as making parts for mechanical equipment,
turning shafts, turning down commutators, rebabbitting bearings, fitting gears,
etc., truing, aligning and balancing rotating equipment, incidental welding and
brazing, soldering and metalizing, making mechanical repairs to boilers,
turbines, generators, and all related auxiliaries.  As a part of his training to
qualify for advancement, may work as an assistant to and under the supervision
of a Mechanic/Machinist and/or Mechanic Welder and/or Maintenance Working
Foreman.  The Plant Mechanic will be reclassified to Mechanic Welder when the
following three (3) conditions are satisfied:



 
1.
Has completed the SPPCO 30-month Apprentice Plant Mechanic program or has worked
as a Plant Mechanic at SPPCO for one (1) year.  NOTE: The one (1) year Plant
Mechanic requirement may be waived by the Plant Manager.

 
2.
Has passed the certified Welders test as outlined in Plant Mechanic/Welder
classification.

 
3,
The employee has passed the ICS portion of the Apprentice Plant Mechanic
training program.



7600             *MECHANIC, UTILITY FLEET
 
An employee who has completed an accredited Apprentice Mechanic program, or who
has worked for two (2) or more consecutive years as an automotive/heavy
equipment Journeyman Mechanic, and is capable of performing all maintenance,
service, and directly related functions involved with the hands-on maintenance
of a large modern utility-type fleet of vehicles and equipment.  The person
shall possess and maintain a Commercial Drivers License (CDL) with air brake and
combination vehicle endorsements and a DOT physical card.  At one (1) year, the
employee shall possess and maintain all CDL endorsements and Nevada Emissions
Inspector Certificate(s) as applicable in the employee's responsibility
area.  The employee shall, during the first year, become familiar with and
following, under indirect supervision, department, Company, automotive and
utility industry job standards and practices as directed.  May be required to
assist in related safety and training functions.



 
Employees are eligible for a $500 bonus incentive for ASE Master Mechanic
certification (one every five years).  Additional certification bonuses as
approved by management.



9889             *MESSENGER, OUTSIDE
 
An employee who performs various errands between different divisions of the
Company in the Reno-Sparks area, such as delivering messages, written material,
supplies and equipment.  Shall also be required to pick up and deliver mail to
the Post Office.  Will be required to do heavy lifting.



7370             *METERMAN
 
An employee who is a journeyman and has served successfully his apprenticeship
or equivalent for a Meterman.  Must have the necessary knowledge to install,
test, and repair all electrical instruments, meters and metering equipment and
sufficient working knowledge of electricity to be able by the use of
instruments, to determine power, volt amperes, power factor and reactive
component in an electric circuit.



7605             *METERMAN, GAS
 
An employee who performs all classes of shop work on gas meters and regulators,
including testing, repairing and adjusting.  Must be familiar with gas fittings
and system pressures.





 
82

--------------------------------------------------------------------------------

 


9162             *METER READER
An employee must be qualified to work with the public.  The employee will read
meters, verifying accuracy of meter numbers, meter locations, meter
instructions, including providing time of use survey.  Must pass meter reading
aptitude test and physical ability test.  The meter reading physical test will
include an 11 mile walk test with a five hour time limit of an actual route that
has been established.  Upon satisfactory completion of training which includes
safety training, dog bite prevention training, meter pro online reading
training, customer service training, and receiving on the job training, may be
assigned to various duties of a reader. Employees that are required to read gas
must do visual checks on meters for corrosion or damage and use their handheld
for the audit.  They must also participate in the gas demand study every three
years.  Must be qualified to speak professionally to customers, always being
courteous and respectful.  Must be able to deal with change and difficult
situations.


7525             *OPERATOR, ASSISTANT CONTROL ROOM
 
An employee who, under direct supervision, will assist the Control Room Operator
in the operation of the Plant during his shift including all duties related to
the light-off and securing of boilers, starting, operating and securing
turbines, generators, and auxiliaries, and make temporary emergency repairs,
keep records, keep his station clean, perform other related work as
required.  When not assigned to operations duties, he may be assigned work in
accordance with Section 6.13(b).  He shall relieve the Service Utility Operator,
and when qualified, shall relieve the Control Room Operator.  He shall be
thoroughly familiar with the Company's mechanical and electrical tagging and
safety rules, and be qualified to render first aid.  He may be required to
assist in the training of plant personnel.



 
Once the Assistant Control Room Operator is upgradeable to Control Room
Operator, he shall be placed at the upgradeable rate.



 
Assistant Control Room Operators who have completed 24 months as an Assistant
Control Room Operator and fail to achieve the requirements to be upgradeable to
the Control Room Operator position shall be demoted to the Service Utility
Operator position and that position’s top rate of pay.  The Company need not
consider the bid of that employee for an Assistant Control Room Operator
positions for six (6) months.



7510
*OPERATOR, ASSISTANT DISTRIBUTION SYSTEMS

 
An employee under the direct guidance of, and who assists, either the
Distribution System Operator or the Transmission System Operator to perform
duties in connection with all electrical lines and apparatus pertaining to power
system operations.  Become proficient in the use of all communication equipment,
computer systems, and operation diagrams available in System
Control.  Familiarize with both NERC and WECC procedures and standards as well
as SPPC safety and switching procedures and policies.  Will be required to pass
oral and/or written examinations and performance tests.   If an Assistant
Distribution Systems Operator is qualified to upgrade to the Distribution
Systems Operator before the 2 years, the employee will be eligible to promote to
the Distribution Systems Operator position.



7090             *OPERATOR, CONTROL ROOM
 
An employee, under the supervision of the Shift Team Leader or Shift Foreman,
Working, whose duties include the operation of equipment in the plant, together
with their related controls, particularly the equipment and switch gear which
have their controls in the control room.  Is in charge of the control room and
generally assists the Shift Team Leader or Shift Foreman, Working, in the
operation of the plant.  Must keep his station clean.  Must be familiar with
system operating orders, clearance procedures, and other necessary transactions
with the Power System Dispatcher.  When required, he shall relieve subordinates,
and may be required, in an emergency, to relieve the Shift Team Leader of Shift
Foreman, Working, he shall assume their duties, when qualified, on a temporary
basis, i.e., less than one full shift or the time required to call out a
replacement.  When not assigned to operations duties, he may be assigned work in
accordance with Section 6.13(b).  He shall be qualified to render first aid, and
be thoroughly familiar with the Company's electrical and mechanical tagging and
safety rules.  He may be required to assist in the training of plant personnel.



9785             OPERATOR, DATA ENTRY
 
An employee who is a proficient data entry operator.  This employee will be
required to pass a data entry operator test to determine his/ her data entry
ability before being considered qualified to be awarded a data entry operator
job, and must have completed eighteen (18) months as a data entry operator
trainee, or the equivalent in data entry experience.  Will be required to data
entry punch and type information from source documents into tabulating cards or
other input formats.  Information recorded from these source documents may be
interpreted as required.  Will be required to operate, but will not be limited
to key-to-disk/tape machines, key punch machines, verifiers, 1050 teleprocessing
units, or other data processing source input equipment that may become
available, or perform duties of a comparable nature as assigned by the data
entry department Supervisor.



 
 
83

--------------------------------------------------------------------------------

 
 

 
9535             OPERATOR, DATA ENTRY, SENIOR
 
An employee who has progressed through the Operator, Data Entry Trainee and
Operator, Data Entry classification or who has completed equal training in a
data entry shop of comparable size and complexity.



 
An employee under the supervision of the Data Entry Supervisor, who performs
such duties as receiving, reviewing and logging all incoming work to insure
completeness and clarity of input documents, resolve any potential problems with
the user, prepare batch tags for work and assign work to the Data Entry
Operators.  Perform transfer functions of data from disk to tape for submission
to computer operations, perform cold starts, disk saves and prepare operator
statistic tapes as required, assist Supervisor in preparing new application
formats.  Keys information from various source documents.  Assist in training
Data Entry Operators.  Performs other related clerical duties as required.



9910             OPERATOR, DATA ENTRY, TRAINEE
 
An employee not required to have prior experience as a data entry
operator.  This employee must have average typing ability (50-60 words per
minute) and will be required to pass a data entry operator aptitude test before
being considered qualified to be awarded a data entry operator trainee job.  In
the course of training may be assigned to any of the duties performed by a data
entry operator.  Six (6) months after progressing to the top of the trainee
classification, will automatically be reclassified to the classification of, and
beginning wage rate of data entry operator.



7575             *OPERATOR, DIESEL/TURBINE
 
An employee who, under general supervision, operates and performs routine
operational maintenance of diesel and turbine driven generating equipment and
auxiliaries, during his shift.  Routine operational maintenance includes such
functions as replacement of lubricating and fuel oil filters, addition of
lubricating oil and anti-freeze and other minor repairs not requiring the
services of a qualified Journeyman Mechanic.  When not on shift, he may assist
Journeyman maintenance personnel.  He will keep records, and maintain the plants
where he is assigned to work in a neat and clean manner.



 
He shall be thoroughly familiar with the Company's dispatching and clearance
rules and shall be qualified to perform switching in conjunction with the
operation of diesel and turbine generating facilities.  He shall be familiar
with the Company's mechanical and electrical tagging rules and shall be able to
render first aid.



7219
*OPERATOR, DISTRIBUTION SYSTEM

 
An employee, under the guidance of the Transmission Operator or the Transmission
and Distribution Supervisor who performs such duties as; the safe switching of
distribution lines, distribution substations, communication of switching
instructions, granting or releasing approved clearances in connection with
electric lines, or apparatus between power supply points, substations, and the
terminus of distribution lines, underground feeders and other related duties as
assigned. Prepares written switching orders and may review and approve the
switching orders prepared by other Operators.  Monitors distribution system
operating parameters, controls distribution system voltage and conducts load
dispatching and other related operating duties during assigned shift. May
conduct certain transmission system operations in assistance to and at the
request of the Transmission Operator.  Must be proficient with all Sierra
Pacific safety rules and switching procedures. Shall maintain certain designated
switching records and operation logs, and maintain system operating diagrams and
related documentation during shift. Is required to use all types of
communication equipment with proficiency as available in the System Control
Center. May be required to perform the above functions without direct
supervision, including assisting in the training of System Control Center
personnel. Will be required to pass oral and/or written examinations and/or
performance tests covering these duties to progress through wage steps.



7222
*OPERATOR, EMERGENCY RELIEF (GRID)

 
An operator whose primary duty is to stand shift as assigned and relieve any of
the other operators in System Control. Must be proficient in all aspects of
power system operations, including all Sierra Pacific safety rules and
procedures.   Must be proficient in the use of all types of communication
equipment as it is available in System Control.   When not assigned to shift,
may be required to prepare written switching orders, maintain operating diagrams
and perform other duties associated with control center operations. Will be
required to use own judgment in order to maintain or restore electric service
and will have direct authority to shed customer load.   Will be required to pass
oral and/or written examinations and performance tests covering these
duties.   Requires NERC certification and compliance with NERC/WECC Operating
Policies and/or Standards.



7223
*OPERATOR, EMERGENCY RELIEF (TRANSMISSION AND DISTRIBUTION)

 
(Classification)

 
An operator whose primary duty is to stand shift as assigned and relieve any of
the other Transmission or Distribution System Operators in System Control.  Must
be proficient in all aspects of transmission and distribution operations,
including all Company safety rules and procedures. Must be proficient in the use
of all types of communication equipment as it is available in System Control.
When not assigned to shift, may be required  to prepare written witching orders,
maintain operating diagrams and perform other duties associated with control
center operations. Will be required to use own judgment in order to maintain or
restore electric service and will have direct authority to shed customer load.
Will be required to perform the above functions without direct supervision,
including assisting in the training of System Control



 
 
84

--------------------------------------------------------------------------------

 
 

 
 
Center personnel. Will be required to pass oral and/or written examinations and
performance tests covering these duties. Requires NERC certification and
compliance with NERC/WECC Operating Policies and /or Standards.

 
7213             *OPERATOR, EMERGENCY RELIEF (SCRUBBER)
 
An employee qualified to relieve in any operating capacity at the Scrubber,
including Shift Foreman, Scrubber, whose primary duties are to stand shift as
assigned, and to relieve Scrubber Operators as required.  When not assigned to
relief duties, he may be required to perform other related duties.  In addition,
when not assigned to a watch or when not assigned to operations duties, he may
be assigned work in accordance with Section 6.13(b).  He must be qualified to
render first aid.  He must be thoroughly familiar with the Company's plant
tagging and safety rules and be qualified to issue clearances and perform
switching for and within the Scrubber.  He shall assist in the training of
Scrubber personnel.  Scrubber Foreman bidding to ERO (Scrubber) will maintain
foreman wage rate.



7260             *OPERATOR, EMERGENCY RELIEF (STEAM)
 
An employee qualified to relieve in any operating capacity, including Shift
Foreman, Working, whose primary duties are to stand shift as assigned, and to
relieve Plant Operators as required.  When not assigned to relief duties, he may
be required to perform other related duties.  In addition, when not assigned to
a watch or when not assigned to operations duties, he may be assigned work in
accordance with Section 6.13(b).  Must be qualified to perform switching.  He
shall assist in the training of plant personnel.



8776             *OPERATOR, EQUIPMENT I
 
An employee who is under direct supervision and assists an experienced
Operator,, or equivalent, and is in the process of acquiring the experience and
skills required to advance to Equipment Operator II.  Will be required to
operate pavement breakers, rubber-tired excavation equipment such as loaders,
and combination back-hoe/loaders with rated capacities not exceeding one and
one-half (1 1/2) cubic yards for loader buckets and one half (1/2) cubic yard
for back-hoe buckets.



 
After one (1) year, automatic progression to Equipment Operator II
classification will occur upon successful completion of the Equipment Operator I
Performance Test.  Refer to Equipment Operator Progression Guidelines.



8774  
*OPERATOR, EQUIPMENT II

 
An employee who has progressed through the Equipment Operator I classification,
or has equivalent experience and is qualified by training and operating
experience to perform special construction work using rubber-tired excavation
equipment such as loaders, and combination back-hoe/loaders with rated
capacities not exceeding one and one-half (1 1/2) cubic yards for loader buckets
and one half (1/2) cubic yard for back-hoe buckets boom trucks, forklifts, etc.
(type of equipment may vary by department).  May be required to complete
job-related clerical work and assist in training.



 
After two (2) years of Equipment Operator II, progression to Equipment Operator
III classification will occur upon successful demonstration of Equipment
Operator II skills and department specific skills during two (2) years of
Equipment Operator II classification.  Refer to Equipment Operator Progression
Guidelines.



 
Bidding note 16 applies:  Bidder must pass a skills proficiency evaluation.



8771
* OPERATOR, EQUIPMENT II, SERVICE

 
An employee who has progressed through the Equipment Operator I classification,
or has equivalent experience and is qualified by training and operating
experience to perform special construction work using rubber-tired excavation
equipment such as loaders, and combination back-hoe/loaders with rated
capacities not exceeding one and one-half (1 1/2) cubic yards for loader buckets
and one half (1/2) cubic yard for back-hoe buckets boom trucks, forklifts, etc.
(type of equipment may vary by department).  May be required to complete
job-related clerical work and assist in training.



 
After two (2) years of Equipment Operator II, progression to Equipment Operator
III classification will occur upon successful demonstration of Equipment
Operator II skills and department specific skills during two (2) years of
Equipment Operator II classification.  Refer to Equipment Operator Progression
Guidelines.



 
Bidding note 16 applies:  Bidder must pass a skills proficiency evaluation.



8773             *OPERATOR, EQUIPMENT III
 
An employee who has progressed through the Equipment Operator II classification
and is qualified by training and operating experience to perform special
construction work using rubber tired equipment such as loaders, and combination
backhoe-loaders with rated capacities exceeding 1-1/2 cubic yard for loader
buckets and 1-1/2 cubic yard for backhoe buckets, boom trucks, forklifts,
etc.  (Type of equipment may vary by department).  May be required to complete
job related clerical work and assist in training.  Is additionally qualified by
training and experience to perform a variety of department specific
tasks.  Refer to the Equipment Operator Progression Guidelines.







 
85

--------------------------------------------------------------------------------

 




8772             *OPERATOR, EQUIPMENT, HEAVY
 
An employee who has completed a minimum of three (3) years as an Equipment
Operator II  and a minimum of  1 year as an Equipment Operator III,  Must be
qualified  to perform special construction work using various  rubber tired and
track mounted heavy equipment () such as bulldozers, cranes, road graders,
excavators,  Compactors, scrapers, augers and otgher heavy equipment applicable
to perform construction and maintenance tasks without limitation on size or type
equipment.



 
May work in cooperation with and under the direction of various other
Departments as needed. An employee who possesses the necessary knowledge and
skill to perform earthwork, trenching and shoring in a safe and efficient
manner, road construction, maintenance and all civil/structural portions of
utility facilities.  Must hold a valid Class A drivers license with tanker
endorsement, qualified in loading and uploading of equipment, tie down
procedures, routes and clearances. Must be knowledgeable and capable to perform
fueling, and lubrication of all types of heavy equipment on jobsites.  Must have
knowledge of blueprint reading, surveying, qualified to layout, install,
construct and maintain all civil and structural portions of utility facilities.
Must possess the knowledge and experience in excavation, gas safety,
environmental, line clearances, concrete, fencing, grounding, iron work,
conduit, rigging and steel erection.



 
May be required to complete job-related clerical work in a legible fashion and
assist in training.



8466             *OPERATOR, EQUIPMENT, HEAVY (TRAVELING)
 
An employee who is a qualified equipment and vehicle Mechanic and also qualified
as a heavy equipment operator.  Must be familiar with transmission crew
operations.  Employee must have a good working knowledge of the operation of the
transmission crew.  May be assigned other miscellaneous duties such as ground
work, etc.  May be required to spend a significant amount of time on out-of-town
projects.



8115             *OPERATOR, GAS PRESSURE
 
An employee with knowledge and experience of the operation and maintenance of
gas distribution systems whose responsibilities and duties include the control
of pressure and maintenance of the gas flow in the distribution lines.  Shall
include the operation and maintenance of gas regulator stations, changing
various pressure and/or flow meters or volume charts and reading or computing
gas usage.  Shall be required to test, calibrate and maintain various pieces of
equipment, instruments and devices as used in the industry.  Shall be
responsible for all odorant injections and odorant testing of the system
gas.  Responsible for the regulation of all gas received from our supplier at
the City Gate Stations and must be capable of forecasting daily gas
requirements.  Will be required to assist in training personnel in all phases of
operation and regulation of system gas.  May be assigned to other duties as
required to assure delivery of safe and reliable gas supply throughout the
system.  Shall be responsible for recording all maintenance and inspection
records as required by Department of Transportation regulations.



7221             *OPERATOR, GRID RELIABILITY
 
An employee who is responsible for the safe, efficient and reliable operation of
the interconnected transmission and control area generation system for the
Sierra Pacific and Nevada Power Control Areas during assigned shift.  Ensures
power system integrity by continuously monitoring such items as ACE, frequency,
operating reserves, load, tie-line loading, control area and system load,
inadvertent interchange, and time error.  Responsible for AGC control, plant
loading, and associated control performance criteria.  Performs curtailments of
transmission, load and generation for system reliability purposes.  Interfaces
with the reserve sharing systems and applicable Security Coordinators in
WECC.  May perform hourly and midnight check-outs of tie-line quantities with
neighboring control areas.  Maintains required records and operational logs
during shift. Will be required to use own judgment in order to maintain or
restore electric service and will have direct authority to shed customer
load.  Shall direct the work of others, including the training of Control Center
personnel. Will assist the System Transmission Operator in the performance of
duties. Will be required to pass oral and/or written examinations and/or
performance tests covering these duties to progress through wage steps. Requires
NERC certification and compliance with NERC/WECC Operating Policies and/or
Standards.



9818
OPERATOR, PBX

 
An employee who operates a manual or automatic switchboard to handle incoming,
outgoing and intra-office calls.  In addition, while at switchboard acts as
receptionist.  Must have pleasing personality and pleasing telephone
voice.  Also performs routine clerical work as part of regular duties.



8750             *OPERATOR, SERVICE UTILITY
 
An employee who, under direct supervision, shall during shift, assist in the
operation of generating equipment, and operate auxiliary equipment including
pumps, fans, air compressors, and demineralizers, water treating and chemical
feed equipment, fuel metering and transfer equipment, screen wells, cooling
towers and chemical disposal system.  Shall have a good working knowledge of
plant equipment and its lubrication needs.  Will service plant auxiliary
equipment, change

 
 
 
86

--------------------------------------------------------------------------------

 
 
 
filters, maintain records, adjust packings, tighten safety guards, remove pipe
couplings, lubricate plant equipment and maintain lubrication equipment and
inventory.  When the lab technician is not on duty, the Service Utility Operator
may be required to perform simple routine tests on water, such as silica, pH and
conductivity.  When qualified, he shall be required to relieve the Assistant
Control Room Operator.  When not assigned to operations duties, may be assigned
work in accordance with Section 6.13(b).  Must keep any assigned work area clean
and be thoroughly familiar with Company safety rules and be able to render first
aid.  May be required to assist in the training of plant personnel.

 
 
Service Utility Operators who are upgradeable to Assistant Control Room Operator
shall be placed at the upgradeable wage step after completing 24-months as a
Service Utility Operator.



 
Note:  If a Service Utility Operator is qualified to upgrade to an Assistant
Control Room Operator before the 24 months, the employee will be eligible for
the upgradeable wage rate.



7220             *OPERATOR, TRANSMISSION SYSTEM
 
An employee, under the guidance of the Transmission and Distribution Supervisor
who performs such duties as; the safe switching of tie lines, transmission lines
and distribution lines, distribution substations, communication of switching
instructions, granting or releasing approved clearances in connection with
electric lines, or apparatus between power supply points, substations, and the
terminus of transmission and distribution lines, underground feeders and other
related duties as assigned.  Prepares written switching orders and reviews and
approves the switching orders prepared by other Operators. Monitors transmission
system operating parameters, controls system voltage and conducts load
dispatching and other related operating duties during assigned shift. Must be
proficient with all Sierra Pacific safety rules and switching procedures. Shall
maintain certain designated switching records and operation logs, and maintain
system operating diagrams and related documentation during shift. Is required to
use all types of communication equipment with proficiency as available in the
System Control Center. Will be required to use own judgment in order to maintain
or restore electric service and will have direct authority to shed customer
load. Will be required to perform the above functions without direct
supervision, including assisting in the training of System Control Center
personnel. Will be required to pass oral and/or written examinations and/or
performance tests covering these duties to progress through wage steps. Requires
NERC certification and compliance with NERC/WECC Operating Policies and/or
Standards.



8870             *OPERATOR, YARD
 
An employee who, under general supervision, operates and maintains coal and ash
handling equipment.  Will be required to operate any equipment in the handling
of coal, ash dewatering systems, fly ash conditioning, and unloading systems in
the handling of ash.  Shall be required to perform mechanical maintenance duties
on coal handling systems.  Will assist the mechanical maintenance department in
the maintenance of all plant equipment when required.  Performs preventative
maintenance duties such as lubricating, oil and filter changing, etc., on all
equipment used for coal and ash handling.  Must keep his assigned area
clean.  Must be familiar with plant equipment tagging rules.  Shall perform
other related duties as assigned by Supervisor or Foreman.  Shall be qualified
to render first aid.  When not assigned to coal handling duties, may be assigned
to work in accordance with Section 6.13(b).  Processes and delivers coal samples
to coal lab as required.



8511             *OPERATOR, YARD, SENIOR
 
An employee who, under general supervision, will operate and maintain coal and
ash handling equipment.  Will be required to operate a rubber-tired dozer and
any other equipment used in the handling of coal, ash dewatering systems, fly
ash systems, and unloading systems used in the handling of ash.  Will be
required to perform routine maintenance duties on coal handling systems and coal
handling equipment, such as lubricating, oil and filter changing, etc.  Will be
required to keep maintenance logs on equipment and schedule the necessary
maintenance.  Will be required to train Yard Operators in the performance of
their duties.  Shall be responsible for the cleanliness of the equipment
involved in the coal handling process, coal storage area, and the plant outside
area in general.  Must be thoroughly familiar with the work procedures in the
area of responsibility assigned.  Must be thoroughly familiar with plant
equipment tagging procedures.  During outages or emergency situations, may be
assigned to work in accordance with Section 6.13(b).  Communications as
necessary with railroad and mine.



9624             * PARTS SPECIALIST, UTILITY FLEET
(replacing Parts Clerk)
An employee who is ASE certified as a Parts Specialist, or who has worked for
three (3) or more consecutive years as a Parts Counterperson in the automotive,
truck or heavy equipment industry. An employee who is familiar with automotive
parts and supplies for a complex utility fleet and is qualified to perform,
without direct supervision, and subordinate to the Supervisor in charge, duties
relating to and, including inventory and stocking levels, purchase card
functions, and the performance of duties relating to the ordering, receiving,
shipping, handling, taking inventory, storing and disbursing of Fleet automotive
and equipment related materials and supplies. Must operate Fleet/Corporate
computer system to handle all aspects of shop repair orders relating to issuing
and receiving parts, ordering and invoicing system including fuel, commercial
work, labor and work order processing. Provides input to management regarding
vendor selection, evaluation and performance. The employee shall become familiar
with the departments accounting and data processing procedures and other
applicable rules. May be required to update and operate data entry system for
parts inventory control.
 
 
 
 
87

--------------------------------------------------------------------------------

 
 
Shall be required to operate company vehicles within the scope of forgoing
duties. Shall be required to obtain a Class A commercial drivers’ license in
order to operate company vehicles within the scope of forgoing duties within 6
months f accepting position. May be required to provide general direction to any
classification assigned to the Parts Specialist in performing the work herein
defined. May be assigned to perform other work and light duty maintenance as
occasions arise. Must possess good communication skills, both oral and written,
and general knowledge of Fleet terminology, and practices. This position
automatically progresses to Senior Parts Specialist 6035 after 5 years.


8885             *PATROLMAN, LINE
 
An employee who is qualified by training, experience and knowledge to perform on
temporary assignment without direct supervision the responsibility of patrolling
overhead electric transmission lines, overhead electric distribution lines and
other electric system plant facilities.



 
The primary duties of this position are to patrol, observe and recognize any
damaged structures or equipment or physical irregularities in the aforesaid
facilities.  Will not be required to climb, perform switching, or repair
electrical equipment, perform work from an aerial lift or elevated platform.  A
record must be made of all irregularities or damages and appropriate reports
completed for follow-up repairs by others.  Must have one (1) year of experience
in the Electric Department and have worked with a line crew a minimum two (2)
months on overhead line construction and have received a minimum of 80 hours
pertinent training under a qualified instructor.  May assist skilled workman or
apprentice or work under their direction on various classes of work which may be
performed.



7595             *PATROLMAN, LINE, ELECTRIC
 
An employee who is a Journeyman Lineman and who is qualified by training,
experience and knowledge to perform without direct supervision the
responsibility of patrolling/inspecting overhead and underground electric
transmission lines, overhead and underground electric distribution lines, and
other electric system plant facilities.



 
The primary duties of this position are to patrol/inspect, observe, recognize
and report any damaged structures or equipment or physical irregularities in the
aforesaid facilities.  May be required, based on qualifications, to perform
switching and minor electrical repairs and incidental climbing.  May be required
to operate infra-red scanning devices or other detection instruments.  A record
must be made of all irregularities or damages and appropriate reports completed
for follow-up repairs by others.  May assist skilled workman or apprentice, or
work under their direction, on various classes of work which may be performed.



7420             *POWDERMAN
 
An employee who has successfully completed a Company-provided course in the
handling and use of explosives, and currently holds a valid license to purchase,
transport and use explosives in the state in which the employee will be
performing blasting operations.  Duties include loosening of materials to be
excavated, opening of holes for utility poles and anchors, and demolition of
concrete footings and foundations.  This position is for upgrade only.



8716             *REPAIRMAN, CONSTRUCTION
 
An employee who is qualified to lay out, install, erect, construct, maintain
and/or repair all civil/structural portions of utility facilities.  Must be
qualified by training, knowledge and experience to perform tasks typically
classified as carpentry, masonry, concrete work, ironwork, site work and
earthwork, including but not limited to general carpentry, basic framing and
forming,  concrete placement, finishing and curing, trenching,excavation,
shoring, fencing, grounding, conduit installation, rigging, structural steel
erection, hazardous waste handling  Must hold a valid Class A drivers license
with tanker endorsement. Must be qualified to load and unload a wide varietyof
power-operated construction equipment, vehicles and materials Must be familiar
with loading and tie-down procedures.  Must be capable of interpretation of
drawings and prints and may be required to complete associated paperwork, notes,
as built records and clerical work associated with daily and overall job
functions in a legible fashion. .  Must have a working knowledge of mathematics,
basic surveying techniques, construction materials, construction equipment, gas
safety, and the use of hand and power tools.  May be required to assist in
training. Must have successfully completed the Construction Repairman Apprentice
Training Program or equivalent.



8530             *REPAIRMAN, TOOL
 
An employee who is qualified to perform, without direct supervision, and
subordinate to the Working Foreman or Supervisor in the duties required to
receive, store, issue, maintain records, repair, maintain and distribute tools
related to all Company operations.  Will not be required to repair internal
combustion engines or electric motors.  May be required to operate equipment
and/or Company vehicles within the scope of the foregoing duties.  May be
required to provide general direction to any classifications assigned to him in
performing work herein defined.



8535             *REPAIRMAN, TOOL (POWER PRODUCTION)
 
An employee who is familiar with  power plant maintenance tools and equipment
used to maintain apparatus in power plant operations.  Shall issue, receive,
store, inventory, maintain records and tools related to power plant  maintenance
operations.  May be required to assist Journeyman maintenance personnel as
required.

 
 
 
88

--------------------------------------------------------------------------------

 
 
 
9777             REPRESENTATIVE, ACCOUNTS PAYABLE
 
An employee not required to have prior accounts payable experience, but who
must, prior to award, pass the clerical battery test and a typing proficiency
test (45 w.p.m.).  Will receive formal training in order to perform the duties
of an Accounts Payable Representative.  Works alone and makes independent
decisions as necessary on such duties for which the employee has been trained
and instructed, including accounting and data entry functions in the Peoplesoft,
and SPPC legacy Accounts Payable/Purchasing/Inventory Systems.  Required to be
effective when working with their customers and responding to vendor requests
and inquiries, as well as having other qualifications generally accepted as
being desirable in an Accounts Payable Representative classification.  Once
trained, employee will be responsible for a) timely processing of invoices,
expense reports, and credit card transactions for payment in the applicable
Accounts Payable computer system for all SPR business units, b) analyzing and
verifying consistency, completeness, and accuracy of items to be entered into
the accounting records, c) preparing simple journal entries and reconciliations
for review and approval, d) researching and resolving errors or discrepancies in
invoices and account activity, e) maintaining subsidiary ledgers, f) preparing
manual checks, cash reports, balancing, and general ledger edits, and g) all
aspects of vendor set-up and maintenance, all in accordance and compliance with
established corporate policies. Will automatically progress through the wage
rate scale provided the employee’s performance is satisfactory to qualify for
advancement.  May be required by Company to pass written and/or proficiency
tests covering any of the following qualifications prior to job award:

1.  
Aptitude for routine accounting operations and bookkeeping entries.

2.  
Aptitude for more complex arithmetical calculations.

3.  
Ability to effectively operate a computer for data entry and use of Accounts
Payable specific software applications.

4.  
Balancing and preparation of daily balance sheets and reports.

5.  
Ability to operate various complex office machines/equipment.



9725             REPRESENTATIVE, ACCOUNTS PAYABLE, SENIOR
 
An employee who by training and having worked in the Accounts Payable Department
has demonstrated to the satisfaction of the Company a thorough knowledge and
detailed understanding of SPR’s Accounts Payable business processes and computer
accounting systems, including Peoplesoft, Indus Passport, and SPPC’s legacy
Accounts Payable/Purchasing/Inventory System.  Requires leadership qualities and
excellent verbal and written communication skills.  Performs a variety of
skilled and unskilled tasks dealing with the orderly flow of work within the
department.  Such employee will be responsible for a) analyzing and verifying
consistency, completeness, and accuracy of items to be entered into the
accounting records, b) preparing simple recurring journal entries and
reconciliations, c) researching and resolving errors or discrepancies in
invoices and account activity, d) maintaining subsidiary ledgers, e) preparing
manual checks, cash reports, balancing, and general ledger edits, f) timely
processing of invoices, expense reports, and credit card transactions for
payment in the applicable Accounts Payable computer system for all SPR business
units, and g) all aspects of vendor set-up and maintenance, all in accordance
and compliance with established corporate policies.  Provides on-the-job
training and directs the activities of other department personnel as required,
performs other assigned clerical functions as needed, and provides
instruction/interpretation of corporate policies.

 
 Required to be effective when working with and responding to customer and
vendor requests and inquiries, as well as have other qualifications and
qualities generally accepted as being desirable in an accounts payable
classification.  Required to make independent decisions as necessary to provide
quality service.



9861             REPRESENTATIVE, CLERICAL
 
An employee who after passing a clerical aptitude test, may be assigned to
perform any and all advanced clerical or secretarial functions which require
greater judgment and initiative in non-routine situations.  Performs any other
miscellaneous duties as required by Supervisory personnel in the department to
which assigned, including bookkeeping and entering functions, as well as
customer contacts either in person or by telephone.  May be required by the
Company to pass written and/or proficiency test covering any of the following
qualifications.  (Only those qualifications as specified in points one through
six below, which are considered by Company for a particular Clerical
Representative vacancy, shall be posted):



 
1.
Typing with acceptable speed and accuracy (45 w.p.m. or 60 w.p.m. as required).

 
2.
Aptitude for more complex arithmetical calculations.

 
3.
Ability to operate various complex office machines/equipment.

 
4.
Aptitude for routine accounting clerical operations and bookkeeping entries.

 
5.
Receive cash payments, balance and prepare daily cash reports.



9776             *REPRESENTATIVE, CUSTOMER SERVICES
 
An employee not required to have prior customer services experience and who,
after passing a clerical aptitude test, will receive formal training in order to
perform the duties of Customer Services Representative.  Upon satisfactory
completion of the minimum requirements of the Sierra Customer Information System
Training Program, and while receiving on-the-job training, may be assigned to
any of the duties performed by the Customer Services Representative in the
Customer Business Office, Meter Reading, Cash Operations, Energy Diversion,
Service Center or District Offices.  Shall be required by Company to pass the
Customer Information System training proficiency test.  Required to be effective
when working

 
 
 
89

--------------------------------------------------------------------------------

 
 
 
with the public and responding to customer requests and inquiries, as well as
have other qualifications and qualities generally accepted as being desirable in
a customer services classification.  Works alone on duties for which employee
has been trained and instructed and makes independent decisions as necessary to
satisfy customer needs and provide quality customer service.  Will automatically
progress through the wage rate scale provided the employee's performance is
satisfactory to qualify for advancement.  May be required by Company to pass
written and/or proficiency tests covering any of the following qualifications:

 
 
1.
Typing with acceptable speed and accuracy (45 w.p.m.)/keyboard skills.

 
2.
Aptitude for arithmetical calculations.

 
3.
Ability to operate various office machines and personal computers as required.

 
4.
Spanish speaking skills.



9735             *REPRESENTATIVE, CUSTOMER SERVICES, SENIOR
 
An employee who has demonstrated to the satisfaction of the Company, through a
minimum of three (3) years' experience as a Customer Services Representative,
that  they are qualified to perform very sophisticated clerical tasks which
require extensive decision making, accuracy, and independent judgment, with a
minimal amount of supervision,  Assists, and works with other personnel to
endure the efficient operation of related departmental activity.  Required to be
effective when working with the public and responding to customer requests and
inquiries.  Demonstrates analytical skills and has the system knowledge of all
applications utilized in functions relating to Customer Services; Customer
Billing; Final Bills; Service Center and /or District Office
Operations.  Required to  satisfy customer needs and be prepared to provide
on-the-job training, and may be required  to validate and approve cash drawers.

 
This position will not be used to replace a Foreman, Customer Service
Representative



9850             *REPRESENTATIVE, FACILITIES
An employee who has demonstrated to the satisfaction of the company,  that
he/she is qualified to perform any and all advanced facilities functions with a
minimum amount of supervision. Required to make independent decisions as
necessary and have excellent verbal and written communication skills. Required
to have high level organizational skills for dealing with tasks related to the
orderly work flow of the department. Must have advanced computer skills and
knowledge for maintaining facilities documents and spreadsheets. Must be
motivated to improve current procedures. Establishes catalogs that are
accessible to upper management that provide up to date budget information,
including all purchasing  card transactions and invoices for both O&M and
capital communications. Employee must have knowledge of daily communications
with contractors, and must have knowledge of daily operations within the
facilities department and in order to interact on a daily basis with facilities
department and contractors. Order maintenance materials and supplies and
ensuring supplies are shipped to the appropriate locations. Required to pass
written and /or proficiency tests covering the following qualifications:
Advanced computer skills, Ability to operate complex office machines/equipment,
Aptitude for accounting operations and bookkeeping entries, Aptitude for more
complex arithmetical calculations.


7485             *SERVICEMAN, CUSTOMER
 
An employee who has completed his apprenticeship and does such work as checking
operations of gas meters, installing and altering gas meter and regulator
installations; will make adjustments and repairs of domestic, commercial,
industrial, and Company rental gas equipment and appliances.  Will set or
replace electric meters and inspect tampered gas and electric meters, inverted
and switched electric meters and investigate all types of broken meter
seals.  Will make electric, gas cut-ins and cut-outs, seal or O.B.M. meters and
in conjunction with the aforementioned duties will collect delinquent payments
and deposits at the customers' premises.  Will investigate gas customer
complaints, make service checks on customers' premises and must be able to
discuss service problems and advise both existing and prospective
customers.  Must be able to learn the application of pipe locator equipment,
determine leak locations in regard to Company or customer side of water curb
cock and investigate water customer complaints.  May be required to change
periodic clock charts at various locations.  Must be able to write legibly and
maintain a neat, clean appearance and must be qualified to work with the public.



 
A Serviceman, Customer shall be required by Company to reside within a
thirty-five (35) mile radius of the Company headquarters to which they regularly
report.





8966
*REPRESENTATIVE, SUPPORT SERVICES

 
An employee who is qualified to perform duties that may include but not limited
to: operations of various office equipment, production copying equipment, and
other related equipment within the scope of forgoing duties, processing mail,
collecting, sorting, opening and receiving mail and materials/packages,
shipping, handling, pick up and deliver of mail/packages internally and
externally, run errands to other locations( vendors, Post Office, and different
divisions of the company) using company vehicle, and provide a variety of office
duties. Must be able to meet deadlines and produce top quality work, and be
capable of heavy lifting.





 
90

--------------------------------------------------------------------------------

 




8730             *SERVICEMAN, ELECTRIC
 
An employee engaged in setting electric meters and making electric and water
cut-ins and making electric, water and gas cut-outs; making electric connections
at the weatherhead and assisting the Troubleman.  An employee who has had at
least one (1) year's experience as either an Apprentice Lineman, Apprentice
Fitter, or equivalent experience shall be given an experience rating to the one
(1) year wage step.



 
An employee shall possess (within 30 days) and maintain a Commercial Drivers
License (CDL).  As of January 1, 2003, incumbents, if capable, will be required
to possess a CDL within 90 days.



8720             *SERVICEMAN, EQUIPMENT
 
An employee who has a strong mechanical background and good knowledge of plant
equipment and its lubrication needs.  Duties will include equipment lubrication,
changing filters, recordkeeping, and minor repairs, such as adjustment of
packing, drive belts, tightening of safety guards and repair of minor leaks
noticed during normal lubrication duties.  Will be responsible for keeping his
assigned area clean, maintaining lubrication equipment, and maintaining proper
lubricant inventory.  Will work under general supervision and have a good
knowledge of plant safety and tagging procedures.



9745
*SPECIALIST, METER DATA

 
An employee who possesses the necessary knowledge and skill through experience
and training to provide a high level of technical data processing and support to
ensure all meter reading data for billing is complete and accurate.  Employee is
responsible for using his/her knowledge to support the electronic meter reading
system for billing through daily processing of collected data.  Maintains
existing computer application software through trouble-shooting and installation
of new software in all personal computers associated with the electronic meter
reading system.  Provides district offices with technical support for the
electronic meter reading system including trouble-shooting and training.



 
Provides procedural instructions for use of computer software packages.  Must
understand the mainframe-p.c. link software to upload and download sensitive
billing data through the electronic meter reading system.  Maintains inventory
of electronic handheld devices and ensures adequate equipment is available to
all district offices through coordination and distribution.



 
Employee must have a thorough understanding of the fundamentals and have a
practical understanding of data processing techniques, data collection
procedures and meter read preparation.  Must have comprehensive knowledge of
personal computers, system hardware, communication devices and application
software.  Must have considerable knowledge of the electronic meter reading
system and data acquisition.  Must possess the ability to analyze and document
the operations of the electronic meter reading system.  Must be able to
communicate effectively, both orally and in writing.



6035
*SPECIALIST, PARTS SENIOR, UTILITY FLEET

 
An employee who, under general supervision, is responsible for Fleet-wide parts
operations, including inventory and stocking levels, purchase card functions,
and the performance of duties relating to the ordering, receiving, shipping,
handling, taking inventory, storing and disbursing of Fleet automotive and
equipment-related materials and supplies.  Provides input to management
regarding vendor selection, evaluation and performance.  Must possess the
knowledge and skill, through training, certification or experience obtained by
having spent a minimum of five (5) years as a Utility Fleet Parts Clerk (or
similar experience), to operate and maintain (1) the Fleet/Corporate computer
systems to handle all aspects of shop repair orders relating to issuing and
receiving parts, and (2) the ordering and invoicing system.  Must possess a
comprehensive knowledge of overall Fleet parts operations, including
terminology, practices, Fleet equipment, and automotive parts.  Must possess
good communication skills, both oral and written.  Will be required to train
personnel when required and to perform other duties as assigned.



8847             *STOREKEEPER
 
An employee with no less than two (2) years' experience as a Warehouseman, who
has charge of a District Stores facility (outside the Reno area) and who is
qualified to perform and direct, without direct supervision, and subordinate to
the Supervisor in charge, all work relating to the ordering, receiving,
shipping, handling, storing, disbursing and salvaging of materials and supplies,
and the taking of inventories.  The employee shall be familiar with the
Company's Stores and Accounting procedures and other applicable rules.  Shall be
required to perform all related clerical duties and to operate equipment and/or
Company vehicles within the scope of the foregoing duties.  Shall provide
general direction to any classifications assigned to assist him in performing
stores work herein defined.  May be assigned to perform other work as occasions
arise.





 
91

--------------------------------------------------------------------------------

 


8848             *STOREKEEPER/BUYER/PLANNER (FT. CHURCHILL ONLY)
 
 
Has charge of a District Stores facility and who is qualified to perform and
direct all work relating to the ordering, receiving, shipping, handling,
storing, disbursing and salvaging of materials and supplies, and the taking of
inventories.  The employee shall be familiar with the Company’s Stores and
Accounting procedures and other applicable rules.  Shall be required to perform
all related clerical duties and to operate equipment and/or Company vehicles
within the scope of the foregoing duties.



 
   Provide all material and inventory support for the Generating
Facility.  Plans, directs, controls procurement or required materials, equipment
and supplies.  Consults with the customers to maintain appropriate stock
levels.  Build customer relationships and acts as one point of contract for all
supply chain needs for their customer’s organization.  Maintains a high level of
customer satisfaction.



 
   Responsible for qualifying vendors, preparing and issuing formal bids,
evaluating bids, establishing long-term blanket supply agreements and strategic
alliance agreements that support service goals by obtaining the best combination
of delivery, quality, quantity and price.  Establishes and maintains
communications with the suppliers to support the supply chain.  Coordinates
supplier evaluations periodically in concert with the customer/user
group.   payments.



8055             *SURVEYOR
 
Directs the work and activities of the Survey Crew in the performance of
measurements upon the land of features and fixtures of Company-owned land and
land rights, construction layout and staking of improvements and facilities, and
other survey related activities in support of Company objectives.  Maintains and
operates all survey and survey related equipment.  Checks plans for accuracy,
performs research, calculations and other field checks to insure correctness,
maintains data collector files and oversees survey crew to make sure correct
survey procedures and safety requirements are met.  Possesses fundamental
knowledge of Land Survey principles and practices and actively pursues
performance excellence.  The Surveyor shall be responsible for the survey crew’s
activities in the performance of their duties.  Must possess a valid
Professional Land Surveyor’s license.  Performs such other duties in the field
or office as may be assigned.



8780             *SURVEYOR, LEAK
 
An employee with background and experience in Gas Operations with training in
leak surveying or fitting or other related equivalent fields.  Must have a good
knowledge of and be capable of operating and performing minor maintenance and
care of equipment, such as: combustible gas indicator, flame ionization leak
detector, odorometer, pipe locator and any other equipment that may be required
by regulation for use in locating and pinpointing gas leaks in underground or
above-ground installations of the gas system.  Will be required to test for gas
in basements, vaults, manholes and other areas where gas may accumulate as part
of the continuing gas leak survey program and assist in the annual system leak
survey program.  Will be required to repair minor leaks on above-ground
facilities.  May be assigned to grease and operate gas valves throughout the
system and to clean out and/or raise valve road boxes.  May also be required to
assist the Gas Pressure Operator in the control of gas pressure throughout the
distribution system.  May be required to pick up and change pressure and/or
volume flow charts from gate and regulator stations and commercial
customers.  May be assigned other duties as required in the operation of the gas
distribution system during peak loads or emergencies under the direction of a
higher classified person.  Must be able to write legibly and keep accurate
records.  Will be required to make out daily and monthly reports.

  
                     *TECHNICIAN, TELECOMMUNICATIONS SYSTEMS
7146
An employee, who is qualified by training and knowledge, may be required to
install, maintain, repair, adjust or program various types of telecommunication
voice and data transmission equipment. Equipment may include, but not limited
to, various SCADA RTU’s, digital and analog microwave radios, fiber optic SONET
multiplexers, digital T1 multiplexers, digital cross connect switches, automatic
telephone PBX, key systems and telephones, electric and gas system telemeter
equipment, transfer trip equip, power line carrier RF equip, trunked radio
system, spread spectrum and two-way radios, and other telecommunications and
electronic work as may be required. The employee may be required to assist
Telecommunications Engineers with system circuit design and project planning.
The employee must have a working knowledge of laptop computers. The employee may
be required to assist in the training of department personnel.

 
 
Prerequisites:

 
a) Must hold a Federal Communications Commission General Radio Telephone
Operator License, National Association of Business and Educational Radio (NABER)
certificate, or National Association of Radio and Telecommunications Inc.
(NARTI) certificate prior to completion of six (6) months of employment.

 
b) Must have completed the Telecommunications apprenticeship or have prior
telecommunications related work experience.



7133             *TECHNICIAN, TELECOMMUNICATION SYSTEMS
 
An employee, who is qualified by training and knowledge, may be required to
install, maintain, repair, adjust or program various types of telecommunication
voice and data transmission equipment. Must have a thorough knowledge of the
SCADA system and be capable of performing maintenance and repair on that
equipment or any peripheral equipment associated with the system.  Other
equipment skills may include, but not limited to, the EMS computer various
RTU’s,

 
 
 
92

--------------------------------------------------------------------------------

 
 
 
UPS, digital and analog microwave radios, fiber optic SONET multiplexers,
digital T1 multiplexers, digital cross connect switches, automatic telephone
PBX, key systems and telephones, electric and gas system telemeter equipment,
transfer trip equip, power line carrier RF equip, trunked radio system, spread
spectrum and two-way radios, and other telecommunications and electronic work as
may be required. The employee may be required to assist Telecommunications
Engineers with system circuit design and project planning. The employee must
have a working knowledge of laptop computers. The employee may be required to
assist in the training of department personnel.

 
 
Prerequisites:

 
Must have completed a minimum of two years as a Telecommunications Technician
and successfully completed and passed the Telecommunication Systems Technician
course of instruction and required tests.



7075             *TECHNICIAN, CONTROL
 
An employee who has been a Journeyman Electrician for at least two (2) years and
has successfully completed the Control Technician course.  He/she will be
further qualified by training and knowledge to install, maintain, test, repair
and adjust protective relays, substation control equipment, substation
equipment, substation metering and other work as required.  Must be qualified to
perform switching.  Must be able to analyze and troubleshoot complex substation
equipment and record test data and prepare detailed test reports and analytical
graphs or data tables.  Must be capable of work planning.



7015             *TECHNICIAN, RELAY CONTROL, SENIOR
 
An employee who is presently a Control Technician and has been a Control
Technician for at least two years (if no bidders other sources may be
considered).  After acceptance of position, employee will be further qualified
by serving an internship working under the direction of a Senior Relay Control
Technician.  Upon completion of internship, the intern Senior Relay Control
Technician will be given a comprehensive written and hands-on examination by
Senior Relay Control Technicians to prove himself competent to work with and to
understand the following:  Must be fully qualified to install, maintain, test,
repair, and adjust both the normal and most complex types of microprocessors,
solid state, and electro-mechanical relays and relay packages.  Must be
qualified to perform switching.  Must have the capability to analyze and
troubleshoot all types of complex substation relay, control and disturbance
analysis circuits and devices.  Will be required to do work planning and assist
in the training of Control Technicians.  Must have the capability to prepare and
analyze detailed test reports, graphs, and tables.  Must be able to assume a
lead role in the installation start-up and testing of new protection/control
equipment for substations.



7156             *TECHNICIAN, ELECTRICAL/INSTRUCMENT (PLANT)
An employee who is a graduate of an accredited two-year technical educational
institution in a field related to one (10 of the engineering sciences, or
possesses the equivalent knowledge, and is qualified by training to perform a
wide variety of skilled electrical and instrumentation work in the installation,
maintenance, repair and testing of electrical and electronic equipment in a
generation facility. Performs a wide variety of precision tests, repairs,
calibrations, modifications, maintenance, inputs on numerous electronics.
Including pneumatic and hydraulic system. Must have thorough knowledge of
computer based processes, electrical control systems, and the required skill
level to troubleshoot and repair these systems, may perform other related duties
as required. Must be thoroughly familiar with the Company’s electrical and
mechanical tagging and safety rules and be able to render first aid. This
classification to be paid 5% above 7110/7150.


7110             *TECHNICIAN, ELECTRICAL, PLANT
 
An employee who is a Journeyman and is engaged in testing, repairing,
maintaining and installing all types of electric and electronic equipment and
related components in generating stations.  May be required to do plant and
plant substation switching.  May be required to do incidental welding, such as
tack hangers and test welding machines after repair, etc.  Must be qualified to
operate station crane.  His background of apprenticeship and experience must be
such as to qualify him to perform these duties with skill and efficiency.  He
may also be required to instruct or advise operating personnel on problems
pertaining to electrical equipment.  He must be thoroughly familiar with
Company's electrical and mechanical tagging and safety rules and be able to
render first aid.



7073             *TECHNICIAN, INSTRUCTION/STANDARDS
 
An employee who possesses the necessary knowledge and skill through experience
and training to prepare, direct and schedule training for Apprentice and
Journeymen Electricians and other Company personnel who may be required to work
in or around electric substations.  Must have been a Journeyman Electrician for
at least four (4) years.  Must be able to demonstrate complete knowledge of
current installation and maintenance procedures for all substation equipment to
include, but not restricted to gas, oil, air and vacuum circuit breakers;
transformers, tap changers and regulators and all ancillary equipment involved
with same.  Must have a basic knowledge of transmission and distribution relay
protection schemes including transformer and bus protection.  Must be able to
read, comprehend and interpret all electric blueprints such as one (1) line,
three (3) lines, wiring diagrams, schematics and erection drawings and plot
plans.  Must be familiar with all safety standards (i.e. IEEE, ANSI, OSHA and
SPPCo.).  Will have successfully completed substation and overhead switching
training.  Must have ability to read and comprehend technical material,
instruction manuals and textbooks for the purpose of training other personnel in
the maintenance and installation of new and existing equipment.  Must have a
thorough knowledge of, and the ability to train others in electrical test
procedures and overhead substation switching

 
 
 
93

--------------------------------------------------------------------------------

 
 
 
procedures.  Must have a thorough knowledge of and the ability to administer the
Electrician Apprenticeship Agreement between SPPCo. and IBEW Local 1245.  Will
be required to organize and maintain training files and records, prepare and
present both written and oral reports, and conduct training for large and small
groups in both classroom and field settings.  Will act as SCAT apprenticeship
liaison to SPPCo. Joint Apprenticeship Committee and the State of Nevada
Apprenticeship Council.  When not engaged in instruction and standards, may be
assigned to work as an Electrician.  Will be subject to overtime assignments
when working as an Electrician and averaged into the year to date overtime list.

 
7150             *TECHNICIAN, INSTRUMENT
 
An employee who is a graduate of an accredited two-year technical educational
institution in a field related to one (1) of the engineering sciences, or
possesses the equivalent knowledge, and is qualified by training to install,
calibrate and test instruments and meters used in steam, hydro, diesel and gas
turbine power plants, and who has further qualified himself by training and
education to install, calibrate, test and service complex automatic control
systems such as combustion controls, chlorination equipment, etc., in order to
obtain efficient operation.  May perform, under direction, corrective measures
to improve the performance of equipment.  Must be able to understand relatively
complex technical problems and perform a wide variety of non-routine tasks where
only general methods of procedure are available.  Must be able to plan and
conduct tests on various power plant equipment, perform test calculations,
interpret the results and prepare detailed test reports, graphs, etc.  May
perform other related duties as required.



7515             *TECHNICIAN, LAB
 
An employee who, under general supervision, operates station water treating
equipment, secures and analyzes fuel, water and air samples and maintains proper
chemical treatment for the plant water, fuel and steam systems.  Must be
proficient with standard laboratory techniques and equipment for analyzing fuel,
water and air samples.  Makes necessary chemical calculations and prescribes
required feed rates and correction procedures to maintain established chemical
control limits and practices.  Monitors and maintains proper calibration on
station chemical instrumentation and performs minor servicing as
required.  Maintains filing system and log of all data pertinent to station
water and fuel treatment.  Prepares written reports and performs statistical
work and other related duties as required.  Assists, if required, in unloading
and storage of all chemicals, and will maintain chemical burn and eyewash
stations.  Will train operators and other personnel in chemical analysis and
operation of water treatment as required.  Is responsible for cleanliness of
chemical laboratory, water treatment equipment areas and for maintaining proper
stock of water treatment chemicals.  Must be familiar with Company's safety
rules and be able to render first aid.  May be required to work shift
work.  When not assigned to laboratory duties, may be assigned to work in
accordance with Section 6.13(b).



8946
*TECHNICIAN, MAPPING I

 
This entry-level position performs work under the close guidance and direction
of a Mapping Technician II, Senior Mapping Technician, or the Supervisor. Checks
and updates both CAD maps and database attribute files with Work Order/Project
designs that range in complexity from simple to moderately complex. Checks Work
Order/Project designs for accuracy, completeness, and adherence to mapping
standards and notifies a designated Mapping Technician II, a Senior Mapping
Technician, or Supervisor. Transfers project design landbase information to the
CAD maps and database attribute files when necessary. Maintains the
customer-to-transformer link within the mapping system. Learns the operation of
the mapping software as well as how the mapping software interacts with AutoCAD.
Performs other related work for which the employee is capable and qualified to
safely perform as assigned.



8945             *TECHNICIAN, MAPPING II
In this position an employee will progress from entry level to an experienced
Mapping Technicians through training and experience. Will work under the
direction of more experienced Mapping Technicians, Senior Mapping Technician, or
the Supervisor. Checks and updates both CAD maps and database attribute files
with Work Order/Project designs that range in complexity from simple to highly
complex. Checks Work Order/Project designs for accuracy, completeness and
adherence to mapping standards, and notifies proper personnel of any significant
inconsistencies or discrepancies discovered in the designs. Will attempt to
clarify or resolve problems with the designs by contacting the appropriate
people responsible for the Work Order/Project. Updates the network model and
landbase data with corrections provided. Transfers project design landbase
information to the CAD maps and database attribute files when necessary. Will
correct any corrupted CAD maps including landbase files and connectivity maps
when found. Maintains the customer-to-transformer link within the mapping
system. Coordinates with other departments to ensure that project design and
as-built information is provided to the department in accordance with the
required mapping standards. Will progress to fully understand the interaction of
the mapping software and AutoCAD and will generate solutions to problems that
are encountered with this interaction. Prepares mapping software problems logs.
May review the work of the Mapping Technician I position.  When qualified may
participate in training of less experienced personnel. Performs other related
work for which the employee is capable and qualified to safely perform as
assigned.


8391
*TECHNICIAN, MAPPING SENIOR

 
This position performs work independently or under the limited direction of the
Supervisor. Reviews completed work within the department for accuracy,
completeness, and adherence to established procedures and standards. Reports
results to the supervisor. Independently checks and updates CAD maps, database
attribute files, the network model, including



 
 
 
94

--------------------------------------------------------------------------------

 
 





 
landbase updates. Reviews Mapping Technician I & II updates to the CAD maps and
database attribute files. Checks Work Order/Project designs for accuracy,
connectivity, completeness, and adherence to mapping standards. Creates and
maintains all mapping standards and documentation. Reviews landbase changes and
determines the impact to the mapping database. Provides guidance to Mapping
Technicians I & II positions

 
to accomplish the updates of the landbase information. Maintains the
customer-to-transfer link and reconciles the automated assignment system when
errors occur. Coordinates efforts with other departments to ensure that project
design and as-built information is provided to the department in accordance with
the required mapping standards. Prepares mapping software change requests and
problem logs, proposes workaround solutions, and verifies and coordinates final
problem resolution. Develops, prepares, and conducts training to the Mapping
Technicians I & II positions. Supports all departmental needs related to the
mapping software and AutoCAD software with regard to the software menus, macros,
and scripts. Resolves any problems related to the department systems and the
mapping process or data updates. Performs other related work for which the
employee is capable and qualified to safely perform as assigned.

 
7165             *TECHNICIAN, METER I
 
An employee who is a journeyman and has served successfully his apprenticeship
or equivalent for Technician, Meter I.  Must have sufficient working knowledge
of electricity to be able, by the use of instruments, to determine power, volt
amperes, power factor and reactive component in an electric circuit.  Must be
able to program, test, read, and troubleshoot demand, reactive, and TOU meters,
both induction and solid state types, and solid state recorders, using computers
where needed.  Applicants will be expected to prove possession of these
qualifications by successfully passing a test with a score of 75% or better.



7170
*TECHNICIAN, METER II

 
An employee who is a journeyman and has been a Technician, Meter I for at least
two (2) years and who, in addition, has successfully completed the Technician,
Meter I course plan.  Must be able to perform all the tasks as specified for
Technician, Meter I, plus be able to program, read, test, and troubleshoot
multi-tariff four-quadrant meters and specialized test equipment and metering
systems.  Applicants will be expected to demonstrate their competence in these
fields by passing a written test with a score of 75% or better.



7175
*TECHNICIAN, METER, SENIOR

 
An employee who is a journeyman and has two (2) years of job experience as a
Technician, Meter II and who, in addition, has successfully completed the
Technician, Meter II course plan.  Must be able to perform all the tasks as
specified for the Technician, Meter II, plus be able to troubleshoot Itron
Hardware and resolve billing translation and mainline billing problems, using
load graphs or other computer listings as needed.  Will be required to do work
planning and assist in developing and presenting training programs for
Apprentices and Meter Technicians.  This position is promotional
only.  Successful candidate will report to the Working Foreman, Meter
Technician.



7125             *TECHNICIAN, REGULATOR, GAS
 
An employee under the supervision of the Gas Meter Shop Foreman whose
responsibilities and duties include the repair, maintenance, and calibration of
gas control and measuring devices within the distribution system including gas
regulator stations and meter stations.  Must be capable of working alone when
required.



 
Shall be required to test, calibrate, and maintain maintenance schedules of gas
meters and various equipment, instruments, large house regulators where pounds
pressure is delivered, pressure and temperature compensating devices, scallop
recorders, combination meters with regulators, 3" and larger water meters with
strainers.  Must have experience on all mechanical and electronic correcting
devices used in Company's system.  Will be required to assist in training
personnel in all phases of gas control and regulation.  May be assigned to other
duties as required to assure safe and reliable gas supply and service throughout
the system.  Must be capable of analyzing the gas equipment of Company's
commercial and industrial customers and provide pertinent information in
relation to their natural gas facilities.  Shall be responsible for recording
all maintenance and inspection records as required by Department of
Transportation regulations.



 
Must have completed two (2) years' experience as Journeyman Meterman-Gas, or
equivalent.



8888             * TECHNICIAN, SERVICE
An employee who is qualified to perform work on electric meter service panels
rated a maximum of 240 V line  within a six-month period and without direct
supervision can perform electric cut-ins,  make electric and gas cut-outs, and
self-contained single-phase meter exchanges.  Will be required to troubleshoot
communication failures at the electric meter level or gas communication module.
May be asked to repair a communication failure by exchanging electric meter or
gas communication  module.  Employee must complete training course and
demonstrate working knowledge and proficiency in the craft for which they
work.   Must be qualified as a Meter Reader as they may be asked those
duties.    Will be required to inspect service points to detect tampers,
diversion, vandalism and service hazards..  Must be thoroughly familiar with
Company Safety Rules


 
95

--------------------------------------------------------------------------------

 


7155             *TECHNICIAN, SHIFT, INSTRUMENT & CONTROL, PINON
 
An employee who is a graduate of an accredited two-year technician educational
institution in a field related to one of the engineering sciences, or possesses
the equivalent knowledge, and is qualified by training to install, calibrate,
and test instruments and meters used in steam, hydro, diesel and gas turbine
power plants, and who is further qualified by training and education to install,
calibrate, test and service complex automatic control systems such as combustion
controls, chlorination equipment, distributive control systems, etc., in order
to obtain efficient operation.  May perform, under direction, corrective measure
to improve the performance of equipment.  Must be able to understand relatively
complex technical problems and perform a wide variety of non-routine tasks where
only general methods of procedure are available.  Must be able to plan and
conduct tests on various power plant equipment, perform test calculations,
interpret the results and prepare detailed test reports, graphs, etc.  May
perform other related duties as required including plant operating duties that
he has been trained to perform.  (This position is a shift employee and is
subject to the current 12-hour shift scheduled agreement and/or applicable
sections of Title 6 in the Collective Bargaining Agreement.)



7052             *TECHNICIAN, SUBSTATION
 
An employee who has been a Control Technician for at least two (2) years and has
successfully completed the Substation Technician training course.  Must be fully
qualified to install, maintain, test, repair, and adjust some solid state relays
and electro-mechanical relays and relay packages.  Must have an advanced
knowledge of substation equipment and their mechanical function and the ability
to repair, test, adjust, and maintain this equipment.  Must be qualified to
perform switching.  Must have the capability to analyze and troubleshoot all
types of complex substations, controls, and disturbance analysis circuits and
devices.  Will be required to do work planning and have a good working knowledge
on substation construction and maintenance problems.



6052
* TRAINER, LINES

 
Will be required to organize and maintain training files and records, prepare
and present both written and oral reports, and conduct training for large and
small groups in both classroom and field settings. Conducts assessments and
evaluations of training programs to determine effectiveness. Will be responsible
for training and testing various personnel, including Journeyman and
Apprentices. Must be able to demonstrate complete knowledge of current
installation of and maintenance procedures for overhead and underground
distribution. Must be familiar with all applicable safety standards. Must have
ability to read and comprehend technical material, instruction manuals and
textbooks for the purpose of training other personnel in the maintenance and
installation of new and existing equipment. Must have a thorough knowledge of
and the ability to administer the Lineman Apprenticeship Agreement between NV
Energy and IBEW local 1245. Must be qualified to perform switching. Performs
other related duties as required and may be required to work in a qualified
classification as needed. Must be a Journeyman Lineman with not less than two
(2) years of experience as such. Required to maintain skills and qualifications
of an Electric lineman.



6030
* TRAINER, SUBSTATION

 
Will be required to organize and maintain training files and records, prepare
and present both written and oral reports, and conduct training for large and
small groups in both classroom and field settings. Will be responsible for
training and testing various personnel including Journeymen and Apprentices.
Must have a thorough knowledge of the Apprenticeship Agreement between NV Energy
and IBEW Local 1245. Must have the ability to read and comprehend technical
material, instruction manuals and textbooks for the purpose of training other
personnel in the maintenance and installation of new and existing equipment.
Will have successfully completed overhead switching training. Must be familiar
with all company safety standards. Performs other related duties as required
and, when not engaged in instruction and standards, may be assigned to work as
an Electrician. Must be a Journeyman Electrician with not less than two (2)
years of experience as such. Required to maintain skills and qualifications of
an Electrician.



7225             *TROUBLEMAN, ELECTRIC
 
An employee with at least two (2) years of experience as a Lineman, engaged in
performing any overhead and underground work in connection with maintaining
electric service to the public, including the installation of all types of
customer services, including risers and terminal connections when the service is
to be underground, meters and materials, replacing line and transformer fuses;
patrolling, switching, restoring service on "no light" and "no power" calls and
operating unattended substations.  Must be qualified to perform switching.  May
install Company-owned customer outdoor lighting service equipment, may make
short secondary extension using bundle conductors and may perform emergency
maintenance and/or repairs to overhead and underground secondary and primary
circuits which he is equipped to handle.  May do minor repairing on customer's
equipment.  Must be qualified to work with the public.

 
A Troubleman may work alone or may have additional personnel assigned to assist
him.  Troubleman when working in a two-man unit performing work as outlined
above may have any one (1) of the following as an assistant: another Troubleman,
a Lineman, or an Electric Serviceman.  When installing services the assistant
may be an Apprentice Lineman assigned for training as provided under the
apprentice training program.



 
When working on work as outlined above in a three-man unit the Troubleman may be
assisted by another Troubleman and one (1) Electric Serviceman or by two (2)
Electric Servicemen.

 
 
 
96

--------------------------------------------------------------------------------

 
 
 
If any other combination of three (3) or more persons is used or work is
performed other than outlined above, the unit shall constitute a crew and will
require a Working Foreman as part of the complement.



 
A Troubleman shall be required by Company to reside within a thirty-five (35)
mile radius of the Company headquarters to which they regularly report.


 
9115  
*UTILITY MATERIALS SPECIALIST

 
An employee who is qualified to perform, without direct supervision, and
subordinate to the Working Foreman or Supervisor in charge, duties relating to
the ordering, receiving, shipping, handling, storing, disbursing and salvaging
of materials and supplies, and the taking of inventories.  Shall be required to
perform related clerical duties.  May be required to operate equipment and/or
Company vehicles within the scope of the foregoing duties.  May be required to
provide general direction to any classifications assigned him in performing work
herein defined.



9116
*UTILITY MATERIALS SPECIALIST (GENERATION ONLY)

 
An employee who is qualified to perform, without direct supervision, and
subordinate to the Working Foreman or Supervisor in charge, duties relating to
the ordering, receiving, shipping, handling, storing, disbursing and salvaging
of materials and supplies, and the taking of inventories.  Shall be required to
perform related clerical duties.  May be required to operate equipment and/or
Company vehicles within the scope of the foregoing duties.  May be required to
provide general direction to any classifications assigned him in performing work
herein defined.



 
Employee shall automatically progress to the first step of Utility Materials
Specialist I after three (3) years in this classification.



8842             *UTILITY MATERIALS SPECIALIST I
 
An employee with at least two (2) years of experience as a Utility Materials
Specialist and who is qualified to perform, without direct supervision, and
subordinate to the Working Foreman, or Supervisor in charge, duties relating to
the ordering, receiving, shipping, handling, storing, disbursing and salvaging
of materials and supplies, and the taking of inventories.  Shall be required to
transport supplies and equipment; load and unload truck, maneuver truck and
operate fixed and attached equipment; responsible for keeping tools in good
order.  Will also be required to operate other equipment and/or Company vehicles
in connection with foregoing duties.  Will be required to perform related
clerical duties.  May be required to provide general direction to any
classifications assigned him in performing work herein defined.



GENERATION ONLY:  An employee with at least three (3) years of experience as a
Utility Materials Specialist.


9118             *UTILITY MATERIALS SPECIALIST, TRAINEE
 
An employee not required to have prior warehouse experience and who, after
passing a clerical battery and physical abilities test, will receive formal
training in order to perform the duties of Utility Materials
Specialist.  Performs work as an assistant to or under direct supervision on
jobs for which he has been trained and instructed.  The employee must
satisfactorily complete classroom training on basic inventory management,
on-the-job training in computer operation, equipment operation, general material
classification and become familiar with inventory management policies and
procedures.  Will be required to perform duties relating to the ordering,
receiving, shipping, handling, storing, disbursing and salvaging of materials
and supplies, and the taking of inventories.  Shall be required to perform
related clerical duties.  Will be automatically reclassified to the title and
beginning rate of Utility Materials Specialist after six (6) months of
satisfactory job performance in the trainee classification.



8655             *UTILITYMAN, GAS
 
An employee with knowledge and experience of the operation and maintenance of
gas distribution systems.  This employee will be under the general supervision
of a person in a higher classification and shall be required to perform duties
which include the control of pressure and maintenance of the gas flow in the
distribution system and operation and maintenance of the gas regulator
stations.  Must be able to operate, test and/or calibrate and perform scheduled
maintenance on all equipment or instruments used in gas measurement and heating
value of the gas.  Will be required to change pressure and volume charts from
various recorders and take readings and compute gas usage.  May be assigned
other duties as required to insure the safe and reliable operation of the gas
system during peak loads or emergencies.  Under supervision, will be required to
perform all of the duties of the Gas Pressure Operator during his absence.  Must
be able to write legibly.



8420             *UTILITYMAN, MAINTENANCE, SENIOR
 
An employee who performs all types of skilled maintenance associated with
building maintenance, including but not limited to, repairs and upkeep of
mechanical equipment, electrical systems, changing filters, chemical treatment,
plumbing, etc.  He shall direct and train the work of others assisting
him.  Will be required to perform other related duties as necessary.  Must have
two (2) years' experience in working with mechanical/building equipment, or
equivalent work experience with air handling system.

 
 
 
97

--------------------------------------------------------------------------------

 
 

 
7601             *UTILITYMAN, SUBSTATION
 
An employee who has successfully completed at least eighteen (18) months of the
Apprentice Electrician training course or equivalent.  Work will include but not
be limited to changing substation meter charts (including fault recorders),
record meter readings, record breaker, regulator and transformer operation
counter, pressure and temperature, general inspection of substation for
discrepancies and making sure substation is stocked with clearance tags, light
bulbs and other miscellaneous equipment.  Employee will be required to work
alone.  Employee will be required to use simple instruments such as voltmeters
and ammeters to check for proper voltage and current at various locations within
the substation.

8890             *UTILITYWORKER, COMMUNICATIONS
 
An employee who is qualified to provide quality customer service by installing,
troubleshooting, repairing, testing, maintaining and verifying port connections
and equipment for all types of Company operated telephone systems, including
digital and analog terminations, distribution, cabling, fiber optics, network
interface systems, circuit protective devices and other terminating and
distribution equipment as directed.  Is also required to provide quality
customer service by resolving radio frequency interference complaints under the
general supervision of a qualified employee.  May be required to assist
Journeyman Communications Technicians and perform other work as assigned.





9585         *UTILITYWORKER, UNIVERSAL
 
   An employee who must have demonstrated, prior to the job award, proficiency
in at least one of the required skills outlined in the requirements below and
must attain and maintain the remaining skills while progressing timely through
the six (6) month skill acquisition steps.  Must successfully complete, to the
company’s satisfaction, the required competencies at each step before the next
wage step will be granted.  Will be required to perform work as needed and as
qualified.  When assigned to a line crew, this position does not substitute for
a journeyman lineman.  Must be able to operate various office machines and
personal computers as required. .  Requires DOT pre-employment Drug Test prior
to job.  Must obtain CDL license within 30 days from job award date.



 
    Must be proficient in the following areas to progress through the wage
steps.  Required proficiencies:

-  
 

-  
Warehousing – may be required to perform various Stores Department duties and
other misc. duties as required by th Supervisor. (inventory, lifting, work
orders) (Minimum 2-3 day training program as required)

-  
Line Crew Work- may be required to make a blanket work and job orders in
connection with local crew operations.  (qualified ground help, equipment
operation/certification, appropriate driver’s licenses) (Minimum 40-hour
training program)

-  
Meter Reading- reading and computing demand files, collection of delinquent
accounts, and electric cut-ins and cut-outs. (meter reading training, hand-held
device training, dog bite prevention training, etc. as required by department)

-  
 

Note: It is intended this classification be used only in the areas where Company
may not need the full-time services of certain Bargaining Unit classifications,
and to perform various other semi-skilled duties.


7380             *WELDER, MECHANIC
 
An employee who is qualified to perform, under general supervision, all phases
of SMAW, GTAW, GMAW, brazing and gas welding.  Welder qualifications will be
demonstrated through administered test(s) required by the corporate R-Stamp
program.  Periodic demonstration of qualifications will be required and
administered according to the R-Stamp program.  Must have completed and passed
the ICS portion of the Apprentice Plant Mechanic training program.  He must be
familiar with and perform repairs of boilers, turbine, generators and all
auxiliaries and perform these and other related duties with skill and
efficiency.  He is required to work from drawings and sketches, do layout work
for fabrications of pipe and pipe hangers, know proper procedures for stress
relieving and be thoroughly familiar with the Company's electrical and
mechanical tagging and safety rules and be able to render first aid.



9250             *WORKER, BUILDING SERVICES, LEAD
 
An employee working with and directing other Building Services Workers in
maintaining the building and surrounding areas, to which he is assigned.  Must
be familiar with all details of Building Services work and shall provide
supervision and training to the Building Services staff.  Will be required to
maintain supplies and to see that Building Services equipment is kept in good
working condition.  Shall notify Supervisor when repairs are needed and when
problems arise.  Must have three (3) months’ experience as a Building Services
Worker before assignment to the job.  May be required to keep time slips and
records.  May be required to have a valid Health Department Work Permit.



 
98

--------------------------------------------------------------------------------

 



ATTACHMENT II


EXHIBIT "B" (2)
(Amended  8/16/2010)


DELETED/AMENDED/ADDED JOB CLASSIFICATIONS




The following classifications shall be deleted and the incumbents shall be
reclassified as indicated:


9590 Clerk, Field
becomes
9585 Utilityworker, Universal


9893  Clerk,/ Print Shop /9889 Messenger, Outside
becomes
8966 Representative, Support Services


6395 Foreman, Light Working (Gas)
becomes
6280 Foreman, Working Heavy (Gas)


6815 Foreman, Service Utilityman Working
becomes
6815 Foreman, Technician, Working


8709 Grounds Maintenanceman
becomes
8709 Grounds Maintenanceman II


9240 Helper, Building & Grounds
becomes
9240  Grounds Mainteanceman I


8888 Utilityman, Sevice
becomes
8888 Technician, Service


The following classifications shall be deleted:


1.           9624           Clerk; Parts
2.           7543           Fabricator/Welder, Certified
3.           8900           Operator, Photo-Typeset
4.           9840           Operator, mail Inserter


The following classifications were amended:


6385             Driver, Transport, Heavy
7620             Fitter
7460             Fitter/Welder
6281             Foreman, Construction, Working, Heavy
6031             Foreman, Control, Working
All             Foreman, General, Working (Upgrade Only)
6041             Foreman, Lab, Working
6820             Foreman, Support Services, Working
6815             Foreman, Technician, Working
6450             Foreman, Utility Materials, Working
6280             Foreman, Working, Heaving, (Gas)
7050             Investigator, Revenue Protection
7332             Lineman, Transmission (Traveling)
7510             Operator, Assistant Distribution Systems
7219             Operator, Distributions Systems
 
 
 
99

--------------------------------------------------------------------------------

 
 
 
 
7222             Operator, Emergency Relief (Grid)
8772             Operator, Equipment, Heavy
7221             Operator, Grid Reliability
7220             Operator, Transmission System
8716             Repairman, Construction
8535             Repairman, Tool (Power Production)
9735             Representative, Customer Services, Senior
8888             Technician, Service
9585             Utilityworker, Universal






The following classifications were added:


8645             Coordinator, Fleet Assets/Special Projects
9240             Grounds Maintenanceman I
8907             Grounds Maintenanceman II
7223             Operator, Emergency Relief
9624             Parts Specialist, Utility Fleet
9850             Representative, Facilities
8966             Representatives, Support Services
7156             Technician, Electrical/Instrument
8946             Technician, Mapping I
8945             Technician, Mapping II
8931             Technician, Mapping Senior
6052             Trainer, Lines
6030             Trainer, Substation


 
100

--------------------------------------------------------------------------------

 


ATTACHMENT III


LETTERS OF UNDERSTANDING


1.
CLERICAL BIDDING NOTES  (See Attachment IV, Exhibit "C" (1), Bidding Notes)



2.  
SICK LEAVE PAYOFF  (See Title 15.9)



3.                 COMMUNICATIONS TECHNICIAN, TELECOMMUNICATIONS
                    DEPARTMENT  (Deleted March 2007)


4  
EQUIPMENT OPERATOR EVALUATION COMMITTEE

(Deleted 1/1/98 - Reinstated 1/1/03)
A.  
A committee, known as the Joint Equipment Operator Evaluation Committee, shall
be established for the purpose of providing professional, objective evaluation
of applicants or bidders who are being considered for placement or advancement
to any position requiring operation of specialized construction equipment.

B.  
The committee shall be composed of two (2) qualified management members
appointed by the Company and two (2) qualified bargaining unit members appointed
by the Union as follows.

1.  
Any two (2) management representatives who are qualified by training and
experience to serve on the Joint Equipment Operator Evaluation Committee.
(Amended 8/16/2010)

2.  
(Deleted 8/16/2010)

3.  
Two (2) Equipment Operator III’s or above from the department into which
applicant will be placed; member must have a minimum of five (5) years’
experience in the specific type of equipment which evaluation is to be
conducted.

4.  
Departments will develop a list of qualified people who shall serve on the
committee and will be selected on an “as available” basis at the time evaluation
is needed.

C.  
The committee will evaluate all applicants according to the requirements set
forth by the Safety and Training Department, user department, CBA and any
applicable laws or Department of Transportation Regulations.

D.  
The committee will evaluate all applicants using test forms and field testing
procedures designed by the Safety and Training Department.  All evaluations will
either be pass or fail based on a point system and will be documented; all
documentation will be placed in applicant qualification file.  (Added 1/1/03)



5.             EQUIPMENT OPERATOR PROGRAM  (Deleted 1/1/98)


6.
EMERGENCY RESPONSE PROGRAM  (See Attachment VIII)



7.
FAMILY SICK LEAVE PROGRAM  (See Title 15.10)



8.
TELEPHONE ALLOWANCE (Deleted 8/16/2010)



9.             DEPARTMENTAL SENIORITY FOR LABORERS
(Deleted 1/1/95)


10.           YARD OPERATOR--POWER PRODUCTION


 
All incumbent employees in the Yard Operator classification shall be
reclassified to Senior Yard Operator effective May 1, 1991.



11.
CLERICAL OCCUPATIONAL GROUP - CHANGING WORK HOURS  (See Title 6.15)



12.
ACCIDENT PREVENTION BOARD BUSINESS REPRESENTATIVE AS MEMBER

E-MAIL FOR UNION COMMUNICATIONS
NEW EMPLOYEE ORIENTATION PARTICIPATION BY UNION
(See Title 14.6)


13.  
JOINT BENEFITS COMMITTEE ESTABLISHED

                OPTIONAL LIFE INSURANCE
                LONG-TERM DISABILITY BARGAINING UNIT INSURING
                PLAN
                (See Title 22)


14.  
PART-TIME EMPLOYEES TERMS AND CONDITIONS

(See Titles 3.5 & 22)
 
 
 
101

--------------------------------------------------------------------------------

 

 
15.  
EQUIPMENT OPERATOR PROGRESSION GUIDELINES

(Amended 7/13/07)


 
The Equipment Operator I performance test will generally consist of the
following: Monthly evaluations by the Working Foreman or equivalent (a form
entitled “Equipment Operator Evaluation” will be used for such
evaluations).  Additionally, the employee will be required to study and become
knowledgeable of proper equipment safety and operating techniques as well as
maintenance procedures for each piece of equipment he operates within the
Equipment Operator I classification.  This information is typically found in the
equipment operator’s manual and/or in other publications which deal specifically
with operating equipment.



 
Demonstration of Equipment Operator II skills will generally be determined
through demonstrated proficiency, which will be evaluated and documented on the
form entitled “Equipment Operator Evaluation”.  These evaluation forms are to be
completed at least quarterly by the Working Foreman or equivalent.  The
Equipment Operator II should have these skills evaluated by at least 75% of the
Working Foreman in a given department over the course of the progression, which
will help ensure a representative yet thorough appraisal of the operator’s
skills is being achieved.



16.  
WORK-AT-HOME SCHEDULE



Amended and restated 8/16/2010:


 
This letter refers to the work-at-home schedule.



 
The parties have agreed to the following guidelines to provide a more useful and
productive work environment with little impact to those working in the
office.  The following are stipulations that must be met in order for employees
to work at home.



1.
(a)   Subject to management approval, if an employee requests and presents
evidence of condition(s) whereby they cannot otherwise report to work, then the
employee will be able to work productively at home.

 
(b)   If the Company experiences exceptional working circumstances necessitating
temporary closure of the regular work environment the Company may request and
upon employee agreement allow the employee to work at home.  However, if the
employee refuses to work-at-home and the Company has no suitable location
available, the employee may be required to use vacation time, if accrued;
otherwise, they may not be paid.

2.
An office environment must be kept in the home during such time to promote an
environment free from noise and outside distractions.  The home office used in a
“Work-At-Home” may be subject to management inspection prior to approval of
“Work-At-Home” and a maximum of two (2) times monthly thereafter.  Any home
office inspection shall require four (4) hours prior notice to the affected
employee.

3.
The employee should be available to come into the office as required by
management and, where appropriate, approved by their physician.

4.
Employee  performance must remain consistent or better with what has been
observed in the office.

5.
Management may request at any time for the employee to return to the office to
work on a permanent basis with seven (7) days written notice.

6.
Upon Company approval the employee may choose to use their own personal computer
(not supplied by the Company), Company will not be responsible for any damage to
or malfunction of the computer.  Company will maintain all equipment owned by
the Company and give reasonable verbal notice for temporary return to work for
equipment malfunction, technical problems, etc.  Company may decline to allow
the use of personal computers that do not adhere to Company’s standards or
requirements.

7.
The employee may be required to work at least one (1) day a week in the office.

8.
The employee will provide an expected "date of return" to the supervisor prior
to being granted a “Work-At-Home schedule.  Any request for changes to the “date
of return” will be immediately communicated to the supervisor for review and
possible approval.

9.
The employee will sign a document stating agreement of the above with the
expected date of return.





17.           GENERATION WORK SCHEDULES


Exhibit A  Nine (9) Hour Work Schedule (Added 1/1/03)
This section will define and outline 9-hour work schedules. (Also see Title
6.2a)


The 9/80 work schedule will be considered the employees “regular” work hours as
it applies in all sections of the Collective Bargaining Agreement (CBA), unless
otherwise stated herein


1.     Work Schedule:
 
 
 
102

--------------------------------------------------------------------------------

 

 
a)  
Change to a bi-weekly work schedule consisting of eight (8) days at nine (9)
hours per day and one (1) day at eight (8) hours per day. Workweek schedule will
begin at 1000 (10am) on Friday and end at 0959 (9:59am) the following Friday.



b)  
On the scheduled eight (8) hour workday, all of the provisions of the CBA apply.



c)  
Lunch will be scheduled from 1100 to 1130. Provisions of Section 6.4 will apply.



2.     Expenses:


Overtime Meals
Overtime meal practices will occur in accordance with Sections 17.2, 17.3, and
17.4 of the CBA. I.e. if an employee’s regular work hours are extended, a meal
will be earned 1 hour after the end of the workday on a 9-hour workday.


3.     Overtime:


For the purpose of the 9/80 work schedule, Title 10, section 10.1(a)(2) of the
Collective Bargaining Agreement, shall have “eight (8) hours” replaced by “nine
(9) hours”.


4.     Rest Periods:


 
a)
Change section 10.6(a)1. To read, “If he has worked six and one-half (6.5) hours
or more at overtime rates…”



 
b)
Change Section 10.6(a)2. To read, “If he worked a minimum of two (2) hours at
overtime rates and such work extends beyond eight (8) hours after his regular
quitting time…”



5.     Holidays:


It is agreed that there will be no increase to holiday hours available. When a
Company holiday falls on an employee’s regularly scheduled work day, the
employee will be given the day off and will be compensated for eight (8) hours
of straight-time holiday pay for a regularly scheduled nine (9) hour work day.
The extra one (1) hour can be charged to either Vacation, Floating holiday, or
time off without pay.


Floating Holidays


Compensation for Floating Holidays can be taken in nine-hour (9) increments, but
cannot exceed 24 hours total annually.


Exhibit B  Ten (10) Hour Work Schedule (Added 1/1/03)
This section will outline and define the 10-hour workday agreement between the
union and the company.  Any sections of the Collective Bargaining Agreement that
is not specifically mentioned in this section remain in force and unaltered with
regard to this work group. (Also see Title 6.2a)


1.           Work Schedule:


The work week will be comprised of four (4) 10 hour days during the hours of
0600 through 1700 with a half hour unpaid lunch.  The flexibility in hours will
account for the different start and end times as required for the different
headquarters and or locations.  The 10-hour day with lunch will be considered
the groups “regular work day” as it applies in all sections of the Collective
Bargaining Agreement unless stated otherwise herein.  The company and the union
agree that present work week start and end times as applicable with the 168 hour
work week according to the different plant needs will be accepted.


2.           Expenses:


Meals: Lunch will be from five (5) to five and one half (5.5) hours after the
start time.  Provisions of Section 6.4 will apply.


Overtime Meals: If the company requires an employee to perform work for one-half
hour or more beyond his regular work hours, then the company will provide him
with a meal approximately one-half hour after regular quitting time.  Except as
noted above in “lunch”, normal meal practices will apply in all other
situations.


3.           Overtime:


For the purpose of the 10-hour shift work in this section, Title 10, section
10.1(a)(2) of the collective bargaining agreement, shall have “eight (8) hours
replaced by “ten (10) hours. Overtime will be paid for all time worked in excess
of ten (10) hours per day and 40 hours per week. As defined in the workweek.
 
 
 
103

--------------------------------------------------------------------------------

 

 
4.           Rest Periods:


The Collective Bargaining Agreement will apply as written with the following
additions;
Apply the following to section 10.6 (a) 1 “If he has worked six (6) hours or
more at overtime rates…”
Apply the following to section10.6 (a) 2 “If he has worked a minimum of two (2)
hours at overtime rates and such work extends beyond eight (8) hours after his
regular quitting time…”.


5.           Holidays:


Holiday hours available to this group will not be increased beyond the present
Collective Bargaining Agreement.  The extra 2 hours may be charged to either
vacation or floating holiday or at the employees choice “off without pay”.


Floating Holidays


Compensation for floating holidays can be taken in 10-hour increments, but
cannot exceed 24 hours total annually.


Exhibit C  Twelve (12) Hour Work Schedule (Added 1/1/03)
This section will outline and define the 12-hour workday agreement between the
union and the company.  Any sections of the Collective Bargaining Agreement that
is not specifically mentioned in this section remain in force and unaltered with
regard to this work group. (Also see Title 6.2a)


1.              Work Schedule:


All 12-hour shifts shall be considered equivalent to a 3-shift, 24-hour schedule
as defined by this collective bargaining agreement. The Company and the Union
will remain flexible to certain situations regarding employee needs and company
needs as they arise throughout the life of this agreement.


Shift Premiums


The shift premiums will be paid according to respective hours actually worked as
first shift 0800 to 1600 no premium, second shift 1600 to 2400 2nd shift
premium, third shift 2400 to 0800 3rd shift premium.


Grievances


Any grievances that may arise concerning the 12 hour shifts at the different
stations shall be referred to the respective plants Union and Company in-house
grievance committee’s that will consist of 2 bargaining unit employees as
selected by the union representative, and 2 company representatives as selected
by the company.
If there is no satisfactory resolution from the respective committees then the
grievance will be directed to regular channels as outlined under Title 21 of the
Collective Bargaining Agreement.


2.              Expenses:


If the company requires an employee to perform work for more than (1) hour
beyond regular work hours it shall provide him with a meal, and it shall provide
him with a meal approximately four (4) hours but not more than five (5) hours as
long as he continues to work, insofar as it is possible for the company to do
so.  Time necessary to consume meals provided shall be considered as time
worked.  An appropriate mealtime will be paid for meals provided in this
section.


If an employee is called out to work on a regularly scheduled non-work day with
less than 2 hours notice prior to the designated reporting time, he shall be
given two (2) meals and one (1) mealtime.  If an employee is called out to work
with more than two (2) hours’ notice on a regularly scheduled non-work day he
shall receive one meal time and one meal.


3.              Overtime:


For the purpose of the 12-hour shift work in this section, Title 10, section
10.1(a)(2) of the collective bargaining agreement, shall have “eight (8) hours”
replaced by “twelve (12) hours”.


4.              Rest Period:


If the company requires an employee to perform work for more than 2 hours prior
to or 2 hours after regular work hours on a regularly scheduled work day or on
an overtime day, he shall then be entitled to a nine and one half (9.5) hour
rest period.


5.              Holidays:


 
 
104

--------------------------------------------------------------------------------

 
 
a)  
96 hours of scheduled holiday hours, which include floaters, will be credited to
each employee at the beginning of the first payroll period of each respective
year in lieu of holiday pay granted in the Collective Bargaining Agreement,
Title 11, sections 11.3, 11.4, 11.5, and 11.6.

b)  
An employee during his first calendar year of employment shall be entitled to
holiday hours in accordance with the following:

 
i)
If an employee is hired between the first day of the pay period for a given year
and June 30th of that same year, then that employee shall receive 24 floating
holiday hours plus 8 hours for each of the recognized holidays remaining for the
payroll year.

ii)     
If an employee is hired after June 30th and before the end of the

                                        payroll year then that employee shall
receive 12 floating holiday hours and 8 hours for each recognized holiday
remaining for the payroll year.
c)  
Scheduled holiday hours may be used to take time off from work in conjunction
with vacation or as independent days off at the discretion of the company,
subject to Title 12.14(c).  (Amended March 2007)

d)  
All scheduled holiday hours may be exchanged for regular pay at any time during
the payroll calendar year.  Shift employees will receive payment at straight
time for all unused holiday time at the end of the payroll year.

e)  
24 of the 96 scheduled holiday hours will be considered floating holiday
hours.  Compensation for floating holiday pay may be taken in 12-hour
increments, but cannot exceed 24 hours annually.

f)  
The 24-hour period between 2300 of the day before the recognized holiday and
2300 hours of the day of the recognized holiday shall be considered the holiday
period or day.

g)  
Recognized holidays remain as defined in the current Collective Bargaining
Agreement.

h)  
All overtime actually worked on any of the recognized holidays will be paid at
the applicable overtime rates.

i)  
Whenever an employee observes a holiday as a day off he may use 12 scheduled
holiday hours.  If he has no scheduled holiday hours remaining he may use 12
hours of vacation or at his option receive no compensation for the time off.

j)  
Nothing herein contained shall be construed to increase or decrease the total
number of hours of total holiday pay earned under the current Collective
Bargaining Agreement.



6.              Training:


For purposes of company required training that extends 4 or more days, the
language of the Collective Bargaining Agreement section 6.9 will apply to the
12-hour work group.


Exhibit D Grandfathering of Static Shifts at Tracy Power Plant (Added 8/16/2010)
This section will set forth the agreement between the Union and the Company
regarding the grandfathering of employees on static shift schedules at the Tracy
Power Plant.  Employees on static shifts do not rotate to another shift.  Any
sections of the Collective Bargaining Agreement that are not specifically
mentioned in this section remain in force and effect.


1.              Employees Covered By This Exhibit:


Only those active employees who are currently assigned to the Service Utility
Operator, Plant Operator or Lead Plant Operator classifications at the Tracy
Power Plant are covered by the terms of this Exhibit.




2.              Work Schedules:


The employees covered by this Exhibit will remain on static shifts while working
at the Tracy Power Plant in the classifications set forth above.  Employees
temporarily assigned to another plant will be assigned to that plant’s schedule
during that assignment.


Plant Management has the ability to establish starting times, end times, and
days of the initial static and rotating shifts after the effective date of this
agreement.  In establishing hours and days, they may differ from the ones in
effect prior to this Exhibit.


Nothing in this Exhibit is intended to limit the rights of the Company to modify
the normal work day and/or work hours as provided for in Title 6, Section 6.13
(a)(1) of the collective bargaining agreement.


3.              Loss of Eligibility:


Employees may volunteer to move from a static shift schedule to a rotating shift
schedule.  Upon acceptance by Plant Management, the employee will be assigned to
the rotating shift schedule and from that point on will forfeit all rights under
the terms of this Exhibit.


Employees who bid to another classification or out of the Tracy headquarters
will forfeit all rights under the terms of this Exhibit from the time of the
successful bid.
 
 
 
105

--------------------------------------------------------------------------------

 
 

 
18.
DEPARTMENT OF TRANSPORTATION HOURS OF SERVICE

 
(Added 1/1/03)



 
Company and Union agree that “Department of Transportation Hours of Service
Regulations” may have affect on company operations.  Company and Union further
agree that implementation of procedures surrounding this issue shall not affect
negotiated wages, benefits, or conditions of employment as outlined in the CBA
or any documented agreement between the parties.  Company and Union further
agree to meet and confer to develop this procedure.



 
The Company agrees to hold harmless and indemnify in any civil action any
employee who, as a result of a Company directive, exceeds the Hours of Service
Regulations (49 CRF, Part 395) issued by the Federal Motor Carrier Safety
Administration, Department of Transportation.  (Added March 2007)



19.  
NEUTRALITY AGREEMENT (Added 11/02/98 per Letter of Agreement)

(See next two pages)


 
106

--------------------------------------------------------------------------------

 


LOCAL UNION
 
International
Brotherhood of
Electrical
Workers, AFL-CIO


Jack McNally
Business Manager


Howard Stiefer
President

 
P.O. Box 4790
Walnut Creek
CA 94596
3063 Citrus Circle
510 933.6060
FAX 510 933.0115


November 2, 1998


Mary Jane Willier
Sierra Pacific Power Company
Nevada Power Company
6100 Neil Road
Reno, NV 89520


Dear Ms. Willier:


Representatives of Sierra Pacific Power Company, IBEW Local Union 396 and IBEW
Local 1245 attended a meeting on October 28, 1998 at Nevada Power Company's
offices in Las Vegas and came to the following understandings:


The parties recognized that the restructuring of the electric and gas utility
services will have adverse implications with respect 1o the employment security
of employees of both Nevada Power Company and Sierra Pacific Power Company.
Further, the proposed merger of Nevada Power Company and Sierra Pacific Power
Company could also adversely impact employees of both companies.


The Public Utilities Commission of Nevada is currently in the process of
developing the rules and regulations 1or restructuring the utilities and the
developing trend is that the incumbent utilities will have to establish
affiliates in order to perform some of the current functions which are provided
under the regulated format.


It is hereby agreed, that any affiliate created by either Nevada Power Company
or Sierra Pacific Power Company or both as a merged company that performs any
work or services that was traditionally performed by the regulated utilities,
the employees of the utilities will be given the right to transfer with work to
the affiliate and the affiliate shall recognize the applicable IBEW local union
and be covered by the current collective bargaining agreement.


It is hereby agreed, that any affiliate created by either Nevada Power Company
and Sierra Pacific Power Company or both as a merged company that performs any
work or service will be covered by the attached Neutrality Agreement covering
any organizing efforts by either of the signatory local unions.


If you are in accord with the foregoing and agree thereto, please so indicate in
the space provided and return one executed copy of this letter to the Union.


Very truly yours,


IBEW Local Union 396
   
IBEW Local 1245
By:
   
By:
 
Business Manager
   
Business Manager
       
Nevada Power Company
   
Sierra Pacific Power Company
       
By:
   
By:
 
Date:
   
Date:
1/8/99





DRAFT


NEUTRALITY AGREEMENT


This agreement is entered into by and between IBEW Local 1245 and 1BEW Local 396
(hereinafter "the Unions") and Sierra Pacific Power Company, Nevada Power
Company, or the merged company and their affiliates (hereinafter "the Employer")
effective as of Oct , 1998, and shall cover all the affiliates or subsidiaries
as may be established by or for Sierra Pacific Power Company and Nevada Power
Company and/or acquired by Sierra Pacific Power Company and Nevada Power Company
or merged company. This agreement shall remain in full force and effect with
respect to such affiliates of Sierra Pacific Power Company and Nevada Power
Company or their merged company until the earliest of the conditions set forth
in paragraph 11 shall have occurred with respect thereto.


The parties recognize that the restructuring of the electric and gas utility
service will have adverse implications with respect to the employment security
of employees of both Nevada Power Company and Sierra Pacific Power Company.
Further, the proposed merger of Nevada Power Company and Sierra Pacific Power
Company could further impact employees of both companies.


Therefore, the Employer and the Union hereby agree to the following with respect
to efforts by the Union to organize and represent the Employer's unorganized
non-management employees:


1.
As soon as the Employer is prepared to commence the hiring process for its
business operations personnel, it shall notify the Union in writing of its
personnel requirements. The notice shall be given to the Union at its business
office, and shall specify the qualifications for each position to be filled in
as much detail as practical.



2.
The parties hereto shall agree upon the projected time period within which a
number constituting the full complement of employees needed by the Employer to
operate and maintain business covered by this agreement will be achieved. At the
time fifty percent plus one (50% plus one), of such complement of employees is
hired, the Employer shall, upon request by the Union:



 
(a)
Allow representatives of the Union reasonable access to the business of the
Employer covered by this agreement for the purpose of informing employees of
their rights to form and join organizations of their own choosing for the
purpose of representation with the Employer with respect to wages, hours, and
other terms and conditions of employment: and to explain the benefits of
membership in and representation for such purposes by the Union.



 
(b)
"Reasonable access" shall include at a minimum the right to meet with employees
on at least three (3) occasions at the business of the employer on non-work time
(e.g. lunch hour) during normal business hours.



 
(c)
The Employer shall supply the Union with a list of employees hired to operate
and maintain the business, including first line supervisor-employees. Such list
shall contain the names, home addresses and home phone number of such employees.
The Union shall at all times maintain the confidentiality of any such list
supplied to it by the Employer.



3.
The Employer nor the Union will engage in any personal attacks against Union or
Employer representatives or attacks against the Union or Employer as an
institution during the course of such campaign. At all times the Employer shall
remain "neutral" with regard to any question concerning the representation of
its employees by the Union. "Neutral" shall at a minimum mean that the Employer
shall take no official position, nor shall it direct or condone any of its
agents or representatives, including any attorneys or consultants to the
Employer, to take any position against the exercise by its employees of their
right to select the Union as their collective bargaining representative or to
oppose the selection of the Union as the employees' collective bargaining
representative.

 
 
 
107

--------------------------------------------------------------------------------

 
 


4.
At any time after fifty percent of the projected full employee complement has
been employed at the place of business, by this agreement and upon request by
the Union, the Employer and the Union shall mutually agree upon the number and
identity of the employees in the unit eligible for representation and the
Employer shall submit to a card check election to determine the desires of its
employees to be represented for the purpose of collective bargaining by the
Union. Union authorization cards to be considered valid must clearly state that
an employee who signs a card is designating Union as his/her exclusive
collective bargaining representative and that the card may be used for an
expedited private election other than an NLRB supervised election.   In the
event that a majority (50% + one) of the employees, then employed by the
Employer in business operation positions, excluding guards, supervisors, or any
other group of employees not mutually agreed upon as meeting the definition of
an appropriate unit, as defined by the National Labor Relations Act, have signed
cards authorizing the Union to act as their collective bargaining
representative, and such authorization card majority is verified by an agreed-to
election third-party, the Employer shall recognize the Union as the exclusive
bargaining representative of such employees. All third party expenses will be
shared equally by the parties.



5.
Any dispute which may arise between the parties as to the composition and/or
appropriateness of any collective bargaining unit shall be determined by
arbitration. The Employer specifically waives any right to submit any such
dispute to the representation procedures of the National Labor Relations Board
to the fullest extent allowed by law. In the event that any dispute is moved to
arbitration pursuant to this provision, such arbitration shall be conducted
under the auspices of and in accordance with the rules and regulations of the
American Arbitration Association.



6.
If the Union is selected by a majority of employees as their collective
bargaining representative, the Employer shall, immediately upon the request by
the Union, bargain in good faith with the Union for the purpose of concluding a
collective bargaining agreement.



7.
If after a reasonable period of time for negotiation in good faith, the parties
are unable to conclude a collective bargaining agreement, either party may
request that any or all open issues in dispute be submitted to interest
arbitration for resolution. Any such arbitration shall be conducted under the
auspices of, and in accordance with, the rules of the American Arbitration
Association. The decision of the arbitrator with respect to any matter submitted
to arbitration shall be final and binding upon the parties. In the event either
party demands that the terms of the first collective bargaining agreement
include a provision for interest arbitration to resolve any dispute with respect
to any renewal agreement, and/or a successors and assigns clause in the form
described in paragraph 9 below, the arbitrator shall include such provisions as
terms of the collective bargaining agreement.



8.
Should any court or administrative agency of competent jurisdiction find that
any provision of this agreement is unlawful, that provision and only that
provision deemed to be unlawful shall be void and all other provisions of this
agreement shall remain in full force and effect. With respect to any provisions
deemed unlawful, the parties will meet and conclude an alternate provision to
the same or similar effect which comports with law,



9.
This agreement shall be binding upon any successor to the Employer and/or to any
successor in interest, partner, joint venturer or assignee of the Employer with
respect to the business covered by this agreement. Any sale by the Company of a
controlling interest in the business covered by this agreement shall include as
a part of any such purchase and sale agreement acknowledgement of this agreement
and acceptance that this agreement is binding upon the purchaser with respect to
such business.

 
10.
This agreement may be specifically enforced upon the application of either party
hereto in any court of competent jurisdiction and shall be specifically enforced
without a showing of irreparable harm and without the posting of a bond.



11.
This agreement shall terminate with regard to the named business of the Employer
covered by this agreement upon the earliest of the following events:



 
(a)
The parties hereto mutually agree in writing to terminate the agreement.



 
(b)
The date upon which the Federal Mediation and Conciliation Service certifies
that the Union has failed to achieve majority status at such facility in
accordance with paragraph 5 above.



 
(c)
The effective date of any collective bargaining agreement reached between the
parties with respect to such facility pursuant to paragraph 8 hereof.



 
(d)
Five years from the date hiring of employees commences at such business, unless
renewed by the parties hereto.



IBEW LOCAL UNION 1245
       
By:
 
   
Business Manager
       
SIERRA PACIFIC POWER COMPANY
       
By:
 
 
Date:
   

 
 
 
108

--------------------------------------------------------------------------------

 

20.     HIRING HALL AGREEMENT ( Amended 8/16/2010)


The Company and IBEW Local 1245 recognize a need to utilize temporary employees
to meet the interests of both parties.


Requests for temporary employment


When the Company determines it has a need for temporary Hiring Hall employees,
the Company will notify  Local 1245 and provide a list of applicant names.  The
Company will then request an appointment with Local 1245 and the applicant(s)
for the purpose of dispatching applicant(s) to Company for
employment.     Requests shall be submitted in writing.   (Amended 8/16/2010)


Former Sierra Pacific employees who are ineligible to work at  NV Energy and
other individuals deemed ineligible to work at  NV Energy shall be precluded
from dispatch by the Union.


Classifications, Qualifications and Pay Rates


The hourly wages for a Hiring Hall Customer Service Representative, Clerical
Representative, and Meter Reader are found in Attachment I, Exhibit “A” of the
Collective Bargaining Agreement. The company has the right to hire employees at
other than entry-level wages.


In addition, the Company will pay a benefit substitute, which may be used, for
purchase of any health care insurance offered to regular employees (pre-tax) or
added to wage, dependent upon employee choice.  The benefit substitute shall be
$4.00 an hour for 2007, indexed to 82% of the cost of the current HMO premium
for employee and spouse in  each year for the term of the agreement.


Hiring Hall employees will be eligible for STIP payment in a percentage equal to
that paid active employees represented by Local 1245. This will be calculated
using actual regular/straight time hours worked in the measured period.


After six months of continuous employment, a temporary Hiring Hall employee may
take up to one week of unpaid leave in a calendar year.  After one year of
continuous employment, a temporary Hiring Hall employee will be subject to the
holiday provisions set forth in Title 11 of the collective bargaining agreement.


After one year of continuous employment, a temporary Hiring Hall employee may
take up to two weeks of unpaid leave in a calendar year, longer if operational
needs as determined by the Company permit.  Once these excused unpaid leaves are
exhausted, Hiring Hall employee will be subject to written verification of a
bona fide reason for any absence.




Candidate Rejection/Referral fee


The Company may reject an applicant for any reason; however, a fee of eight (8)
hours pay will be paid if the individual accepts an assignment and is rejected
prior to reporting to work.


Hiring Hall Employment Conditions


1.  
Employees are subject to being released from work at the sole discretion of the
Company.



2.  
Employees shall not attain regular status or any regular status entitlements
unless otherwise agreed to by the parties.



3.  
Employees shall not be eligible for contractual fringe benefits except as
specifically set forth herein.



4.  
If subsequently hired by the Company into a regular position, an employee will
be considered a new hire for all purposes, including calculation of benefit
accruals (leaves, etc.), unless otherwise agreed to in writing by the
parties.  The company will waive the contractual probationary period and waiting
period for eligibility for benefits for any temporary Hiring Hall employee who
is converted to regular employee status.



5.  
An employee must notify the Company directly to be considered for regular
employment.



6.  
Employees may not be downgraded or upgraded in pay as a temporary Hiring Hall
employee.



Duration of temporary employment


Utilization of a temporary Hiring Hall employee in accordance with this
agreement shall not exceed three years.


If, due to lack of work, the Company chooses to lay off or reduce staffing
levels, and it has Hiring Hall employees performing work in the
same  occupational group  the Company will release the Hiring Hall employees
prior to regular employees, unless volunteers exist
 
 
 
 
109

--------------------------------------------------------------------------------

 
 
 
in the affected classification for layoff under Title 23, Demotion/Layoff
Procedure. In the application of this process, an employee shall not be placed
in a job unless qualified and capable to perform the duties.


The Company retains discretion as to who will perform and how it will staff the
customer service and meter reading functions, including the use and hiring of
Hiring Hall Customer Service Representatives, Clerical Representatives, and
Meter Readers.


The number of Hiring Hall employees in all “Clerical Inside Occupational Group”
classifications will not exceed 20% of the aggregate number of employees in the
“Clerical Inside Occupational Group” classifications.


The number of Hiring Hall Meter Readers will not exceed 80% of the aggregate
number of all meter readers.


All employees will be included in the overtime agreements for the assigned
departments.




The Company may use temporary Hiring Hall employees for any job within the
Clerical Inside Occupational Group.  During the life of this contract, the
Company will not transfer any work normally performed by employees in the
Clerical Inside Occupational Group to NV Energy South if the Company  currently
uses temporary Hiring Hall employees to perform that function.  Further, the
Company may transfer peak work between NV Energy North and South  based on
operational needs.


21.           POST RETIREMENT MEDICAL (Added 4/5/07)


This letter of understanding is to clarify the outcome of our recent bargaining
and document recent discussions between the Company and Union pertaining to
certain employees and their negotiated post retirement medical (PRM) benefits.


The employees affected include all Bargaining Unit 1245 employees who were on
the Management, Professional and Technical (MPAT) PRM plan prior to the
conclusion of bargaining, earlier this year.


This will document our agreement to place all the above-mentioned affected
employees on the Bargaining Unit 1245 ($260/$130) plan.


23.  
COMMENCEMENT DATE OF THE AGREEMENT Deleted 8/16/2010

24.  
 



ATTACHMENT IV


EXHIBIT "C" (1)
(As Amended January 1, 2003)


LINES OF PROGRESSION FOR BIDDING AND DEMOTIONAL
PURPOSES BY OCCUPATIONAL GROUPS






DEFINITION OF OCCUPATIONAL GROUPS


Occupational Groups shall be defined as those separate divisions of the
applicable Company "Departments" shown above.  In those "Departments" where
there is no such division, the entire "Department" shall be considered as an
Occupational Group.


"A" Bid - Same classification or higher than job posted using group
seniority.  (Amended 1/1/95)


"B" Bid - Next lower classifications in group seniority.  Classifications shown
on chart above at the reverse end of arrows shall be considered next lower to
those to which the arrow points.  (Amended 1/1/95)


"C" Bid - Same classification in any other group using Company seniority.


"D" - Any classification in same group as job being posted using group
seniority.


"E" - Any classification in any group using Company seniority.






Lines of Progression (see FOLD-OUT)
 

 
 
110

--------------------------------------------------------------------------------

 


BIDDING NOTES


 1.
(Deleted 1/1/95)



2.
(Deleted 1/1/98)



 3.                (Deleted 1/1/95)


 4.
Classifications labeled (4) shall be considered as Lineman for bidding purposes.



4a.              Any bids to Troubleman Electric shall be awarded by group
seniority.
(Added 1/1/98)


 5.
(Deleted 1/1/95)



 6.
(Deleted 1/1/95)



 7.
(Deleted 1/1/95)



 8.
Serviceman, Equipment bidding to Plant Mechanic Apprentice shall not suffer a
wage reduction if he has been in that classification for six (6) months or
more.  His wages will be red-circled until such time as his step rate in his new
classification exceeds his red-circled wage rate.  (Added 5/1/86)

Service Utility Operators and Scrubber Utility Operators cross-bidding to either
position may use the total amount of time in both positions to establish
themselves in the appropriate wage step but in no event higher than the 24-month
step.  Once the employee has established himself in the new position he will be
moved to the upgradeable wage step once all the upgradeable requirements have
been met.  (Added 6/1/99 by Letter of Agreement)


 9.
(Deleted March 2007)



10.
(Deleted March 2007)



11.
(Deleted March 2007)



12.
Classifications labeled (12) need not be posted and are considered non-bid jobs.



13.              (Deleted 5/1/81)

 
14.              (Deleted 5/1/68)


15.              (Deleted 5/1/68)


16.
Awards to these jobs shall require successful completion of screening
examination.



17.
(Deleted 1/1/95)



18.              (Deleted 5/1/71)


19.              (Deleted 5/1/71)


20.              (Deleted 5/1/74)


21.
Classifications labeled (21) shall be considered as "B" bids to Working Foreman
subject to the time limits provided in the Working Foreman job description.  A
Storekeeper who is awarded a Reno Utility Materials Specialist vacancy shall
assume the vacancy of his present Storekeeper rate of pay.  Said wage rate shall
remain in effect until (1) such time as it may be surpassed by the wage schedule
of the Utility Materials Specialist classification as the result of continuous
time spent in the Utility Materials Specialist classification or (2) until such
time as it may be surpassed by the wage schedule of Utility Materials Specialist
classification through the normal process of collective bargaining between
Company and Union.  A Utility Materials Specialist who is awarded a Storekeeper
vacancy shall assume the vacancy at the wage step of the Storekeeper wage
schedule which is next higher to the Utility Materials Specialist's present rate
of pay.  (Amended 5/1/76)



22.
(Deleted 1/1/95)

 
 
 
111

--------------------------------------------------------------------------------

 

 
23.
The successful bidder must meet the respirator fit-test requirements as outlined
by OSHA before the job award can be made.  This will require the employee to be
clean shaven for the test.  (Added 5/1/88)



24.
(Deleted 8/16/10)



25.
(Deleted 1/1/95)



26.
Clarifier Operator bidding to Apprentice Lab Technician shall not suffer a wage
reduction if he has been in that classification for twenty-four (24) months or
more.  His wage will be red-circled until such time as his step rate in his new
classification exceeds his red-circled wage rate.  (Added 1/1/95)



27.
(Deleted 1/1/95)



28
Sr. Control Technician will be red-circled when going to a Substation
Technician.  (Effective 4/11/94; Added 1/1/98)



29.
Sr. Control Technician will be a “D” bidder to Control Working Foreman and
Substation Technician to Control Working Foreman will be a “B” bidder.
(Effective 4/11/94; Added 1/1/98)



30.
Clerical Bidding Notes



 
A.
Generally speaking, Clerical employees will be hired at the minimum of the
range.  In exceptional cases, experience elsewhere will be counted in
determining the starting rate.  In no case will experience elsewhere be given
more weight in determining the starting rate than if it had been with the
Company.

 
B.
When a Clerical employee is in a wage progression and is promoted from one (1)
job classification to another, his rate of pay shall be the starting rate for
new classification or his present rate, whichever is higher.  In the case of an
employee who bids laterally to a job classification with the same wage
progression, or an employee who bids downward to a job classification with a
lower wage progression, his rate of pay shall be the starting rate for such
classification, except that allowance shall be made by the Company for previous
experience in the new classification.  When a Clerical employee bids from one
(1) Department, District or Sub-District to another in the same classification,
his rate of pay shall remain the same.

 
C.
(Deleted 5/1/91)

 
D.
Employees in the Clerical Occupational Group job classifications listed below,
who were hired prior to the 1986 contract ratification date, will be red-circled
in their current wage progression (at the wage rate in effect May 1, 1986) and
will continue to receive general wage increases based on that wage progression.

Clerical Representative
Clerical Specialist
Meter Reader-Collector
Customer Services Representative
 
When an employee whose wage progression is red-circled becomes eligible to
receive their final step increase under the red-circled wage progression, they
will receive the top wage step of the red-circled wage progression or top wage
step of the current book rate, whichever is higher.  (Added 5/1/86)

E.           (Deleted 1/1/95)


31.
(Deleted March 2007)



32.  
Any full-time, regular General Foreman, Working shall be treated under the CBA
as if he were above the top position in his Line of Progression and Occupational
Group.  The General Foreman, Working shall be paid at a rate ten percent (10%)
above the highest wage rate in his Line of Progression and Occupational
Group.  (Added 1/1/03)



33.  
(Deleted March 2007)



34.  
Storekeeper/Buyer/Planner (Ft. Churchill) shall be treated exactly as
Storekeeper for bidding, layoff and demotion purposes.  (Added 1/1/03)



35.  
When an Electrician and/or a Substation Inspector are awarded a Control
Technician position, they will be paid at the six (6) month wage rate.  (LOA
1/29/03)



36.  
When bidding as a Clerical Representative, all group seniority in Clerical
Inside, Support Services and the deleted Reprographics and Distribution
occupational groups will be applied.  A Clerical Representative may use this
combined occupational group seniority in any group where a Clerical
Representative exists.  (Added March 2007)



37.  
(Deleted 8/16/10)





 
112

--------------------------------------------------------------------------------

 






"E" BIDDERS
Driver, Truck
Driver, Truck, Heavy
Garageman
Helper
Janitor (Power Prod)
Laborer
Repairman, Tool
Utilityworker, Universal
Worker, Building, Services, Lead
(Amended  8/16/2010)

 
113

--------------------------------------------------------------------------------

 

 
 
Only Medical co-insurance (excluding Co-Pays, Deductibles, Dental, Vision, and
RX)
 applies toward the Out of Pocket Max.
   
Union 1245
 
HMO
Advantage
 
In Network
Out of Network
Annual Deductible
None
$150 Individual $450 Family
$350 Individual $1,050 Family
Plan Generally Pays
100%
80% after Deductible
60% after Deductible
Out of pocket Maximum (Annual)
$1,000 Individual $3,000 Family
$1,250 Individual $3,750 Family
$2,500 Individual $7,500 Family
Lifetime Maximum
Unlimited
( unless otherwise indicated)
Routine Care
Physician Charges
(Office Visit, Inpatient, outpatient)
100% after $20 Co-pay
80% after Deductible
60% after Deductible
Specialist Charges
100% after $20 Co-pay
80% after Deductible
60% after Deductible
Preventive Care
Well Child Care
(includes immunizations)
100%, No Co-pay
100%
no Co-pay, no Deductible
80%
no Co-pay, no Deductible
Well Adult Care
(OB/GYN,  Mammogram, PAP, Prostate exam)
100%, No Co-pay
100%
no Co-pay, no Deductible
80%
no Co-pay, no Deductible
Maternity and Family Services
Physician Charges
100% after $20 Co-pay
80% after Deductible
60% after Deductible
Hospitalization & Newborn Nursery Care
100%
80% after Deductible
60% after Deductible
Birth control devices
100% after $20 Co-pay
80% after Deductible
60% after Deductible
Sterilization
(Includes tubal ligation & vasectomy
$20 Co-pay
(When preformed in Doctors Office)
80% after Deductible
60% after Deductible
Infertility Treatment  *
(Diagnostics & treatment of underlying condition only)
$20 Co-pay
(For diagnosis & treatment, 6 courses of treatment lifetime max)
80% after Deductible **
(For diagnosis & treatment, 6 courses of treatment lifetime max)
60% after Deductible **
(For diagnosis & treatment, 6 courses of treatment lifetime max)

 
 
 
114

--------------------------------------------------------------------------------

 
 
 
 
Hospital Care
Inpatient Coverage
100%
80% after Deductible
60% after Deductible
Outpatient Coverage
(including surgery)
100%
80% after Deductible
60% after Deductible
Urgent Care
100% after $20 Co-pay
80% after Deductible
60% after Deductible
Emergency Room ***
100% after $50 Co-pay
(co-pay waved if admitted)
80% after Deductible
80% after Deductible
 
HMO
Advantage
Mental Health Care
Inpatient Coverage
100%
80% after Deductible
60% after Deductible
Outpatient Coverage
100% after $20 Co-pay
80% after Deductible
60% after Deductible
Substance Abuse Treatment
Inpatient Coverage
100%
80% after Deductible
60% after Deductible
Outpatient Coverage
100% after $20 Co-pay
80% after Deductible
60% after Deductible
Other Medical Care
Allergy testing
100% after $20 Co-pay
80% after Deductible
60% after Deductible
Chiropractic Care
(limited to 20 visits per calendar year)*
100% after $20 Co-pay
80% after Deductible
60% after Deductible
Durable Medical Equipment
100%
80% after Deductible
60% after Deductible
Home Health Care*
100% after $20 Co-pay
(Limited to 120 days per calendar year)
80% after Deductible
(Limited to 120 days per calendar year)
60% after Deductible                                    (Limited to 120 days per
calendar year)
Hospice Care
(Inpatient, outpatient)
100%
(Benefit maximum of 185 days)
100%  After Deductible
80% after Deductible
Complex imaging
100% after $50 Co-pay
80% after Deductible
60% after Deductible
Lab & X-ray
100% after $20 co-pay
80% after Deductible
60% after Deductible
Physical &Speech Therapy
(outpatient)
100% after $20 Co-pay
(visit maximum: Speech-20 visits, PT/OT-40 visits combined)
80% after Deductible
60% after Deductible

 
 
 
115

--------------------------------------------------------------------------------

 
 
 
Skilled Nursing Facility
100%
(Limited to 30 days per calendar year)
80% after Deductible
60% after Deductible
Acupuncture & Alternative Medicine *
100% after $20 Co-pay          $1,000 Annual Max
80% after Deductible              $2,000 Annual Max
60% after Deductible                                    $2,000 Annual Max
Hearing Aids*
Not Covered
80% after Deductible
$1,500 every 5 years
60% after Deductible
$1,500 every 5 years
Temporo-Mandibular Joint Disease (TMJ)
50%
80% after
deductible
60% after
deductible
TMJ Maximum
No limit
(includes surgery treatment, but excludes appliance therapy)
No limit
 (excludes appliance therapy)
No limit
 (excludes appliance therapy)
         
Vision
 
In Network
Out of Network
Provider Choice
You may use any licensed provider you choose; however your out-of-pocket costs
are likely to be less when you use in-network providers, since benefits are
based on negotiated fees. In addition, when you stay in network, discounts apply
for options and additional materials. When you use out-of-network providers you
pay 100% of the claim, then submit the itemized receipt to VSP. Call VSP for
sub-mitting out-of-network claims.
Examination
(once every 12 months based on your last date of service)
$25 Co-pay
Plan pays up to $46
(less applicable co-pays)
Lenses
(once every 12 months based on your last date of service)
100% for standard lenses
Plan pays up to $55 for single vision, $75 for bifocal, & $95 for trifocal
lenses
Frames
(once every 24 months based on your last date of service)
Plan pays up to $115
Plan pays up to $45
Contact Lenses (elective)
(once every 12 months based on your last date of service)
Plan pays up to $250
Plan pays up to $105

 
 
 
 
116

--------------------------------------------------------------------------------

 
 
 
Discounts
30% savings on lens options,
20% savings on additional glasses & sunglasses,
15% savings off cost of contact lens fitting & evaluation
Discounts do not apply
Computer Vision Care
(Exam & Lenses, once every 12 months)
(Frames, once every 24 months)
$10 co-pay for exam,
Plan pays up to $80 for frames
Contact VSP
Laser Vision Correction
VSP's Laser Care Program provides discounted access to facilities and surgeons
for NVE members. See the Laser Vision Care Learning Source area of VSP's website
 
Dental
 
In Network
Out of Network
Annual Deductible
$25 individual, $75 family
Annual Maximum Benefit
$2,000 per person per year
Preventive Services
( Includes 2 cleanings per year)
100% No Deductible
100% of R&C, no deductible
Basic Care
80% after Deductible
80% of R&C, after deductible
Oral Surgery
80% after Deductible
80% of R&C, after deductible
Major Restoration
50% after Deductible
50% of R&C, after deductible
Orthodontia
100% after annual deductible; $2,000 lifetime max
 
Prescription Drug Benefit
 
HMO
Advantage
Mail Order Pharmacy
(90 Day Supply,
for maintenance drugs only)
Generic drugs $10 co-pay
Preferred Brand drugs
$50 co-pay
Non-Preferred drugs
$80 co-pay
Generic drugs $10 co-pay
Preferred Brand drugs
$50 co-pay
Non-Prefered drugs
$80 co-pay
Retail Pharmacy
(30 Day Supply)
Generic drugs $5 co-pay
Preferred Brand drugs
$25 co-pay
Non-Preferred drugs
$40 co-pay
Generic drugs $5 co-pay
Preferred Brand drugs
$25 co-pay
Non-Prefered drugs
$40 co-pay
           
* In and out-of-network maximum is combined
     
** Benefits limited to $2,000 per calendar year and $6,000 lifetime
     
*** Non-emergency use of ER is not covered
 


 
117

--------------------------------------------------------------------------------

 
 
ATTACHMENT VI
OUT-OF-TOWN WORK ASSIGNMENT GUIDELINES
(Added January 1, 1995)


 
A.
PURPOSE

 
Due to growth and operational changes which have occurred in our service area
over the last few years, it has become more common to send employees away from
their permanent work location to work in other areas.  In most cases these
temporary assignments are beneficial to both the Company and its employees.  As
the number of out-of-town assignments increases, however, so does the potential
for disruption of family life and personal inconvenience of our employees.

B.           NOTIFICATION OF WORK ASSIGNMENT
 
As soon as a Supervisor learns that some of his employees will be needed on an
out-of-town project or job he should make his employees aware of the following
factors:



 
1.
Number of employees required in each classification from his work location for
the job or project.

 
2.
Scope of work of the job or project (build new line, general maintenance, plant
overhaul, etc.).

 
3.
Starting date and expected duration.

 
4.
Job location and reporting place.

 
5.
Expected working hours (overtime, if expected).\

 
6.
Any other information available and of interest to employees, e.g., is there a
special project agreement with the Union for the job?



 
Keep in mind that employees appreciate being kept informed and effective, timely
communications improve morale.  THE SUPERVISOR SHOULD GIVE EMPLOYEES ASSIGNED
OUT-OT-TOWN WORK AS MUCH ADVANCE NOTICE AS POSSIBLE.



 
C.
MANNING OUT-OF-TOWN WORK ASSIGNMENTS



 
1.
VOLUNTARY:

 
 

 
a.
If possible, the Supervisor should attempt to use volunteers in each job
classification, with the skill level required.

 
b.
If there are more volunteers than are required for the job assignment then
employees should be selected on the basis of 1) qualifications, 2) accumulated
overtime, 3) accumulated number of nights out-of-town, 4) Occupational Group
Seniority from top to bottom, 5) operational needs.

 
c.
Unless otherwise agreed to, volunteers will be expected to work through the
entire project from start to finish.  Supervisors should discuss this issue with
employees at the earliest possible date.



2.           NON-VOLUNTARY:


 
a.
If volunteers are not available to fill the manpower requirements of a project,
assignments will be made on a non-voluntary basis.  Employees will be selected
on the basis of 1) qualifications, 2) accumulated overtime, 3) accumulated
number of nights out-of-town, 4) Occupational Group Seniority from bottom to
top, 5) operational needs.

 
b.
On the next mandatory job assignment, the next employees on the Out-of-Town
Assignment List should be selected.  By assigning employees in this order, all
employees will share equally in performance of out-of-town assignments.

 
c.
If an employee volunteers for an out-of-town assignment, he should be considered
as doing so on his own accord, and will still be required to take his turn at
non-voluntary assignments based on Section C (2)(a).

 
d.
If an employee is unable to work his out-of-town assignment when selected due to
illness, personal hardship, or any other reason of a temporary nature, he shall
be replaced on the list as the first to go when his problems are resolved.

 
e.
Any new employee reporting to a work location will be placed on the
Headquarters' Out-of-Town Assignment List and will be assigned out-of-town work
when his turn arrives based on Section C (2)(a).

 
f.
Employees should be kept informed where they stand on the Out-of-Town Assignment
List, as this will give them additional time to plan in advance for out-of-town
assignments.



D.           PERSONAL HARDSHIP


 
1.
When an employee feels that an out-of-town assignment will create a personal
hardship he should explain all the facts to his Supervisor.  The Supervisor
should listen to the employee, evaluate the situation and



 
 
 
118

--------------------------------------------------------------------------------

 
 
 
 
make a decision whether to send the employee on a non-voluntary basis or
not.  These decisions will have to be made on a case-by-case basis, relying on
the information supplied by the employee as well as other facts which may be
known to the Supervisor.

 
2.
If a non-voluntary job assignment lasts more than eight (8) weeks the Supervisor
should consider rotating personnel to complete that job assignment.  (If for
example, the Supervisor knows that an out-of-town work assignment will last for
ten (10) weeks, he might consider sending two (2) different groups for five (5)
weeks each.)

 
E.           OTHER CONSIDERATIONS


 
1.
Continuity - Is it better to have the same group of employees do the full job
rather than changing in the middle of the project?

 
2.
Project Length - Eight (8) weeks is not necessarily the ideal maximum assignment
for some projects.  Some might be shorter, depending on the travel required,
working conditions, equalization of overtime, etc.

 
3.
Job Location - If the assigned job locations are so far away that employees
cannot return home on weekends, consideration should be given to making shorter
assignments and rotating employees.

 
4.
Productivity - Employees away from home on an involuntary basis for long periods
of time may become less productive.  Harmony and efficiency in the operation
should be considered by Supervisors.

 
5.
Skills Required - Certain employees with special skills may be required at
certain projects for the duration of the project, or they may be required to
remain at their home location regardless, of the provisions of these
guidelines.  This will depend on job requirements.

 
6.
Reporting Place - When board and lodging are provided by the Company, the
reporting place will be the Company designated lodging of the local
headquarters.



ATTACHMENT VII
JOB SITE REPORTING
(Added 1/1/98 – Cancelled by the Union on 10/24/02)




 
ATTACHMENT VIII

 
EMERGENCY RESPONSE PROGRAM



 
Consistent with the provisions and obligations of Section 2.1, Title 2 of the
Collective Bargaining Agreement between Sierra Pacific Power Company and Local
Union No.  1245 of the International Brotherhood of Electrical Workers, the
parties hereby agree to the following:



 
The Company and Union recognize there may arise situations in various
departments of the Company where availability of some key classifications
becomes imperative in the rendering of service to the customer and for the safe,
effective operation of facilities.  To assure availability of these key people,
the Company and Union mutually agree to the following conditions that will apply
to both parties for Positive Emergency Response.



 
A.
Conditions Applicable to Company



 
1.
The Company will provide an appropriate radio-equipped vehicle to the following
job classifications for commute purposes:

 
Customer Serviceman

 
Gas Inspector

 
Gas Pressure Operator

 
General Foreman

 
Leak Surveyor

 
Troubleman

 
Other employees may be provided a radio-equipped vehicle at the discretion of
the Company.  (Amended March 2007)

 
2.
The Company will provide a pager or hand-held radio/telephone to improve the
employee's mobility and communication.

 
3.
Normal work hours will prevail during employee's regular work days.

 
4.
Availability schedule will apply from the end of employee's shift on Friday
until the beginning of employee's shift on Monday, during holidays and such
other times when adequate emergency coverage is not available  (Amended 1/1/98)





 
119

--------------------------------------------------------------------------------

 
 

 
 
5.
The Company shall provide an option for either (1) availability premium to
employee of:

 
$4.83/hour, effective  8/16/2010

$4.83/hour, effective  8/16/2011
$4.93/hour, effective  8/16/2012
 
for every hour employee is available for duty exclusive of employee's normal pay
for regular scheduled hours worked.  (Amended March 2007) or (2) “time in lieu”
at the following rates:

 
All non-holiday hours will be factored at the .127/hour accrual
rate.  Example—2-day weekend –from 1530 Friday to 0700 Monday = 63.5 hours X
.127 = 8 hours.

 
Example:  work week from 1530 Monday through 0700 Friday = 15.5 hours X 4 days =
62 hours X .127 = 8 hours

 
All holiday hours will be factored at the .334/hour accrual rate.

Example—Christmas Day—from 1530 Christmas
Eve day to 0700 the day after Christmas=15.5
hours                                                                                     X
.127 hours + 24 hours X .334 = 10 hours.(Amended March 2007)
 
Note:  The availability premium will be adjusted with each  general wage
increase.  The adjustment will be made by a percentage equal to the general wage
increase.  (Added 1/1/95) Amended 8-16-2010

 
6.
The Company shall compensate the employee at the applicable overtime rate as
provided in Title 10 of the Agreement for any hours worked outside normally
scheduled hours during the availability period plus the availability premium for
all hours available.

 
7.
In any payroll year, an employee may use a maximum of 200 time-in-lieu hours
earned via pager duty..  (Amended March 2007)

 
8.
Employees may cash out all, or any portion, of their accumulated time-in-lieu
hours at the end of any pay period.  (Added March 2007)

 
9.
On the last paycheck of the payroll year, the Company will cash out all
accumulated time-in-lieu hours in excess of 200 hours.  (Added March 2007)



B.             Conditions Applicable to Employee


 
1.
Employee must live within the sub-district boundaries and be available to
receive communication to qualify for emergency availability scheduled.

 
2.
Employee must be in physical condition to perform assigned duties when emergency
situations arise.

 
3.
The employee must respond to a page within ten (10) minutes of the notification
and report within a reasonable time thereafter.

 
4.
Substitutions of coverage may be arranged only with the approval of the
Supervisor in charge, and the substitute employee must be qualified to perform
the assigned duties.

 
5.
The employee on duty will have first opportunity to fill availability
schedule.  If a substitute employee is required, accumulated overtime will
prevail.  (Amended 1/1/95)



C.           (Deleted 1/1/95)


 
D.
If, in the event there is no duty employee, a departmental procedure to
administer the Emergency Response Program must be established in writing and
agreed to by the Company and Union.  (Added 1/1/98)






 
120

--------------------------------------------------------------------------------

 

 
ATTACHMENT IX
COMPANY STATEMENT RE:  CONTINUATION OF
POST RETIREMENT MEDICAL COVERAGE
(Amended March 2007)


Letter of Agreement
Local 1245 VEBA Trust Funding


The Company agrees to fund the VEBA Trust over the next eight years beginning
January 1, 2007 up to an amount that the PUCN has allowed in its most recent
General Rate Case unless to do so would cause the Company to violate debt
covenants, or create an unfavorable tax consequence.


1.  Confirm that under the proposal, SPR will fund 100% of the January 1, 2015
Accumulated Projected Benefit Obligation (APBO) by January 1, 2015.
This is confirmed.


2.  Confirm that under the proposal, annual funding will at a minimum, be
determined on a relatively level basis over 8 years.
This is confirmed.


3. Our actuary has estimated that level annual funding of the VEBA may be in the
range of $10-$15 million each year.   Is this consistent with SPR’s expectations
of the required annual funding level?
The retiree medical program is currently the subject of negotiations.  The
program that is in effect at the close of the negotiations will determine the
level of annual funding that is required for the VEBA.


4.  SPR has proposed to limit Local 1245 VEBA funding “up to an amount that the
PUCN has allowed in its most recent General Rate case.”   (a) Fully describe
this restriction.
Sierra requests recovery of post retirement medical expenses in its biennial
general rate case filings.  As described in the question, SPR would limit its
annual cash funding to the Local 1245 VEBA trust to an amount equal to or less
than the VEBA expense component in Sierra’s most recent general rate case.  The
limiting amount would change each time a new rate case has been concluded.


Sierra’s general rate cases include the expense amount provided by the most
current annual actuarial study.  For example, Sierra’s 2005 GRC included the
VEBA expense as determined by an actuarial study performed in late 2004, which
specified expenses to be recognized in 2005.  Pursuant to the described
procedures and because the results of the 2005 GRC were known in May 2006, the
cash funding for years 2006 and 2007 would be based on an actuarial study that
quantified expenses for 2005.


(b) Under this restriction at the present time, what is the maximum annual
amount SPR could fund the Local 1245 VEBA?
Sierra’s 2005 Nevada GRC included $5.1 million in VEBA expense.


(c)  If required VEBA contributions are in the $10-$15 million range, would this
restriction limit the annual VEBA contribution?
Yes.   If we cap our obligation at a specific number (such as $5.1 million) then
we cannot contribute funds the VEBA trust beyond that amount.  The exception to
this are “catch up” contributions which we carry as a liability in our
accounting systems.


(d)  Is it expected that this restriction will limit full funding of the VEBA in
any year prior to 2015?
No, because the Company has committed to catch up funding over and above the
amount allowed in the GRC.


5.  SPR has proposed to limit Local 1245 VEBA funding so as not to “cause the
company to violate debt covenants.”   (a) Fully describe this restriction.
As disclosed on page 61 of the Sierra Pacific Resources 2005 Form 10-k filed
with the Securities and Exchange Commission, “Each of NPC’s $500 million  Second
Amended and Restated Revolving Credit Agreement and SPC’s $250 million Amended
and Restated Revolving Credit Agreement, dated November 4, 2005, contains two
financial maintenance covenants.  The first requires that the Utility maintain a
ratio of consolidated indebtedness to consolidated capital, determined as of the
last day of each fiscal quarter, not to exceed 0.68 to 1.  The second requires
that the Utility maintain a ratio of consolidated cash flow to consolidated
interest expense, determined as of the last day of each fiscal quarter for the
period of four consecutive fiscal quarters, not to be lass than 2.0 to 1.  As of
December 31, 2005, both companies were in compliance with these covenants.


In addition, with respect to SPR, as disclosed on page 62, “The terms of SPR’s
$335 million 8 5/8% Senior Unsecured Notes due2014, its $99.1 million 7.803%
Senior Notes due 2012, and its 6.75% Senior Notes due 2017 restrict SPR and any
of it’s Restricted Subsidiaries (NPC and SPPC) from incurring any additional
indebtedness unless:
 
 
 
 
121

--------------------------------------------------------------------------------

 
 
 
1.  
at the time the debt is incurred, the ratio of consolidated cash flow to fixed
charges for SPR’s most recently ended four quarter period on a pro forma basis
is at least 2 to 1 or

2.  
the debt incurred is specifically permitted under the terms of the applicable
series of notes, which permit the incurrence of certain credit facility or
letter of credit indebtedness, obligations incurred to finance property
construction or improvement, indebtedness incurred to refinance existing
indebtedness, certain intercompany indebtedness, hedging obligations,
indebtedness incurred to support bid, performance or surety bonds, and certain
letters of credit supporting SPR’s or any Restricted Subsidiary’s obligations to
energy suppliers, or

3.  
the indebtedness is incurred to finance capital expenditures pursuant to NPC’s
2003 Integrated Resource Plan and SPPC’s 2004 Integrated Resource plan.

If the applicable series of notes are upgraded to investment grade by both
Moody’s and S&P, these restrictions will be suspended and will be no longer in
effect so long as the applicable series of notes remain investment grade.”
Based on SPR’s March 31, 2006 financial statements, assuming an interest rate of
6%, SPR’s indebtedness restrictions would allow SPR and utilities to issue up to
approximately $262 million of additional indebtedness in the aggregate, unless
the indebtedness being issued is specifically permitted under the terms of SPR’s
indebtedness.


(b) Under this restriction at the present time, what is the maximum annual
amount SPR could fund the Local 1245 VEBA?
Based upon the March 31, 2006 additional indebtedness limitation of $262
million, SPR would be capable of currently funding the annual VEBA contribution
in the $10 to $15 million range as indicated in clause (c)
(c) If required VEBA contributions are in the $10-$15 million range, would this
restriction limit the annual VEBA contribution?  Please refer to the response to
clause (a).


6.  SPR has proposed to limit Local 1245 VEBA funding so as not to “accelerate a
pending insolvency.”   (a) fully describe this restriction.  (b) Is there any
pending insolvency or any indication that an insolvency may occur before January
1, 2015?  Based on the proposed annual funding amounts and the company’s current
financial status, there are no insolvencies anticipated.   Therefore the Company
is willing to withdraw this restriction.  (c) How can the agreement be
strengthened to provide accelerated funding in advance of a pending insolvency?
Our legal group advises us that we cannot accelerate funding to the VEBA in
advance of any pending insolvency.


7.  SPR has proposed to limit Local 1245 VEBA funding so as not to “create an
unfavorable tax consequence.”  (a) fully describe this restriction.  Under a
collectively bargained VEBA, the over funding of said VEBA is essentially the
only unfavorable tax consequence.   Contributions to VEBA’s are fully
deductible, however, contributions in excess of the amount required to fully
fund a collectively bargained VEBA are not tax deductible.  (b)  Under this
restriction at the present time, what is the maximum amount SPR could fund the
Local 1245 VEBA?   The maximum amount that could be funded cannot exceed the
current unfunded APBO of the VEBA.   (c) If required VEBA contributions are in
the $10-$15 million range, would this restriction limit the annual VEBA
contribution?   No.


Is it expected that this restriction will limit full funding of the VEBA in any
year prior to 2015?  No.




IBEW LOCAL UNION 1245


By: ____________________________________


SIERRA PACIFIC POWER COMPANY


By: ____________________________________


Date: _____________________

 
122

--------------------------------------------------------------------------------

 

 